Name: Commission Regulation (EU) 2016/1872 of 6 October 2016 establishing for 2016 the Ã¢ Prodcom listÃ¢ of industrial products provided for by Council Regulation (EEC) No 3924/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  marketing;  trade policy;  industrial structures and policy;  production
 Date Published: nan

 25.10.2016 EN Official Journal of the European Union L 290/1 COMMISSION REGULATION (EU) 2016/1872 of 6 October 2016 establishing for 2016 the Prodcom list of industrial products provided for by Council Regulation (EEC) No 3924/91 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production (1), and in particular Article 2(6) thereof, Whereas: (1) Regulation (EEC) No 3924/91 requires Member States to carry out a Community survey of industrial production. (2) The survey of industrial production must be based on a list of products identifying the industrial production to be surveyed. (3) A list of products is necessary to permit alignment between production statistics and external trade statistics and to afford comparison with the Community product nomenclature CPA. (4) The list of products required by Regulation (EEC) No 3924/91, referred to as the Prodcom list, is common to all Member States, and is necessary in order to compare data across Member States. (5) As the Prodcom list needs to be updated, it is necessary to establish the list for 2016. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The Prodcom list for 2016 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 374, 31.12.1991, p. 1. ANNEX PRODCOM Description External trade nomenclature reference for 2016 (HS/CN) Physical unit P Reference to Notes NACE: 07.10 Mining of iron ores CPA: 07.10.10 Iron ores 07.10.10.00 Iron ores and concentrates (excluding roasted iron pyrites) 2601[.11 + .12] kg S NACE: 07.29 Mining of other non-ferrous metal ores CPA: 07.29.11 Copper ores and concentrates 07.29.11.00 Copper ores and concentrates 2603 kg S CPA: 07.29.12 Nickel ores and concentrates 07.29.12.00 Nickel ores and concentrates 2604 kg S CPA: 07.29.13 Aluminium ores and concentrates 07.29.13.00 Aluminium ores and concentrates 2606 kg S CPA: 07.29.14 Precious metal ores and concentrates 07.29.14.00 Precious metal ores and concentrates 2616[.10 + .90] kg S CPA: 07.29.15 Lead, zinc and tin ores and concentrates 07.29.15.00 Lead, zinc and tin ores and concentrates 2607 + 2608 + 2609 kg S CPA: 07.29.19 Other non-ferrous metal ores and concentrates n.e.c. 07.29.19.00 Other non-ferrous metal ores and concentrates 2602 + 2605 + 2610 + 2611 + 2613[.10 + .90] + 2614 + 2615[.10 + .90] + 2617[.10 + .90] kg S NACE: 08.11 Quarrying of ornamental and building stone, limestone, gypsum, chalk and slate CPA: 08.11.11 Marble and other calcareous ornamental or building stone 08.11.11.33 Marble and travertine, crude or roughly trimmed 2515 11 kg T 08.11.11.36 Marble and travertine merely cut into rectangular or square blocks or slabs 2515 12 kg T 08.11.11.50 Ecaussine and other calcareous monumental or building stone of an apparent specific gravity  ¥ 2,5 2515 20 kg T CPA: 08.11.12 Granite, sandstone and other ornamental or building stone 08.11.12.33 Granite, crude or roughly trimmed 2516 11 kg T 08.11.12.36 Granite merely cut into rectangular (including square) blocks or slabs 2516 12 kg T 08.11.12.50 Sandstone 2516 20 kg T 08.11.12.90 Porphyry, basalt, quartzites and other monumental or building stone, crude, roughly trimmed or merely cut (excluding calcareous monumental or building stone of a gravity  ¥ 2,5, granite and sandstone) 2506 20 + 2516 90 kg T CPA: 08.11.20 Limestone and gypsum 08.11.20.30 Gypsum and anhydrite 2520 10 kg T 08.11.20.50 Limestone flux, limestone and other calcareous stone used for the manufacture of lime or cement (excluding crushed limestone aggregate and calcareous dimension stone) 2521 kg T CPA: 08.11.30 Chalk and uncalcined dolomite 08.11.30.10 Chalk 2509 kg T 08.11.30.30 Dolomite, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs (excluding calcined or sintered dolomite, agglomerated dolomite and broken or crushed dolomite for concrete aggregates, road metalling or railway or other ballast) 2518 10 kg T CPA: 08.11.40 Slate 08.11.40.00 Slate, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs 2514 kg T NACE: 08.12 Operation of gravel and sand pits; mining of clays and kaolin CPA: 08.12.11 Natural sands 08.12.11.50 Silica sands (quartz sands or industrial sands) 2505 10 kg S 08.12.11.90 Construction sands such as clayey sands; kaolinic sands; feldspathic sands (excluding silica sands, metal bearing sands) 2505 90 kg S CPA: 08.12.12 Granules, chippings and powder; pebbles, gravel 08.12.12.10 Gravel and pebbles of a kind used for concrete aggregates, for road metalling or for railway or other ballast; shingle and flint 2517 10 10 kg S 08.12.12.30 Crushed stone of a kind used for concrete aggregates, for road metalling or for railway or other ballast (excluding gravel, pebbles, shingle and flint) 2517[.10(.20 + .80)] kg S 08.12.12.50 Granules, chippings and powder of marble 2517 41 kg S 08.12.12.90 Granules, chippings and powder of travertine, ecaussine, granite, porphyry, basalt, sandstone and other monumental stone 2517 49 kg S CPA: 08.12.13 Mixtures of slag and similar industrial waste products, whether or not incorporating pebbles, gravel, shingle and flint for construction use 08.12.13.00 Mixtures of slag and similar industrial waste products, whether or not incorporating pebbles, gravel, shingle and flint for construction use 2517 20 kg S CPA: 08.12.21 Kaolin and other kaolinic clays 08.12.21.40 Kaolin 2507 00 20 kg T 08.12.21.60 Kaolinitic clays (ball and plastic clays) 2507 00 80 kg T CPA: 08.12.22 Other clays, andalusite, kyanite and sillimanite; mullite; chamotte or dinas earths 08.12.22.10 Bentonite 2508 10 kg T 08.12.22.30 Fireclay 2508 30 kg T 08.12.22.50 Common clays and shales for construction use (excluding bentonite, fireclay, expanded clays, kaolin and kaolinic clays); andalusite, kyanite and sillimanite; mullite; chamotte or dinas earths 2508[.40 + .50 + .60 + .70] kg T NACE: 08.91 Mining of chemical and fertiliser minerals CPA: 08.91.11 Natural calcium or aluminium calcium phosphates 08.91.11.00 Natural calcium phosphates; natural aluminium calcium phosphates and phosphatic chalk 2510[.10 + .20] kg T CPA: 08.91.12 Unroasted iron pyrites; crude or unrefined sulphur 08.91.12.00 Unroasted iron pyrites; crude or unrefined sulphur (including recovered sulphur) 2502 + 2503 00 10 kg T CPA: 08.91.19 Other chemical and fertiliser minerals 08.91.19.00 Other chemical and fertiliser minerals 2511[.10 + .20] + 2528 + 2529[.21 + .22] + 2530[.20 + .90] kg T NACE: 08.93 Extraction of salt CPA: 08.93.10 Salt and pure sodium chloride; sea water 08.93.10.00 Salt (including denatured salt but excluding salt suitable for human consumption) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents 2501[.00(.31 + .51 + .99)] kg T NACE: 08.99 Other mining and quarrying n.e.c. CPA: 08.99.10 Bitumen and asphalt, natural; asphaltites and asphaltic rock 08.99.10.00 Natural bitumen and natural asphalt; asphaltites and asphaltic rocks 2714 90 kg T CPA: 08.99.21 Precious and semi-precious stones (excluding industrial diamonds), unworked or simply sawn or roughly shaped 08.99.21.00 Precious and semi-precious stones (excluding industrial diamonds), unworked or simply sawn or roughly shaped 7102[.10 + .31] + 7103 10 c/k @ T CPA: 08.99.22 Industrial diamonds, unworked or simply sawn, cleaved or bruted; pumice stone; emery; natural corundum, natural garnet and other natural abrasives 08.99.22.00 Industrial diamonds, unworked or simply sawn, cleaved or bruted; pumice stone; emery; natural corundum, natural garnet and other natural abrasives 2513[.10 + .20] + 7102 21 kg T CPA: 08.99.29 Other minerals 08.99.29.00 Other minerals 2504[.10 + .90] + 2506 10 + 2512 + 2519[.10 + .90(.10 + .30 + .90)] + 2524[.10 + .90] + 2525[.10 + .20 + .30] + 2526[.10 + .20] + 2529[.10 + .30] + 2530 10 + 2621 90 kg T NACE: 10.11 Processing and preserving of meat CPA: 10.11.11 Meat of bovine animals, fresh or chilled 10.11.11.40 Fresh or chilled carcases, half-carcases and quarters with bone in, of beef and veal 0201[.10 + .20(.20 + .30 + .50)] kg S 10.11.11.90 Fresh or chilled cuts, of beef and veal 0201[.20(.90) + .30] kg S CPA: 10.11.12 Meat of swine, fresh or chilled 10.11.12.30 Fresh or chilled carcases and half-carcases, of pig meat (including fresh meat packed with salt as a temporary preservative) 0203[.11(.10 + .90)] kg S 10.11.12.50 Fresh or chilled hams, shoulders and cuts thereof with bone in, of pig meat (including fresh meat packed with salt as a temporary preservative) 0203[.12(.11 + .19 + .90)] kg S 10.11.12.90 Fresh or chilled pig meat (including fresh meat packed with salt as a temporary preservative; excluding carcases and half-carcases, hams, shoulders and cuts thereof with bone in) 0203[.19(.11 + .13 + .15 + .55 + .59 + .90)] kg S CPA: 10.11.13 Meat of sheep, fresh or chilled 10.11.13.00 Fresh or chilled carcases, half-carcases and cuts, of lamb or sheep 0204[.10 + .21 + .22(.10 + .30 + .50 + .90) + .23] kg S CPA: 10.11.14 Meat of goats, fresh or chilled 10.11.14.00 Meat of goats, fresh or chilled 0204[.50(.11 + .13 + .15 + .19 + .31 + .39)] kg S CPA: 10.11.15 Meat of horses and other equines, fresh or chilled 10.11.15.00 Meat of horses and other equines, fresh or chilled 0205 00 20 kg S CPA: 10.11.20 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 10.11.20.00 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 0206[.10(.10 + .95 + .98) + .30 + .80(.10 + .91 + .99)] kg S CPA: 10.11.31 Meat of bovine animals, frozen 10.11.31.00 Frozen carcases, half-carcases, quarters and cuts, of beef and veal 0202[.10 + .20(.10 + .30 + .50 + .90) + .30(.10 + .50 + .90)] kg S CPA: 10.11.32 Meat of swine, frozen 10.11.32.30 Frozen carcases and half-carcases, of pig meat 0203[.21(.10 + .90)] kg S 10.11.32.50 Frozen hams, shoulders and cuts with bone in, of pig meat 0203[.22(.11 + .19 + .90)] kg S 10.11.32.90 Frozen pig meat (excluding carcases and half-carcases, hams, shoulders and cuts thereof with bone in) 0203[.29(.11 + .13 + .15 + .55 + .59 + .90)] kg S CPA: 10.11.33 Meat of sheep, frozen 10.11.33.00 Frozen carcases, half-carcases and cuts, of lamb or sheep 0204[.30 + .41 + .42(.10 + .30 + .50 + .90) + .43(.10 + .90)] kg S CPA: 10.11.34 Meat of goats, frozen 10.11.34.00 Frozen meat, of goats 0204[.50(.51 + .53 + .55 + .59 + .71 + .79)] kg S CPA: 10.11.35 Meat of horses and other equines, frozen 10.11.35.00 Frozen meat, of horses and other equines 0205 00 80 kg S CPA: 10.11.39 Other meat and edible offal, fresh, chilled or frozen 10.11.39.10 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, frozen 0206[.21 + .22 + .29(.10 + .91 + .99) + .41 + .49 + .90(.10 + .91 + .99)] kg S 10.11.39.30 Fresh, chilled or frozen edible meat and offal (including meat and offal of rabbits, hares and game; excluding frog legs, and meat and offal of poultry, bovine and equine animals, swine, sheep and goat) 0208[.10(.10 + .90) + .30 + .40(.10 + .20 + .80) + .50 + .60 + .90(.10 + .30 + .60 + .70 + .98)] kg S CPA: 10.11.41 Pulled wool, greasy, including fleece-washed pulled wool 10.11.41.00 Greasy wool not carded or combed (including fleece-washed wool) (excluding shorn wool) 5101 19 kg S CPA: 10.11.42 Whole raw hides and skins of bovine or equine animals 10.11.42.00 Raw hides and skins of bovine or equine animals, whole (except those linked to HS 4101 90 ) 4101[.20(.10 + .30 + .50 + .80) + .50(.10 + .30 + .50 + .90)] p/st S CPA: 10.11.43 Other raw hides and skins of bovine or equine animals 10.11.43.00 Other raw hides and skins of bovine and equine animals 4101 90 kg S CPA: 10.11.44 Raw hides and skins of sheep or lambs 10.11.44.00 Skins of sheep or lambs 4102[.10(.10 + .90) + .21 + .29] p/st S CPA: 10.11.45 Raw hides and skins of goats or kids 10.11.45.00 Raw hides and skins of goats or kids but not tanned, fresh or preserved 4103 90 p/st @ S CPA: 10.11.50 Fats of bovine animals, sheep, goats or pigs 10.11.50.40 Pig fat free of lean meat; fresh; chilled; frozen; salted; in brine or smoked (excluding rendered) 0209[.10(.11 + .19 + .90)] kg S 10.11.50.60 Lard and other pig fat; rendered 1501[.10(.10 + .90) + .20(.10 + .90)] kg S 10.11.50.70 Fats of bovine animals; sheep or goats; raw or rendered 1502[.10(.10 + .90) + .90(.10 + .90)] kg S CPA: 10.11.60 Raw offal, inedible 10.11.60.30 Guts, bladders and stomachs of animals, whole or in pieces (excluding fish) 0504 kg S 10.11.60.90 Animal disposal, unfit for human consumption (excluding fish, guts, bladders and stomachs) 0502[.10 + .90] + 0506[.10 + .90] + 0507 10 + 0510 + 0511[.99(.10 + .85)] kg S NACE: 10.12 Processing and preserving of poultry meat CPA: 10.12.10 Meat of poultry, fresh or chilled 10.12.10.10 Fresh or chilled whole chickens 0207[.11(.10 + .30 + .90)] kg S 10.12.10.20 Fresh or chilled whole turkeys 0207[.24(.10 + .90)] kg S 10.12.10.30 z Fresh or chilled whole geese, ducks and guinea fowls 0207[.41(.20 + .30 + .80) + .51(.10 + .90) + .60(.05a)] kg S 10.12.10.40 Fresh or chilled fatty livers of geese and ducks 0207[.43 + .53] kg S 10.12.10.50 Fresh or chilled cuts of chicken 0207[.13(.10 + .20 + .30 + .40 + .50 + .60 + .70)] kg S 10.12.10.60 Fresh or chilled cuts of turkey 0207[.26(.10 + .20 + .30 + .40 + .50 + .60 + .70 + .80)] kg S 10.12.10.70 z Fresh or chilled cuts of geese, ducks and guinea fowls 0207[.44(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .54(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .60(.10a + .21a + .31a + .41a + .51a + .61a + .81a)] kg S CPA: 10.12.20 Meat of poultry, frozen 10.12.20.13 Frozen whole chickens 0207[.12(.10 + .90)] kg S 10.12.20.15 Frozen whole turkeys 0207[.25(.10 + .90)] kg S 10.12.20.17 z Frozen whole geese, ducks and guinea fowls 0207[.42(.30 + .80) + .52(.10 + .90) + .60(.05b)] kg S 10.12.20.53 Frozen cuts of chicken 0207[.14(.10 + .20 + .30 + .40 + .50 + .60 + .70)] kg S 10.12.20.55 Frozen cuts of turkey 0207[.27(.10 + .20 + .30 + .40 + .50 + .60 + .70 + .80)] kg S 10.12.20.57 z Frozen cuts of ducks, geese and guinea fowls 0207[.45(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .55(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .60(.10b + .21b + .31b + .41b + .51b + .61b + .81b)] kg S 10.12.20.80 z Frozen poultry livers 0207[.14(.91) + .27(.91) + .45(.93 + .95) + .55(.93 + .95) + .60(.91a)] kg S CPA: 10.12.30 Fats of poultry 10.12.30.00 Fats of poultry 0209 90 + 1501 90 kg S CPA: 10.12.40 Edible offal of poultry 10.12.40.20 z Fresh or chilled poultry offal (excluding fatty livers of geese and ducks) 0207[.13(.91 + .99) + .26(.91 + .99) + .44(.91 + .99) + .54(.91 + .99) + .60(.91b + .99a)] kg S 10.12.40.50 z Frozen poultry offal (excluding liver) 0207[.14(.99) + .27(.99) + .45(.99) + .55(.99) + .60(.99b)] kg S CPA: 10.12.50 Feathers and skins of birds with feathers 10.12.50.00 Prepared skins of birds with feathers or down, feathers, etc. 6701 kg S NACE: 10.13 Production of meat and poultry meat products CPA: 10.13.11 Swine meat, cuts, salted, dried or smoked (bacon and ham) 10.13.11.20 Hams, shoulders and cuts thereof with bone in, of swine, salted, in brine, dried or smoked 0210[.11(.11 + .19 + .31 + .39 + .90)] kg S 10.13.11.50 Bellies and cuts thereof of swine, salted, in brine, dried or smoked 0210[.12(.11 + .19 + .90)] kg S 10.13.11.80 Pig meat salted, in brine, dried or smoked (including bacon, 3/4 sides/middles, fore-ends, loins and cuts thereof; excluding hams, shoulders and cuts thereof with bone in, bellies and cuts thereof) 0210[.19(.10 + .20 + .30 + .40 + .50 + .60 + .70 + .81 + .89 + .90)] kg S CPA: 10.13.12 Bovine meat, salted, dried or smoked 10.13.12.00 Beef and veal salted, in brine, dried or smoked 0210[.20(.10 + .90)] kg S CPA: 10.13.13 Other meat and edible meat offal, salted, in brine, dried or smoked (excluding swine and bovine meat); edible flours and meals of meat or meat offal 10.13.13.00 Meat salted, in brine, dried or smoked; edible flours and meals of meat or meat offal (excluding pig meat, beef and veal salted, in brine, dried or smoked) 0210[.91 + .92(.10 + .91 + .92 + .99) + .93 + .99(.10 + .21 + .29 + .31 + .39 + .41 + .49 + .51 + .59 + .71 + .79 + .85 + .90)] kg S CPA: 10.13.14 Sausages and similar products of meat, offal or blood 10.13.14.30 z Liver sausages and similar products and food preparations based thereon (excluding prepared meals and dishes) 1601 00 10a kg S 10.13.14.60 z Sausages and similar products of meat, offal or blood and food preparations based thereon (excluding liver sausages and prepared meals and dishes) 1601[.00(.91a + .99a)] kg S CPA: 10.13.15 Other prepared and preserved meat, meat offal or blood 10.13.15.05 z Prepared or preserved goose or duck liver (excluding sausages and prepared meals and dishes) 1602 20 10a kg S 10.13.15.15 z Prepared or preserved liver of other animals (excluding sausages and prepared meals and dishes) 1602 20 90a kg S 10.13.15.25 z Prepared or preserved meat or offal of turkeys (excluding sausages, preparations of liver and prepared meals and dishes) 1602[.31(.11a + .19a + .80a)] kg S 10.13.15.35 z Other prepared or preserved poultry meat (excluding sausages, preparations of liver and prepared meals and dishes) 1602[.32(.11a + .19a + .30a + .90a) + .39(.21a + .29a + .85a)] kg S 10.13.15.45 z Prepared or preserved meat of swine: hams and cuts thereof (excluding prepared meals and dishes) 1602[.41(.10a + .90a)] kg S 10.13.15.55 z Prepared or preserved meat of swine: shoulders and cuts thereof, of swine (excluding prepared meals and dishes) 1602[.42(.10a + .90a)] kg S 10.13.15.65 z Prepared or preserved meat, offal and mixtures of domestic swine, including mixtures, containing < 40 % meat or offal of any kind and fats of any kind (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602 49 50a kg S 10.13.15.75 z Other prepared or preserved meat, offal and mixtures of swine, including mixtures (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602[.49(.11a + .13a + .15a + .19a + .30a + .90a)] kg S 10.13.15.85 z Prepared or preserved meat or offal of bovine animals (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602[.50(.10a + .31a + .95a)] kg S 10.13.15.95 z Other prepared or preserved meat or offal, including blood (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602[.90(.10a + .31a + .51a + .61a + .69a + .91a + .95a + .99a)] kg S CPA: 10.13.16 Flours, meals and pellets of meat unfit for human consumption; greaves 10.13.16.00 Flours, meals and pellets of meat or meat offal unfit for human consumption; greaves 2301 10 kg S CPA: 10.13.91 Cooking and other preparation services for the production of meat products 10.13.91.00 Cooking and other preparation services for the production of meat products I NACE: 10.20 Processing and preserving of fish, crustaceans and molluscs CPA: 10.20.11 Fish fillets and other fish meat (whether or not minced), fresh or chilled 10.20.11.00 Fresh or chilled fish fillets and fish meat, whether or not minced 0304[.31 + .32 + .33 + .39 + .41 + .42(.10 + .50 + .90) + .43 + .44(.10 + .30 + .90) + .45 + .46 + .49(.10 + .50 + .90) + .51 + .52 + .53 + .54 + .55 + .59(.10 + .50 + .90)] kg S CPA: 10.20.12 Fish livers and roes, fresh or chilled 10.20.12.00 Fresh or chilled fish livers and roes 0302 90 kg S CPA: 10.20.13 Fish, frozen 10.20.13.30 Frozen whole salt water fish 0303[.11 + .12 + .13 + .14(.10 + .20 + .90) + .19 + .26 + .31(.10 + .30 + .90) + .32 + .33 + .34 + .39(.10 + .30 + .50 + .85) + .41(.10 + .90) + .42(.12 + .18 + .42 + .48 + .90) + .43(.10 + .90) + .44(.10 + .90) + .45(.12 + .18 + .91 + .99) + .46(.10 + .90) + .49(.20 + .85) + .51 + .53(.10 + .30 + .90) + .54(.10 + .90) + .55(.10 + .30 + .90) + .56 + .57 + .63(.10 + .30 + .90) + .64 + .65 + .66(.11 + .12 + .13 + .19 + .90) + .67 + .68(.10 + .90) + .69(.10 + .30 + .50 + .70 + .80 + .90) + .81(.10 + .20 + .30 + .90) + .82 + .83 + .84(.10 + .90) + .89(.21 + .29 + .31 + .39 + .40 + .45 + .50 + .55 + .60 + .65 + .70 + .90)] kg S 10.20.13.60 Frozen whole fresh water fish 0303[.23 + .24 + .25 + .29 + .89(.10)] kg S CPA: 10.20.14 Fish fillets, frozen 10.20.14.00 Frozen fish fillets 0304[.61 + .62 + .63 + .69 + .71(.10 + .90) + .72 + .73 + .74(.11 + .15 + .19 + .90) + .75 + .79(.10 + .30 + .50 + .80 + .90) + .81 + .82(.10 + .50 + .90) + .83(.10 + .30 + .50 + .90) + .84 + .85 + .86 + .87 + .89(.10 + .21 + .29 + .30 + .41 + .49 + .51 + .55 + .59 + .60 + .90)] kg S CPA: 10.20.15 Fish meat (whether or not minced), frozen 10.20.15.00 Frozen fish meat, whether or not minced (excluding fillets) 0304[.91 + .92 + .93(.10 + .90) + .94(.10 + .90) + .95(.10 + .21 + .25 + .29 + .30 + .40 + .50 + .60 + .90) + .99(.10 + .21 + .23 + .29 + .55 + .61 + .65 + .99)] kg S CPA: 10.20.16 Fish livers and roes, frozen 10.20.16.00 Frozen fish livers and roes 0303[.90(.10 + .90)] kg S CPA: 10.20.21 Fish fillets, dried, salted or in brine, but not smoked 10.20.21.00 Fish fillets, dried, salted or in brine, but not smoked 0305[.31 + .32(.11 + .19 + .90) + .39(.10 + .50 + .90)] kg S CPA: 10.20.22 Fish livers, roes, fins, heads, tails, maws and other edible offal dried, smoked, salted or in brine; flours, meals and pellets of fish, fit for human consumption 10.20.22.50 * Fish livers, roes, fins, heads, tails, maws and other edible offal dried, smoked, salted or in brine; flours, meals and pellets of fish, fit for human consumption 0305[.10 + .20 + .71(.10 + .90) + .72 + .79] kg S CPA: 10.20.23 Fish, dried, whether or not salted, or in brine 10.20.23.50 Dried fish, whether or not salted; fish, salted but not dried; fish in brine (excluding fillets, smoked, heads, tails and maws) 0305[.51(.10 + .90) + .59(.10 + .30 + .50 + .70 + .80) + .61 + .62 + .63 + .64 + .69(.10 + .30 + .50 + .80)] kg S CPA: 10.20.24 Fish, including fillets, smoked 10.20.24.25 Smoked Pacific, Atlantic and Danube salmon (including fillets, excluding heads, tails and maws) 0305 41 kg S 10.20.24.55 Smoked herrings (including fillets, excluding heads, tails and maws) 0305 42 kg S 10.20.24.85 Smoked fish (excluding herrings, Pacific, Atlantic and Danube salmon), including fillets, excluding head, tails and maws 0305[.43 + .44(.10 + .90) + .49(.10 + .20 + .30 + .80)] kg S CPA: 10.20.25 Fish, otherwise prepared or preserved, except prepared fish dishes 10.20.25.10 z Prepared or preserved salmon, whole or in pieces (excluding minced products and prepared meals and dishes) 1604 11 00a kg S 10.20.25.20 z Prepared or preserved herrings, whole or in pieces (excluding minced products and prepared meals and dishes) 1604[.12(.10a + .91a + .99a)] kg S 10.20.25.30 z Prepared or preserved sardines, sardinella, brisling and sprats, whole or in pieces (excluding minced products and prepared meals and dishes) 1604[.13(.11a + .19a + .90a)] kg S 10.20.25.40 z Prepared or preserved tuna, skipjack and Atlantic bonito, whole or in pieces (excluding minced products and prepared meals and dishes) 1604[.14(.21a + .26a + .28a + .31a + .36a + .38a + .41a + .46a + .48a + .90a)] kg S 10.20.25.50 z Prepared or preserved mackerel, whole or in pieces (excluding minced products and prepared meals and dishes) 1604[.15(.11a + .19a + .90a)] kg S 10.20.25.60 z Prepared or preserved anchovies, whole or in pieces (excluding minced products and prepared meals and dishes) 1604 16 00a kg S 10.20.25.70 z Fish fillets in batter or breadcrumbs including fish fingers (excluding prepared meals and dishes) 1604 19 91a kg S 10.20.25.80 z Other fish, prepared or preserved, whole or in pieces (excluding minced products and prepared meals and dishes) 1604[.17(.00a) + .19(.10a + .31a + .39a + .50a + .92a + .93a + .94a + .95a + .97a)] kg S 10.20.25.90 z Prepared or preserved fish (excluding whole or in pieces and prepared meals and dishes) 1604[.20(.05a + .10a + .30a + .40a + .50a + .70a + .90a)] kg S CPA: 10.20.26 Caviar and caviar substitutes 10.20.26.30 Caviar (sturgeon roe) 1604 31 kg S 10.20.26.60 Caviar substitutes 1604 32 kg S CPA: 10.20.31 Crustaceans frozen, dried, salted or in brine 10.20.31.00 Crustaceans frozen, dried, salted or in brine 0306[.11(.10 + .90) + .12(.10 + .90) + .14(.10 + .30 + .90) + .15(.90) + .16(.91 + .99) + .17(.91 + .92 + .93 + .94 + .99) + .19(.10 + .90)] kg S CPA: 10.20.32 Molluscs, frozen, dried, salted or in brine 10.20.32.50 * Molluscs (scallops, mussels, cuttle fish, squid and octopus), frozen, dried, salted or in brine 0307[.29(.10 + .90) + .39(.10 + .90) + .49(.09 + .11 + .18 + .31 + .33 + .35 + .38 + .59 + .71 + .92 + .99) + .59(.10 + .90) + .99(.11 + .14 + .17 + .20 + .80)] kg S CPA: 10.20.33 Other aquatic invertebrates and seaweed, frozen, dried, salted or in brine 10.20.33.50 * Other aquatic invertebrates (striped venus, jellyfish, etc.), frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption, frozen, dried, salted or in brine 0307[.79(.30 + .90) + .89(.90)] + 0308[.19(.30 + .90) + .29(.30 + .90) + .30(.50 + .90) + .90(.50 + .90)] kg S CPA: 10.20.34 Crustaceans, molluscs and other aquatic invertebrates and seaweed, otherwise prepared or preserved 10.20.34.00 z Crustaceans, molluscs and other aquatic invertebrates and seaweed, otherwise prepared or preserved 0306[.11(.05) + .12(.05) + .14(.05) + .15(.10) + .16(.10) + .17(.10) + .19(.05) + .21(.10) + .22(.30) + .24(.10) + .25(.10) + .26(.10) + .27(.10) + .29(.05)] + 0307[.19(.10) + .29(.05) + .39(.05) + .49(.05) + .59(.05) + .60(.10) + .79(.10) + .89(.10) + .99(.10)] + 0308[.19(.10) + .29(.10) + .30(.30) + .90(.30)] + 1605[.10(.00a) + .21(.10a + .90a) + .29(.00a) + .30(.10a + .90a) + .40(.00a) + .51(.00a) + .52(.00a) + .53(.10a + .90a) + .54(.00a) + .55(.00a) + .56(.00a) + .57(.00a) + .58(.00a) + .59(.00a) + .61(.00a) + .62(.00a) + .63(.00a) + .69(.00a)] kg S CPA: 10.20.41 Flours, meals and pellets of fish, crustaceans, molluscs or other aquatic invertebrates or seaweed, unfit for human consumption 10.20.41.00 Flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption 2301 20 kg S CPA: 10.20.42 Other inedible products of fish, crustaceans, molluscs or other aquatic invertebrates or seaweed 10.20.42.00 Other inedible products of fish, crustaceans, molluscs or other aquatic invertebrates or seaweed (including fish waste; excluding whalebone and whalebone hair, coral or similar materials, shells an cuttle-bone, unworked or simply prepared/natural sponges) 0511[.91(.10 + .90)] kg S NACE: 10.31 Processing and preserving of potatoes CPA: 10.31.11 Potatoes, frozen 10.31.11.10 Frozen potatoes, uncooked or cooked by steaming or boiling in water 0710 10 kg S 10.31.11.30 Frozen potatoes, prepared or preserved (including potatoes cooked or partly cooked in oil and then frozen; excluding by vinegar or acetic acid) 2004[.10(.10 + .91 + .99)] kg S CPA: 10.31.12 Dried potatoes whether or not cut or sliced but not further prepared 10.31.12.00 Dried potatoes whether or not cut or sliced but not further prepared 0712 90 05 kg S CPA: 10.31.13 Dried potatoes in the form of flour, meal, flakes, granulates and pellets 10.31.13.00 Dried potatoes in the form of flour, meal, flakes, granules and pellets 1105[.10 + .20] kg S CPA: 10.31.14 Potatoes prepared or preserved 10.31.14.30 Potatoes prepared or preserved in the form of flour, meal or flakes (excluding frozen, crisps, by vinegar or acetic acid) 2005 20 10 kg S 10.31.14.60 Potatoes prepared or preserved, including crisps (excluding frozen, dried, by vinegar or acetic acid, in the form of flour, meal or flakes) 2005[.20(.20 + .80)] kg S NACE: 10.32 Manufacture of fruit and vegetable juice CPA: 10.32.11 Tomato juice 10.32.11.00 Tomato juice 2009[.50(.10 + .90)] l @ S CPA: 10.32.12 Orange juice 10.32.12.10 Frozen unconcentrated orange juice 2009[.11(.91 + .99)] kg S 10.32.12.20 Unconcentrated orange juice (excluding frozen) 2009[.12 + .19(.91 + .98)] l @ S 10.32.12.30 Orange juice n.e.c. 2009[.11(.11 + .19) + .19(.11 + .19)] l @ S CPA: 10.32.13 Grapefruit juice 10.32.13.00 Grapefruit juice 2009[.21 + .29(.11 + .19 + .91 + .99)] l @ S CPA: 10.32.14 Pineapple juice 10.32.14.00 Pineapple juice 2009[.41(.92 + .99) + .49(.11 + .19 + .30 + .91 + .93 + .99)] l @ S CPA: 10.32.15 Grape juice 10.32.15.00 Grape juice (including grape must) 2009[.61(.10 + .90) + .69(.11 + .19 + .51 + .59 + .71 + .79 + .90)] l @ S CPA: 10.32.16 Apple juice 10.32.16.00 Apple juice 2009[.71(.20 + .99) + .79(.11 + .19 + .30 + .91 + .98)] l @ S CPA: 10.32.17 Mixtures of fruit and vegetable juices 10.32.17.00 Mixtures of fruit and vegetable juices 2009[.90(.11 + .19 + .21 + .29 + .31 + .39 + .41 + .49 + .51 + .59 + .71 + .73 + .79 + .92 + .94 + .95 + .96 + .97 + .98)] l @ S CPA: 10.32.19 Other fruit and vegetable juices 10.32.19.10 Unconcentrated juice of any single citrus fruit (excluding orange and grapefruit) 2009[.31(.11 + .19 + .51 + .59 + .91 + .99) + .39(.31 + .39 + .51 + .55 + .59 + .91 + .95 + .99)] l @ S 10.32.19.20 Unconcentrated juice of any single fruit or vegetable, not fermented and not containing added spirit (excluding orange, grapefruit, pineapple, tomato, grape and apple juices) 2009[.81(.31 + .51 + .59 + .95 + .99) + .89(.50 + .61 + .63 + .69 + .71 + .73 + .79 + .85 + .86 + .88 + .89 + .96 + .97 + .99)] l @ S 10.32.19.30 Other fruit and vegetable juices n.e.c. 2009[.39(.11 + .19) + .81(.11 + .19) + .89(.11 + .19 + .34 + .35 + .36 + .38)] l @ S NACE: 10.39 Other processing and preserving of fruit and vegetables CPA: 10.39.11 Vegetables, frozen 10.39.11.00 Frozen vegetables and mixtures of vegetables, uncooked or cooked by steaming or boiling in water (excluding potatoes) 0710[.21 + .22 + .29 + .30 + .40 + .80(.10 + .51 + .59 + .61 + .69 + .70 + .80 + .85 + .95) + .90] kg S CPA: 10.39.12 Vegetables provisionally preserved 10.39.12.00 Vegetables provisionally preserved by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions, but unsuitable in that state for immediate consumption 0711[.20(.10 + .90) + .40 + .51 + .59 + .90(.10 + .30 + .50 + .70 + .80 + .90)] kg S CPA: 10.39.13 Dried vegetables 10.39.13.30 Dried onions, whole, cut, sliced, broken or in powder, but not further prepared 0712 20 kg S 10.39.13.50 Dried mushrooms and truffles, whole, cut, sliced, broken or in powder, but not further prepared 0712[.31 + .32 + .33 + .39] kg S 10.39.13.90 Dried vegetables (excluding potatoes, onions, mushrooms and truffles) and mixtures of vegetables, whole, cut, sliced, broken or in powder, but not further prepared 0712[.90(.11 + .19 + .30 + .50 + .90)] kg S CPA: 10.39.15 Beans, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 10.39.15.00 z Beans, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 2005[.51(.00a) + .59(.00a)] kg S CPA: 10.39.16 Peas, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 10.39.16.00 z Peas, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 2005 40 00a kg S CPA: 10.39.17 Other vegetables (except potatoes), preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 10.39.17.10 z Preserved tomatoes, whole or in pieces (excluding prepared vegetable dishes and tomatoes preserved by vinegar or acetic acid) 2002[.10(.10a + .90a)] kg S 10.39.17.21 Unconcentrated tomato puree and paste 2002[.90(.11 + .19)] kg S 10.39.17.25 Concentrated tomato puree and paste 2002[.90(.31 + .39 + .91 + .99)] kg S 10.39.17.30 z Prepared or preserved mushrooms and truffles (excluding prepared vegetable dishes and mushrooms and truffles dried, frozen or preserved by vinegar or acetic acid) 2003[.10(.20a + .30a) + .90(.10a + .90a)] kg S 10.39.17.40 z Frozen vegetables and mixtures of vegetables (excluding prepared vegetable dishes, frozen vegetables and mixtures of vegetables uncooked or cooked by steaming or boiling in water, or preserved by vinegar or acetic acid) 2004[.90(.10a + .30a + .50a + .91a + .98a)] kg S 10.39.17.50 z Preserved sauerkraut (excluding prepared vegetable dishes and sauerkraut dried, frozen or preserved by vinegar or acetic acid) 2005 99 60a kg S 10.39.17.60 z Preserved asparagus (excluding prepared vegetable dishes and asparagus dried, frozen or preserved by vinegar or acetic acid) 2005 60 00a kg S 10.39.17.70 z Prepared or preserved olives (excluding prepared vegetable dishes and olives dried, frozen or preserved by vinegar or acetic acid) 2005 70 00a kg S 10.39.17.80 z Prepared or preserved sweetcorn (excluding prepared vegetable dishes and sweetcorn dried, frozen or preserved by vinegar or acetic acid) 2005 80 00a kg S 10.39.17.90 z Vegetables and mixtures of vegetables, n.e.c. (excluding prepared vegetable dishes and frozen vegetables and mixtures of vegetables) 2005[.91(.00a) + .99(.10a + .20a + .30a + .50a + .80a)] kg S CPA: 10.39.18 Vegetables (except potatoes), fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 10.39.18.00 Vegetables (excluding potatoes), fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 2001[.10 + .90(.10 + .20 + .30 + .40 + .50 + .65 + .70 + .92 + .97)] kg S CPA: 10.39.21 Fruit and nuts, uncooked or cooked, frozen 10.39.21.00 Frozen fruit and nuts uncooked or cooked by steaming or boiling in water 0811[.10(.11 + .19 + .90) + .20(.11 + .19 + .31 + .39 + .51 + .59 + .90) + .90(.11 + .19 + .31 + .39 + .50 + .70 + .75 + .80 + .85 + .95)] kg S CPA: 10.39.22 Jams, fruit jellies and fruit or nut puree and pastes 10.39.22.30 Citrus fruit jams, marmalades, jellies, purees or pastes, being cooked preparations (excluding homogenised preparations) 2007[.91(.10 + .30 + .90)] kg S 10.39.22.90 Jams, marmalades, fruit jellies, fruit or nut purees and pastes, being cooked preparations (excluding of citrus fruit, homogenised preparations) 2007[.99(.10 + .20 + .31 + .33 + .35 + .39 + .50 + .93 + .97)] kg S CPA: 10.39.23 Nuts, groundnuts, roasted, salted or otherwise prepared 10.39.23.30 Prepared or preserved groundnuts (including peanut butter; excluding by vinegar or acetic acid, frozen, purees and pastes) 2008[.11(.10 + .91 + .96 + .98)] kg S 10.39.23.90 Prepared or preserved nuts (other than groundnuts); and other seeds and mixtures (excluding by vinegar or acetic acid, frozen, purees and pastes, preserved by sugar) 2008[.19(.12 + .13 + .19 + .92 + .93 + .95 + .99) + .97(.03 + .05)] kg S CPA: 10.39.24 Fruit and nuts, provisionally preserved, not for immediate consumption 10.39.24.10 Peel of citrus fruit or melons, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 0814 kg S 10.39.24.30 Other fruit and nuts provisionally preserved by sulphur dioxide gas, in brine, sulphur water or in other preservative solutions, but unsuitable for immediate consumption 0812[.10 + .90(.25 + .30 + .40 + .70 + .98)] kg S CPA: 10.39.25 Groundnuts and nuts, shelled 10.39.25.00 * Groundnuts and nuts, shelled 0801[.22 + .32] + 0802[.12(.10 + .90) + .22 + .32 + .42 + .52 + .62] + 1202 42 kg S CPA: 10.39.29 Other prepared, dried or preserved fruits and nuts 10.39.29.10 * Dried grapes 0806[.20(.10 + .30 + .90)] kg S 10.39.29.20 * Dried fruit (excluding dates, pineapples, avocados, guavas, mangoes, mangosteens, citrus fruit and grapes); mixtures of dried nuts and/or dried fruits 0803[.10(.90) + .90(.90)] + 0804 20 90 + 0813[.10 + .20 + .30 + .40(.10 + .30 + .50 + .65 + .95) + .50(.12 + .15 + .19 + .31 + .39 + .91 + .99)] kg S 10.39.29.50 * Fruit, prepared or preserved, n.e.c. (excluding MÃ ¼sli) 2008[.20(.11 + .19 + .31 + .39 + .51 + .59 + .71 + .79 + .90) + .30(.11 + .19 + .31 + .39 + .51 + .55 + .59 + .71 + .75 + .79 + .90) + .40(.11 + .19 + .21 + .29 + .31 + .39 + .51 + .59 + .71 + .79 + .90) + .50(.11 + .19 + .31 + .39 + .51 + .59 + .61 + .69 + .71 + .79 + .92 + .98) + .60(.11 + .19 + .31 + .39 + .50 + .60 + .70 + .90) + .70(.11 + .19 + .31 + .39 + .51 + .59 + .61 + .69 + .71 + .79 + .92 + .98) + .80(.11 + .19 + .31 + .39 + .50 + .70 + .90) + .91 + .93(.11 + .19 + .21 + .29 + .91 + .93 + .99) + .97(.12 + .14 + .16 + .18 + .32 + .34 + .36 + .38 + .51 + .59 + .72 + .74 + .76 + .78 + .92 + .93 + .94 + .96 + .97 + .98) + .99(.11 + .19 + .21 + .23 + .24 + .28 + .31 + .34 + .36 + .37 + .38 + .40 + .41 + .43 + .45 + .48 + .49 + .51 + .63 + .67 + .72 + .78 + .85 + .91 + .99)] kg S CPA: 10.39.30 Vegetable materials and vegetable waste, vegetable residues and by-products 10.39.30.00 Vegetable by-products and waste for animal consumption, n.e.c. 2308[.00(.11 + .19 + .40 + .90)] kg S CPA: 10.39.91 Cooking and other preparation services for the preservation of fruit and vegetables 10.39.91.00 Cooking and other preparation services (concentration, etc.) for the preservation of fruit and vegetables I NACE: 10.41 Manufacture of oils and fats CPA: 10.41.11 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared 10.41.11.00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil (excluding emulsified, mixed or otherwise prepared) 1503[.00(.11 + .19 + .30 + .90)] kg S CPA: 10.41.12 Fats and oils and their fractions, of fish and marine mammals 10.41.12.00 Fats and oils and their fractions of fish or marine mammals (excluding chemically modified) 1504[.10(.10 + .91 + .99) + .20(.10 + .90) + .30(.10 + .90)] kg S CPA: 10.41.19 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 10.41.19.00 Other animal fats and oils and their fractions, whether or not refined (excluding chemically modified) 1506 kg S CPA: 10.41.21 Groundnut oil, crude 10.41.21.10 * Crude groundnut oil and its fractions (excluding chemically modified) 1508[.10(.10 + .90)] kg S CPA: 10.41.22 Olive oil, crude 10.41.22.10 * Virgin olive oil and its fractions (excluding chemically modified) 1509[.10(.10 + .90)] kg S 10.41.22.20 * Oils and their fractions obtained solely from olives, crude (including those blended with virgin olive oil, refined) (excluding virgin olive oil and chemically modified oils) 1510 00 10 kg S CPA: 10.41.23 Sunflower-seed oil, crude 10.41.23.00 * Crude sunflower-seed and safflower oil and their fractions (excluding chemically modified) 1512[.11(.10 + .91 + .99)] kg S CPA: 10.41.24 Rape, colza and mustard oil, crude 10.41.24.10 * Crude rape, colza or mustard oil and their fractions (excluding chemically modified) 1514[.11(.10 + .90) + .91(.10 + .90)] kg S CPA: 10.41.25 Palm oil, crude 10.41.25.10 * Crude palm oil and its fractions (excluding chemically modified) 1511[.10(.10 + .90)] kg S CPA: 10.41.29 Other vegetable oils, crude 10.41.29.10 * Other vegetable oils, crude (excluding chemically modified oils) 1507[.10(.10 + .90)] + 1512[.21(.10 + .90)] + 1513[.11(.10 + .91 + .99) + .21(.10 + .30 + .90)] + 1515[.11 + .50(.11 + .19) + .90(.21 + .29 + .40 + .59)] kg S CPA: 10.41.30 Cotton linters 10.41.30.00 Cotton linters 1404 20 kg S CPA: 10.41.41 Oil-cake and other solid residues, of vegetable fats or oils 10.41.41.30 Oilcake and other solid residues resulting from the extraction of soya-bean oil 2304 kg S 10.41.41.50 Oilcake and other solid residues resulting from the extraction of sunflower seed fats or oils 2306 30 kg S 10.41.41.70 Oilcake and other solid residues resulting from the extraction of rape or colza seed fats or oils 2306[.41 + .49] kg S 10.41.41.90 Oilcake and other solid residues from extraction of vegetable fats/oils (including cotton seeds, linseed, coconut, copra, palm nuts or kernels; excluding soya beans, sunflower, rape or colza seeds) 2305 + 2306[.10 + .20 + .50 + .60 + .90(.05 + .11 + .19 + .90)] kg S CPA: 10.41.42 Flours and meals of oil seeds or oleaginous fruits, except those of mustard 10.41.42.00 Flours and meals of oil seeds or oleaginous fruits (excluding of mustard) 1208[.10 + .90] kg S CPA: 10.41.51 Soya-bean oil and its fractions, refined but not chemically modified 10.41.51.00 Refined soya-bean oil and its fractions (excluding chemically modified) 1507[.90(.10 + .90)] kg S CPA: 10.41.52 Groundnut oil and its fractions, refined but not chemically modified 10.41.52.00 Refined groundnut oil and its fractions (excluding chemically modified) 1508[.90(.10 + .90)] kg S CPA: 10.41.53 Olive oil and its fractions, refined but not chemically modified 10.41.53.10 Refined olive oil and its fractions (excluding chemically modified) 1509 90 kg S 10.41.53.30 Oils and their fractions obtained solely from olives (including those blended with virgin olive oil, refined) (excluding crude oils, virgin olive oil and chemically modified oils) 1510 00 90 kg S CPA: 10.41.54 Sunflower-seed oil and its fractions, refined but not chemically modified 10.41.54.00 Refined sunflower-seed and safflower oil and their fractions (excluding chemically modified) 1512[.19(.10 + .90)] kg S CPA: 10.41.55 Cotton-seed oil and its fractions, refined but not chemically modified 10.41.55.00 Refined cotton-seed oil and its fractions (excluding chemically modified) 1512[.29(.10 + .90)] kg S CPA: 10.41.56 Rape, colza and mustard oil and their fractions, refined but not chemically modified 10.41.56.00 Refined rape, colza or mustard oil and their fractions (excluding chemically modified) 1514[.19(.10 + .90) + .99(.10 + .90)] kg S CPA: 10.41.57 Palm oil and its fractions, refined but not chemically modified 10.41.57.00 Refined palm oil and its fractions (excluding chemically modified) 1511[.90(.11 + .19 + .91 + .99)] kg S CPA: 10.41.58 Coconut oil and its fractions, refined but not chemically modified 10.41.58.00 Refined coconut (copra) oil and its fractions (excluding chemically modified) 1513[.19(.11 + .19 + .30 + .91 + .99)] kg S CPA: 10.41.59 Other oils and their fractions, refined but not chemically modified; fixed vegetable fats and other vegetable oils (except maize oil) and their fractions n.e.c. refined but not chemically modified 10.41.59.00 Other oils and their fractions, refined but not chemically modified; fixed vegetable fats and other vegetable oils (except maize oil) and their fractions n.e.c. refined but not chemically modified 1513[.29(.11 + .19 + .30 + .50 + .90)] + 1515[.19(.10 + .90) + .30(.10 + .90) + .50(.91 + .99) + .90(.11 + .31 + .39 + .51 + .60 + .91 + .99)] kg S CPA: 10.41.60 Animal or vegetable fats and oils and their fractions, hydrogenated, esterified, but not further prepared 10.41.60.30 Animal fats and oils and their fractions partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, but not further prepared (including refined) 1516[.10(.10 + .90)] kg S 10.41.60.50 Vegetable fats and oils and their fractions partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, but not further prepared (including refined) 1516[.20(.10 + .91 + .95 + .96 + .98)] kg S CPA: 10.41.71 Vegetable waxes (excluding triglycerides) 10.41.71.00 Vegetable waxes (including refined) (excluding triglycerides) 1521 10 kg S CPA: 10.41.72 Degras; residues resulting from treatment of fatty substances or animal or vegetable waxes 10.41.72.00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes 1522[.00(.10 + .31 + .39 + .91 + .99)] kg S NACE: 10.42 Manufacture of margarine and similar edible fats CPA: 10.42.10 Margarine and similar edible fats 10.42.10.30 Margarine and reduced and low fat spreads (excluding liquid margarine) 1517[.10(.10 + .90)] kg S 10.42.10.50 Other edible preparations of fats and oils, including liquid margarine 1517[.90(.10 + .91 + .93 + .99)] kg S NACE: 10.51 Operation of dairies and cheese making CPA: 10.51.11 Processed liquid milk 10.51.11.33 Milk and cream of a fat content by weight of  ¤ 1 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content  ¤ 2 l 0401 10 10 kg S 10.51.11.37 Milk and cream of a fat content by weight of  ¤ 1 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content > 2 l 0401 10 90 kg S 10.51.11.42 Milk and cream of a fat content by weight of > 1 % but  ¤ 6 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content  ¤ 2 l 0401[.20(.11 + .91)] kg S 10.51.11.48 Milk and cream of a fat content by weight of > 1 % but  ¤ 6 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content > 2 l 0401[.20(.19 + .99)] kg S CPA: 10.51.12 Milk and cream of > 6 % fat, not concentrated or sweetened 10.51.12.10 Milk and cream of a fat content by weight of > 6 % but  ¤ 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of  ¤ 2 l 0401[.40(.10) + .50(.11)] kg S 10.51.12.20 Milk and cream of a fat content by weight of > 6 % but  ¤ 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of > 2 l 0401[.40(.90) + .50(.19)] kg S 10.51.12.30 Milk and cream of a fat content by weight of > 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of  ¤ 2 l 0401[.50(.31 + .91)] kg S 10.51.12.40 Milk and cream of a fat content by weight of > 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of > 2 l 0401[.50(.39 + .99)] kg S CPA: 10.51.21 Skimmed milk and cream powder 10.51.21.30 Skimmed milk powder (milk and cream in solid forms, of a fat content by weight of  ¤ 1,5 %), in immediate packings of  ¤ 2,5 kg 0402[.10(.11 + .91)] kg S 10.51.21.60 Skimmed milk powder (milk and cream in solid forms, of a fat content by weight of  ¤ 1,5 %), in immediate packings of > 2,5 kg 0402[.10(.19 + .99)] kg S CPA: 10.51.22 Whole milk and cream powder 10.51.22.30 Whole milk powder or full cream powder (milk and cream in solid forms, of a fat content by weight of > 1,5 %), in immediate packings of  ¤ 2,5 kg 0402[.21(.11 + .91) + .29(.11 + .15 + .91)] kg S 10.51.22.60 Whole milk powder or full cream powder (milk and cream in solid forms, of a fat content by weight of > 1,5 %), in immediate packings of > 2,5 kg 0402[.21(.18 + .99) + .29(.19 + .99)] kg S CPA: 10.51.30 Butter and dairy spreads 10.51.30.30 Butter of a fat content by weight  ¤ 85 % 0405[.10(.11 + .19 + .30 + .50)] kg S 10.51.30.50 Butter of a fat content by weight > 85 % and other fats and oils derived from milk (excluding dairy spreads of a fat content by weight < 80 %) 0405[.10(.90) + .90(.10 + .90)] kg S 10.51.30.70 Dairy spreads of a fat content by weight < 80 % 0405[.20(.10 + .30 + .90)] kg S CPA: 10.51.40 Cheese and curd 10.51.40.30 Unripened or uncured cheese (fresh cheese) (including whey cheese and curd) 0406[.10(.30 + .50 + .80)] kg S 10.51.40.50 Grated, powdered, blue-veined and other non-processed cheese (excluding fresh cheese, whey cheese and curd) 0406[.20 + .40(.10 + .50 + .90) + .90(.01 + .13 + .15 + .17 + .18 + .21 + .23 + .25 + .29 + .32 + .35 + .37 + .39 + .50 + .61 + .63 + .69 + .73 + .74 + .75 + .76 + .78 + .79 + .81 + .82 + .84 + .85 + .86 + .89 + .92 + .93 + .99)] kg S 10.51.40.70 Processed cheese (excluding grated or powdered) 0406[.30(.10 + .31 + .39 + .90)] kg S CPA: 10.51.51 Milk and cream, concentrated or containing added sugar or other sweetening matter, other than in solid forms 10.51.51.04 Condensed or evaporated milk, unsweetened 0402[.91(.10 + .30 + .51 + .59 + .91 + .99)] kg S 10.51.51.08 Condensed or evaporated milk, sweetened 0402[.99(.10 + .31 + .39 + .91 + .99)] kg S CPA: 10.51.52 Yoghurt and other fermented or acidified milk or cream 10.51.52.41 Curdled milk, cream, yogurt and other fermented products 0403[.10(.11 + .13 + .19 + .31 + .33 + .39 + .51 + .53 + .59) + .90(.13 + .19 + .31 + .33 + .39 + .53 + .59 + .61 + .63 + .69 + .71 + .73 + .79)] kg S 10.51.52.45 Flavoured liquid yoghurt or acidified milk (curdled milk; cream; yoghurt and other fermented products flavoured or containing added fruit; nuts or cocoa) 0403[.10(.91 + .93 + .99) + .90(.91 + .93 + .99)] kg S 10.51.52.63 Buttermilk powder 0403 90 11 kg S 10.51.52.65 Buttermilk 0403 90 51 kg S CPA: 10.51.53 Casein 10.51.53.00 Casein and caseinates 3501[.10(.10 + .50 + .90)] kg S CPA: 10.51.54 Lactose and lactose syrup 10.51.54.00 Lactose and lactose syrup (including chemically pure lactose) 1702[.11 + .19] kg S CPA: 10.51.55 Whey 10.51.55.30 Whey and modified whey in powder, granules or other solid forms, whether or not concentrated or containing added sweetening matter 0404[.10(.02 + .04 + .06 + .12 + .14 + .16 + .26 + .28 + .32 + .34 + .36 + .38)] kg S 10.51.55.60 Whey and modified whey in liquid or paste forms; whether or not concentrated or containing added sweetening matter 0404[.10(.48 + .52 + .54 + .56 + .58 + .62 + .72 + .74 + .76 + .78 + .82 + .84)] kg S CPA: 10.51.56 Dairy products n.e.c. 10.51.56.00 Products consisting of natural milk constituents, n.e.c. 0404[.90(.21 + .23 + .29 + .81 + .83 + .89)] kg S NACE: 10.52 Manufacture of ice cream CPA: 10.52.10 Ice cream and other edible ice 10.52.10.00 Ice cream and other edible ice (including sherbet, lollipops) (excluding mixes and bases for ice cream) 2105[.00(.10 + .91 + .99)] l @ S NACE: 10.61 Manufacture of grain mill products CPA: 10.61.11 Husked rice 10.61.11.00 Husked (brown) rice 1006[.20(.11 + .13 + .15 + .17 + .92 + .94 + .96 + .98)] kg S CPA: 10.61.12 Rice, semi- or wholly milled or broken 10.61.12.30 Semi-milled or wholly milled (bleached) rice, whether or not polished or glazed 1006[.30(.21 + .23 + .25 + .27 + .42 + .44 + .46 + .48 + .61 + .63 + .65 + .67 + .92 + .94 + .96 + .98)] kg S 10.61.12.50 Broken rice 1006 40 kg S CPA: 10.61.21 Wheat or maslin flour 10.61.21.00 Wheat or meslin flour 1101[.00(.11 + .15 + .90)] kg S CPA: 10.61.22 Other cereal flour 10.61.22.00 Cereal flours (excluding wheat or meslin) 1102[.20(.10 + .90) + .90(.10 + .30 + .50 + .70 + .90)] kg S CPA: 10.61.23 Vegetable flour and meal 10.61.23.00 Flour and meal of dried peas, beans, lentils, sago, manioc, arrowroot, salep, jerusalem artichokes, sweet potatoes or similar roots or tubers; flour, meal, powder of edible fruit, nuts 1106[.10 + .20(.10 + .90) + .30(.10 + .90)] kg S CPA: 10.61.24 Mixes for preparation of bakers' wares 10.61.24.00 Mixes and doughs for the preparation of bread, cakes, pastry, crispbread, biscuits, waffles, wafers, rusks, toasted bread and similar toasted products and other bakers' wares 1901 20 kg S CPA: 10.61.31 Groats and meal of wheat 10.61.31.33 Groats and meal of durum wheat 1103 11 10 kg S 10.61.31.35 Groats and meal of common wheat and spelt 1103 11 90 kg S CPA: 10.61.32 Cereal groats, meal and pellets n.e.c. 10.61.32.30 Groats and meal of oats, maize, rice, rye, barley and other cereals (excluding wheat) 1103[.13(.10 + .90) + .19(.20 + .40 + .50 + .90)] kg S 10.61.32.40 Pellets of wheat 1103 20 60 kg S 10.61.32.50 Pellets of oats, maize, rice, rye, barley and other cereals (excluding wheat) 1103[.20(.25 + .30 + .40 + .50 + .90)] kg S CPA: 10.61.33 Breakfast cereals and other cereal grain products 10.61.33.33 Rolled, flaked, hulled, pearled, sliced or kibbled cereal grains (excluding rice) 1104[.12(.10 + .90) + .19(.10 + .30 + .50 + .61 + .69 + .91 + .99) + .22(.40 + .50 + .95) + .23(.40 + .98) + .29(.04 + .05 + .08 + .17 + .30 + .51 + .55 + .59 + .81 + .85 + .89)] kg S 10.61.33.35 Germ of cereals, whole, rolled, flaked or ground (excluding rice) 1104[.30(.10 + .90)] kg S 10.61.33.51 Muesli type preparations based on unroasted cereal flakes 1904 20 10 kg S 10.61.33.53 Other prepared foods obtained by the swelling or roasting of cereals 1904[.10(.10 + .30 + .90) + .20(.91 + .95 + .99)] kg S 10.61.33.55 Cereals in grain form, precooked or otherwise prepared (excluding maize) 1904[.30 + .90(.10 + .80)] kg S CPA: 10.61.40 Bran, sharps and other residues from the working of cereals 10.61.40.10 Bran, sharps and other residues from the sifting, milling or other working of maize (corn) 2302[.10(.10 + .90)] kg S 10.61.40.30 Bran, sharps and other residues from the sifting, milling or other working of rice 2302[.40(.02 + .08)] kg S 10.61.40.50 Bran, sharps and other residues from the sifting, milling or other working of wheat 2302[.30(.10 + .90)] kg S 10.61.40.90 Bran, sharps and other residues from the sifting, milling or other working of cereals (excluding maize (corn), rice, wheat) 2302[.40(.10 + .90) + .50] kg S NACE: 10.62 Manufacture of starches and starch products CPA: 10.62.11 Starches; inulin; wheat gluten; dextrins and other modified starches 10.62.11.11 Wheat starch 1108 11 kg S 10.62.11.13 Maize (corn) starch 1108 12 kg S 10.62.11.15 Potato starch 1108 13 kg S 10.62.11.19 Starches (including rice, manioc, arrowroot and sago palm pith) (excluding wheat, maize (corn) and potato) 1108[.14 + .19(.10 + .90)] kg S 10.62.11.30 Inulin 1108 20 kg S 10.62.11.50 Wheat gluten (excluding wheat gluten prepared for use as a glue or as a glazing or dressing for the textile industry) 1109 kg S 10.62.11.70 Dextrins and other modified starches (including esterified or etherified, soluble starch, pregelatinised or swelling starch, dialdehyde starch, starch treated with formaldehyde or epichlorohydrin) 3505[.10(.10 + .50 + .90)] kg S CPA: 10.62.12 Tapioca and substitutes prepared from starch in flakes, grains and the like 10.62.12.00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 1903 kg S CPA: 10.62.13 Glucose and glucose syrup; fructose and fructose syrup; invert sugar; sugars and sugar syrups n.e.c. 10.62.13.10 Glucose and glucose syrup (excluding with added flavouring or colouring matter) 1702[.30(.10 + .50 + .90) + .40(.10 + .90)] kg S 10.62.13.20 Chemically pure fructose in solid form; fructose and fructose syrup, containing in the dry state > 50 % of fructose; isoglucose excluding with added flavouring or colouring matter 1702[.50 + .60(.10 + .80 + .95) + .90(.30)] kg S 10.62.13.30 Maltodextrine and maltodextine syrup (excluding with added flavouring or colouring matter) 1702 90 50 kg S 10.62.13.90 Other sugars (including invert sugar) n.e.c. 1702[.90(.10 + .80 + .95)] kg S CPA: 10.62.14 Maize oil 10.62.14.30 Crude maize (corn) oil and its fractions (excluding chemically modified) 1515[.21(.10 + .90)] kg S 10.62.14.60 Refined maize (corn) oil and its fractions (excluding chemically modified) 1515[.29(.10 + .90)] kg S CPA: 10.62.20 Residues of starch manufacture and similar residues 10.62.20.00 Residues of starch manufacture and similar residues 2303[.10(.11 + .19 + .90)] kg S NACE: 10.71 Manufacture of bread; manufacture of fresh pastry goods and cakes CPA: 10.71.11 Fresh bread 10.71.11.00 Fresh bread containing by weight in the dry matter state  ¤ 5 % of sugars and  ¤ 5 % of fat (excluding with added honey; eggs; cheese or fruit) 1905 90 30 kg S CPA: 10.71.12 Fresh pastry goods and cakes 10.71.12.00 Cake and pastry products; other bakers' wares with added sweetening matter 1905 90 60 kg S NACE: 10.72 Manufacture of rusks and biscuits; manufacture of preserved pastry goods and cakes CPA: 10.72.11 Crispbread, rusks, toasted bread and similar toasted products 10.72.11.30 Crispbread 1905 10 kg S 10.72.11.50 Rusks, toasted bread and similar toasted products 1905[.40(.10 + .90)] kg S CPA: 10.72.12 Gingerbread and the like; sweet biscuits; waffles and wafers 10.72.12.30 Gingerbread and the like 1905[.20(.10 + .30 + .90)] kg S 10.72.12.53 Sweet biscuits; waffles and wafers completely or partially coated or covered with chocolate or other preparations containing cocoa 1905[.31(.11 + .19) + .32(.11 + .19)] kg S 10.72.12.55 Sweet biscuits (including sandwich biscuits; excluding those completely or partially coated or covered with chocolate or other preparations containing cocoa) 1905[.31(.30 + .91 + .99)] kg S 10.72.12.57 Waffles and wafers with a water content > 10 % by weight of the finished product (excluding ice cream cornets, sandwiched waffles, other similar products) 1905 32 05 kg S 10.72.12.59 Waffles and wafers (including salted) (excluding those completely or partially coated or covered with chocolate or other preparations containing cocoa) 1905[.32(.91 + .99)] kg S CPA: 10.72.19 Other dry or preserved bakers' wares 10.72.19.10 Matzos 1905 90 10 kg S 10.72.19.20 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 1905 90 20 kg S 10.72.19.40 Biscuits (excluding those completely or partially coated or covered with chocolate or other preparations containing cocoa, sweet biscuits, waffles and wafers) 1905 90 45 kg S 10.72.19.50 Savoury or salted extruded or expanded products 1905 90 55 kg S 10.72.19.90 Bakers' wares, no added sweetening (including crepes, pancakes, quiche, pizza; excluding sandwiches, crispbread, waffles, wafers, rusks, toasted, savoury or salted extruded/expanded products) 1905 90 90 kg S NACE: 10.73 Manufacture of macaroni, noodles, couscous and similar farinaceous products CPA: 10.73.11 Macaroni, noodles and similar farinaceous products 10.73.11.30 Uncooked pasta, containing eggs (excluding stuffed or otherwise prepared) 1902 11 kg S 10.73.11.50 Uncooked pasta (excluding containing eggs, stuffed or otherwise prepared) 1902[.19(.10 + .90)] kg S CPA: 10.73.12 Couscous 10.73.12.00 Couscous 1902[.40(.10 + .90)] kg S NACE: 10.81 Manufacture of sugar CPA: 10.81.11 Raw cane or beet sugar, in solid form 10.81.11.00 Raw cane and beet sugar in solid form, not containing added flavouring or colouring matter 1701[.12(.10 + .90) + .13(.10 + .90) + .14(.10 + .90)] kg S CPA: 10.81.12 Refined cane or beet sugar and chemically pure sucrose, in solid form, not containing added flavouring or colouring matter 10.81.12.30 Refined white cane or beet sugar in solid form 1701 99 10 kg S 10.81.12.90 Refined cane or beet sugar in a solid form (excluding white sugar) 1701 99 90 kg S CPA: 10.81.13 Refined cane or beet sugar, containing added flavouring or colouring matter; maple sugar and maple syrup 10.81.13.00 Refined cane or beet sugar, containing added flavouring or colouring matter; maple sugar and maple syrup 1701 91 + 1702[.20(.10 + .90)] kg S CPA: 10.81.14 Molasses 10.81.14.30 Cane molasses 1703 10 kg S 10.81.14.50 Molasses obtained from the extraction or refining of sugar (excluding cane molasses) 1703 90 kg S CPA: 10.81.20 Beet-pulp, bagasse and other waste of sugar manufacture 10.81.20.00 Beet-pulp, bagasse and other sugar manufacturing waste (including defecation scum and filter press residues) 2303[.20(.10 + .90)] kg S NACE: 10.82 Manufacture of cocoa, chocolate and sugar confectionery CPA: 10.82.11 Cocoa paste, whether or not defatted 10.82.11.00 Cocoa paste (excluding containing added sugar or other sweetening matter) 1803[.10 + .20] kg S CPA: 10.82.12 Cocoa butter, fat and oil 10.82.12.00 Cocoa butter, fat and oil 1804 kg S CPA: 10.82.13 Cocoa powder, not containing added sugar or other sweetening matter 10.82.13.00 Cocoa powder, not containing added sugar or other sweetening matter 1805 kg S CPA: 10.82.14 Cocoa powder, containing added sugar or other sweetening matter 10.82.14.00 Cocoa powder, containing added sugar or other sweetening matter 1806[.10(.15 + .20 + .30 + .90)] kg S CPA: 10.82.21 Chocolate and food preparations containing cocoa (except sweetened cocoa powder), in bulk forms 10.82.21.30 Chocolate and other food preparations containing cocoa, in blocks, slabs or bars > 2 kg or in liquid, paste, powder, granular or other bulk form, in containers or immediate packings of a content > 2 kg, containing  ¥ 18 % by weight of cocoa butter 1806[.20(.10 + .30 + .50)] kg S 10.82.21.50 Chocolate milk crumb containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg 1806 20 70 kg S 10.82.21.70 Chocolate flavour coating containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg 1806 20 80 kg S 10.82.21.90 Food preparations containing < 18 % of cocoa butter and in packings weighing > 2 kg (excluding chocolate flavour coating, chocolate milk crumb) 1806 20 95 kg S CPA: 10.82.22 Chocolate and food preparations containing cocoa (except sweetened cocoa powder), other than in bulk forms 10.82.22.33 Filled chocolate blocks, slabs or bars consisting of a centre (including of cream, liqueur or fruit paste; excluding chocolate biscuits) 1806 31 kg S 10.82.22.35 Chocolate blocks, slabs or bars with added cereal, fruit or nuts (excluding filled, chocolate biscuits) 1806 32 10 kg S 10.82.22.39 Chocolate blocks, slabs or bars (excluding filled, with added cereal; fruit or nuts, chocolate biscuits) 1806 32 90 kg S 10.82.22.43 Chocolates (including pralines) containing alcohol (excluding in blocks, slabs or bars) 1806 90 11 kg S 10.82.22.45 Chocolates (excluding those containing alcohol, in blocks, slabs or bars) 1806 90 19 kg S 10.82.22.53 Filled chocolate confectionery (excluding in blocks, slabs or bars, chocolate biscuits, chocolates) 1806 90 31 kg S 10.82.22.55 Chocolate confectionery (excluding filled, in blocks, slabs or bars, chocolate biscuits, chocolates) 1806 90 39 kg S 10.82.22.60 Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa (including chocolate nougat) (excluding white chocolate) 1806 90 50 kg S 10.82.22.70 Chocolate spreads 1806 90 60 kg S 10.82.22.80 Preparations containing cocoa for making beverages 1806 90 70 kg S 10.82.22.90 Food products with cocoa (excluding cocoa paste, butter, powder, blocks, slabs, bars, liquid, paste, powder, granular, other bulk form in packings > 2 kg, to make beverages, chocolate spreads) 1806 90 90 kg S CPA: 10.82.23 Sugar confectionery (including white chocolate), not containing cocoa 10.82.23.10 Chewing gum 1704[.10(.10 + .90)] kg S 10.82.23.20 Liquorice cakes, blocks, sticks and pastilles containing > 10 % by weight of sucrose, but not containing any other substances 1704 90 10 kg S 10.82.23.30 White chocolate 1704 90 30 kg S 10.82.23.53 Sugar confectionery pastes in immediate packings of a net content  ¥ 1 kg (including marzipan, fondant, nougat and almond pastes) 1704 90 51 kg S 10.82.23.55 Throat pastilles and cough drops consisting essentially of sugars and flavouring agents (excluding pastilles or drops with flavouring agents containing medicinal properties) 1704 90 55 kg S 10.82.23.63 Sugar-coated (panned) goods (including sugar almonds) 1704 90 61 kg S 10.82.23.65 Gums, fruit jellies and fruit pastes in the form of sugar confectionery (excluding chewing gum) 1704 90 65 kg S 10.82.23.73 Boiled sweets 1704 90 71 kg S 10.82.23.75 Toffees, caramels and similar sweets 1704 90 75 kg S 10.82.23.83 Compressed tablets of sugar confectionery (including cachous) 1704 90 81 kg S 10.82.23.90 Sugar confectionery, n.e.c. 1704 90 99 kg S CPA: 10.82.24 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar 10.82.24.00 Drained, glace or crystallised fruit, nuts, fruit-peel and other parts of plants 2006[.00(.10 + .31 + .35 + .38 + .91 + .99)] kg S NACE: 10.83 Processing of tea and coffee CPA: 10.83.11 Coffee, decaffeinated or roasted 10.83.11.30 Decaffeinated coffee, not roasted 0901 12 kg S 10.83.11.50 Roasted coffee, not decaffeinated 0901 21 kg S 10.83.11.70 Roasted decaffeinated coffee 0901 22 kg S CPA: 10.83.12 Coffee substitutes; extracts, essences and concentrates of coffee or coffee substitutes; coffee husks and skins 10.83.12.10 Coffee substitutes containing coffee 0901 90 90 kg S 10.83.12.40 Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2101[.11 + .12(.92 + .98)] kg S 10.83.12.70 Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof 2101[.30(.11 + .19 + .91 + .99)] kg S CPA: 10.83.13 Green tea (not fermented), black tea (fermented) and partly fermented tea, in immediate packings of a content  ¤ 3 kg 10.83.13.00 Tea in immediate packings of a content  ¤ 3 kg 0902[.10 + .30] kg S CPA: 10.83.14 Extracts, essences, concentrates and preparations of tea or matÃ © 10.83.14.00 Extracts, essences and concentrates of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © 2101[.20(.20 + .92 + .98)] kg S CPA: 10.83.15 Herb infusions 10.83.15.00 * z Herbal Infusions 1211 90 86a + 2106 90 92a kg S NACE: 10.84 Manufacture of condiments and seasonings CPA: 10.84.11 Vinegar and substitutes for vinegar obtained from acetic acid 10.84.11.30 Wine vinegar 2209[.00(.11 + .19)] l S 10.84.11.90 Vinegar and substitutes for vinegar (excluding made from wine) 2209[.00(.91 + .99)] l S CPA: 10.84.12 Sauces; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 10.84.12.10 Soya sauce 2103 10 kg S 10.84.12.30 Tomato ketchup and other tomato sauces 2103 20 kg S 10.84.12.53 Mustard flour and meal 2103 30 10 kg S 10.84.12.55 Prepared mustard 2103 30 90 kg S 10.84.12.70 Sauces and preparations therefor, mixed condiments and mixed seasonings (excluding soya sauce, tomato ketchup, other tomato sauces, mustard flour or meal and prepared mustard) 2103[.90(.10 + .30 + .90)] kg S CPA: 10.84.30 Food-grade salt 10.84.30.00 Salt suitable for human consumption 2501 00 91 kg T NACE: 10.85 Manufacture of prepared meals and dishes CPA: 10.85.11 Prepared meals and dishes based on meat, meat offal or blood 10.85.11.00 z Prepared meals and dishes based on meat, meat offal or blood 1601[.00(.10b + .91b + .99b)] + 1602[.20(.10b + .90b) + .31(.11b + .19b + .80b) + .32(.11b + .19b + .30b + .90b) + .39(.21b + .29b + .85b) + .41(.10b + .90b) + .42(.10b + .90b) + .49(.11b + .13b + .15b + .19b + .30b + .50b + .90b) + .50(.10b + .31b + .95b) + .90(.10b + .31b + .51b + .61b + .69b + .91b + .95b + .99b)] kg S CPA: 10.85.12 Prepared meals and dishes based on fish, crustaceans and molluscs 10.85.12.00 z Prepared meals and dishes based on fish, crustaceans and molluscs 1604[.11(.00b) + .12(.10b + .91b + .99b) + .13(.11b + .19b + .90b) + .14(.21b + .26b + .28b + .31b + .36b + .38b + .41b + .46b + .48b + .90b) + .15(.11b + .19b + .90b) + .16(.00b) + .17(.00b) + .19(.10b + .31b + .39b + .50b + .91b + .92b + .93b + .94b + .95b + .97b) + .20(.05b + .10b + .30b + .40b + .50b + .70b + .90b)] + 1605[.10(.00b) + .21(.10b + .90b) + .29(.00b) + .30(.10b + .90b) + .40(.00b) + .51(.00b) + .52(.00b) + .53(.10b + .90b) + .54(.00b) + .55(.00b) + .56(.00b) + .57(.00b) + .58(.00b) + .59(.00b) + .61(.00b) + .62(.00b) + .63(.00b) + .69(.00b)] kg S CPA: 10.85.13 Prepared meals and dishes based on vegetables 10.85.13.00 z Prepared meals and dishes based on vegetables 2002[.10(.10b + .90b)] + 2003[.10(.20b + .30b) + .90(.10b + .90b)] + 2004[.90(.10b + .30b + .50b + .91b + .98b)] + 2005[.40(.00b) + .51(.00b) + .59(.00b) + .60(.00b) + .70(.00b) + .80(.00b) + .91(.00b) + .99(.10b + .20b + .30b + .50b + .60b + .80b)] kg S CPA: 10.85.14 Prepared meals and dishes based on pasta 10.85.14.10 Cooked or uncooked pasta stuffed with meat, fish, cheese or other substances in any proportion 1902[.20(.10 + .30 + .91 + .99)] kg S 10.85.14.30 Dried, undried and frozen pasta and pasta products (including prepared dishes) (excluding uncooked pasta, stuffed pasta) 1902[.30(.10 + .90)] kg S CPA: 10.85.19 Other prepared dishes and meals 10.85.19.10 * z Other prepared dishes and meals, including frozen pizza, excluding fresh pizza 2106 90 98b kg S NACE: 10.86 Manufacture of homogenised food preparations and dietetic food CPA: 10.86.10 Homogenised food preparations and dietetic food 10.86.10.10 Homogenised preparations of meat, meat offal or blood (excluding sausages and similar products of meat; food preparations based on these products) 1602 10 kg S 10.86.10.30 Homogenised vegetables (excluding frozen, preserved by vinegar or acetic acid) 2005 10 kg S 10.86.10.50 Homogenised preparations of jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes 2007[.10(.10 + .91 + .99)] kg S 10.86.10.60 Homogenised composite food preparations for infant food or dietetic purposes p.r.s. in containers  ¤ 250 g 2104 20 kg S 10.86.10.70 Food preparations for infants, p.r.s. (excluding homogenised composite food preparations) 1901 10 kg S NACE: 10.89 Manufacture of other food products n.e.c. CPA: 10.89.11 Soups and broths and preparations thereof 10.89.11.00 Soups and broths and preparations therefor 2104 10 kg S CPA: 10.89.12 Eggs, not in shell, and eggs yolks fresh or preserved; eggs in shells preserved or cooked; egg albumin 10.89.12.30 Egg products, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved (excluding albumin, in the shell) 0408[.11(.20 + .80) + .19(.20 + .81 + .89) + .91(.20 + .80) + .99(.20 + .80)] kg S 10.89.12.50 Egg albumin 3502[.11(.10 + .90) + .19(.10 + .90)] kg S CPA: 10.89.13 Yeasts (active or inactive); other single-cell micro-organisms, dead; prepared baking powders 10.89.13.34 Bakers' yeast 2102[.10(.31 + .39)] kg S 10.89.13.39 Active yeast (excluding bakers' yeast) 2102[.10(.10 + .90)] kg S 10.89.13.50 Inactive yeasts and other dead single-cell micro-organisms 2102[.20(.11 + .19 + .90)] kg S 10.89.13.70 Prepared baking powders 2102 30 kg S CPA: 10.89.14 Extracts and juices of meat, fish and aquatic invertebrates 10.89.14.00 Extracts and juices of meat, fish, crustaceans, molluscs or other aquatic invertebrates 1603[.00(.10 + .80)] kg S CPA: 10.89.16 Prepared perishable food products such as sandwiches and fresh pizza 10.89.16.00 z Perishable foods including fresh pizza, sandwiches kg S CPA: 10.89.17 Food supplements for human consumption 10.89.17.00 * z Dietary supplements (products for human consumption intended to provide nutrients) 2106[.90(.92c + .98a)] kg S CPA: 10.89.19 Miscellaneous food products n.e.c. 10.89.19.10 Caramel 1702[.90(.71 + .75 + .79)] kg S 10.89.19.25 Malt extract 1901[.90(.11 + .19)] kg S 10.89.19.30 Food preparations of flour, meal, starch, etc. 1901[.90(.91 + .99)] kg S 10.89.19.35 Protein concentrates and flavoured or coloured sugar syrups 2106[.10(.20 + .80) + .90(.30 + .51 + .55 + .59)] kg S 10.89.19.50 * z Other food preparations n.e.c. 2106[.90(.20 + .92d)] kg S NACE: 10.91 Manufacture of prepared feeds for farm animals CPA: 10.91.10 Prepared feeds for farm animals, except lucerne meal and pellets 10.91.10.10 z Premixtures for farm animal feeds 2309[.90(.31a + .33a + .35a + .39a + .41a + .43a + .49a + .51a + .53a + .59a + .70a + .96a)] kg S 10.91.10.33 z Preparations used for farm animal feeding (excluding premixtures): pigs 2309[.90(.10a + .20a + .31b + .33b + .35b + .39b + .41b + .43b + .49b + .51b + .53b + .59b + .70b + .91a + .96b)] kg S 10.91.10.35 z Preparations used for farm animal feeding (excluding premixtures): cattle 2309[.90(.10b + .20b + .31c + .33c + .35c + .39c + .41c + .43c + .49c + .51c + .53c + .59c + .70c + .91b + .96c)] kg S 10.91.10.37 z Preparations used for farm animal feeding (excluding premixtures): poultry 2309[.90(.10c + .20c + .31d + .33d + .35d + .39d + .41d + .43d + .49d + .51d + .53d + .59d + .70d + .91c + .96d)] kg S 10.91.10.39 z Preparations used for farm animal feeding (excluding premixtures): n.e.c. 2309[.90(.10d + .20d + .31e + .33e + .35e + .39e + .41e + .43e + .49e + .51e + .53e + .59e + .70e + .91d + .96e)] kg S CPA: 10.91.20 Lucerne (alfalfa) meal and pellets 10.91.20.00 Lucerne (alfalfa) meal and pellets 1214 10 kg S NACE: 10.92 Manufacture of prepared pet foods CPA: 10.92.10 Prepared pet foods 10.92.10.30 Dog or cat food, p.r.s. 2309[.10(.11 + .13 + .15 + .19 + .31 + .33 + .39 + .51 + .53 + .59 + .70 + .90)] kg S 10.92.10.60 z Preparation used for feeding pets (excluding dog or cat food, p.r.s.) 2309[.90(.31f + .33f + .35f + .39f + .41f + .43f + .49f + .51f + .53f + .59f + .70f + .96f)] kg S NACE: 11.01 Distilling, rectifying and blending of spirits CPA: 11.01.10 Distilled alcoholic beverages 11.01.10.20 Spirits obtained from distilled grape wine or grape marc (important: excluding alcohol duty) 2208[.20(.12 + .14 + .26 + .27 + .29 + .40 + .62 + .64 + .86 + .87 + .89)] l alc. 100 % S 11.01.10.30 Whisky (important: excluding alcohol duty) 2208[.30(.11 + .19 + .30 + .41 + .49 + .61 + .69 + .71 + .79 + .82 + .88)] l alc. 100 % S 11.01.10.40 Rum and other spirits obtained by distilling fermented sugar-cane products (important: excluding alcohol duty) 2208[.40(.11 + .31 + .39 + .51 + .91 + .99)] l alc. 100 % S 11.01.10.50 Gin and geneva (important: excluding alcohol duty) 2208[.50(.11 + .19 + .91 + .99)] l alc. 100 % S 11.01.10.63 Vodka of an alcoholic strength by volume of  ¤ 45,4 % (important: excluding alcohol duty) 2208[.60(.11 + .19)] l alc. 100 % S 11.01.10.65 Spirits distilled from fruit (excluding liqueurs, gin, geneva; grape wine or grape marc (important: excluding alcohol duty)) 2208[.90(.33 + .38 + .45 + .48 + .71)] l alc. 100 % S 11.01.10.70 Pure alcohols (important: excluding alcohol duty) 2208[.90(.91 + .99)] l alc. 100 % S 11.01.10.80 Spirits, liqueurs and other spirituous beverages (excluding spirits distilled from grape wine, grape marc or fruit/whisky, rum, tafia, gin and geneva, Vodka of an alcoholic strength by volume of  ¤ 45,4 %, spirits distilled from fruit) (important: excluding alcohol duty) 2208[.60(.91 + .99) + .70(.10 + .90) + .90(.11 + .19 + .41 + .54 + .56 + .69 + .75 + .77 + .78)] l alc. 100 % S NACE: 11.02 Manufacture of wine from grape CPA: 11.02.11 Sparkling wine of fresh grapes 11.02.11.30 Champagne (important: excluding alcohol duty) 2204 10 11 l S 11.02.11.90 Sparkling wine from fresh grapes (excluding champagne; alcohol duty) 2204[.10(.91 + .93 + .94 + .96 + .98)] l S CPA: 11.02.12 Wine of fresh grapes, except sparkling wine; grape must 11.02.12.11 White wine with a protected designation of origin (PDO) 2204[.21(.11 + .12 + .13 + .17 + .18 + .19 + .22 + .23 + .24 + .26 + .27 + .28 + .32 + .34 + .36 + .37 + .38) + .29(.11 + .12 + .13 + .17 + .18)] l S 11.02.12.15 Wine and grape must with fermentation prevented or arrested by the addition of alcohol, put up with pressure of CO2 in solution  ¥ 1 bar < 3, at 20 °C (excluding sparkling wine) 2204[.21(.06 + .07 + .08 + .09) + .29(.10)] l S 11.02.12.17 Quality wine and grape must with fermentation prevented or arrested by the addition of alcohol, with a protected designation of origin (PDO) produced of an alcoholic strength of  ¤ 15 % (excluding white wine and sparkling wine) 2204[.21(.42 + .43 + .44 + .46 + .47 + .48 + .62 + .66 + .67 + .68 + .69 + .71 + .74 + .76 + .77 + .78) + .29(.42 + .43 + .44 + .46 + .47 + .48 + .58)] l S 11.02.12.20 Wine and grape must with fermentation prevented or arrested by the addition of alcohol, of an alcoholic strength  ¤ 15 % (excluding sparkling wine and wine (PDO)) 2204[.21(.79 + .80 + .81 + .82 + .83 + .84 + .93 + .94 + .95 + .96 + .97 + .98) + .29(.79 + .80 + .81 + .82 + .83 + .84 + .93 + .94 + .95 + .96 + .97 + .98)] l S 11.02.12.31 Port, Madeira, Sherry and other > 15 % alcohol 2204[.21(.85 + .86 + .87 + .88 + .89 + .90 + .91 + .92) + .29(.85 + .86 + .87 + .88 + .89 + .90 + .91 + .92)] l S 11.02.12.50 Grape must (excluding alcohol duty) 2204[.30(.10 + .92 + .94 + .96 + .98)] l S NACE: 11.03 Manufacture of cider and other fruit wines CPA: 11.03.10 Other fermented beverages (e.g., cider, perry, mead); mixed beverages containing alcohol 11.03.10.00 Fermented beverages and mixtures thereof (including with non-alcoholic beverages, cider, perry and mead; excluding malt beer, wine of grapes flavoured with plants or aromatic substances) 2206[.00(.10 + .31 + .39 + .51 + .59 + .81 + .89)] l S NACE: 11.04 Manufacture of other non-distilled fermented beverages CPA: 11.04.10 Vermouth and other flavoured wine of fresh grapes 11.04.10.00 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances (excluding alcohol duty) 2205[.10(.10 + .90) + .90(.10 + .90)] l S NACE: 11.05 Manufacture of beer CPA: 11.05.10 Beer, except dregs from brewing 11.05.10.00 Beer made from malt (excluding non-alcoholic beer, beer containing  ¤ 0,5 % by volume of alcohol, alcohol duty) 2203[.00(.01 + .09 + .10)] l S 11.05.10.10 * z Non-alcoholic beer and beer containing  ¤ 0,5 % alcohol 2202 90 19a l S CPA: 11.05.20 Brewing or distilling dregs 11.05.20.00 Brewing or distilling dregs and waste (excluding alcohol duty) 2303 30 kg S NACE: 11.06 Manufacture of malt CPA: 11.06.10 Malt 11.06.10.30 Malt, not roasted (excluding alcohol duty) 1107[.10(.11 + .19 + .91 + .99)] kg S 11.06.10.50 Roasted malt (excluding alcohol duty, products which have undergone further processing, roasted malt put up as coffee substitutes) 1107 20 kg S NACE: 11.07 Manufacture of soft drinks; production of mineral waters and other bottled waters CPA: 11.07.11 Mineral waters and aerated waters, not sweetened nor flavoured 11.07.11.30 Mineral waters and aerated waters, unsweetened 2201[.10(.11 + .19 + .90)] l S 11.07.11.50 Unsweetened and non-flavoured waters; ice and snow (excluding mineral and aerated waters) 2201 90 l @ S CPA: 11.07.19 Other non alcoholic beverages 11.07.19.30 Waters, with added sugar, other sweetening matter or flavoured, i.e. soft drinks (including mineral and aerated) 2202 10 l S 11.07.19.50 * z Non-alcoholic beverages not containing milk fat (excluding sweetened or unsweetened mineral, aerated or flavoured waters) 2202[.90(.11 + .15 + .19b)] l S 11.07.19.70 Non-alcoholic beverages containing milk fat 2202[.90(.91 + .95 + .99)] l S NACE: 12.00 Manufacture of tobacco products CPA: 12.00.11 Cigars, cheroots, cigarillos and cigarettes, of tobacco or tobacco substitutes 12.00.11.30 Cigars, cheroots and cigarillos containing tobacco or mixtures of tobacco and tobacco substitutes (excluding tobacco duty) 2402 10 p/st @ S 12.00.11.50 Cigarettes containing tobacco or mixtures of tobacco and tobacco substitutes (excluding tobacco duty) 2402[.20(.10 + .90)] p/st @ S 12.00.11.70 Cigars; cheroots; cigarillos and cigarettes containing only tobacco substitutes (excluding tobacco duty) 2402 90 kg S CPA: 12.00.12 Cured stemmed/striped tobacco leaves 12.00.12.00 * Cured stemmed/striped tobacco leaves 2401[.20(.35 + .60 + .70 + .85 + .95)] kg S CPA: 12.00.19 Other manufactured tobacco and substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences 12.00.19.30 Smoking tobacco (excluding tobacco duty) 2403[.11 + .19(.10 + .90)] kg S 12.00.19.90 Manufactured tobacco, extracts and essences, other homogenised or reconstituted tobacco, n.e.c. 2403[.91 + .99(.10 + .90)] kg S NACE: 13.10 Preparation and spinning of textile fibres CPA: 13.10.10 Wool grease (including lanolin) 13.10.10.00 Wool grease and fatty substances derived therefrom, including lanolin 1505[.00(.10 + .90)] kg T CPA: 13.10.21 Raw silk (not thrown) 13.10.21.00 Raw silk (not thrown) 5002 kg T CPA: 13.10.22 Wool, degreased or carbonised, not carded or combed 13.10.22.00 Wool, degreased or carbonised, not carded or combed 5101[.21 + .29 + .30] kg T CPA: 13.10.23 Noils of wool or of fine animal hair 13.10.23.00 Noils of wool or fine animal hair 5103[.10(.10 + .90)] kg T CPA: 13.10.24 Wool and fine or coarse animal hair, carded or combed 13.10.24.00 Wool or animal hair, carded or combed (including wool tops) 5105[.10 + .21 + .29 + .31 + .39 + .40] kg T CPA: 13.10.25 Cotton, carded or combed 13.10.25.00 Cotton, carded or combed 5203 kg T CPA: 13.10.26 Jute and other textile fibres (except flax, true hemp and ramie), processed but not spun 13.10.26.00 Jute and other textile fibres (except flax, true hemp and ramie), processed but not spun 5303 90 kg T CPA: 13.10.29 Other vegetable textile fibres, processed but not spun 13.10.29.00 Other vegetable textile fibres, processed but not spun 5301[.21 + .29 + .30] + 5302 90 + 5305 kg T CPA: 13.10.31 Synthetic staple fibres, carded, combed or otherwise processed for spinning 13.10.31.00 Synthetic staple fibres, carded, combed or otherwise processed for spinning 5506[.10 + .20 + .30 + .90] kg T CPA: 13.10.32 Artificial staple fibres, carded, combed or otherwise processed for spinning 13.10.32.00 Artificial staple fibres, carded, combed or otherwise processed for spinning 5507 kg T CPA: 13.10.40 Silk yarn and yarn spun from silk waste 13.10.40.10 Silk yarn, n.p.r.s. (excluding spun from silk waste) 5004[.00(.10 + .90)] kg T 13.10.40.30 Yarn spun from silk waste, n.p.r.s. 5005[.00(.10 + .90)] kg T 13.10.40.50 Silk yarn and silk waste yarn, p.r.s.; silk-worm gut 5006[.00(.10 + .90)] kg T CPA: 13.10.50 Yarn of wool put up or not put up for retail store; yarn of fine or coarse animal hair or of horse hair 13.10.50.10 Yarn of carded wool or fine animal hair, n.p.r.s. 5106[.10(.10 + .90) + .20(.10 + .91 + .99)] + 5108[.10(.10 + .90)] kg T 13.10.50.30 Yarn of combed wool or fine animal hair, n.p.r.s. 5107[.10(.10 + .90) + .20(.10 + .30 + .51 + .59 + .91 + .99)] + 5108[.20(.10 + .90)] kg T 13.10.50.50 Yarn of wool or fine animal hair, p.r.s. 5109[.10(.10 + .90) + .90] kg T CPA: 13.10.61 Cotton yarn (other than sewing thread) 13.10.61.32 z Yarn of uncombed cotton, n.p.r.s., for woven fabrics (excluding for carpets and floor coverings) 5205[.11(.00a) + .12(.00a) + .13(.00a) + .14(.00a) + .15(.10a + .90a) + .31(.00a) + .32(.00a) + .33(.00a) + .34(.00a) + .35(.00a)] + 5206[.11(.00a) + .12(.00a) + .13(.00a) + .14(.00a) + .15(.00a) + .31(.00a) + .32(.00a) + .33(.00a) + .34(.00a) + .35(.00a)] kg T 13.10.61.33 z Yarn of uncombed cotton, n.p.r.s., for knitted fabrics and hosiery 5205[.11(.00b) + .12(.00b) + .13(.00b) + .14(.00b) + .15(.10b + .90b) + .31(.00b) + .32(.00b) + .33(.00b) + .34(.00b) + .35(.00b)] + 5206[.11(.00b) + .12(.00b) + .13(.00b) + .14(.00b) + .15(.00b) + .31(.00b) + .32(.00b) + .33(.00b) + .34(.00b) + .35(.00b)] kg T 13.10.61.35 z Yarn of uncombed cotton, n.p.r.s., for other uses (including carpets and floor coverings) 5205[.11(.00c) + .12(.00c) + .13(.00c) + .14(.00c) + .15(.10c + .90c) + .31(.00c) + .32(.00c) + .33(.00c) + .34(.00c) + .35(.00c)] + 5206[.11(.00c) + .12(.00c) + .13(.00c) + .14(.00c) + .15(.00c) + .31(.00c) + .32(.00c) + .33(.00c) + .34(.00c) + .35(.00c)] kg T 13.10.61.52 z Yarn of combed cotton, n.p.r.s., for woven fabrics (excluding for carpets and floor coverings) 5205[.21(.00a) + .22(.00a) + .23(.00a) + .24(.00a) + .26(.00a) + .27(.00a) + .28(.00a) + .41(.00a) + .42(.00a) + .43(.00a) + .44(.00a) + .46(.00a) + .47(.00a) + .48(.00a)] + 5206[.21(.00a) + .22(.00a) + .23(.00a) + .24(.00a) + .25(.00a) + .41(.00a) + .42(.00a) + .43(.00a) + .44(.00a) + .45(.00a)] kg T 13.10.61.53 z Yarn of combed cotton, n.p.r.s., for knitted fabrics and hosiery 5205[.21(.00b) + .22(.00b) + .23(.00b) + .24(.00b) + .26(.00b) + .27(.00b) + .28(.00b) + .41(.00b) + .42(.00b) + .43(.00b) + .44(.00b) + .46(.00b) + .47(.00b) + .48(.00b)] + 5206[.21(.00b) + .22(.00b) + .23(.00b) + .24(.00b) + .25(.00b) + .41(.00b) + .42(.00b) + .43(.00b) + .44(.00b) + .45(.00b)] kg T 13.10.61.55 z Yarn of combed cotton, n.p.r.s., for other uses (including carpets and floor coverings) 5205[.21(.00c) + .22(.00c) + .23(.00c) + .24(.00c) + .26(.00c) + .27(.00c) + .28(.00c) + .41(.00c) + .42(.00c) + .43(.00c) + .44(.00c) + .46(.00c) + .47(.00c) + .48(.00c)] + 5206[.21(.00c) + .22(.00c) + .23(.00c) + .24(.00c) + .25(.00c) + .41(.00c) + .42(.00c) + .43(.00c) + .44(.00c) + .45(.00c)] kg T 13.10.61.60 Cotton yarn, p.r.s. (excluding sewing thread) 5207[.10 + .90] kg T CPA: 13.10.62 Cotton sewing thread 13.10.62.00 Cotton sewing thread 5204[.11 + .19 + .20] kg T CPA: 13.10.71 Flax yarn 13.10.71.10 Flax yarn, n.p.r.s. 5306[.10(.10 + .30 + .50) + .20(.10)] kg T 13.10.71.20 Flax yarn, p.r.s. 5306[.10(.90) + .20(.90)] kg T CPA: 13.10.72 Yarn of jute or of other textile bast fibres; yarn of other vegetable textile fibres; paper yarn 13.10.72.00 Yarn of vegetable or bast fibres (excluding flax); paper yarn 5307[.10 + .20] + 5308[.10 + .20(.10 + .90) + .90(.12 + .19 + .50 + .90)] kg T CPA: 13.10.81 Yarn of man made filaments, multiple or cabled (other than sewing thread, high tenacity yarn of polyamides, polyesters or viscose rayon), not put up for retail sale; man made filament yarn (other than sewing thread) put up for retail sale 13.10.81.10 Multiple or cabled synthetic filament yarn, n.p.r.s. 5402[.61 + .62 + .69(.10 + .90)] kg T 13.10.81.30 Multiple or cabled yarn of artificial filaments, n.p.r.s. (excluding sewing thread) 5403[.41 + .42 + .49] kg T 13.10.81.50 Man-made filament yarn, p.r.s. (excluding sewing thread) 5406 kg T CPA: 13.10.82 Yarn other than sewing thread of synthetic staple fibres, containing  ¥ 85 % by weight of such fibres 13.10.82.10 Yarn (other than sewing thread) containing  ¥ 85 % by weight of synthetic staple fibres, n.p.r.s. 5509[.11 + .12 + .21 + .22 + .31 + .32 + .41 + .42] kg T 13.10.82.50 Yarn (other than sewing thread) containing  ¥ 85 % by weight of synthetic staple fibres, p.r.s. 5511 10 kg T CPA: 13.10.83 Yarn (other than sewing thread) of synthetic staple fibres, containing < 85 % by weight of such fibres 13.10.83.20 Yarn containing < 85 % by weight of polyester staple fibres (other than sewing thread), mixed with artificial fibres, n.p.r.s. 5509 51 kg T 13.10.83.33 z Yarn containing < 85 % by weight of synthetic staple fibres (other than sewing thread) mixed with carded wool or fine animal hair, n.p.r.s. 5509[.52(.00a) + .61(.00a) + .91(.00a)] kg T 13.10.83.36 z Yarn containing < 85 % by weight of synthetic staple fibres, mixed with combed wool or fine animal hair, n.p.r.s. 5509[.52(.00b) + .61(.00b) + .91(.00b)] kg T 13.10.83.40 Yarn containing < 85 % by weight of synthetic staple fibres (other than sewing thread), mixed with cotton, n.p.r.s. 5509[.53 + .62 + .92] kg T 13.10.83.80 Other yarns, containing < 85 % by weight of synthetic staple fibres (other than sewing thread), n.p.r.s., n.e.c. 5509[.59 + .69 + .99] kg T 13.10.83.90 Yarn containing < 85 % by weight of synthetic staple fibres (other than sewing thread), p.r.s. 5511 20 kg T CPA: 13.10.84 Yarn (other than sewing thread) of artificial staple fibres 13.10.84.10 Yarn (other than sewing thread) of artificial staple fibres, n.p.r.s. 5510[.11 + .12 + .20 + .30 + .90] kg T 13.10.84.30 Yarn (other than sewing thread) of artificial staple fibres, p.r.s. 5511 30 kg T CPA: 13.10.85 Sewing thread and yarn of artificial and synthetic filaments and fibres 13.10.85.10 Sewing thread of man-made filaments 5401[.10(.12 + .14 + .16 + .18 + .90) + .20(.10 + .90)] kg T 13.10.85.50 Sewing thread of man-made staple fibres 5508[.10(.10 + .90) + .20(.10 + .90)] kg T NACE: 13.20 Weaving of textiles CPA: 13.20.11 Woven fabrics of silk or of silk waste 13.20.11.00 Woven fabrics of silk or silk waste 5007[.10 + .20(.11 + .19 + .21 + .31 + .39 + .41 + .51 + .59 + .61 + .69 + .71) + .90(.10 + .30 + .50 + .90)] m2 S CPA: 13.20.12 Woven fabrics carded or combed wool or fine animal hair or of coarse animal hair or of horsehair 13.20.12.30 Woven fabrics of carded wool or carded fine animal hair 5111[.11 + .19 + .20 + .30(.10 + .80) + .90(.10 + .91 + .98)] m2 T 13.20.12.60 Woven fabrics of combed wool or combed fine animal hair; woven fabrics of coarse animal hair 5112[.11 + .19 + .20 + .30(.10 + .80) + .90(.10 + .91 + .98)] + 5113 m2 T CPA: 13.20.13 Woven fabrics of flax 13.20.13.30 Woven fabrics of flax, containing  ¥ 85 % by weight of flax 5309[.11(.10 + .90) + .19] m2 T 13.20.13.60 Woven fabrics of flax, containing < 85 % by weight of flax 5309[.21 + .29] m2 T CPA: 13.20.14 Woven fabrics of jute and other textile bast fibres (except flax, true hemp and ramie) 13.20.14.00 Woven fabrics of jute or of other textile bast fibres (excluding flax, true hemp, ramie) 5310[.10(.10 + .90) + .90] m2 T CPA: 13.20.19 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn 13.20.19.00 Woven fabrics of true hemp, ramie or other vegetable textile fibres (excluding flax, jute, other textile bast fibres); paper yarn 5311[.00(.10 + .90)] m2 T CPA: 13.20.20 Woven fabrics of cotton 13.20.20.14 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for clothing 5208[.11(.90a) + .12(.16a + .19a + .96a + .99a) + .13(.00a) + .19(.00a) + .21(.90a) + .22(.16a + .19a + .96a + .99a) + .23(.00a) + .29(.00a) + .31(.00a) + .32(.16a + .19a + .96a + .99a) + .33(.00a) + .39(.00a) + .51(.00a) + .52(.00a) + .59(.10a + .90a)] + 5210[.11(.00a) + .19(.00a) + .21(.00a) + .29(.00a) + .31(.00a) + .32(.00a) + .39(.00a) + .51(.00a) + .59(.00a)] + 5212[.11(.10a + .90a) + .12(.10a + .90a) + .13(.10a + .90a) + .15(.10a + .90a)] m2 T 13.20.20.17 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for household linen or home furnishing textiles 5208[.11(.90b) + .12(.16b + .19b + .96b + .99b) + .13(.00b) + .19(.00b) + .21(.90b) + .22(.16b + .19b + .96b + .99b) + .23(.00b) + .29(.00b) + .31(.00b) + .32(.16b + .19b + .96b + .99b) + .33(.00b) + .39(.00b) + .51(.00b) + .52(.00b) + .59(.10b + .90b)] + 5210[.11(.00b) + .19(.00b) + .21(.00b) + .29(.00b) + .31(.00b) + .32(.00b) + .39(.00b) + .51(.00b) + .59(.00b)] + 5212[.11(.10b + .90b) + .12(.10b + .90b) + .13(.10b + .90b) + .15(.10b + .90b)] m2 T 13.20.20.19 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for technical or industrial uses (excluding gauze, medical gauze) 5208[.11(.90c) + .12(.16c + .19c + .96c + .99c) + .13(.00c) + .19(.00c) + .21(.90c) + .22(.16c + .19c + .96c + .99c) + .23(.00c) + .29(.00c) + .31(.00c) + .32(.16c + .19c + .96c + .99c) + .33(.00c) + .39(.00c) + .51(.00c) + .52(.00c) + .59(.10c + .90c)] + 5210[.11(.00c) + .19(.00c) + .21(.00c) + .29(.00c) + .31(.00c) + .32(.00c) + .39(.00c) + .51(.00c) + .59(.00c)] + 5212[.11(.10c + .90c) + .12(.10c + .90c) + .13(.10c + .90c) + .15(.10c + .90c)] m2 T 13.20.20.20 Woven fabrics of cotton weighing  ¤ 100 g/m2, for medical gauzes, bandages and dressings 5208[.11(.10) + .21(.10)] m2 S 13.20.20.31 z Woven fabrics of cotton of yarns of different colours, weighing  ¤ 200 g/m2, for shirts and blouses 5208[.41(.00a) + .42(.00a) + .43(.00a) + .49(.00a)] + 5210[.41(.00a) + .49(.00a)] m2 T 13.20.20.42 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for clothing 5209[.11(.00a) + .12(.00a) + .19(.00a) + .21(.00a) + .22(.00a) + .29(.00a) + .31(.00a) + .32(.00a) + .39(.00a) + .51(.00a) + .52(.00a) + .59(.00a)] + 5211[.11(.00a) + .12(.00a) + .19(.00a) + .20(.00a) + .31(.00a) + .32(.00a) + .39(.00a) + .51(.00a) + .52(.00a) + .59(.00a)] + 5212[.21(.10a + .90a) + .22(.10a + .90a) + .23(.10a + .90a) + .25(.10a + .90a)] m2 T 13.20.20.44 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for household linen or home furnishing textiles 5209[.11(.00b) + .12(.00b) + .19(.00b) + .21(.00b) + .22(.00b) + .29(.00b) + .31(.00b) + .32(.00b) + .39(.00b) + .51(.00b) + .52(.00b) + .59(.00b)] + 5211[.11(.00b) + .12(.00b) + .19(.00b) + .20(.00b) + .31(.00b) + .32(.00b) + .39(.00b) + .51(.00b) + .52(.00b) + .59(.00b)] + 5212[.21(.10b + .90b) + .22(.10b + .90b) + .23(.10b + .90b) + .25(.10b + .90b)] m2 T 13.20.20.49 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for technical or industrial uses 5209[.11(.00c) + .12(.00c) + .19(.00c) + .21(.00c) + .22(.00c) + .29(.00c) + .31(.00c) + .32(.00c) + .39(.00c) + .51(.00c) + .52(.00c) + .59(.00c)] + 5211[.11(.00c) + .12(.00c) + .19(.00c) + .20(.00c) + .31(.00c) + .32(.00c) + .39(.00c) + .51(.00c) + .52(.00c) + .59(.00c)] + 5212[.21(.10c + .90c) + .22(.10c + .90c) + .23(.10c + .90c) + .25(.10c + .90c)] m2 T 13.20.20.60 Woven fabrics of denim cotton weighing > 200 g/m2 (including denim other than blue) 5209 42 + 5211 42 m2 S 13.20.20.72 z Woven fabrics of cotton of yarns of different colours, for other clothing 5208[.41(.00b) + .42(.00b) + .43(.00b) + .49(.00b)] + 5209[.41(.00a) + .43(.00a) + .49(.00a)] + 5210[.41(.00b) + .49(.00b)] + 5211[.41(.00b) + .43(.00b) + .49(.10b + .90b)] + 5212[.14(.10a + .90a) + .24(.10a + .90a)] m2 T 13.20.20.74 z Woven fabrics of cotton of yarns of different colours, for household linen or home furnishing textiles 5208[.41(.00c) + .42(.00c) + .43(.00c) + .49(.00c)] + 5209[.41(.00b) + .43(.00b) + .49(.00b)] + 5210[.41(.00c) + .49(.00c)] + 5211[.41(.00c) + .43(.00c) + .49(.10c + .90c)] + 5212[.14(.10b + .90b) + .24(.10b + .90b)] m2 T 13.20.20.79 z Woven fabrics of cotton of yarns of different colours, for technical or industrial uses 5208[.41(.00d) + .42(.00d) + .43(.00d) + .49(.00d)] + 5209[.41(.00c) + .43(.00c) + .49(.00c)] + 5210[.41(.00d) + .49(.00d)] + 5211[.41(.00d) + .43(.00d) + .49(.10d + .90d)] + 5212[.14(.10c + .90c) + .24(.10c + .90c)] m2 T CPA: 13.20.31 Woven fabrics of synthetic filament yarn and artificial filament yarn 13.20.31.30 Woven fabrics of man-made filament yarns obtained from high tenacity yarn, strip or the like (including nylon, other polyamides, polyester, viscose rayon) 5407[.10 + .20(.11 + .19 + .90) + .30] + 5408 10 m2 S 13.20.31.50 Woven fabrics of synthetic filament yarns (excluding those obtained from high tenacity yarn or strip and the like) 5407[.41 + .42 + .43 + .44 + .51 + .52 + .53 + .54 + .61(.10 + .30 + .50 + .90) + .69(.10 + .90) + .71 + .72 + .73 + .74 + .81 + .82 + .83 + .84 + .91 + .92 + .93 + .94] m2 T 13.20.31.70 Woven fabrics of artificial filament yarns (excluding those obtained from high tenacity yarn) 5408[.21 + .22(.10 + .90) + .23 + .24 + .31 + .32 + .33 + .34] m2 T CPA: 13.20.32 Woven fabrics of synthetic staple fibres 13.20.32.10 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres 5512[.11 + .19(.10 + .90) + .21 + .29(.10 + .90) + .91 + .99(.10 + .90)] m2 T 13.20.32.20 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton (excluding fabrics of yarns of different colours) 5513[.11(.20 + .90) + .12 + .13 + .19 + .21 + .23(.10 + .90) + .29 + .41 + .49] + 5514[.11 + .12 + .19(.10 + .90) + .21 + .22 + .23 + .29 + .41 + .42 + .43 + .49] m2 T 13.20.32.30 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of yarns of different colours 5513[.31 + .39] + 5514[.30(.10 + .30 + .50 + .90)] m2 T 13.20.32.40 Woven fabrics of synthetic staple fibres mixed mainly or solely with carded wool or fine animal hair 5515[.13(.11 + .19) + .22(.11 + .19)] m2 T 13.20.32.50 Woven fabrics of synthetic staple fibres mixed mainly or solely with combed wool or fine animal hair 5515[.13(.91 + .99) + .22(.91 + .99)] m2 T 13.20.32.90 Woven fabrics of synthetic staple fibres mixed other than with wool, fine animal hair or cotton 5515[.11(.10 + .30 + .90) + .12(.10 + .30 + .90) + .19(.10 + .30 + .90) + .21(.10 + .30 + .90) + .29 + .91(.10 + .30 + .90) + .99(.20 + .40 + .80)] m2 T CPA: 13.20.33 Woven fabrics of artificial staple fibres 13.20.33.30 Woven fabrics of artificial staple fibres, not of yarns of different colours 5516[.11 + .12 + .14 + .21 + .22 + .24 + .31 + .32 + .34 + .41 + .42 + .44 + .91 + .92 + .94] m2 T 13.20.33.50 Woven fabrics of artificial staple fibres, of yarns of different colours 5516[.13 + .23(.10 + .90) + .33 + .43 + .93] m2 S CPA: 13.20.41 Woven pile fabrics and chenille fabrics (other than terry towelling and narrow fabrics) 13.20.41.00 Warp and weft pile fabrics; chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, tufted textile fabrics, narrow fabrics) 5801[.10 + .21 + .22 + .23 + .26 + .27 + .31 + .32 + .33 + .36 + .37 + .90(.10 + .90)] m2 S CPA: 13.20.42 Terry towelling and similar woven terry fabrics (other than narrow fabrics) of cotton 13.20.42.00 Terry towelling and similar woven terry fabrics of cotton 5802[.11 + .19] m2 T CPA: 13.20.43 Other terry towelling and similar woven terry fabrics (other than narrow fabrics) 13.20.43.00 Terry towelling and similar woven terry fabrics (excluding of cotton) 5802 20 m2 T CPA: 13.20.44 Gauze (other than narrow fabrics) 13.20.44.00 Gauze (excluding medical gauze, narrow woven fabrics) 5803[.00(.10 + .30 + .90)] m2 S CPA: 13.20.45 Tufted textile fabrics, other than carpets 13.20.45.00 Tufted textile fabrics (excluding tufted carpets and other textile floor coverings) 5802 30 m2 S CPA: 13.20.46 Woven fabrics (including narrow fabrics) of glass fibres 13.20.46.00 Woven fabrics of glass fibre (including narrow fabrics, glass wool) 7019[.40 + .51 + .52 + .59] kg S NACE: 13.30 Finishing of textiles CPA: 13.30.11 Bleaching and dyeing services of textile fibres and yarns 13.30.11.10 Dyeing of fibres I 13.30.11.21 Dyeing of silk yarn I 13.30.11.22 Dyeing of yarns of wool, fine or coarse animal hair and horsehair I 13.30.11.23 Dyeing of cotton yarn (excluding sewing thread) I 13.30.11.24 Dyeing of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn I 13.30.11.25 Dyeing of thread of synthetic filaments (excluding sewing thread) I 13.30.11.26 Dyeing of thread of artificial filaments (excluding sewing thread) I 13.30.11.27 Dyeing of yarn of synthetic staple fibres (excluding sewing thread) I 13.30.11.28 Dyeing of yarn of artificial staple fibres (excluding sewing thread) I CPA: 13.30.12 Bleaching services of fabrics and textile articles (including wearing apparel) 13.30.12.10 Bleaching of woven fabrics of silk I 13.30.12.20 Bleaching of woven fabrics of wool, fine or coarse animal hair or horsehair I 13.30.12.30 Bleaching of woven fabrics of cotton I 13.30.12.40 Bleaching of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn I 13.30.12.50 Bleaching of woven fabrics of synthetic filament yarn or of synthetic fibres I 13.30.12.60 Bleaching of woven fabrics of artificial filament yarn or of artificial fibres I 13.30.12.70 Bleaching of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics) I 13.30.12.80 Bleaching of terry towelling and similar terry fabrics (excluding tufted textile fabrics) I 13.30.12.90 Bleaching of knitted or crocheted fabrics I CPA: 13.30.13 Dyeing services of fabrics and textile articles (including wearing apparel) 13.30.13.10 Dyeing of woven fabrics of silk or of silk waste I 13.30.13.20 Dyeing of woven fabrics of wool, fine or coarse animal hair or horsehair I 13.30.13.30 Dyeing of woven fabrics of cotton I 13.30.13.40 Dyeing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn I 13.30.13.50 Dyeing of woven fabrics of synthetic filament yarn or of synthetic fibres I 13.30.13.60 Dyeing of woven fabrics of artificial filament yarn or of artificial fibres I 13.30.13.70 Dyeing of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics) I 13.30.13.80 Dyeing of terry towelling and similar terry fabrics (excluding tufted textile fabrics) I 13.30.13.90 Dyeing of knitted or crocheted fabrics and non-wovens I CPA: 13.30.19 Other finishing services of textiles and textile articles (including wearing apparel) 13.30.19.10 Finishing of woven fabrics of silk (excluding bleaching, dyeing, printing) I 13.30.19.20 Finishing of woven fabrics of wool, fine or coarse animal hair or horsehair (excluding bleaching, dyeing, printing) I 13.30.19.30 Finishing of woven fabrics of cotton (excluding bleaching, dyeing, printing) I 13.30.19.40 Finishing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn (excluding bleaching, dyeing, printing) I 13.30.19.50 Finishing of woven fabrics of synthetic filament yarn or of synthetic fibres (excluding bleaching, dyeing, printing) I 13.30.19.60 Finishing of woven fabrics of artificial filament yarn or of artificial fibres (excluding bleaching, dyeing, printing) I 13.30.19.70 Finishing (excluding bleaching, dyeing, printing) of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics) I 13.30.19.80 Finishing (excluding bleaching, dyeing, printing), of terry towelling and similar terry fabrics (excluding tufted textile fabrics) I 13.30.19.90 Finishing of knitted or crocheted fabrics and non-wovens (excluding bleaching, dyeing, printing) I 13.30.19.95 Finishing services of clothing I NACE: 13.91 Manufacture of knitted and crocheted fabrics CPA: 13.91.11 Pile fabrics, terry fabrics, knitted or crocheted 13.91.11.00 Pile fabrics, terry fabrics, knitted or crocheted 6001[.10 + .21 + .22 + .29 + .91 + .92 + .99] kg T CPA: 13.91.19 Other knitted or crocheted fabrics, including imitation fur by knitting 13.91.19.10 Knitted or crocheted fabrics (excluding pile fabrics) 6002[.40 + .90] + 6003[.10 + .20 + .30(.10 + .90) + .40 + .90] + 6004[.10 + .90] + 6005[.21 + .22 + .23 + .24 + .31(.10 + .50 + .90) + .32(.10 + .50 + .90) + .33(.10 + .50 + .90) + .34(.10 + .50 + .90) + .41 + .42 + .43 + .44 + .90(.10 + .90)] + 6006[.10 + .21 + .22 + .23 + .24 + .31(.10 + .90) + .32(.10 + .90) + .33(.10 + .90) + .34(.10 + .90) + .41 + .42 + .43 + .44 + .90] kg T 13.91.19.20 Artificial fur and articles thereof 4304 S NACE: 13.92 Manufacture of made-up textile articles, except apparel CPA: 13.92.11 Blankets and travelling rugs, except electric blankets 13.92.11.30 Blankets and travelling rugs of wool or fine animal hair (excluding electric blankets) 6301[.20(.10 + .90)] p/st S 13.92.11.50 Blankets and travelling rugs of synthetic fibres (excluding electric blankets) 6301[.40(.10 + .90)] p/st S 13.92.11.90 Blankets (excluding electric blankets) and travelling rugs of textile materials (excluding of wool or fine animal hair, of synthetic fibres) 6301[.30(.10 + .90) + .90(.10 + .90)] p/st S CPA: 13.92.12 Bed linen 13.92.12.30 Bed linen of knitted or crocheted textiles 6302 10 kg S 13.92.12.53 Bed linen of cotton (excluding knitted or crocheted) 6302[.21 + .31] kg S 13.92.12.55 Bed linen of flax or ramie (excluding knitted or crocheted) 6302[.29(.10) + .39(.20)] kg S 13.92.12.59 Bed linen of woven textiles (excluding of cotton, of flax or ramie) 6302[.22(.90) + .29(.90) + .32(.90) + .39(.90)] kg S 13.92.12.70 Bed linen of non-woven man-made fibres (excluding knitted or crocheted) 6302[.22(.10) + .32(.10)] kg S CPA: 13.92.13 Table linen 13.92.13.30 Table linen of knitted or crocheted textiles 6302 40 kg S 13.92.13.53 Table linen of cotton (excluding knitted or crocheted) 6302 51 kg S 13.92.13.55 Table linen of flax (excluding knitted or crocheted) 6302 59 10 kg S 13.92.13.59 Table linen of woven man-made fibres and of other woven or non-woven textiles (excluding of cotton, of flax) 6302[.53(.90) + .59(.90)] kg S 13.92.13.70 Table linen of non-woven man-made fibres 6302 53 10 kg S CPA: 13.92.14 Toilet and kitchen linen 13.92.14.30 Toilet linen and kitchen linen, of terry towelling or similar terry fabrics of cotton 6302 60 kg S 13.92.14.50 Woven toilet linen and kitchen linen, of textiles (excluding terry towelling or similar terry fabrics of cotton) 6302[.91 + .93(.90) + .99(.10 + .90)] kg S 13.92.14.70 Toilet linen and kitchen linen, of non-woven man-made fibres 6302 93 10 kg S CPA: 13.92.15 Curtains (including drapes) and interior blinds; curtain or bed valances 13.92.15.30 Curtains and interior blinds, curtain or bed valances, of knitted or crocheted materials 6303[.12 + .19] m2 S 13.92.15.50 Curtains and interior blinds, curtain or bed valances, of woven materials 6303[.91 + .92(.90) + .99(.90)] m2 S 13.92.15.70 Curtains and interior blinds, curtain or bed valances, of non-woven materials 6303[.92(.10) + .99(.10)] m2 S CPA: 13.92.16 Furnishing articles n.e.c.; sets of woven fabric and yarn for making up into rugs, tapestries and the like 13.92.16.20 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais, and needle-worked tapestries (including petit point, cross-stitch) whether or not made up 5805 S 13.92.16.40 Bedspreads (excluding eiderdowns) 6304[.11 + .19(.10 + .30 + .90)] p/st S 13.92.16.60 Furnishing articles including furniture and cushion covers as well as cushion covers, etc. for car seats (excluding blankets, travelling rugs, bed linen, table linen, toilet linen, kitchen linen, curtains, blinds, valances and bedspreads) 6304[.91 + .92 + .93 + .99] S 13.92.16.80 Sets of woven fabrics and yarns for making up into rugs, tapestries, embroidered table cloths, serviettes, or similar textile articles, p.r.s. 6308 S CPA: 13.92.21 Sacks and bags, of a kind used for the packing of goods 13.92.21.30 Sacks and bags, of cotton, used for packing goods 6305 20 kg S 13.92.21.50 Sacks and bags, of knitted or crocheted polyethylene or polypropylene strip, used for packing goods 6305[.32(.11) + .33(.10)] kg S 13.92.21.70 Sacks and bags, of polyethylene or polypropylene strip, used for packing goods (excluding knitted or crocheted) 6305[.32(.19) + .33(.90)] kg S 13.92.21.90 Sacks and bags, used for packing goods (excluding of cotton, polyethylene or polypropylene strip) 6305[.10(.10 + .90) + .32(.90) + .39 + .90] kg S CPA: 13.92.22 Tarpaulins, awnings and sunblinds; sails for boats, sailboards or landcraft; tents and camping goods (including pneumatic mattresses) 13.92.22.10 Tarpaulins, awnings and sunblinds (excluding caravan awnings) 6306[.12 + .19] kg S 13.92.22.30 Tents (including caravan awnings) 6306[.22 + .29] kg S 13.92.22.50 Sails 6306 30 kg S 13.92.22.70 Pneumatic mattresses and other camping goods (excluding caravan awnings, tents, sleeping bags) 6306[.40 + .90] kg S CPA: 13.92.23 Parachutes (including dirigible parachutes) and rotochutes; parts thereof 13.92.23.00 Parachutes and rotochutes, parts and accessories (including dirigible parachutes) 8804 kg S CPA: 13.92.24 Quilts, eiderdowns, cushions, pouffes, pillows, sleeping bags and the like, fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics 13.92.24.30 Sleeping bags 9404 30 p/st S 13.92.24.93 Articles of bedding of feathers or down (including quilts and eiderdowns, cushions, pouffes, pillows) (excluding mattresses, sleeping bags) 9404 90 10 p/st @ S 13.92.24.99 Articles of bedding filled other than with feathers or down (including quilts and eiderdowns, cushions, pouffes, pillows) (excluding mattresses, sleeping bags) 9404 90 90 p/st @ S CPA: 13.92.29 Other made-up textile articles (including floor cloths, dish-cloths, dusters and similar cleaning cloths, life-jackets and life-belts) 13.92.29.53 Floor-cloths, dish-cloths, dusters and similar cleaning cloths, of non-woven textiles 6307 10 30 kg S 13.92.29.57 Floor-cloths, dish-cloths, dusters and similar cleaning cloths (excluding knitted or crocheted, articles of non-woven textiles) 6307 10 90 kg S 13.92.29.93 Sanitary towels, tampons and similar article of textile materials (excluding wadding) 9619 00 40 kg S 13.92.29.97 Napkins and napkin liners for babies and similar article of textile materials (excluding wadding) 9619 00 50 kg S 13.92.29.99 Floor-cloths, dish-cloths, dusters and similar cleaning cloths, knitted or crocheted; life-jackets, life-belts and other made up articles (excluding sanitary towels and napkins and similar articles) 6307[.10(.10) + .20 + .90(.10 + .91 + .92 + .98)] kg S NACE: 13.93 Manufacture of carpets and rugs CPA: 13.93.11 Carpets and other textile floor coverings, knotted 13.93.11.00 Knotted carpets and other knotted textile floor coverings 5701[.10(.10 + .90) + .90(.10 + .90)] m2 S CPA: 13.93.12 Carpets and other textile floor coverings, woven, not tufted or flocked 13.93.12.00 Woven carpets and other woven textile coverings (excluding tufted or flocked) 5702[.10 + .20 + .31(.10 + .80) + .32(.10 + .90) + .39 + .41(.10 + .90) + .42(.10 + .90) + .49 + .50(.10 + .31 + .39 + .90) + .91 + .92(.10 + .90) + .99] m2 S CPA: 13.93.13 Carpets and other textile floor coverings, tufted 13.93.13.00 Tufted carpets and other tufted textile floor coverings 5703[.10 + .20(.12 + .18 + .92 + .98) + .30(.12 + .18 + .82 + .88) + .90(.20 + .80)] m2 S CPA: 13.93.19 Other carpets and textile floor coverings (including those of felt) 13.93.19.30 Needlefelt carpets and other needlefelt textile floor coverings (excluding tufted or flocked) 5704[.10 + .90] m2 S 13.93.19.90 Carpets and other textile floor coverings (excluding knotted, woven, tufted, needlefelt) 5705[.00(.30 + .80)] m2 S NACE: 13.94 Manufacture of cordage, rope, twine and netting CPA: 13.94.11 Twine, cordage, rope and cables, of jute or other textile bast fibres 13.94.11.30 Twine, cordage, rope or cables, of sisal or other textile fibres of agave, of jute or other textile bast fibres and hard leaf fibres (excluding binder or baler twine) 5607[.29 + .90(.20)] kg S 13.94.11.53 Sisal binder or baler (agricultural) twines 5607 21 kg S 13.94.11.55 Polyethylene or polypropylene binder or baler (agricultural) twines 5607 41 kg S 13.94.11.60 Cordage, ropes or cables of polyethylene, polypropylene, nylon or other polyamides or of polyesters measuring > 50 000 decitex, of other synthetic fibres (excluding binder or baler twine) 5607[.49(.11 + .19) + .50(.11 + .19 + .90)] kg S 13.94.11.70 Twines of polyethylene or polypropylene, of nylon or other polyamides or polyesters measuring  ¤ 50 000 decitex (5 g/m) (excluding binder or baler twine) 5607[.49(.90) + .50(.30)] kg S 13.94.11.90 Twines, cordage, rope and cables of textile materials (excluding jute and other textile bast fibres, sisal, abaca or other hard leaf fibres, synthetic fibres) 5607 90 90 kg S CPA: 13.94.12 Knotted netting of twine, cordage or rope, made up nets of textile materials; articles of yarn, strip n.e.c. 13.94.12.33 Made-up fishing nets from twine, cordage or rope of man-made fibres (excluding fish landing nets) 5608 11 20 kg S 13.94.12.35 Made-up fishing nets from yarn of man-made fibres (excluding fish landing nets) 5608 11 80 kg S 13.94.12.53 Made-up nets from twine, cable or rope of nylon or other polyamides (excluding netting in the piece produced by crochet, hairnets, sports and fishing nets) 5608 19 11 kg S 13.94.12.55 Made-up nets of nylon or other polyamides (excluding netting in the piece produced by crochet, hairnets, sports and fishing nets, those made from twine, cable or rope) 5608 19 19 kg S 13.94.12.59 Knotted netting of textile materials (excluding made-up fishing nets of man-made textiles, other made-up nets of nylon or other polyamides) 5608[.19(.30 + .90) + .90] kg S 13.94.12.80 Articles of twine, cordage, rope or cables 5609 kg S NACE: 13.95 Manufacture of non-wovens and articles made from non-wovens, except apparel CPA: 13.95.10 Non-wovens and articles made from non-wovens, except apparel 13.95.10.10 Non-wovens of a weight  ¤ 25 g/m2 (including articles made from non-wovens) (excluding articles of apparel, coated or covered) 5603[.11(.90) + .91(.90)] kg S 13.95.10.20 Non-wovens of a weight of > 25 g/m2 but  ¤ 70 g/m2 (including articles made from non-wovens) (excluding articles of apparel, coated or covered) 5603[.12(.90) + .92(.90)] kg S 13.95.10.30 Non-wovens of a weight of > 70 g/m2 but  ¤ 150 g/m2 (including articles made from non-wovens) (excluding articles of apparel, coated or covered) 5603[.13(.90) + .93(.90)] kg S 13.95.10.50 Non-wovens of a weight of > 150 g/m2 (including articles made from non-wovens) (excluding articles of apparel, coated or covered) 5603[.14(.90) + .94(.90)] kg S 13.95.10.70 Non-wovens, coated or covered (including articles made from non-wovens) (excluding articles of apparel) 5603[.11(.10) + .12(.10) + .13(.10) + .14(.10) + .91(.10) + .92(.10) + .93(.10) + .94(.10)] kg S NACE: 13.96 Manufacture of other technical and industrial textiles CPA: 13.96.11 Metallised yarn or metallised gimped yarn 13.96.11.00 Metallised yarn or metallised gimped yarn 5605 kg S CPA: 13.96.12 Woven fabrics of metal thread and woven fabrics of metallised yarn n.e.c. 13.96.12.00 Woven fabrics of metal thread and woven fabrics of metallised yarn, used in apparel, as furnishing fabrics or similar purposes 5809 kg S CPA: 13.96.13 Rubber thread and cord, textile covered; textile yarn and strip, impregnated or covered with rubber or plastics 13.96.13.00 Rubber thread and cord, textile covered; textile yarn and strip impregnated, coated, covered or sheathed with rubber or plastics 5604[.10 + .90(.10 + .90)] kg S CPA: 13.96.14 Textile fabrics, impregnated, coated or covered n.e.c. 13.96.14.00 Textile fabrics, impregnated, coated or covered n.e.c. 5901[.10 + .90] + 5903[.10(.10 + .90) + .20(.10 + .90) + .90(.10 + .91 + .99)] + 5907 m2 S CPA: 13.96.15 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon 13.96.15.00 Tyre cord fabrics of high tenacity yarn, of nylon, other polyamides, polyesters or viscose rayon 5902[.10(.10 + .90) + .20(.10 + .90) + .90(.10 + .90)] m2 S CPA: 13.96.16 Textile products and articles for technical uses (including wicks, gas mantles, hose piping, transmission or conveyor belts, bolting cloth and straining cloth) 13.96.16.20 Textile hosepiping and similar textile tubing, whether or not impregnated or coated, with or without lining, armour or accessories of other materials 5909[.00(.10 + .90)] kg S 13.96.16.50 Textile wicks, conveyor belts or belting (including reinforced with metal or other material) 5908 + 5910 + 5911[.10 + .20 + .40 + .90(.10 + .90)] kg S 13.96.16.80 Textile fabrics and felts, for paper-making machines or similar machines (including for pulp or asbestos-cement) 5911[.31(.11 + .19 + .90) + .32(.11 + .19 + .90)] kg S CPA: 13.96.17 Narrow woven fabrics; narrow fabrics of warp without weft assembled by adhesive (bolducs); trimmings and the like 13.96.17.30 Narrow woven fabrics other than labels, badges and other similar articles 5806[.10 + .20 + .31 + .32(.10 + .90) + .39 + .40] S 13.96.17.50 Labels, badges and similar articles in textile materials (excluding embroidered) 5807[.10(.10 + .90) + .90(.10 + .90)] S 13.96.17.70 Braids in the piece; tassels and pompons, ornamental trimmings (excluding knitted or crocheted) 5808[.10 + .90] S NACE: 13.99 Manufacture of other textiles n.e.c. CPA: 13.99.11 Tulles and other net fabrics, except woven, knitted or crocheted fabrics; lace in the piece, in strips or in motifs 13.99.11.30 Tulles and other net fabrics (excluding woven, knitted or crocheted) 5804[.10(.10 + .90)] S 13.99.11.50 Machine-made lace in the piece, in strips or in motifs 5804[.21(.10 + .90) + .29(.10 + .90)] S 13.99.11.70 Hand-made lace in the piece, in strips or in motifs 5804 30 S CPA: 13.99.12 Embroidery in the piece, in strips or in motifs 13.99.12.30 Embroidery (without visible ground) in the piece, in strips or in motifs 5810[.10(.10 + .90)] S 13.99.12.50 Cotton embroidery in the piece, in strips or in motifs (excluding embroidery without visible ground) 5810[.91(.10 + .90)] S 13.99.12.70 Embroidery of textiles in the piece, in strips or in motifs (excluding without visible ground, cotton) 5810[.92(.10 + .90) + .99(.10 + .90)] S CPA: 13.99.13 Felt, coated, covered or laminated 13.99.13.00 Felt, whether or not impregnated, coated, covered or laminated, n.e.c. 5602[.10(.11 + .19 + .31 + .38 + .90) + .21 + .29 + .90] kg S CPA: 13.99.14 Textile fibres  ¤ 5 mm in length (flock), textile dust and mill neps 13.99.14.00 Textile flock and dust and mill neps 5601 30 kg S CPA: 13.99.15 Gimped yarn and strip; chenille yarn; loop wale-yarn 13.99.15.00 Gimped yarn and gimped strip and the like, of man-made textile materials of an apparent width  ¤ 5 mm; chenille yarn; loop wale-yarn 5606[.00(.10 + .91 + .99)] kg S CPA: 13.99.16 Quilted textile products in the piece 13.99.16.00 Quilted textile products in the piece (excluding embroidery) 5811 m2 S CPA: 13.99.19 Other textiles and textile products n.e.c. 13.99.19.00 Powder-puffs and pads for the application of cosmetics or toilet preparations 9616 20 p/st @ S NACE: 14.11 Manufacture of leather clothes CPA: 14.11.10 Apparel of leather or of composition of leather 14.11.10.00 Articles of apparel of leather or of composition leather (including coats and overcoats) (excluding clothing accessories, headgear, footwear) 4203 10 p/st @ S NACE: 14.12 Manufacture of workwear CPA: 14.12.11 Men's ensembles, jackets and blazers, industrial and occupational 14.12.11.20 Men's or boys' ensembles, of cotton or man-made fibres, for industrial and occupational wear 6203[.22(.10) + .23(.10) + .29(.11)] p/st S 14.12.11.30 Men's or boys' jackets and blazers, of cotton or man-made fibres, for industrial and occupational wear 6203[.32(.10) + .33(.10) + .39(.11)] p/st S CPA: 14.12.12 Men's trousers, bib and brace overalls, breeches and shorts, industrial and occupational 14.12.12.40 Men's or boys' trousers and breeches, of cotton or man-made fibres, for industrial or occupational wear 6203[.42(.11) + .43(.11) + .49(.11)] p/st S 14.12.12.50 Men's or boys' bib and brace overalls, of cotton or man-made fibres, for industrial or occupational wear 6203[.42(.51) + .43(.31) + .49(.31)] p/st S CPA: 14.12.21 Women' s ensembles, jackets and blazers, industrial and occupational 14.12.21.20 Women's or girls' ensembles, of cotton or man-made fibres, for industrial or occupational wear 6204[.22(.10) + .23(.10) + .29(.11)] p/st S 14.12.21.30 Women's or girls' jackets and blazers, of cotton or man-made fibres, for industrial or occupational wear 6204[.32(.10) + .33(.10) + .39(.11)] p/st S CPA: 14.12.22 Women's trousers, bib and brace overalls, breeches and sorts, industrial and occupational 14.12.22.40 Women's or girls' trousers and breeches, of cotton or man-made fibres, for industrial or occupational wear 6204[.62(.11) + .63(.11) + .69(.11)] p/st S 14.12.22.50 Women's or girls' bib and brace overalls, of cotton or man-made fibres, for industrial or occupational wear 6204[.62(.51) + .63(.31) + .69(.31)] p/st S CPA: 14.12.30 Other workwear 14.12.30.13 Men's or boys' other garments, of cotton or man-made fibres, for industrial or occupational wear 6211[.32(.10) + .33(.10)] p/st @ S 14.12.30.23 Women's or girls' other garments, of cotton or man-made fibres, for industrial or occupational wear 6211[.42(.10) + .43(.10)] p/st @ S NACE: 14.13 Manufacture of other outerwear CPA: 14.13.11 Men's or boys' overcoats, car coats, capes, cloaks, anoraks, windcheaters, wind-jackets and similar articles, knitted or crocheted 14.13.11.10 Men's or boys' overcoats, car-coats, capes, cloaks and similar articles, of knitted or crocheted textiles (excluding jackets and blazers, anoraks, wind-cheaters and wind-jackets) 6101[.20(.10) + .30(.10) + .90(.20)] p/st S 14.13.11.20 Men's or boys' waistcoats, anoraks, ski-jackets, wind-cheaters, wind-jackets and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6101[.20(.90) + .30(.90) + .90(.80)] p/st S CPA: 14.13.12 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts, knitted or crocheted 14.13.12.30 Men's or boys' jackets and blazers, of knitted or crocheted textiles 6103[.31 + .32 + .33 + .39] p/st S 14.13.12.60 Men's or boys' suits and ensembles, of knitted or crocheted textiles 6103[.10(.10 + .90) + .22 + .23 + .29] p/st S 14.13.12.70 Men's or boys' trousers, breeches, shorts, bib and brace overalls, of knitted or crocheted textiles 6103[.41 + .42 + .43 + .49] p/st S CPA: 14.13.13 Women's or girls' overcoats, car coats, capes, cloaks, anoraks, windcheaters, wind-jackets and similar articles, knitted or crocheted 14.13.13.10 Women's or girls' overcoats, car-coats, capes, cloaks and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6102[.10(.10) + .20(.10) + .30(.10) + .90(.10)] p/st S 14.13.13.20 Women's or girls' waistcoats, anoraks, ski-jackets, wind-cheaters, wind-jackets and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6102[.10(.90) + .20(.90) + .30(.90) + .90(.90)] p/st S CPA: 14.13.14 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts, knitted or crocheted 14.13.14.30 Women's or girls' jackets and blazers, of knitted or crocheted textiles 6104[.31 + .32 + .33 + .39] p/st S 14.13.14.60 Women's or girls' suits and ensembles, of knitted or crocheted textiles 6104[.13 + .19(.20 + .90) + .22 + .23 + .29(.10 + .90)] p/st S 14.13.14.70 Women's or girls' dresses, of knitted or crocheted textiles 6104[.41 + .42 + .43 + .44 + .49] p/st S 14.13.14.80 Women's or girls' skirts and divided skirts, of knitted or crocheted textiles 6104[.51 + .52 + .53 + .59] p/st S 14.13.14.90 Women's or girls' trousers, breeches, shorts, bib and brace overalls, of knitted or crocheted textiles 6104[.61 + .62 + .63 + .69] p/st S CPA: 14.13.21 Men's or boys' overcoats, raincoats, car coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles of textile fabrics, not knitted or crocheted 14.13.21.15 Men's or boys' raincoats, overcoats, car-coats, capes, etc. 6201[.11 + .12(.10 + .90) + .13(.10 + .90) + .19] p/st S 14.13.21.30 Men's or boys' waistcoats, anoraks, ski-jackets, wind-jackets and similar articles (excluding jackets and blazers, knitted or crocheted, impregnated, coated, covered, laminated or rubberised) 6201[.91 + .92 + .93 + .99] p/st S CPA: 14.13.22 Men's or boys' suits and ensembles of textile fabrics, not knitted or crocheted 14.13.22.00 Men's or boys' suits & ensembles (excluding knitted or crocheted) 6203[.11 + .12 + .19(.10 + .30 + .90) + .22(.80) + .23(.80) + .29(.18 + .30 + .90)] p/st S CPA: 14.13.23 Men's or boys' jackets and blazers, of textile fabrics, not knitted or crocheted 14.13.23.00 Men's or boys' jackets and blazers (excluding knitted or crocheted) 6203[.31 + .32(.90) + .33(.90) + .39(.19 + .90)] p/st S CPA: 14.13.24 Men's or boys' trousers, bib and brace overalls, breeches and shorts of textile fabrics, not knitted or crocheted 14.13.24.42 Men's or boys' trousers and breeches, of denim (excluding for industrial or occupational wear) 6203 42 31 p/st S 14.13.24.44 Men's or boys' trousers, breeches and shorts, of wool or fine animal hair (excluding knitted or crocheted, for industrial or occupational wear) 6203[.41(.10 + .90)] p/st S 14.13.24.45 Men's or boys' trousers and breeches, of man-made fibres (excluding knitted or crocheted, for industrial or occupational wear) 6203[.43(.19) + .49(.19)] p/st S 14.13.24.48 Men's or boys' trousers and breeches, of cotton (excluding denim, knitted or crocheted) 6203[.42(.33 + .35)] p/st S 14.13.24.49 Men's or boys' trousers, breeches, shorts and bib and brace overalls (excluding of wool, cotton and man-made fibres, knitted or crocheted) 6203 49 90 p/st S 14.13.24.55 Men's or boys' bib and brace overalls (excluding knitted or crocheted, for industrial or occupational wear) 6203[.41(.30) + .42(.59) + .43(.39) + .49(.39)] p/st S 14.13.24.60 Men's or boys' shorts, of cotton or man-made fibres (excluding knitted or crocheted) 6203[.42(.90) + .43(.90) + .49(.50)] p/st S CPA: 14.13.31 Women's or girls' overcoats, car coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles of textile fabrics, not knitted or crocheted 14.13.31.15 Woman's or girls' raincoats and overcoats, etc 6202[.11 + .12(.10 + .90) + .13(.10 + .90) + .19] p/st S 14.13.31.30 Women's or girls' waistcoats, anoraks, ski-jackets, wind-jackets and similar articles (excluding jackets and blazers, knitted or crocheted, impregnated, coated, covered, laminated or rubberised) 6202[.91 + .92 + .93 + .99] p/st S CPA: 14.13.32 Women's or girls' suits and ensembles of textile fabrics, not knitted or crocheted 14.13.32.00 Women's or girls' suits & ensembles (excluding knitted or crocheted) 6204[.11 + .12 + .13 + .19(.10 + .90) + .21 + .22(.80) + .23(.80) + .29(.18 + .90)] p/st S CPA: 14.13.33 Women's or girls' jackets and blazers of textile fabrics, not knitted or crocheted 14.13.33.30 Women's or girls' jackets and blazers (excluding knitted or crocheted) 6204[.31 + .32(.90) + .33(.90) + .39(.19 + .90)] p/st S CPA: 14.13.34 Women's or girls' dresses, skirts and divided skirts of textile fabrics, not knitted or crocheted 14.13.34.70 Women's or girls' dresses (excluding knitted or crocheted) 6204[.41 + .42 + .43 + .44 + .49(.10 + .90)] p/st S 14.13.34.80 Women's or girls' skirts and divided skirts (excluding knitted or crocheted) 6204[.51 + .52 + .53 + .59(.10 + .90)] p/st S CPA: 14.13.35 Women's or girls' trousers, bib and brace overalls, breeches and shorts of textile fabrics, not knitted or crocheted 14.13.35.42 Women's or girls' trousers and breeches, of denim (excluding for industrial or occupational wear) 6204 62 31 p/st S 14.13.35.48 Women's or girls' trousers and breeches, of cotton (excluding denim, for industrial or occupational wear) 6204[.62(.33 + .39)] p/st S 14.13.35.49 Women's or girls' trousers and breeches, of wool or fine animal hair or man-made fibres (excluding knitted or crocheted and for industrial and occupational wear) 6204[.61(.10) + .63(.18) + .69(.18)] p/st S 14.13.35.51 Women's or girls' bib and brace overalls, of cotton (excluding knitted or crocheted, for industrial or occupational wear) 6204 62 59 p/st S 14.13.35.61 Women's or girls' shorts, of cotton (excluding knitted and crocheted) 6204 62 90 p/st S 14.13.35.63 Women's or girls' bib and brace overalls, of wool or fine animal hair and man-made fibres (excluding cotton, knitted or crocheted, for industrial or occupational wear) and women's or girls' shorts, of wool or fine animal hair (excluding knitted or crocheted) 6204[.61(.85) + .63(.39) + .69(.39)] p/st S 14.13.35.65 Women's or girls' shorts, of man-made fibres (excluding knitted or crocheted) 6204[.63(.90) + .69(.50)] p/st S 14.13.35.69 Women's or girls' trousers, breeches, bib and brace overalls, of textiles (excluding cotton, wool or fine animal hair, man-made fibres, knitted or crocheted) 6204 69 90 p/st S NACE: 14.14 Manufacture of underwear CPA: 14.14.11 Men's or boys' shirts, knitted or crocheted 14.14.11.00 Men's or boys' shirts, knitted or crocheted 6105[.10 + .20(.10 + .90) + .90(.10 + .90)] p/st S CPA: 14.14.12 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 14.14.12.20 Men's or boys' underpants and briefs, of knitted or crocheted textiles (including boxer shorts) 6107[.11 + .12 + .19] p/st S 14.14.12.30 Men's or boys' nightshirts and pyjamas, of knitted or crocheted textiles 6107[.21 + .22 + .29] p/st S 14.14.12.40 Men's or boys' dressing gowns, bathrobes and similar articles, of knitted or crocheted textiles 6107[.91 + .99] p/st S CPA: 14.14.13 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted 14.14.13.10 Women's or girls' blouses, shirts and shirt-blouses, of knitted or crocheted textiles 6106[.10 + .20 + .90(.10 + .30 + .50 + .90)] p/st S CPA: 14.14.14 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, dressing gowns, negligees, bathrobes and similar articles, knitted or crocheted 14.14.14.20 Women's or girls' briefs and panties, of knitted or crocheted textiles (including boxer shorts) 6108[.21 + .22 + .29] p/st S 14.14.14.30 Women's or girls' nighties and pyjamas, of knitted or crocheted textiles 6108[.31 + .32 + .39] p/st S 14.14.14.40 Women's or girls' negligees, bathrobes, dressing gowns and similar articles, of knitted or crocheted textiles 6108[.91 + .92 + .99] p/st S 14.14.14.50 Women's or girls' slips and petticoats, of knitted or crocheted textiles 6108[.11 + .19] p/st S CPA: 14.14.21 Men's or boys' shirts, of textile fabric not knitted or crocheted 14.14.21.00 Men's or boys' shirts (excluding knitted or crocheted) 6205[.20 + .30 + .90(.10 + .80)] p/st S CPA: 14.14.22 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns, of textile fabric not knitted or crocheted 14.14.22.20 Men's or boys' underpants and briefs (including boxer shorts) (excluding knitted or crocheted) 6207[.11 + .19] p/st S 14.14.22.30 Men's or boys' nightshirts and pyjamas (excluding knitted or crocheted) 6207[.21 + .22 + .29] p/st S 14.14.22.40 Men's or boys' singlets, vests, bathrobes, dressing gowns and similar articles (excluding knitted or crocheted) 6207[.91 + .99(.10 + .90)] p/st @ S CPA: 14.14.23 Women's or girls' blouses, shirts and shirt-blouses, of textile fabric not knitted or crocheted 14.14.23.00 Women's or girls' blouses, shirts and shirt-blouses (excluding knitted or crocheted) 6206[.10 + .20 + .30 + .40 + .90(.10 + .90)] p/st S CPA: 14.14.24 Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles, of textile fabric not knitted or crocheted 14.14.24.30 Women's or girls' nightdresses and pyjamas (excluding knitted or crocheted) 6208[.21 + .22 + .29] p/st S 14.14.24.50 Women's or girls' slips and petticoats (excluding knitted or crocheted) 6208[.11 + .19] p/st S 14.14.24.60 Women's or girls' singlets and other vests, briefs, panties, negligees, bathrobes, dressing gowns, housecoats and similar articles of cotton (excluding knitted or crocheted) 6208 91 p/st @ S 14.14.24.80 Women's or girls' negligees, bathrobes, dressing gowns, singlets, vests, briefs and panties (including boxer shorts), of man-made fibres (excluding knitted or crocheted) 6208 92 p/st @ S 14.14.24.89 Women's or girls' singlets, vests, briefs, panties, negligees, bathrobes, dressing gowns and similar articles, of textiles (excluding cotton, man-made fibres, knitted or crocheted) 6208 99 p/st @ S CPA: 14.14.25 Brassieres, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted 14.14.25.30 Brassieres 6212[.10(.10 + .90)] p/st S 14.14.25.50 Girdles, panty-girdles and corselettes (including bodies with adjustable straps) 6212[.20 + .30] p/st S 14.14.25.70 Braces, suspenders, garters and similar articles and parts thereof 6212 90 S CPA: 14.14.30 T-shirts, singlets and other vests, knitted or crocheted 14.14.30.00 T-shirts, singlets and vests, knitted or crocheted 6109[.10 + .90(.20 + .90)] p/st S NACE: 14.19 Manufacture of other wearing apparel and accessories CPA: 14.19.11 Babies' garments and clothing accessories, knitted or crocheted 14.19.11.00 Babies' garments and clothing accessories, knitted or crocheted including vests, rompers, underpants, stretch-suits, gloves or mittens or mitts, outerwear (for children of height  ¤ 86 cm) 6111[.20(.10 + .90) + .30(.10 + .90) + .90(.11 + .19 + .90)] S CPA: 14.19.12 Tracksuits, ski suits, swimwear and other garments, knitted or crocheted 14.19.12.10 Track-suits, of knitted or crocheted textiles 6112[.11 + .12 + .19] p/st S 14.19.12.30 Ski-suits, of knitted or crocheted textiles 6112 20 p/st @ S 14.19.12.40 Men's or boys' swimwear, of knitted or crocheted textiles 6112[.31(.10 + .90) + .39(.10 + .90)] p/st S 14.19.12.50 Women's or girls' swimwear, of knitted or crocheted textiles 6112[.41(.10 + .90) + .49(.10 + .90)] p/st S 14.19.12.90 Other garments, knitted or crocheted (including bodies with a proper sleeve) 6114[.20 + .30 + .90] kg S CPA: 14.19.13 Gloves, mittens and mitts, knitted or crocheted 14.19.13.00 Gloves, mittens and mitts, of knitted or crocheted textiles 6116[.10(.20 + .80) + .91 + .92 + .93 + .99] pa S CPA: 14.19.19 Other made-up clothing accessories and parts of garments or of clothing accessories, knitted or crocheted 14.19.19.30 Shawls, scarves, mufflers, mantillas, veils and the like, of knitted or crocheted textiles 6117 10 p/st @ S 14.19.19.60 Clothing accessories and parts thereof, of knitted or crocheted textiles (excluding gloves, mittens, shawls, scarves, mufflers, mantillas and veils) 6117[.80(.10 + .80) + .90] S CPA: 14.19.21 Babies' garments and clothing accessories, of textile fabric, not knitted or crocheted 14.19.21.50 Babies clothing and accessories, of textiles, not knitted or crocheted (for children of height  ¤ 86 cm) including vests, rompers, underpants, stretch-suits, gloves, mittens and outerwear (excluding sanitary towels and napkins and similar articles) 6209[.20 + .30 + .90(.10 + .90)] S CPA: 14.19.22 Tracksuits, ski suits and swimwear; other garments of textile fabric, not knitted or crocheted 14.19.22.10 Other men's or boys' apparel n.e.c., including tracksuits and jogging suits (excluding waistcoats, ski-suits, knitted or crocheted) 6211[.32(.31 + .41 + .42 + .90) + .33(.31 + .41 + .42 + .90) + .39] p/st @ S 14.19.22.20 Other women's or girls' apparel n.e.c., including tracksuits and jogging suits (excluding waistcoats, ski-suits, knitted or crocheted) 6211[.42(.31 + .41 + .42 + .90) + .43(.31 + .41 + .42 + .90) + .49] p/st @ S 14.19.22.30 Ski-suits (excluding of knitted or crocheted textiles) 6211 20 p/st S 14.19.22.40 Men's or boys' swimwear (excluding of knitted or crocheted textiles) 6211 11 p/st S 14.19.22.50 Women's or girls' swimwear (excluding of knitted or crocheted textiles) 6211 12 p/st S CPA: 14.19.23 Handkerchiefs, shawls, scarves, veils, ties, cravats, gloves and other made-up clothing accessories; parts of garments or of clothing accessories, of textile fabric, not knitted or crocheted, n.e.c. 14.19.23.10 Handkerchiefs 6213[.20 + .90] p/st S 14.19.23.33 Shawls, scarves, mufflers, mantillas, veils and the like (excluding articles of silk or silk waste, knitted or crocheted) 6214[.20 + .30 + .40 + .90] p/st S 14.19.23.38 Shawls, scarves, mufflers, mantillas, veils and the like, of silk or silk waste (excluding knitted or crocheted) 6214 10 p/st S 14.19.23.53 Ties, bow ties and cravats (excluding articles of silk or silk waste, knitted or crocheted) 6215[.20 + .90] p/st S 14.19.23.58 Ties, bow ties and cravats, of silk or silk waste (excluding knitted or crocheted) 6215 10 p/st S 14.19.23.70 Gloves, mittens and mitts (excluding knitted or crocheted) 6216 pa S 14.19.23.96 Clothing accessories, parts of garments or of clothing accessories, of textiles, n.e.c. and parts thereof, (excluding shawls, scarves and mufflers, mantillas and veils, ties, bow-ties and cravats, gloves, mittens and mitts and parts thereof; bras, girdles and corsets, braces, suspenders and garters, knitted or crocheted) 6217[.10 + .90] S CPA: 14.19.31 Clothing accessories of leather or of composition leather, except sports gloves 14.19.31.75 Gloves, mittens and mitts, of leather or composition leather (excluding for sport, protective for all trades) 4203 29 90 pa S 14.19.31.80 Belts and bandoliers, of leather or composition leather 4203 30 p/st @ S 14.19.31.90 Clothing accessories of leather or composition leather (excluding gloves, mittens and mitts, belts and bandoliers) 4203 40 S CPA: 14.19.32 Garments made up of felt or non-wovens, textile fabrics impregnated or coated 14.19.32.00 Garments made up of felt or non-wovens, textile fabrics impregnated or coated 6113[.00(.10 + .90)] + 6210[.10(.10 + .92 + .98) + .20 + .30 + .40 + .50] p/st @ S CPA: 14.19.41 Hat forms, hat bodies and hoods of felt; plateaux and manchons of felt; hat shapes, plaited or made by assembling strips of any material 14.19.41.30 Hat-forms, hat bodies and hoods, plateaux and manchons of felt (including slit manchons) (excluding those blocked to shape, those with made brims) 6501 p/st S 14.19.41.50 Hat-shapes, plaited or made by assembling strips of any material (excluding those blocked to shape, those with made brims, those lined or trimmed) 6502 p/st S CPA: 14.19.42 Hats and other headgear, of felt, or plaited or made by assembling strips of any material, or knitted or crocheted or made up from lace or other textile fabric in the piece; hairnets 14.19.42.30 Felt hats and other felt headgear, made from hat bodies or hoods and plateaux 6505 00 10 + 6506 99 10 p/st S 14.19.42.50 Hats and other headgear, plaited or made by assembling strips of any material 6504 p/st S 14.19.42.70 Hats and other headgear, knitted or crocheted or made-up from lace, felt or other textile fabric in the piece (but not in strips); hair-nets of any material 6505[.00(.30 + .90)] p/st @ S CPA: 14.19.43 Other headgear, except headgear of rubber or of plastics, safety headgear and asbestos headgear; headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 14.19.43.00 Other headgear (except headgear of rubber or of plastics, safety headgear and asbestos headgear); headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 6506 99 90 + 6507 S NACE: 14.20 Manufacture of articles of fur CPA: 14.20.10 Articles of apparel, clothing accessories and other articles of fur skin, except headgear 14.20.10.30 Articles of apparel and clothing accessories, of furskins (excluding hats and headgear) 4303[.10(.10 + .90)] S 14.20.10.90 Articles of furskin (excluding apparel, clothing accessories, hats and headgear) 4303 90 S NACE: 14.31 Manufacture of knitted and crocheted hosiery CPA: 14.31.10 Panty hose, tights, stockings, socks and other hosiery, knitted or crocheted 14.31.10.33 Panty hose and tights, of knitted or crocheted synthetic fibres, measuring per single yarn < 67 decitex 6115 21 p/st S 14.31.10.35 Panty hose and tights, of knitted or crocheted synthetic fibres, measuring per single yarn  ¥ 67 decitex 6115 22 p/st S 14.31.10.37 Pantyhose and tights of textile materials, knitted or crocheted (excl. graduated compression hosiery, those of synthetic fibres and hosiery for babies) 6115 29 p/st S 14.31.10.50 Women's full-length or knee-length knitted or crocheted hosiery, measuring per single yarn < 67 decitex 6115[.30(.11 + .19 + .90)] pa S 14.31.10.90 Knitted or crocheted hosiery and footwear (including socks; excluding women's full-length/knee-length hosiery, measuring < 67 decitex, panty-hose and tights, footwear with applied soles) 6115[.10(.10 + .90) + .94 + .95 + .96(.10 + .91 + .99) + .99] pa @ S NACE: 14.39 Manufacture of other knitted and crocheted apparel CPA: 14.39.10 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted 14.39.10.31 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of wool or fine animal hair (excluding jerseys and pullovers containing  ¥ 50 % of wool and weighing  ¥ 600 g) 6110[.11(.30) + .12(.10) + .19(.10)] p/st S 14.39.10.32 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of wool or fine animal hair (excluding jerseys and pullovers containing  ¥ 50 % of wool and weighing  ¥ 600 g) 6110[.11(.90) + .12(.90) + .19(.90)] p/st S 14.39.10.33 Jerseys and pullovers, containing  ¥ 50 % by weight of wool and weighing  ¥ 600 g per article 6110 11 10 p/st S 14.39.10.53 Lightweight fine knit roll, polo or turtle neck jumpers and pullovers, of cotton 6110 20 10 p/st S 14.39.10.55 Lightweight fine knit roll, polo or turtle neck jumpers and pullovers, of man-made fibres 6110 30 10 p/st S 14.39.10.61 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of cotton (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110 20 91 p/st S 14.39.10.62 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of cotton (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110 20 99 p/st S 14.39.10.71 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of man-made fibres (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110 30 91 p/st S 14.39.10.72 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of man-made fibres (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110 30 99 p/st S 14.39.10.90 Jerseys, pullovers, sweatshirts, waistcoats and cardigans, of textile materials (excluding those of wool or fine animal hair, cotton, man-made fibres) 6110[.90(.10 + .90)] p/st S NACE: 15.11 Tanning and dressing of leather; dressing and dyeing of fur CPA: 15.11.10 Tanned or dressed fur skins 15.11.10.30 Tanned or dressed whole furskins, not assembled, of rabbit, hare or lamb 4302[.19(.35 + .75 + .80)] p/st S 15.11.10.50 Tanned or dressed furskins or skins (excluding rabbit, hare or lamb) 4302[.11 + .19(.15 + .41 + .49 + .99) + .20 + .30(.10 + .25 + .51 + .55 + .99)] S CPA: 15.11.21 Chamois leather 15.11.21.00 Chamois leather and combination chamois leather 4114[.10(.10 + .90)] m2 @ S CPA: 15.11.22 Patent leather and patent laminated leather; metallised leather 15.11.22.00 Patent leather; patent laminated leather and metallised leather 4114 20 m2 T CPA: 15.11.31 Leather, of bovine animals, without hair on, whole 15.11.31.00 Leather, of bovine animals, without hair, whole 4104[.11(.10 + .51) + .19(.10 + .51) + .41(.11 + .19 + .51) + .49(.11 + .19 + .51)] + 4107[.11(.11 + .19) + .12(.11 + .19 + .91) + .19(.10)] kg T CPA: 15.11.32 Leather, of bovine animals, without hair on, not whole 15.11.32.00 Leather, of bovine animals, without hair, not whole 4104[.11(.59) + .19(.59) + .41(.59) + .49(.59)] + 4107[.91(.10 + .90) + .92(.10) + .99(.10)] kg T CPA: 15.11.33 Leather, of equine animals, without hair on 15.11.33.00 Leather, of equine animals, without hair 4104[.11(.90) + .19(.90) + .41(.90) + .49(.90)] + 4107[.11(.90) + .12(.99) + .19(.90) + .92(.90) + .99(.90)] kg T CPA: 15.11.41 Sheep or lamb skin leather, without wool on 15.11.41.30 Sheep or lamb skin leather without wool on, tanned but not further prepared (excluding chamois leather) 4105[.10 + .30(.10 + .90)] kg T 15.11.41.50 Sheep or lamb skin leather without wool on, parchment-dressed or prepared after tanning (excluding chamois, patent, patent laminated leather and metallised leather) 4112 m2 T CPA: 15.11.42 Goat or kid skin leather, without hair on 15.11.42.30 Goat or kid skin leather without hair on; tanned or pre-tanned but not further prepared (excluding chamois leather) 4106[.21 + .22(.10 + .90)] kg T 15.11.42.50 Goat or kid skin leather without hair on, parchment-dressed or prepared after tanning (excluding chamois leather, patent leather, patent laminated leather and metallised leather) 4113 10 m2 T CPA: 15.11.43 Leather of swine 15.11.43.30 Leather of swine without hair on, tanned but not further prepared 4106[.31 + .32] kg T 15.11.43.50 Leather of swine without hair on; parchment-dressed or prepared after tanning (excluding patent leather; patent laminated leather and metallised leather) 4113 20 m2 T CPA: 15.11.51 Leather of other animals, without hair on 15.11.51.00 Leather of other animals, without hair on 4106[.40(.10 + .90) + .91 + .92] + 4113[.30 + .90] kg T CPA: 15.11.52 Composition leather with a basis of leather or leather fibre 15.11.52.00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strips 4115 10 m2 @ T NACE: 15.12 Manufacture of luggage, handbags and the like, saddlery and harness CPA: 15.12.11 Saddlery and harness for any animal, of any material 15.12.11.10 * z Saddlery and harness for any animal made from any material (including riding whips and crops and their parts, traces, leads, kneepads, muzzles, saddle cloths, dog coats, 4201 + 6602 00 00a + 6603 90 90a S CPA: 15.12.12 Luggage, handbags and the like, of leather, composition of leather, plastic sheeting, textile materials, vulcanised fibre or paperboard; travel sets for personal toilet, sewing or shoe or clothes cleaning 15.12.12.10 Trunks, suitcases, vanity cases, briefcases, school satchels and similar containers of leather, composition leather, patent leather, plastics, textile materials, aluminium or other materials 4202[.11(.10 + .90) + .12(.11 + .19 + .50 + .91 + .99) + .19(.10 + .90)] p/st @ S 15.12.12.20 Handbags of leather, composition leather, patent leather, plastic sheeting, textile materials or other materials (including those without a handle) 4202[.21 + .22(.10 + .90) + .29] p/st S 15.12.12.30 Articles normally carried in pocket or handbag 4202[.31 + .32(.10 + .90) + .39] S 15.12.12.50 Cases and containers, n.e.c. 4202[.91(.10 + .80) + .92(.11 + .15 + .19 + .91 + .98) + .99] S 15.12.12.70 Travel sets for personal toilet; sewing; or shoe or clothes cleaning (excluding manicure sets) 9605 p/st @ S CPA: 15.12.13 Watch straps (except metal), watch bands and watch bracelets and parts thereof 15.12.13.00 Watch straps, bands, bracelets and parts thereof (including of leather, composition leather or plastic; excluding of precious metal, metal or base metal clad/plated with precious metal) 9113 90 p/st @ S CPA: 15.12.19 Other articles of leather or composition leather (including articles used in machinery or mechanical appliances or for other technical uses) n.e.c. 15.12.19.30 Articles of leather or composition leather of a kind used in machinery or mechanical appliances or for other technical uses 4205[.00(.11 + .19)] kg S 15.12.19.60 Articles of leather or of composition leather, n.e.c. 4205 00 90 S NACE: 15.20 Manufacture of footwear CPA: 15.20.11 Waterproof footwear, with outer soles and uppers of rubber or plastics, other than footwear incorporating a protective metal toe-cap 15.20.11.00 Waterproof footwear, with uppers in rubber or plastics (excluding incorporating a protective metal toecap) 6401[.92(.10 + .90) + .99] pa S CPA: 15.20.12 Footwear with outer soles and uppers of rubber or plastics, other than waterproof or sports footwear 15.20.12.10 Sandals with rubber or plastic outer soles and uppers (including thong-type sandals, flip flops) 6402[.20 + .99(.31 + .39)] pa S 15.20.12.31 Town footwear with rubber or plastic uppers 6402[.91(.90) + .99(.10 + .91 + .93 + .96 + .98)] pa S 15.20.12.37 Slippers and other indoor footwear with rubber or plastic outer soles and plastic uppers (including bedroom and dancing slippers, mules) 6402 99 50 pa S CPA: 15.20.13 Footwear with uppers of leather, other than sports footwear, footwear incorporating a protective metal toe-cap and miscellaneous special footwear 15.20.13.30 Footwear with a wooden base and leather uppers (including clogs) (excluding with an inner sole or a protective metal toe-cap) 6403[.51(.05) + .59(.05) + .91(.05) + .99(.05)] pa S 15.20.13.51 Men's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403[.51(.15 + .95) + .59(.95) + .91(.16 + .96) + .99(.96)] pa S 15.20.13.52 Women's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403[.51(.19 + .99) + .59(.99) + .91(.13 + .18 + .93 + .98) + .99(.93 + .98)] pa S 15.20.13.53 Children's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403[.51(.11 + .91) + .59(.91) + .91(.11 + .91) + .99(.91)] pa S 15.20.13.61 Men's sandals with leather uppers (including thong type sandals, flip flops) 6403[.59(.35) + .99(.36)] pa S 15.20.13.62 Women's sandals with leather uppers (including thong type sandals, flip flops) 6403[.59(.11 + .39) + .99(.11 + .33 + .38)] pa S 15.20.13.63 Children's sandals with leather uppers (including thong type sandals, flip flops) 6403[.59(.31) + .99(.31)] pa S 15.20.13.70 Slippers and other indoor footwear with rubber, plastic or leather outer soles and leather uppers (including dancing and bedroom slippers, mules) 6403[.59(.50) + .99(.50)] pa S 15.20.13.80 Footwear with wood, cork or other outer soles and leather uppers (excluding outer soles of rubber, plastics or leather) 6405 10 pa S CPA: 15.20.14 Footwear with uppers of textile materials, other than sports footwear 15.20.14.44 Slippers and other indoor footwear (including dancing and bedroom slippers, mules) with uppers of textile materials 6404[.19(.10) + .20(.10)] + 6405 20 91 pa S 15.20.14.45 Footwear with rubber, plastic or leather outer soles and textile uppers (excluding slippers and other indoor footwear, sports footwear) 6404[.19(.90) + .20(.90)] pa S 15.20.14.46 Footwear with textile uppers (excluding slippers and other indoor footwear as well as footwear with outer soles of rubber, plastics, leather or composition leather) 6405[.20(.10 + .99)] pa S CPA: 15.20.21 Tennis shoes, basketball shoes, gym shoes, training shoes and the like 15.20.21.00 Sports footwear with rubber or plastic outer soles and textile uppers (including tennis shoes, basketball shoes, gym shoes, training shoes and the like) 6404 11 pa S CPA: 15.20.29 Other sports footwear, except snow-ski footwear and skating boots 15.20.29.00 Other sports footwear, except snow-ski footwear and skating boots 6402 19 + 6403 19 pa S CPA: 15.20.31 Footwear incorporating a protective metal toe-cap 15.20.31.20 Footwear (including waterproof footwear), incorporating a protective metal toecap, with outer soles and uppers of rubber or of plastics 6401 10 + 6402[.91(.10) + .99(.05)] pa S 15.20.31.50 Footwear with rubber, plastic or leather outer soles and leather uppers, and with a protective metal toe-cap 6403 40 pa S CPA: 15.20.32 Wooden footwear, miscellaneous special footwear and other footwear n.e.c. 15.20.32.00 Wooden footwear, miscellaneous special footwear and other footwear n.e.c. 6403 20 + 6405[.90(.10 + .90)] pa S CPA: 15.20.40 Parts of footwear of leather; removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 15.20.40.20 Leather uppers and parts thereof of footwear (excluding stiffeners) 6406 10 10 S 15.20.40.50 Uppers and parts thereof of footwear (excluding stiffeners, of leather) 6406 10 90 S 15.20.40.80 Parts of footwear (excluding uppers) other materials 6406[.90(.30 + .50 + .60 + .90)] S NACE: 16.10 Sawmilling and planing of wood CPA: 16.10.11 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, of coniferous wood 16.10.11.33 * Coniferous wood; sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, end-jointed, sanded or planed 4407[.10(.15 + .31 + .33 + .38)] m3 S 16.10.11.35 * Spruce wood (Picea abies Karst.), fir wood (Abies alba Mill.) sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, end-jointed, sanded or planed 4407 10 91 m3 S 16.10.11.37 * Pine wood (Pinus sylvestris L.) sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, end-jointed, sanded or planed 4407 10 93 m3 S 16.10.11.39 * Coniferous wood sawn or chipped lengthwise, sliced or peeled, of a thickness of > 6 mm (excl. planed or sanded, and spruce Picea abies Karst., silver fir Abies alba Mill. and pine Pinus sylvestris L.) 4407 10 98 m3 S CPA: 16.10.12 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, of non-coniferous wood 16.10.12.50 * Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm (excluding coniferous and tropical woods and oak blocks, strips and friezes) 4407[.91(.15 + .39 + .90) + .92 + .93(.10 + .91 + .99) + .94(.10 + .91 + .99) + .95(.10 + .91 + .99) + .99(.27 + .40 + .91 + .98)] m3 S 16.10.12.71 * Tropical wood, sawn or chipped lengthwise, sliced or peeled, end-jointed or planed/sanded, of a thickness > 6 mm 4407[.21(.10 + .91 + .99) + .22(.10 + .91 + .99) + .25(.10 + .30 + .50 + .90) + .26(.10 + .30 + .50 + .90) + .27(.10 + .91 + .99) + .28(.10 + .91 + .99) + .29(.15 + .20 + .25 + .45 + .60 + .83 + .85 + .95) + .99(.96)] m3 S 16.10.12.77 * Oak blocks, strips or friezes for parquet or wood block flooring, planed but not assembled (excluding continuously shaped) 4407 91 31 m2 S CPA: 16.10.13 Railway or tramway sleepers (cross-ties) of wood, not impregnated 16.10.13.00 * Railway or tramway sleepers (cross-ties) of wood, not impregnated 4406 10 m3 S CPA: 16.10.21 Wood, continuously shaped along any of its edges or faces (including strips and friezes for parquet flooring, not assembled, and beadings and mouldings), of coniferous wood 16.10.21.10 Coniferous wood continuously shaped (including strips and friezes for parquet flooring, not assembled) 4409[.10(.11 + .18)] kg S CPA: 16.10.22 Wood, continuously shaped along any of its edges or faces (including strips and friezes for parquet flooring, not assembled, and beadings and mouldings) of bamboo 16.10.22.10 * Bamboo, incl. strips and friezes for parquet flooring, not assembled, continuously shaped tongued, grooved, rebated, chamfered, V-jointed beaded, moulded, rounded or the like along any of its edges, ends or faces, whether or not planed, sanded or end-jointed 4409 21 kg S CPA: 16.10.23 Wood, continuously shaped along any of its edges or faces (including strips and friezes for parquet flooring, not assembled, and beadings and mouldings), of other wood 16.10.23.00 * Wood, incl. strips and friezes for parquet flooring, not assembled, continuously shaped tongued, grooved, rebated, chamfered, V-jointed beaded, moulded, rounded or the like along any of its edges, ends or faces, whether or not planed, sanded or end-jointed (excl. coniferous wood and bamboo) 4409[.29(.10 + .91 + .99)] kg S CPA: 16.10.24 Wood wool; wood flour 16.10.24.00 * Wood wool; wood flour 4405 kg S CPA: 16.10.25 Wood in chips or particles 16.10.25.03 * Coniferous wood in chips or particles 4401 21 kg S 16.10.25.05 * Non-coniferous wood in chips or particles 4401 22 kg S CPA: 16.10.31 Wood in the rough, treated with paint, stains, creosote or other preservatives 16.10.31.16 Wood in the rough, treated with paint, stains, creosote or other preservatives 4403 10 m3 S CPA: 16.10.32 Railway or tramway sleepers (cross-ties) of wood, impregnated 16.10.32.00 Railway or tramway sleepers (cross-ties) of impregnated wood 4406 90 m3 S CPA: 16.10.39 Other wood in the rough, including split poles and pickets 16.10.39.00 Other wood in the rough, including split poles and pickets 4404[.10 + .20] m3 @ S CPA: 16.10.91 Drying, impregnation or chemical treatment services of timber 16.10.91.00 Treatment; impregnation and preservation of wood (including seasoning and drying) I NACE: 16.21 Manufacture of veneer sheets and wood-based panels CPA: 16.21.11 Plywood, veneered panels and similar laminated wood, of bamboo 16.21.11.00 Plywood, veneered panels and similar laminated wood, of bamboo 4412 10 m3 S CPA: 16.21.12 Particle board 16.21.12.00 * Particle board, of wood 4410[.11(.10 + .30 + .50 + .90)] m3 s CPA: 16.21.13 Oriented strand board (OSB) 16.21.13.16 Oriented strand board (OSB), of wood 4410[.12(.10 + .90)] m3 s CPA: 16.21.14 Other board of wood or other ligneous materials 16.21.14.19 * Waferboard and similar board, of wood (excluding particle board and oriented strand board [OSB]) 4410 19 m3 s 16.21.14.50 * Particle board and similar board of ligneous materials (excluding wood) 4410 90 m3 s CPA: 16.21.15 Fibreboard of wood or other ligneous materials 16.21.15.23 * Medium density fibreboard (MDF), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a thickness not exceeding 5 mm 4411[.12(.10 + .90)] m2 @ s 16.21.15.26 * Medium density fibreboard (MDF), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a thickness exceeding 5 mm but not exceeding 9 mm 4411[.13(.10 + .90)] m2 @ s 16.21.15.29 * Medium density fibreboard (MDF), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a thickness exceeding 9 mm 4411[.14(.10 + .90)] m2 @ s 16.21.15.43 * Fibreboard (excluding medium density fibreboard [MDF]), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a density exceeding 0,8 g/cm3 4411[.92(.10 + .90)] m2 @ s 16.21.15.46 * Fibreboard (excluding medium density fibreboard [MDF]), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 4411[.93(.10 + .90)] m2 @ s 16.21.15.49 * Fibreboard of wood or other ligneous materials (excluding medium density fibreboard [MDF]), whether or not bonded with resins or other organic substances, of a density not exceeding 0,5 g/cm3 4411[.94(.10 + .90)] m2 @ s CPA: 16.21.16 Other plywood, veneered panels and similar laminated wood, of coniferous wood 16.21.16.10 * Other plywood, veneered panels and similar laminated wood, of coniferous wood 4412[.94(.90) + .99(.30 + .85)] m3 s 16.21.16.17 * Plywood consisting solely of sheets of wood (excluding of bamboo), each ply not exceeding 6 mm thickness (excluding products with at least one outer ply of tropical wood or non-coniferous wood) 4412 39 m3 s CPA: 16.21.17 Other plywood, veneered panels and similar laminated wood, with at least outer ply of tropical wood 16.21.17.11 * Plywood consisting solely of sheets of wood (excluding of bamboo), each ply not exceeding 6 mm thickness, with at least one outer ply of tropical wood 4412[.31(.10 + .90)] m3 s CPA: 16.21.18 Other plywood, veneered panels and similar laminated wood, of other wood 16.21.18.10 * Other plywood, veneered panels and similar laminated wood, of other wood 4412[.94(.10) + .99(.40 + .50)] m3 s 16.21.18.14 * Plywood consisting solely of sheets of wood (excluding of bamboo), each ply not exceeding 6 mm thickness, with at least one outer ply of non-coniferous wood (excluding tropical wood) 4412[.32(.10 + .90)] m3 s CPA: 16.21.21 Densified wood, in blocks, plates, strips or profile shapes 16.21.21.00 * Densified wood, in blocks, plates, strips or profile shapes 4413 m3 S CPA: 16.21.22 Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm of coniferous wood 16.21.22.10 * Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm of coniferous wood 4408[.10(.15 + .91 + .98)] m3 S CPA: 16.21.23 Veneer sheets and sheets for plywood and other wood, sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm, of tropical wood 16.21.23.00 * Veneer sheets and sheets for plywood and other wood, sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm, of tropical wood 4408[.31(.11 + .21 + .25 + .30) + .39(.15 + .21 + .30 + .55 + .70 + .85 + .95)] m3 S CPA: 16.21.24 Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm of other wood 16.21.24.00 * Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm of other wood than coniferous or tropical wood 4408[.90(.15 + .35 + .85 + .95)] m3 S NACE: 16.22 Manufacture of assembled parquet floors CPA: 16.22.10 Assembled parquet panels 16.22.10.30 Assembled parquet panels of wood for mosaic floors 4418 71 m2 S 16.22.10.60 Assembled parquet panels of wood (excluding those for mosaic floors) 4418[.72 + .79] m2 S NACE: 16.23 Manufacture of other builders' carpentry and joinery CPA: 16.23.11 Windows, French windows and their frames, doors and their frames and thresholds, of wood 16.23.11.10 Windows, french windows and their frames, of wood 4418[.10(.10 + .50 + .90)] p/st S 16.23.11.50 Doors and their frames and thresholds, of wood 4418[.20(.10 + .50 + .80)] p/st S CPA: 16.23.12 Shuttering for concrete constructional work, shingles and shakes, of wood 16.23.12.00 Shuttering for concrete constructional work, shingles and shakes, of wood 4418[.40 + .50] kg S CPA: 16.23.19 Builders' joinery and carpentry, of wood, n.e.c. 16.23.19.00 Builders' joinery and carpentry of wood (excluding windows, french windows and doors, their frames and thresholds, parquet panels, shuttering for concrete constructional work, shingles and shakes) 4418[.60 + .90(.10 + .80)] kg S CPA: 16.23.20 Prefabricated wooden buildings 16.23.20.00 Prefabricated buildings of wood 9406[.00(.11 + .20)] S NACE: 16.24 Manufacture of wooden containers CPA: 16.24.11 Pallets, box pallets and other load boards of wood 16.24.11.33 Flat pallets and pallet collars of wood 4415 20 20 p/st S 16.24.11.35 Box pallets and load boards of wood (excluding flat pallets) 4415 20 90 p/st @ S CPA: 16.24.12 Barrels and coopers' products of wood 16.24.12.00 Casks, barrels, vats, tubs, and coopers products and parts thereof of wood (including staves) 4416 kg S CPA: 16.24.13 Other wooden containers and parts thereof 16.24.13.20 Cases, boxes, crates, drums and similar packings of wood (excluding cable drums) 4415 10 10 kg S 16.24.13.50 Cable-drums of wood 4415 10 90 kg S NACE: 16.29 Manufacture of other products of wood; manufacture of articles of cork, straw and plaiting materials CPA: 16.29.11 Tools, tool bodies, tool handles, broom or brush bodies and handles, blocks for the manufacture of smoking pipes, boot or shoe lasts and trees, of wood 16.29.11.30 Tools, tool bodies and handles and broom or brush bodies and handles of wood; boot and shoe lasts and trees of wood 4417 kg S 16.29.11.80 Roughly shaped blocks of wood or root for the manufacture of pipes 9614 00 10 kg S CPA: 16.29.12 Tableware and kitchenware, of wood 16.29.12.00 Tableware and kitchenware of wood 4419[.00(.10 + .90)] kg S CPA: 16.29.13 Wood marquetry and inlaid wood, cases for jewellery or cutlery and similar articles of wood, statuettes and other ornaments, of wood 16.29.13.00 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery and similar articles; statuettes and other ornaments; coat or hat racks; office letter trays, ash trays, pen-trays, ink stands 4420[.10(.11 + .19) + .90(.10 + .91 + .99)] S CPA: 16.29.14 Wooden frames for paintings, photographs, mirrors or similar objects and other articles of wood 16.29.14.20 Wooden frames for paintings, photographs, mirrors or similar objects 4414[.00(.10 + .90)] m @ S 16.29.14.91 Other articles of wood (excluding pallet collars and wooden coffins) 4421[.10 + .90(.91 + .97)] + 6603 90 10 S CPA: 16.29.15 Pellets and briquettes, of pressed and agglomerated wood and vegetable waste and scrap 16.29.15.00 * Pellets and briquettes of pressed and agglomerated wood and of vegetable waste and scrap 4401[.31 + .39(.20)] kg S CPA: 16.29.21 Natural cork, debacked or roughly squared or in blocks, plates, sheets or strip; crushed, granulated or ground cork; waste cork 16.29.21.30 Waste cork; crushed, granulated or ground cork (excluding natural cork raw or simply prepared) 4501 90 kg S 16.29.21.50 Natural cork, debacked or roughly squared, in rectangular or square blocks, plates, sheets or strips 4502 kg S CPA: 16.29.22 Articles of natural cork 16.29.22.50 Corks and stoppers of natural cork 4503[.10(.10 + .90)] kg S 16.29.22.90 Articles of natural cork, others 4503 90 kg S CPA: 16.29.23 Blocks, plates, sheets and strips, tiles of any shape, solid cylinders, of agglomerated cork 16.29.23.20 Corks and stoppers, cylindrical, for sparkling wine, of agglomerated cork, incl. those with discs of natural cork 4504 10 11 kg S 16.29.23.50 Corks and stoppers, cylindrical, of agglomerated cork (excl. such products for sparkling wine) 4504 10 19 kg S 16.29.23.80 Agglomerated cork  blocks, plates, sheets and strip, tiles of any shape, solid cylinders or discs including agglomerated expanded cork or burnt cork (excluding corks and stoppers) 4504[.10(.91 + .99)] kg S CPA: 16.29.24 Agglomerated cork; articles of agglomerated cork n.e.c. 16.29.24.00 Agglomerated cork; other articles of agglomerated cork, n.e.c. 4504[.90(.20 + .80)] kg S CPA: 16.29.25 Manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork 16.29.25.00 Manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork 4601[.21(.10 + .90) + .22(.10 + .90) + .29(.10 + .90) + .92(.05 + .10 + .90) + .93(.05 + .10 + .90) + .94(.05 + .10 + .90) + .99(.05 + .10 + .90)] + 4602[.11 + .12 + .19(.10 + .90) + .90] kg S NACE: 17.11 Manufacture of pulp CPA: 17.11.11 Chemical wood pulp, dissolving grades 17.11.11.00 Chemical wood pulp, dissolving grades 4702 kg 90 % sdt T CPA: 17.11.12 Chemical wood pulp, soda or sulphate, other than dissolving grades 17.11.12.00 Chemical wood pulp, soda or sulphate, other than dissolving grades 4703[.11 + .19 + .21 + .29] kg 90 % sdt T CPA: 17.11.13 Chemical wood pulp, sulphite, other than dissolving grades 17.11.13.00 Chemical wood pulp, sulphite, other than dissolving grades 4704[.11 + .19 + .21 + .29] kg 90 % sdt T CPA: 17.11.14 Mechanical wood pulp; semi-chemical wood pulp; pulps of fibrous cellulosic material other than wood 17.11.14.00 Mechanical wood pulp; semi-chemical wood pulp; pulps of fibrous cellulosic material other than wood 4701[.00(.10 + .90)] + 4705 + 4706[.10 + .20 + .30 + .91 + .92 + .93] kg 90 % sdt @ T NACE: 17.12 Manufacture of paper and paperboard CPA: 17.12.11 Newsprint, in rolls or sheets 17.12.11.00 Newsprint in rolls or sheets 4801 kg S CPA: 17.12.12 Handmade paper and paperboard 17.12.12.00 Handmade paper and paperboard 4802 10 kg S CPA: 17.12.13 Paper and paperboard used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper; carbonising base paper; wallpaper base 17.12.13.00 Paper and paperboard used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper; carbonising base paper; wallpaper base 4802[.20 + .40(.10 + .90)] kg S CPA: 17.12.14 Other paper and paperboard for graphic purposes 17.12.14.10 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight < 40 g/m2 4802 54 kg S 17.12.14.35 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight  ¥ 40 g/m2 but  ¤ 150 g/m2, in rolls 4802[.55(.15 + .25 + .30 + .90)] kg S 17.12.14.39 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight  ¥ 40 g/m2 but  ¤ 150 g/m2, sheets 4802[.56(.20 + .80) + .57] kg S 17.12.14.50 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight > 150 g/m2 4802[.58(.10 + .90)] kg S 17.12.14.70 Graphic paper, paperboard: mechanical fibres > 10 % 4802[.61(.15 + .80) + .62 + .69] kg S CPA: 17.12.20 Toilet or facial tissue stock, towel or napkin stock, cellulose wadding and webs of cellulose fibres 17.12.20.30 Cellulose wadding for household or sanitary purposes, in rolls of a width > 36 cm or in rectangular (including square sheets) with at least one side > 36 cm in an unfolded state 4803 00 10 kg S 17.12.20.55 Creped paper and webs of cellulose fibres for household/ sanitary purposes, in rolls, width > 36 cm, rectangular sheets min. one side > 36 cm in unfolded state, weight  ¤ 25 g/m2/ply 4803 00 31 kg S 17.12.20.57 Creped paper and webs of cellulose fibres for household/sanitary purposes, in rolls, width > 36 cm, rectangular sheets min. one side > 36 cm in unfolded state, weight > 25 g/m2/ply 4803 00 39 kg S 17.12.20.90 Paper stock for household: others 4803 00 90 kg S CPA: 17.12.31 Kraftliner, unbleached, uncoated 17.12.31.00 Uncoated, unbleached kraftliner in rolls or sheets (excluding for writing, printing or other graphic purposes, punch card stock and punch card tape paper) 4804[.11(.11 + .15 + .19 + .90)] kg S CPA: 17.12.32 White top kraftliner; coated kraftliner 17.12.32.00 Uncoated kraftliner in rolls or sheets (excluding unbleached, for writing; printing or other graphic purposes, punch card stock and punch card tape paper 4804[.19(.12 + .19 + .30 + .90)] kg S CPA: 17.12.33 Semi chemical fluting 17.12.33.00 Semi-chemical fluting 4805 11 kg S CPA: 17.12.34 Recycled fluting and other fluting 17.12.34.00 Recycled fluting and other fluting 4805[.12 + .19(.10 + .90)] kg S CPA: 17.12.35 Testliner (recycled liner board) 17.12.35.20 Uncoated testliner (recycled liner board), weight  ¤ 150 g/m2, in rolls or sheets 4805 24 kg S 17.12.35.40 Uncoated testliner (recycled liner board), weight > 150 g/m2, in rolls or sheets 4805 25 kg S CPA: 17.12.41 Uncoated kraft paper; sack kraft paper, creped or crinkled 17.12.41.20 Uncoated, unbleached sack kraft paper (excluding for writing, printing or other graphic purposes, punch card stock and punch card tape paper) 4804[.21(.10 + .90)] kg S 17.12.41.40 Uncoated sack kraft paper (excluding unbleached, for writing, printing or other graphic purposes, punch card stock and punch card tape paper) 4804[.29(.10 + .90)] kg S 17.12.41.60 Uncoated kraft paper and paperboard weighing  ¤ 150 g/m2 (excluding kraftliner, sack kraft paper, for writing, printing and other graphic purposes, etc.) 4804[.31(.51 + .58 + .80) + .39(.51 + .58 + .80)] kg S 17.12.41.80 z Creped or crinkled sack kraft paper; in rolls or sheets 4808 40 00a kg S CPA: 17.12.42 Sulphite wrapping paper and other uncoated paper (other than that of a kind used for writing, printing or other graphic purposes) 17.12.42.20 Sulphite wrapping paper in rolls or sheets 4805 30 kg S 17.12.42.40 Other uncoated paper and paperboard, in rolls or sheets, weight  ¤ 150 g/m2 (excluding products of HS 4802 , fluting paper, testliner, sulphite wrapping paper, filter or felt paper and paperboard) 4805 91 kg S 17.12.42.60 Other uncoated paper and paperboard, in rolls or sheets, weight > 150 g/m2 and < 225 g/m2 (excluding products of HS 4802 , fluting paper, testliner, sulphite wrapping paper, filter or felt paper and paperboard) 4805 92 kg S 17.12.42.80 Other uncoated paper and paperboard, in rolls or sheets, weight  ¥ 225 g/m2 (excluding products of HS 4802 , fluting paper, testliner, sulphite wrapping paper, filter or felt paper and paperboard) 4805[.93(.20 + .80)] kg S CPA: 17.12.43 Filter paper and paperboard; felt paper 17.12.43.30 Uncoated filter paper and paperboard in rolls or sheets 4805 40 kg S 17.12.43.60 Uncoated felt paper and paperboard in rolls or sheets 4805 50 kg S CPA: 17.12.44 Cigarette paper not cut to size or in form of booklets or tubes 17.12.44.00 Cigarette paper (excluding in the form of booklets or tubes), in rolls > 5 cm wide 4813[.90(.10 + .90)] kg S CPA: 17.12.51 Uncoated, inside grey paperboard 17.12.51.10 Uncoated, inside grey paperboard 4804 59 90 kg S CPA: 17.12.59 Other uncoated paperboard 17.12.59.10 Other uncoated paperboard 4804[.41(.91 + .98) + .42 + .49 + .51 + .52 + .59(.10)] kg S CPA: 17.12.60 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers 17.12.60.00 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers 4806[.10 + .20 + .30 + .40(.10 + .90)] kg S CPA: 17.12.71 Composite paper and paperboard, not surface-coated or impregnated 17.12.71.00 Composite paper and paperboard in rolls or sheets (including strawpaper and paperboard) (excluding surface coated or impregnated) 4807[.00(.30 + .80)] kg S CPA: 17.12.72 Paper and paperboard, creped, crinkled, embossed or perforated 17.12.72.00 z Paper and paperboard, creped, crinkled, embossed or perforated 4808[.40(.00b) + .90] kg S CPA: 17.12.73 Paper and paperboard of a kind used for writing, printing or other graphic purposes, coated with kaolin or with other inorganic substances 17.12.73.36 Coated bases for paper and paperboard of a kind used for: photo-, heat- and electro-sensitive paper and having 10 % or less of mechanical and chemi-mechanical fibres, and paper and paperboard of a kind used for writing, printing or other graphic purposes, which weighs less than or equal to 150 g/m2 4810[.13 + .14 + .19] kg S 17.12.73.60 Lightweight coated paper for writing, printing, graphic purposes, m.f. > 10 % 4810 22 kg S 17.12.73.75 Other coated mechanical graphic paper for writing, printing, graphic purposes, m.f. > 10 %, rolls 4810 29 30 kg S 17.12.73.79 Other coated mechanical graphic paper for writing, printing, graphic purposes, m.f. > 10 %, sheets 4810 29 80 kg S CPA: 17.12.74 Kraft paper (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.74.00 Kraft paper (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 4810 31 kg S CPA: 17.12.75 Kraft paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.75.00 Kraft paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 4810[.32(.10 + .90)] kg S CPA: 17.12.76 Carbon paper, self-copy paper and other copying or transfer paper, in rolls or sheets 17.12.76.00 Carbon paper, self-copy paper and other copying or transfer paper, in rolls or sheets 4809[.20 + .90] kg S CPA: 17.12.77 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface coloured or printed, in rolls or sheets 17.12.77.10 Tarred, bituminised or asphalted paper and paperboard in rolls or sheets 4811 10 kg S 17.12.77.33 Self-adhesive paper and paperboard in rolls or sheets 4811[.41(.20 + .90)] kg S 17.12.77.35 Gummed paper and paperboard in rolls or sheets (excluding self-adhesives) 4811 49 kg S 17.12.77.55 Bleached paper and paperboard in rolls or sheets, coated, impregnated or covered with plastics weighing > 150 g/m2 (excluding adhesives) 4811 51 kg S 17.12.77.59 Paper and paperboard in rolls or sheets, coated, impregnated or covered with plastics (excluding adhesives, bleached and weighing > 150 g/m2) 4811 59 kg S 17.12.77.70 Paper and paperboard in rolls or sheets, coated, impregnated or covered with wax, paraffin wax, stearin, oil or glycerol 4811 60 kg S 17.12.77.80 Other paper, paperboard, coated ¦, n.e.c. 4811 90 kg S CPA: 17.12.78 Inside grey paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.78.20 Kraft paper and paperboard, coated on one or both sides with kaolin or other inorganic substances, in rolls or in square or rectangular sheets, of any size (excluding that for writing, printing or other graphic purposes; paper and paperboard bleached uniformly in the mass and containing > 95 % chemically processed wood fibres by weight in relation to the total fibre content) 4810 39 kg S 17.12.78.50 Multi-ply paper and paperboard, coated, others 4810 92 90 kg S CPA: 17.12.79 Other paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.79.53 Multi-ply paper and paperboard, coated, of which each layer in bleached 4810 92 10 kg S 17.12.79.55 Multi-ply paper and paperboard, coated, with one bleached outer layer 4810 92 30 kg S 17.12.79.70 Paper/paperboard in rolls or sheets, coated on one/both sides with kaolin or other inorganic substances excluding of a kind used for any graphic purposes, multi-ply paper/paperboard 4810[.99(.10 + .80)] kg S NACE: 17.21 Manufacture of corrugated paper and paperboard and of containers of paper and paperboard CPA: 17.21.11 Corrugated board, in rolls or sheets 17.21.11.00 Corrugated paper and paperboard in rolls or sheets 4808 10 kg S CPA: 17.21.12 Sacks and bags of paper 17.21.12.30 Sacks and bags, with a base width  ¥ 40 cm, of paper, paperboard, cellulose wadding or webs of cellulose fibres 4819 30 kg S 17.21.12.50 Sacks and bags of paper, paperboard, cellulose wadding or webs of cellulose fibres (excluding those with a base width  ¥ 40 cm) 4819 40 kg S CPA: 17.21.13 Cartons, boxes and cases, of corrugated board or corrugated paperboard 17.21.13.00 Cartons, boxes and cases, of corrugated paper or paperboard 4819 10 kg S CPA: 17.21.14 Folding cartons, boxes and cases, of non-corrugated paper or paperboard 17.21.14.00 Folding cartons, boxes and cases of non-corrugated paper or paperboard 4819 20 kg S CPA: 17.21.15 Box files, letter trays, storage boxes and similar articles of a kind used in offices, shops or the like, of paper 17.21.15.30 Other packaging containers, including record sleeves, n.e.c. 4819 50 kg S 17.21.15.50 Box files, letter trays, storage boxes and similar articles of paper or paperboard of a kind used in offices, shops or the like 4819 60 kg S NACE: 17.22 Manufacture of household and sanitary goods and of toilet requisites CPA: 17.22.11 Toilet paper, handkerchiefs, cleansing or facial tissues and towels, tablecloths and serviettes, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 17.22.11.20 Toilet paper 4818[.10(.10 + .90)] kg S 17.22.11.40 Handkerchiefs and cleansing or facial tissues of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818 20 10 kg S 17.22.11.60 Hand towels of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818[.20(.91 + .99)] kg S 17.22.11.80 Tablecloths and serviettes of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818 30 kg S CPA: 17.22.12 Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles and articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 17.22.12.10 Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding 9619 00 30 kg S 17.22.12.20 Sanitary towels, tampons and similar articles of paper pulp, paper, cellulose wadding or webs of cellulose fibres 9619[.00(.71 + .75 + .79)] kg S 17.22.12.30 Napkins and napkin liners for babies and similar sanitary articles of paper pulp, paper, cellulose wadding or webs of cellulose fibers, (excluding toilet paper, sanitary towels, tampons and similar articles) 9619[.00(.81 + .89)] kg S 17.22.12.40 Wadding; other articles of wadding 5601[.21(.10 + .90) + .22(.10 + .90) + .29] kg S 17.22.12.50 Articles of apparel and clothing accessories of paper pulp; paper; cellulose wadding or webs of cellulose fibres (excluding handkerchiefs, headgear) 4818 50 kg S 17.22.12.90 Household, sanitary or hospital articles of paper, etc., n.e.c. 4818[.90(.10 + .90)] kg S CPA: 17.22.13 Trays, dishes, plates and cups and the like, of paper or paperboard 17.22.13.00 Trays, dishes, plates, cups and the like of paper or paperboard 4823[.61 + .69(.10 + .90)] kg S NACE: 17.23 Manufacture of paper stationery CPA: 17.23.11 Carbon paper, self-copy paper and other copying or transfer papers; duplicator stencil and offset plates of paper 17.23.11.00 Carbon paper, self-copy paper and other copying or transfer papers; duplicator stencil and offset plates of paper; gummed or adhesive paper 4816[.20 + .90] kg S CPA: 17.23.12 Envelopes, letter cards, plain postcards and correspondence cards of paper or paperboard; boxes, pouches, wallets and writing compendiums of paper or paperboard, containing paper stationery 17.23.12.30 Envelopes of paper or paperboard 4817 10 kg S 17.23.12.50 Letter cards, plain postcards and correspondence cards of paper or paperboard 4817 20 kg S 17.23.12.70 Boxes, pouches, wallets and writing compendiums of paper or paperboard, containing an assortment of paper stationery 4817 30 kg S CPA: 17.23.13 Registers, account books, binders, forms and other articles of stationery, of paper or paperboard 17.23.13.13 Registers, account books, order books and receipt books, of paper or paperboard 4820 10 10 kg S 17.23.13.15 Notebooks, letter pads, memorandum pads, of paper or paperboard 4820 10 30 kg S 17.23.13.17 Diaries, of paper or paperboard 4820 10 50 kg S 17.23.13.19 Engagement books, address books, telephone number books and copy books, of paper or paperboard (excluding diaries) 4820 10 90 S 17.23.13.30 Exercise books, of paper or paperboard 4820 20 kg S 17.23.13.50 Binders, folders and file covers, of paper or paperboard (excluding book covers) 4820 30 kg S 17.23.13.70 Manifold business forms and interleaved carbon sets, of paper or paperboard 4820 40 kg S 17.23.13.80 Albums for samples, collections, stamps or photographs, of paper or paperboard 4820 50 kg S 17.23.13.90 Blotting pads and book covers, of paper or paperboard 4820 90 S CPA: 17.23.14 Other paper and paperboard, of a kind used for writing or printing or other graphic purposes, printed, embossed or perforated 17.23.14.00 Other paper and paperboard, of a kind used for writing or printing or other graphic purposes, printed, embossed or perforated 4823 90 40 kg S NACE: 17.24 Manufacture of wallpaper CPA: 17.24.11 Wallpaper and similar wall coverings; window transparencies of paper 17.24.11.00 Wallpaper and similar wall coverings; window transparencies of paper 4814[.20 + .90(.10 + .70)] kg S CPA: 17.24.12 Textile wall coverings 17.24.12.00 Textile wall coverings 5905[.00(.10 + .30 + .50 + .70 + .90)] kg S NACE: 17.29 Manufacture of other articles of paper and paperboard CPA: 17.29.11 Labels of paper or paperboard 17.29.11.20 Self-adhesive printed labels of paper or paperboard 4821 10 10 kg S 17.29.11.40 Printed labels of paper or paperboard (excluding self-adhesive) 4821 10 90 kg S 17.29.11.60 Self-adhesive labels of paper or paperboard (excluding printed) 4821 90 10 kg S 17.29.11.80 Labels of paper or paperboard (excluding printed, self-adhesive) 4821 90 90 kg S CPA: 17.29.12 Filter blocks, slabs and plates, of paper pulp 17.29.12.00 Filter blocks, slabs and plates of paper pulp 4812 kg S CPA: 17.29.19 Cigarette paper; bobbins, spools, cops and similar supports; filter paper and paperboard; other articles of paper and paperboard n.e.c. 17.29.19.10 Cigarette paper in rolls of a width  ¤ 5 cm or in the form of booklets or tubes 4813[.10 + .20] kg S 17.29.19.20 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard used for winding textile yarn 4822 10 kg S 17.29.19.30 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (excluding of a kind used for winding textile yarn) 4822 90 kg S 17.29.19.51 Filter paper and paperboard cut to shape 4823 20 kg S 17.29.19.55 Rolls, sheets and dials of paper or paperboard, printed for self-recording apparatus 4823 40 kg S 17.29.19.57 Moulded or pressed articles of paper pulp 4823[.70(.10 + .90)] kg S 17.29.19.85 Other articles of paper and paperboard n.e.c. 4823 90 85 kg S NACE: 18.11 Printing of newspapers CPA: 18.11.10 Newspaper printing services 18.11.10.00 Printed newspapers, journals and periodicals, appearing at least four times a week I P NACE: 18.12 Other printing CPA: 18.12.11 Printing services for postage stamps, taxation stamps, documents of titles, smart cards, cheques and other security papers and the like 18.12.11.00 Printed new stamps, stamp-impressed paper, cheque forms, banknotes, etc. I P CPA: 18.12.12 Printing services for advertising catalogues, prospects, posters and other printed advertising 18.12.12.30 Printed commercial catalogues I P 18.12.12.50 Printed trade advertising material (excluding commercial catalogues) I P CPA: 18.12.13 Printing services for journals and periodicals, appearing less than four times a week 18.12.13.00 Printed newspapers, journals and periodicals, appearing less than four times a week I P CPA: 18.12.14 Printing services for books, maps, hydrographic or similar charts of all kinds, pictures, designs and photographs, postcards 18.12.14.07 Printed books, brochures, leaflets and similar printed matter, in single sheets I P 18.12.14.14 Printed books, brochures, leaflets and similar printed matter (excluding in single sheets) I P 18.12.14.21 Printed children's picture, drawing or colouring books I P 18.12.14.28 Printed dictionaries and encyclopaedias, and serial instalments thereof I P 18.12.14.35 Printed maps, hydrographic or similar charts, in book-form I P 18.12.14.42 Printed maps, hydrographic or similar charts (excluding in book-form) I P 18.12.14.49 Printed postcards, whether or not illustrated I P 18.12.14.56 Printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings I P 18.12.14.63 Printed pictures, designs and photographs I P CPA: 18.12.16 Printing services directly onto materials other than paper 18.12.16.10 Printing onto textiles I 18.12.16.20 Printing onto materials other than fabric or paper I CPA: 18.12.19 Other printing services n.e.c. 18.12.19.10 Printed calendars of any kind, including calendar blocks I P 18.12.19.20 Printed music (including braille music) I P 18.12.19.30 Printed transfers (decalcomanias) I P 18.12.19.90 Other printed matter, n.e.c. I P NACE: 18.13 Pre-press and pre-media services CPA: 18.13.10 Pre-press services 18.13.10.00 Composition, plate-making services, typesetting and phototypesetting I CPA: 18.13.20 Printing plates or cylinders and other impressed media for use in printing 18.13.20.00 Printing components 8442[.50(.20 + .80)] S CPA: 18.13.30 Ancillary services related to printing 18.13.30.00 Other graphic services I NACE: 18.14 Binding and related services CPA: 18.14.10 Binding and related services 18.14.10.10 Bookbinding and finishing of books and similar articles (folding, assembling, stitching, glue, cutting, cover laying) I 18.14.10.30 Binding and finishing of brochures, magazines, catalogues, samples and advertising literature including folding, assembling, stitching, gluing, cutting, cover laying I 18.14.10.50 Binding and finishing including finishing of printed paper/cardboard excluding finishing of books, brochures, magazines, catalogues, samples, advertising literature I NACE: 18.20 Reproduction of recorded media CPA: 18.20.10 Reproduction services of sound recording 18.20.10.10 Reproduction of sound on gramophone records I 18.20.10.30 Reproduction of sound on magnetic tapes of a width  ¤ 4 mm I 18.20.10.50 Reproduction of sound on magnetic tapes of a width > 4 mm but  ¤ 6,5 mm I 18.20.10.70 Reproduction of sound on compact discs I CPA: 18.20.20 Reproduction services of video recording 18.20.20.50 Reproduction of sound and vision video recording on magnetic tapes of a width > 6,5 mm I 18.20.20.70 Reproduction of sound and vision on video discs and other supports (excluding magnetic tapes) I CPA: 18.20.30 Reproduction services of software 18.20.30.30 Reproduction of magnetic tapes bearing data or instructions of a kind used in automatic data-processing machines; of a width  ¤ 4 mm (excluding sound or vision recordings) I 18.20.30.50 Reproduction of magnetic tapes bearing data or instructions of a kind used in automatic data-processing machines; of a width > 4 mm (excluding sound or vision recordings) I 18.20.30.70 Reproduction of computer supports bearing data or instructions of a kind used in automatic data-processing machines (excluding magnetic tapes, sound or vision recordings) I NACE: 19.10 Manufacture of coke oven products CPA: 19.10.30 Pitch and pitch coke 19.10.30.00 Pitch and pitch coke, obtained from coal tar or from other mineral tars 2708[.10 + .20] kg T NACE: 20.11 Manufacture of industrial gases CPA: 20.11.11 Hydrogen, argon, rare gases, nitrogen and oxygen 20.11.11.20 Argon 2804 21 m3 T 20.11.11.30 Rare gases (excluding argon) 2804[.29(.10 + .90)] m3 T 20.11.11.50 Hydrogen 2804 10 m3 T 20.11.11.60 Nitrogen 2804 30 m3 T 20.11.11.70 Oxygen 2804 40 m3 T CPA: 20.11.12 Carbon dioxide and other inorganic oxygen compounds of non-metals 20.11.12.30 Carbon dioxide 2811 21 kg T 20.11.12.50 Sulphur trioxide (sulphuric anhydride); diarsenic trioxide 2811 29 10 kg T 20.11.12.70 Nitrogen oxides 2811 29 30 kg T 20.11.12.90 Inorganic oxygen compounds of non metals (excluding sulphur trioxide (sulphuric anhydride); diarsenic trioxide, nitrogen oxides, silicon dioxide, sulphur dioxide, carbon dioxide) 2811 29 90 kg T CPA: 20.11.13 Liquid air and compressed air 20.11.13.00 Liquid air; compressed air 2853 00 30 kg T NACE: 20.12 Manufacture of dyes and pigments CPA: 20.12.11 Zinc oxide and peroxide; titanium oxides 20.12.11.30 Zinc oxide; zinc peroxide 2817 kg T 20.12.11.50 Titanium oxides 2823 kg TiO2 @ T CPA: 20.12.12 Chromium, manganese, lead and copper oxides and hydroxides 20.12.12.00 Chromium, manganese, lead and copper oxides and hydroxides 2819[.10 + .90(.10 + .90)] + 2820[.10 + .90(.10 + .90)] + 2824[.10 + .90] + 2825 50 kg T CPA: 20.12.19 Other metal oxides, peroxides and hydroxides 20.12.19.10 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 2821[.10 + .20] kg T 20.12.19.30 Cobalt oxides and hydroxides; commercial cobalt oxides 2822 kg T 20.12.19.50 Lithium oxide and hydroxide; vanadium oxides and hydroxides; nickel oxides and hydroxides; germanium oxides and zirconium dioxide 2825[.20 + .30 + .40 + .60] kg T 20.12.19.73 Molybdenum oxides and hydroxides 2825 70 kg T 20.12.19.75 Antimony oxides 2825 80 kg T 20.12.19.90 Other inorganic bases; other metal oxides, hydroxides and peroxides, n.e.c. 2825[.90(.11 + .19 + .20 + .40 + .60 + .85)] kg T CPA: 20.12.21 Synthetic organic colouring matter and preparations based thereon; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores; colour lakes and preparations based thereon 20.12.21.10 Disperse dyes and preparations based thereon 3204 11 kg T 20.12.21.20 Acid and mordant dyes and preparations based thereon 3204 12 kg T 20.12.21.30 Basic dyes and preparations based thereon 3204 13 kg T 20.12.21.40 Direct dyes and preparations based thereon 3204 14 kg T 20.12.21.50 Other synthetic organic colouring matters 3204[.15 + .16 + .17 + .19 + .90] kg T 20.12.21.60 Synthetic organic products used as fluorescent brightening agents 3204 20 kg T 20.12.21.70 Colour lakes; preparations based on colour lakes 3205 kg T CPA: 20.12.22 Tanning extracts of vegetable origin; tannins and their salts, ethers, esters and other derivatives; colouring matter of vegetable or animal origin 20.12.22.50 Tanning extracts of vegetable origin; tannins and their salts, ethers, esters and other derivatives 3201[.10 + .20 + .90(.20 + .90)] kg T 20.12.22.70 Colouring matter of vegetable or animal origin and preparations based thereon (including dyeing extracts) (excluding animal black) 3203[.00(.10 + .90)] kg T CPA: 20.12.23 Synthetic organic tanning substances; inorganic tanning substances; tanning preparations; enzymatic preparations for pre-tanning 20.12.23.30 Synthetic organic tanning substances 3202 10 kg T 20.12.23.50 Inorganic tanning substances; tanning preparations; enzymatic preparations for pre-tanning 3202 90 kg T CPA: 20.12.24 Colouring matter n.e.c.; inorganic products of a kind used as luminophores 20.12.24.15 Pigments and preparations based on titanium dioxide containing  ¥ 80 % by weight of titanium dioxide 3206 11 kg TiO2 @ T 20.12.24.19 Pigments and preparations based on titanium dioxide (excluding those containing  ¥ 80 % by weight of titanium dioxide) 3206 19 kg TiO2 @ T 20.12.24.50 Other colouring matter; pigments and preparations based on inorganic or mineral colouring matter; inorganic products of a kind used as luminophores 3206[.20 + .41 + .42 + .49(.10 + .70) + .50] kg T NACE: 20.13 Manufacture of other inorganic basic chemicals CPA: 20.13.21 Metalloids 20.13.21.11 Chlorine 2801 10 kg T 20.13.21.16 Iodine; fluorine; bromine 2801[.20 + .30(.10 + .90)] kg T 20.13.21.20 Sulphur, sublimed or precipitated; colloidal sulphur 2802 kg T 20.13.21.30 Carbon (carbon blacks and other forms of carbon, n.e.c.) 2803 kg T 20.13.21.40 Boron; tellurium 2804[.50(.10 + .90)] kg T 20.13.21.50 Silicon 2804[.61 + .69] kg T 20.13.21.80 Phosphorus; arsenic; selenium 2804[.70 + .80 + .90] kg T CPA: 20.13.22 Halogen or sulphur compounds of non-metals 20.13.22.35 Chlorides and chloride oxides of phosphorus 2812[.10(.11 + .15 + .16 + .18)] kg T 20.13.22.37 Halides and halide-oxides of non-metals (excluding chlorides and chloride oxides of phosphorus) 2812[.10(.91 + .93 + .94 + .95 + .99) + .90] kg T 20.13.22.60 Sulphides of non-metals; commercial phosphorus trisulphide 2813[.10 + .90(.10 + .90)] kg T CPA: 20.13.23 Alkali or alkaline-earth metals; rare earth metals, scandium and yttrium; mercury 20.13.23.00 * Alkali or alkaline-earth metals; rare-earth metals, scandium and yttrium; mercury 2805[.11 + .12 + .19(.10 + .90) + .30(.10 + .20 + .30 + .40 + .80) + .40(.10 + .90)] kg T CPA: 20.13.24 Hydrogen chloride; oleum; diphosphorus pentaoxide; other inorganic acids; silicon and sulphur dioxide 20.13.24.13 Hydrogen chloride (hydrochloric acid) 2806 10 kg HCl @ T 20.13.24.15 Chlorosulphuric acid 2806 20 kg T 20.13.24.34 Sulphuric acid; oleum 2807 kg H2SO4 @ T 20.13.24.53 Diphosphorus pentaoxide 2809 10 kg P2O5 T 20.13.24.55 Phosphoric acid and polyphosphoric acids 2809 20 kg P2O5 T 20.13.24.60 Oxides of boron; boric acids; inorganic acids (excluding hydrogen fluoride) 2810[.00(.10 + .90)] + 2811[.19(.10 + .20 + .80)] kg T 20.13.24.73 Hydrogen fluoride (hydrofluoric acid) 2811 11 kg HF @ T 20.13.24.75 Silicon dioxide 2811 22 kg SiO2 @ T 20.13.24.77 Sulphur dioxide 2811 29 05 kg SO2 @ T CPA: 20.13.25 Oxides, hydroxides and peroxides; hydrazine and hydroxylamine and their inorganic salts 20.13.25.25 Sodium hydroxide (caustic soda), solid 2815 11 kg NaOH @ T 20.13.25.27 Sodium hydroxide in aqueous solution (soda lye or liquid soda) 2815 12 kg NaOH T 20.13.25.30 Potassium hydroxide (caustic potash) 2815 20 kg KOH T 20.13.25.50 Peroxides of sodium or potassium 2815 30 kg T 20.13.25.60 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides of strontium or barium 2816[.10 + .40] kg T 20.13.25.70 Aluminium hydroxide 2818 30 kg Al2O3 @ T 20.13.25.80 Hydrazine and hydroxylamine and their inorganic salts 2825 10 kg T CPA: 20.13.31 Metallic halogenates 20.13.31.10 Fluorides; fluorosilicates; fluoroaluminates and other complex fluorine salts 2826[.12 + .19(.10 + .90) + .30 + .90(.10 + .80)] kg F @ T 20.13.31.30 Chlorides (excluding ammonium chloride) 2827[.20 + .31 + .32 + .35 + .39(.10 + .20 + .30 + .85)] kg T 20.13.31.50 Chloride oxides and chloride hydroxides of copper and other metals 2827[.41 + .49(.10 + .90)] kg T 20.13.31.70 Bromides and bromide oxides; iodides and iodide oxides 2827[.51 + .59 + .60] kg T CPA: 20.13.32 Hypochlorites, chlorates and perchlorates 20.13.32.30 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites 2828[.10 + .90] kg Cl @ T 20.13.32.50 Chlorates and perchlorates; bromates and perbromates; iodates and periodates 2829[.11 + .19 + .90(.10 + .40 + .80)] kg T CPA: 20.13.41 Sulphides, sulphites and sulphates 20.13.41.10 Sulphides; polysulphides, whether or not chemically defined; dithionites and sulphoxylates 2830[.10 + .90(.11 + .85)] + 2831[.10 + .90] kg T 20.13.41.33 Sulphites 2832[.10 + .20] kg Na2S2O5 @ T 20.13.41.35 Thiosulphates 2832 30 kg T 20.13.41.51 Sulphates of barium or aluminium 2833[.22 + .27] kg T 20.13.41.57 Sulphates (excluding those of aluminium and barium) 2833[.11 + .19 + .21 + .24 + .25 + .29(.20 + .30 + .60 + .80)] kg T 20.13.41.73 Alums 2833 30 kg T 20.13.41.75 Peroxosulphates (persulphates) 2833 40 kg T CPA: 20.13.42 Phosphinates, phosphonates, phosphates, polyphosphates and nitrates (except of potassium) 20.13.42.10 Nitrates (excluding those of potassium) 2834[.29(.20 + .40 + .80)] kg N @ T 20.13.42.20 Phosphinates (hypophosphites) and phosphonates (phosphites) 2835 10 kg T 20.13.42.30 Phosphates of mono- or di-sodium 2835 22 kg P2O5 @ T 20.13.42.40 Calcium hydrogenorthophosphate (dicalcium phosphate) 2835 25 kg P2O5 @ T 20.13.42.70 Sodium triphosphate (sodium tripolyphosphate) 2835 31 kg P2O5 @ T 20.13.42.80 Phosphates (excluding calcium hydrogenorthophosphate and mono- or disodium phosphate); polyphosphates (excluding sodium triphosphate) 2835[.24 + .26 + .29(.10 + .30 + .90) + .39] kg T CPA: 20.13.43 Carbonates 20.13.43.10 Disodium carbonate 2836 20 kg Na2CO3 @ T 20.13.43.20 Sodium hydrogencarbonate (sodium bicarbonate) 2836 30 kg T 20.13.43.40 Calcium carbonate 2836 50 kg T 20.13.43.90 Other carbonates 2836[.40 + .60 + .91 + .92 + .99(.11 + .17 + .90)] kg T CPA: 20.13.51 Salts of oxometallic or peroxometallic acids; colloidal precious metals 20.13.51.10 Manganites, manganates and permanganates; molybdates; tungstates (wolframates) 2841[.61 + .69 + .70 + .80] kg S 20.13.51.25 Chromates and dichromates; peroxochromates 2841[.30 + .50] kg T 20.13.51.75 Salts of oxometallic and peroxometallic acids (excluding chromates, dichromates, peroxochromates, manganites, manganates, permanganates, molybdates, tungstates) 2841[.90(.30 + .85)] kg S 20.13.51.83 Silver nitrate 2843 21 kg S 20.13.51.85 Colloidal precious metals; compounds and amalgams of precious metals (excluding silver nitrate) 2843[.10(.10 + .90) + .29 + .30 + .90(.10 + .90)] kg S CPA: 20.13.52 Inorganic compounds n.e.c., including distilled water; amalgams other than amalgams of precious metals 20.13.52.50 Distilled and conductivity water and water of similar purity 2853 00 10 kg S 20.13.52.70 Compounds, inorganic or organic, of mercury, chemically defined as mercury (excluding amalgams) 2852 10 kg T 20.13.52.75 Compounds, inorganic or organic, of mercury, not chemically defined as mercury (excluding amalgams) 2852 90 kg T 20.13.52.90 Other inorganic compounds n.e.c.; amalgams (excluding distilled and conductivity water and water of similar purity, liquid air and compressed air, those of precious metals) 2853[.00(.50 + .90)] kg S CPA: 20.13.61 Isotopes n.e.c. and compounds thereof (including heavy water) 20.13.61.00 Heavy water (deuterium oxide); isotopes and their compounds (excluding radioactive and the fissile or fertile chemical isotopes) 2845[.10 + .90(.10 + .90)] kg S CPA: 20.13.62 Cyanides, cyanide oxides and complex cyanides; fulminates, cyanates and thiocyanates; silicates; borates; perborates; other salts of inorganic acids or peroxoacids 20.13.62.20 Cyanides; cyanide oxides and complex cyanides 2837[.11 + .19 + .20] kg T 20.13.62.30 Borates; peroxoborates (perborates) 2840[.11 + .19(.10 + .90) + .20(.10 + .90) + .30] kg B2O3 @ T 20.13.62.40 Silicates; commercial alkali metal silicates 2839[.11 + .19 + .90] kg SiO2 @ T 20.13.62.70 Double or complex silicates 2842 10 kg T 20.13.62.80 Salts of inorganic acids or peroxoacids (excluding azides and double or complex silicates) 2842[.90(.10 + .80)] kg T CPA: 20.13.63 Hydrogen peroxide 20.13.63.00 Hydrogen peroxide 2847 kg H2O2 T CPA: 20.13.64 Phosphides, carbides, hydrides, nitrides, azides, silicides and borides 20.13.64.50 Carbides whether or not chemically defined 2849[.10 + .20 + .90(.10 + .30 + .50 + .90)] kg T 20.13.64.80 Phosphides (excluding ferrophosphorus), whether or not chemically defined; hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 20.13.64.50 2848 + 2850[.00(.20 + .60 + .90)] kg T CPA: 20.13.65 Compounds of rare earth metals, of yttrium or of scandium 20.13.65.00 * Compounds of rare-earth metals, of yttrium or of scandium or mixtures of these metals 2846[.10 + .90(.10 + .20 + .30 + .90)] kg S CPA: 20.13.66 Sulphur, except sublimed sulphur, precipitated sulphur and colloidal sulphur 20.13.66.00 Sulphur (excluding crude, sublimed, precipitated and colloidal) 2503 00 90 kg S CPA: 20.13.67 Roasted iron pyrites 20.13.67.00 Roasted iron pyrites 2601 20 kg S CPA: 20.13.68 Piezo-electric quartz; other synthetic or reconstructed precious or semi-precious stones, unworked 20.13.68.00 Synthetic or reconstructed precious or semi-precious stones, unworked or simply sawn or roughly shaped 7104[.10 + .20] g S NACE: 20.14 Manufacture of other organic basic chemicals CPA: 20.14.11 Acyclic hydrocarbons 20.14.11.20 Saturated acyclic hydrocarbons 2901 10 kg T 20.14.11.30 Ethylene 2901 21 kg T 20.14.11.40 Propene (propylene) 2901 22 kg T 20.14.11.50 Butene (butylene) and isomers thereof 2901 23 kg T 20.14.11.60 Buta-1,3-diene and isoprene 2901 24 kg T 20.14.11.90 Unsaturated acyclic hydrocarbons (excluding ethylene, propene, butene, buta-1,3-diene and isoprene) 2901 29 kg T CPA: 20.14.12 Cyclic hydrocarbons 20.14.12.13 Cyclohexane 2902 11 kg T 20.14.12.15 Cyclanes; cyclenes and cycloterpenes (excluding cyclohexane) 2902 19 kg T 20.14.12.23 Benzene 2902 20 kg T 20.14.12.25 Toluene 2902 30 kg T 20.14.12.43 o-Xylene 2902 41 kg T 20.14.12.45 p-Xylene 2902 43 kg T 20.14.12.47 m-Xylene and mixed xylene isomers 2902[.42 + .44] kg T 20.14.12.50 Styrene 2902 50 kg T 20.14.12.60 Ethylbenzene 2902 60 kg T 20.14.12.70 Cumene 2902 70 kg T 20.14.12.90 Other cyclic hydrocarbons 2902 90 kg T CPA: 20.14.13 Chlorinated derivatives of acyclic hydrocarbons 20.14.13.13 Chloromethane (methyl chloride) and chloroethane (ethyl chloride) 2903 11 kg T 20.14.13.15 Dichloromethane (methylene chloride) 2903 12 kg T 20.14.13.23 Chloroform (trichloromethane) 2903 13 kg T 20.14.13.25 Carbon tetrachloride 2903 14 kg T 20.14.13.53 1,2-Dichloroethane (ethylene dichloride) 2903 15 kg T 20.14.13.57 * Saturated chlorinated derivatives of acyclic hydrocarbons, n.e.c. 2903 19 kg T 20.14.13.71 Vinyl chloride (chloroethylene) 2903 21 kg T 20.14.13.74 Trichloroethylene; tetrachloroethylene (perchloroethylene) 2903[.22 + .23] kg T 20.14.13.79 Unsaturated chlorinated derivatives of acyclic hydrocarbons (excluding vinyl chloride, trichloroethylene, tetrachloroethylene) 2903 29 kg T CPA: 20.14.14 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated 20.14.14.50 Derivatives of hydrocarbons containing only sulpho groups; their salts and ethyl esters 2904 10 kg T 20.14.14.70 Derivatives of hydrocarbons containing only nitro or only nitroso groups 2904 20 kg T 20.14.14.90 Derivatives of hydrocarbons (excluding those containing only sulpho groups; their salts and ethyl esters, those containing only nitro or only nitroso groups) 2904[.90(.40 + .95)] kg T CPA: 20.14.19 Other derivatives of hydrocarbons 20.14.19.10 * Fluorinated; brominated or iodinated derivatives of acyclic hydrocarbons 2903[.31 + .39(.11 + .15 + .19 + .21 + .23 + .24 + .25 + .26 + .27 + .28 + .29 + .31 + .35 + .39 + .80)] kg S 20.14.19.30 * Halogenated derivatives of acyclic hydrocarbons containing  ¥ 2 different halogens 2903[.71 + .72 + .73 + .74 + .75 + .76(.10 + .20 + .90) + .77(.60 + .90) + .78 + .79(.30 + .80)] kg S 20.14.19.50 Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons 2903[.81 + .82 + .89(.10 + .90)] kg S 20.14.19.70 Halogenated derivatives of aromatic hydrocarbons 2903[.91 + .92 + .99(.10 + .90)] kg S CPA: 20.14.21 Industrial fatty alcohols 20.14.21.00 Industrial fatty alcohols 3823 70 kg T CPA: 20.14.22 Monohydric alcohols 20.14.22.10 Methanol (methyl alcohol) 2905 11 kg T 20.14.22.20 Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 2905 12 kg T 20.14.22.30 Butan-1-ol (n-butyl alcohol) 2905 13 kg T 20.14.22.40 Butanols (excluding butan-1-ol (n-butyl alcohol)) 2905[.14(.10 + .90)] kg T 20.14.22.63 Octanol (octyl alcohol) and isomers thereof 2905[.16(.20 + .85)] kg T 20.14.22.65 Lauryl alcohol; cetyl alcohol; stearyl alcohol and other saturated monohydric alcohols (excluding methyl, propyl and isopropyl, n-butyl, other butanols, octyl) 2905[.17 + .19] kg T 20.14.22.70 Unsaturated monohydric alcohols 2905[.22 + .29(.10 + .90)] kg T CPA: 20.14.23 Diols, polyalcohols, cyclical alcohols and derivatives thereof 20.14.23.10 Ethylene glycol (ethanediol) 2905 31 kg T 20.14.23.20 Propylene glycol (propane-1,2-diol) 2905 32 kg T 20.14.23.33 D-glucitol (sorbitol) 2905[.44(.11 + .19 + .91 + .99)] kg T 20.14.23.37 * Diols and polyhydric alcohols (excluding ethylene glycol and propylene glycol, D-glucitol and tetramethylene glycol having a bio-based carbon content of 100 % by mass) 2905[.39(.20 + .28 + .30 + .95) + .41 + .42 + .43 + .49] kg T 20.14.23.38 * Butane-1,4-diol or tetramethylene glycol (1,4-butanediol) having a bio-based carbon content of 100 % by mass 2905 39 26 kg T 20.14.23.50 Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols 2905[.51 + .59(.91 + .98)] kg T 20.14.23.60 Glycerol (including synthetic; excluding crude, waters and lyes) 2905 45 kg T 20.14.23.73 Cyclanic, cyclenic or cycloterpenic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2906[.11 + .12 + .13(.10 + .90) + .19] kg T 20.14.23.75 Aromatic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2906[.21 + .29] kg T CPA: 20.14.24 Phenols; phenol-alcohols and derivatives of phenols 20.14.24.10 Monophenols 2907[.11 + .12 + .13 + .15(.10 + .90) + .19(.10 + .90)] kg T 20.14.24.33 4,4-Isopropylidenediphenol (bisphenol A; diphenylolpropane) and its salts 2907 23 kg T 20.14.24.39 Polyphenols (including salts; excluding 4,4 isopropylidenediphenol) and phenol-alcohols 2907[.21 + .22 + .29] kg T 20.14.24.50 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols 2908[.11 + .19 + .91 + .92 + .99] kg T CPA: 20.14.31 Industrial monocarboxylic fatty acids; acid oils from refining 20.14.31.20 Industrial stearic acid 3823 11 kg T 20.14.31.30 Industrial oleic acid 3823 12 kg T 20.14.31.50 Industrial tall oil fatty acids 3823 13 kg T 20.14.31.95 Industrial monocarboxylic fatty acids distilled (excluding stearic, oleic tall oil) 3823 19 10 kg T 20.14.31.97 Industrial monocarboxylic fatty acids (excluding stearic, oleic, tall oil, distilled) 3823[.19(.30 + .90)] kg T CPA: 20.14.32 Saturated acyclic monocarboxylic acids and their derivatives 20.14.32.15 Ethyl acetate 2915 31 kg T 20.14.32.19 Esters of acetic acid (excluding ethyl acetate) 2915[.32 + .33 + .36 + .39] kg T 20.14.32.20 Mono-, di- or tri-chloroacetic acids; propionic, butanoic and pentanoic acids; their salts and esters 2915[.40 + .50 + .60(.11 + .19 + .90)] kg T 20.14.32.35 Palmitic acid, stearic acid, their salts and esters 2915[.70(.40 + .50)] kg T 20.14.32.50 Formic acid, its salts and esters 2915[.11 + .12 + .13] kg T 20.14.32.71 Acetic acid 2915 21 kg T 20.14.32.77 Acetic anhydride 2915 24 kg T 20.14.32.78 Salts of acetic acid 2915 29 kg T 20.14.32.80 Lauric acid and others; salts and esters 2915[.90(.30 + .70)] kg T CPA: 20.14.33 Unsaturated monocarboxylic, cyclanic, cyclenic or cycloterpenic acyclic polycarboxylic acids and their derivatives 20.14.33.10 Acrylic acid and its salts and other monocarboxylic acid 2916[.11 + .16 + .19(.10 + .40 + .95) + .20] kg T 20.14.33.20 Esters of acrylic acid 2916 12 kg T 20.14.33.30 Methacrylic acid and its salts 2916 13 kg T 20.14.33.40 Esters of methacrylic acid 2916 14 kg T 20.14.33.50 Oleic, linoleic or linolenic acids; their salts and esters 2916 15 kg T 20.14.33.63 Benzoic acid; its salts and esters 2916 31 kg T 20.14.33.65 Benzoyl peroxide and benzoyl chloride 2916 32 kg T 20.14.33.67 Phenylacetic acid; its salts and esters 2916[.34 + .39(.10)] kg T 20.14.33.70 Aromatic monocarboxylic acids, (anhydrides), halides, peroxides, peroxyacids, derivatives excluding benzoic acid, phenylacetic acids their salts/esters, benzoyl peroxide, benzoyl chloride 2916 39 90 kg T 20.14.33.81 * Oxalic, azelaic, malonic, other, cyclanic, cylenic or cycloterpenic polycarboxylic acids, salts (excluding butanedioic acid having a bio-based carbon content of 100 % by mass) 2917[.11 + .13(.10 + .90) + .19(.10 + .80) + .20] kg T 20.14.33.82 * Ethane-1,2-dicarboxylic acid or butanedioic acid (succinic acid) having a bio-based carbon content of 100 % by mass 2917 19 20 kg T 20.14.33.85 Adipic acid; its salts and esters 2917 12 kg T 20.14.33.87 Maleic anhydride 2917 14 kg T CPA: 20.14.34 Aromatic polycarboxylic and carboxylic acids with additional oxygen functions; and their derivatives, except salicylic acid and its salts 20.14.34.10 z Dibutyl and dioctyl orthophthalates 2917[.32 + .34(.00a)] kg T 20.14.34.20 z Other esters of orthophthalic acid 2917[.33 + .34(.00b)] kg T 20.14.34.30 Phthalic anhydride; terephthalic acid and its salts 2917[.35 + .36] kg T 20.14.34.40 Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their halogenated, sulphonated, nitrated or nitrosated derivatives (excluding esters of orthophthalic acid, phthalic anhydride, terephthalic acid and its salts) 2917[.37 + .39(.20 + .95)] kg T 20.14.34.73 Citric acid and its salts and esters 2918[.14 + .15] kg T 20.14.34.75 Carboxylic acid with alcohol, phenol, aldehyde or ketone functions 2918[.11 + .12 + .13 + .16 + .18 + .19(.30 + .40 + .50 + .98) + .29 + .30 + .91 + .99(.40 + .90)] kg T CPA: 20.14.41 Amine function compounds 20.14.41.13 Methylamine; di- or trimethylamine and their salts 2921 11 kg T 20.14.41.19 Other acylic monoamines and their derivatives; salts thereof 2921[.19(.40 + .50 + .60 + .99)] kg T 20.14.41.23 Hexamethylenediamine and its salts; ethylenediamine and its salts 2921[.21 + .22] kg T 20.14.41.29 Other acyclic polyamines and their derivatives; salts thereof 2921 29 kg T 20.14.41.30 Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their derivatives; salts thereof 2921[.30(.10 + .91 + .99)] kg T 20.14.41.51 Aniline and its salts (excluding derivatives) 2921 41 kg T 20.14.41.53 Aniline derivatives and their salts 2921 42 kg T 20.14.41.59 Other aromatic monoamines and their derivatives; salts thereof 2921[.43 + .44 + .45 + .46 + .49] kg T 20.14.41.70 Aromatic polyamines and their derivatives; salts thereof 2921[.51(.11 + .19 + .90) + .59(.50 + .90)] kg T CPA: 20.14.42 Oxygen-function amino-compounds, except lysine and glutamic acid 20.14.42.33 Monoethanolamine and its salts 2922 11 kg T 20.14.42.35 Diethanolamine and its salts 2922 12 kg T 20.14.42.37 Triethanolamine and its salts 2922[.13(.10 + .90)] kg T 20.14.42.39 Amino-alcohols, their ethers and esters with only 1 oxygen function and their salts (excluding monoethanolamine and its salts, diethanolamine and its salts, triethanolamine and its salts) 2922[.14 + .19(.10 + .20 + .30 + .85)] kg T 20.14.42.90 Oxygen-function amino-compounds (excluding amino-alcohols, their esters and ethers and salts thereof, lysine and its salts and esters, glutamic acid its salts and esters) 2922[.21 + .29 + .31 + .39 + .43 + .44 + .49(.20 + .85) + .50] kg T CPA: 20.14.43 Ureines; carboxymide-function compounds, nitrile function compounds; derivatives thereof 20.14.43.10 Ureines and their derivatives; salts thereof 2924 21 kg T 20.14.43.20 Saccharin and its salts 2925 11 kg T 20.14.43.30 Imides and their derivatives, and salts thereof (excluding saccharin and its salts) 2925[.12 + .19(.20 + .95)] kg T 20.14.43.40 Imines and their derivatives; and salts thereof 2925[.21 + .29] kg T 20.14.43.50 Acrylonitrile 2926 10 kg T 20.14.43.60 1-Cyanoguanidine (dicyandiamide) 2926 20 kg T 20.14.43.70 Nitrile-function compounds (excluding acrylonitrile, 1-cyanoguanidine (dicyandiamide)) 2926[.30 + .90(.20 + .95)] kg T CPA: 20.14.44 Compounds with other nitrogen functions 20.14.44.20 Diazo-, azo- or azoxy-compounds 2927 kg T 20.14.44.30 Organic derivatives of hydrazine or of hydroxylamine 2928[.00(.10 + .90)] kg T 20.14.44.50 Isocyanates 2929 10 kg T 20.14.44.90 Compounds with other nitrogen function (excluding isocyanates) 2929 90 kg T CPA: 20.14.51 Organo-sulphur and other organo-inorganic compounds 20.14.51.33 Thiocarbamates and dithiocarbamates; thiuram mono-, di- or tetrasulphides; methionine 2930[.20 + .30 + .40(.10 + .90)] kg T 20.14.51.39 Other organo-sulphur compounds 2930[.50 + .90(.13 + .16 + .20 + .30 + .40 + .50 + .60 + .99)] kg T 20.14.51.51 Organo-inorganic compounds (excluding organo-sulphur compounds) 2931[.10 + .20 + .90(.10 + .20 + .30 + .40 + .50 + .60 + .80)] kg T CPA: 20.14.52 Heterocyclic compounds n.e.c.; nucleic acids and their salts 20.14.52.15 Tetrahydrofuran, 2-Furaldehyde, Furfuryl alcohol, Tetrahydrofurfuryl alcohol and Piperonal 2932[.11 + .12 + .13 + .93] kg T 20.14.52.25 Heterocyclic compounds with oxygen only hetero-atom(s) (excluding other lactones) 2932[.19 + .91 + .92 + .94 + .95 + .99] kg T 20.14.52.30 Heterocyclic compounds with nitrogen only hetero-atom(s); containing an unfused imidazole ring (excluding hydantoin and its derivatives) 2933[.29(.10 + .90)] kg T 20.14.52.60 Melamine 2933 61 kg T 20.14.52.80 Compounds containing in the structure an unfused pyridine ring or a quinoline or isoquinoline ring-system, not further fused; lactames; other heterocyclic compounds with nitrogen hetero-atom(s) only (excluding compounds containing in the structure an unfused pyrazole ring, an unfused imidazole ring, a pyrimidine ring, a piperazine ring or an unfused triazine ring) 2933[.31 + .32 + .33 + .39(.10 + .20 + .25 + .35 + .40 + .45 + .50 + .55 + .99) + .41 + .49(.10 + .30 + .90) + .71 + .72 + .79 + .91(.10 + .90) + .99(.20 + .50 + .80)] kg T 20.14.52.90 Nucleic acids and other heterocyclic compounds  thiazole, benzothiazole, other cycles 2934[.10 + .20(.20 + .80) + .91 + .99(.60 + .90)] kg T CPA: 20.14.53 Phosphoric esters and their salts or esters of other inorganic acids (excluding esters of hydrogen halides) and their salts; and their halogenated, sulphonated, nitrated or nitrosated derivatives 20.14.53.50 Phosphoric esters; and their salts (including lactophosphates; their halogenated; sulphonated; nitrated or nitrosated derivatives) 2919[.10 + .90] kg T 20.14.53.80 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives 2920[.11 + .19 + .90(.10 + .20 + .30 + .40 + .50 + .85)] kg T CPA: 20.14.61 Aldehyde function compounds 20.14.61.11 Methanal (formaldehyde) 2912 11 kg T 20.14.61.13 Ethanal (acetaldehyde) 2912 12 kg T 20.14.61.15 z Butanal (butyraldehyde; normal isomer) 2912 19 00a kg T 20.14.61.19 z Acyclic aldehydes, without other oxygen function (excluding methanal (formaldehyde), ethanal (acetaldehyde), butanal (butyraldehyde; normal isomer)) 2912 19 00b kg T 20.14.61.20 Cyclic aldehydes; without other oxygen function 2912[.21 + .29] kg S 20.14.61.35 Aldehyde-alcohols, Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen function 2912[.41 + .42 + .49] kg S 20.14.61.50 Cyclic polymers of aldehydes 2912 50 kg S 20.14.61.60 Paraformaldehyde 2912 60 kg T 20.14.61.70 Halogenated, sulphonated, nitrated or nitrosated derivatives of cyclic polymers of aldehydes or paraformaldehyde 2913 kg S CPA: 20.14.62 Ketone and quinone function compounds 20.14.62.11 Acetone 2914 11 kg T 20.14.62.13 Butanone (methyl ethyl ketone) 2914 12 kg T 20.14.62.15 4-Methylpentan-2-one (methyl isobutyl ketone) 2914 13 kg T 20.14.62.19 Acyclic ketones; without other oxygen function (excluding acetone, butanone (methyl ethyl ketone), 4-methylpentan-2-one (methyl isobutyl ketone)) 2914[.19(.10 + .90)] kg T 20.14.62.31 z Camphor; aromatic ketones without other oxygen function; ketone-alcohols; ketone-aldehydes; ketone-phenols and ketones with other oxygen function 2914[.29(.00a) + .31 + .39 + .40(.10 + .90) + .50] kg T 20.14.62.33 Cyclohexanone and methylcyclohexanones 2914 22 kg T 20.14.62.35 Ionones and methylionones 2914 23 kg T 20.14.62.39 z Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function (excluding camphor, cyclohexanone and methylcyclohexanones, ionones and methylionones) 2914 29 00b kg T 20.14.62.60 Quinones 2914[.61 + .69(.10 + .90)] kg T 20.14.62.70 Halogenated; sulphonated; nitrated or nitrosated derivatives of ketones and quinones 2914 70 kg T CPA: 20.14.63 Ethers, organic peroxides, epoxides, acetals and hemiacetals and their derivatives 20.14.63.10 Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909[.11 + .19(.10 + .90)] kg T 20.14.63.23 Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 20 kg T 20.14.63.25 Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909[.30(.10 + .31 + .35 + .38 + .90)] kg T 20.14.63.33 2,2-Oxydiethanol (diethylene glycol; digol) 2909 41 kg T 20.14.63.39 Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives (excluding 2,2-Oxydiethanol) 2909[.43 + .44 + .49(.11 + .80)] kg T 20.14.63.50 Ether-phenols; ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 50 kg S 20.14.63.60 Alcohol, ether and ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 60 kg S 20.14.63.73 Oxirane (ethylene oxide) 2910 10 kg T 20.14.63.75 Methyloxirane (propylene oxide) 2910 20 kg T 20.14.63.79 Epoxides, epoxyalcohols, -phenols, epoxyethers, with a 3-membered ring and their halogenated, sulphonated, nitrated/nitrosated derivatives excluding oxirane, methyloxirane (propylene oxide) 2910[.30 + .40 + .90] kg T 20.14.63.80 Acetals and hemiacetals and their halogenated; sulphonated; nitrated or nitrosated derivatives 2911 kg T CPA: 20.14.64 Enzymes and other organic compounds n.e.c. 20.14.64.30 Other organic compounds, n.e.c. 2942 kg T 20.14.64.50 Rennet and concentrates thereof 3507 10 kg S 20.14.64.70 Enzymes; prepared enzymes (not elsewhere specified or included) (excluding rennet and concentrates) 3507[.90(.30 + .90)] kg S CPA: 20.14.71 Derivates of vegetable or resin products 20.14.71.20 Activated natural mineral products; animal black 3802 90 kg S 20.14.71.30 Tall oil; whether or not refined 3803[.00(.10 + .90)] kg S 20.14.71.40 Gum, wood or sulphate turpentine oils, pine oil and other alike 3805[.10(.10 + .30 + .90) + .90(.10 + .90)] kg S 20.14.71.50 Rosin and resin acids; and derivatives; rosin spirit and oils; run gums 3806[.10 + .20 + .30 + .90] kg S 20.14.71.70 Wood tar; wood tar oils; wood creosote; wood naphtha; vegetable pitch; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch 3807[.00(.10 + .90)] kg T CPA: 20.14.72 Wood charcoal 20.14.72.00 Wood charcoal whether or not agglomerated (including shell or nut charcoal) 4402[.10 + .90] kg S CPA: 20.14.73 Oils and other products of the distillation of high temperature coal tar, and similar products 20.14.73.20 Benzol (benzene), toluol (toluene) and xylol (xylenes) 2707[.10 + .20 + .30] kg T 20.14.73.40 Naphthalene and other aromatic hydrocarbon mixtures (excluding benzole, toluole, xylole) 2707[.40 + .50] kg T 20.14.73.60 Phenols 2707 99 80 kg T 20.14.73.90 Other oils and oil products, n.e.c. 2707[.91 + .99(.11 + .19 + .20 + .50 + .91 + .99)] kg T CPA: 20.14.74 Undenatured ethyl alcohol of alcoholic strength by volume of  ¥ 80 % 20.14.74.00 Undenatured ethyl alcohol of an alcoholic strength by volume  ¥ 80 % (important: excluding alcohol duty) 2207 10 l S CPA: 20.14.75 Ethyl alcohol and other spirits, denatured, of any strength 20.14.75.00 Denatured ethyl alcohol and other denatured spirits; of any strength 2207 20 l S NACE: 20.15 Manufacture of fertilisers and nitrogen compounds CPA: 20.15.10 Nitric acid; sulphonitric acids; ammonia 20.15.10.50 Nitric acid; sulphonitric acids 2808 kg N @ T 20.15.10.75 Anhydrous ammonia 2814 10 kg N @ T 20.15.10.77 Ammonia in aqueous solution 2814 20 kg N @ T CPA: 20.15.20 Ammonium chloride; nitrites 20.15.20.30 Ammonium chloride 2827 10 kg T 20.15.20.80 Nitrites 2834 10 kg N @ T CPA: 20.15.31 Urea 20.15.31.30 Urea containing > 45 % by weight of nitrogen on the dry anhydrous product (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102 10 10 kg N T 20.15.31.80 Urea containing  ¤ 45 % by weight of nitrogen on the dry anhydrous product (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102 10 90 kg N T CPA: 20.15.32 Ammonium sulphate 20.15.32.00 Ammonium sulphate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102 21 kg N T CPA: 20.15.33 Ammonium nitrate 20.15.33.00 Ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102[.30(.10 + .90)] kg N T CPA: 20.15.34 Double salts and mixtures of calcium nitrate and ammonium nitrate 20.15.34.00 Double salts and mixtures of calcium nitrate and ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102 60 kg N T CPA: 20.15.35 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances 20.15.35.30 Mixtures of ammonium nitrate with calcium carbonate,  ¤ 28 % nitrogen by weight 3102 40 10 kg N T 20.15.35.80 Mixtures of ammonium nitrate with calcium carbonate, > 28 % nitrogen by weight 3102 40 90 kg N T CPA: 20.15.36 Urea and ammonium nitrate solutions 20.15.36.00 * Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102 80 kg N T CPA: 20.15.39 Other nitrogenous fertilisers and mixtures n.e.c. 20.15.39.30 Double salts and mixtures of ammonium sulphate and ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102 29 kg N T 20.15.39.90 Mineral or chemical fertilisers, nitrogenous, n.e.c. 3102 90 kg N T CPA: 20.15.41 Superphosphates 20.15.41.00 Superphosphates (excluding potassic, in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3103[.10(.10 + .90)] kg P2O5 T CPA: 20.15.49 Other phosphatic fertilisers 20.15.49.00 Mineral or chemical fertilisers, phosphatic n.e.c. 3103 90 kg P2O5 T CPA: 20.15.51 Potassium chloride (muriate of potash) 20.15.51.00 Potassium chloride (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3104[.20(.10 + .50 + .90)] kg K2O T CPA: 20.15.52 Potassium sulphate (sulphate of potash) 20.15.52.00 Potassium sulphate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3104 30 kg K2O T CPA: 20.15.59 Other potassic fertilisers 20.15.59.00 Mineral or chemical fertilisers, potassic, n.e.c. 3104 90 kg K2O T CPA: 20.15.60 Sodium nitrate 20.15.60.00 Sodium nitrate 3102 50 kg T CPA: 20.15.71 Fertilisers containing three nutrients: nitrogen, phosphorus and potassium 20.15.71.00 Mineral or chemical fertilisers containing the three fertilising elements nitrogen, phosphorus and potassium (excluding those in tablets or similar forms, or in packages with a gross weight of  ¤ 10 kg) 3105[.20(.10 + .90)] kg T CPA: 20.15.72 Diammonium hydrogenorthophosphate (diammonium phosphate) 20.15.72.00 Diammonium hydrogenorthophosphate (diammonium phosphate) (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3105 30 kg T CPA: 20.15.73 Monoammonium phosphate 20.15.73.00 Ammonium dihydrogenorthophosphate (monoammonium phosphate) 3105 40 kg T CPA: 20.15.74 Fertilisers containing two nutrients: nitrogen and phosphorus 20.15.74.00 Other mineral or chemical fertilisers containing the two fertilising elements nitrogen and phosphorus 3105[.51 + .59] kg T CPA: 20.15.75 Fertilisers containing two nutrients: phosphorus and potassium 20.15.75.00 Mineral or chemical fertilisers containing the two fertilising elements phosphorus and potassium 3105 60 kg T CPA: 20.15.76 Potassium nitrates 20.15.76.00 Nitrates of potassium 2834 21 kg N @ T CPA: 20.15.79 Mineral or chemical fertilisers containing at least two nutrients (nitrogen, phosphate, potash) n.e.c. 20.15.79.30 Fertilisers in tablets or similar forms or in packages of a gross weight of  ¤ 10 kg) 3105 10 kg T 20.15.79.80 Other fertilisers, n.e.c. 3105[.90(.20 + .80)] kg T CPA: 20.15.80 Animal or vegetable fertilisers n.e.c. 20.15.80.00 Animal or vegetable fertilisers 3101 kg T NACE: 20.16 Manufacture of plastics in primary forms CPA: 20.16.10 Polymers of ethylene, in primary forms 20.16.10.35 Linear polyethylene having a specific gravity < 0,94, in primary forms 3901 10 10 kg T 20.16.10.39 Polyethylene having a specific gravity < 0,94, in primary forms (excluding linear) 3901 10 90 kg T 20.16.10.50 Polyethylene having a specific gravity of  ¥ 0,94, in primary forms 3901[.20(.10 + .90)] kg T 20.16.10.70 Ethylene-vinyl acetate copolymers, in primary forms 3901 30 kg T 20.16.10.90 Polymers of ethylene, in primary forms (excluding polyethylene, ethylene-vinyl acetate copolymers) 3901[.90(.30 + .90)] kg T CPA: 20.16.20 Polymers of styrene, in primary forms 20.16.20.35 Expansible polystyrene, in primary forms 3903 11 kg T 20.16.20.39 Polystyrene, in primary forms (excluding expansible polystyrene) 3903 19 kg T 20.16.20.50 Styrene-acrylonitrile (SAN) copolymers, in primary forms 3903 20 kg T 20.16.20.70 Acrylonitrile-butadiene-styrene (ABS) copolymers, in primary forms 3903 30 kg T 20.16.20.90 Polymers of styrene, in primary forms (excluding polystyrene, styrene-acrylonitrile (SAN) copolymers, acrylonitrile-butadiene-styrene (ABS) copolymers) 3903[.90(.10 + .20 + .90)] kg T CPA: 20.16.30 Polymers of vinyl chloride or of other halogenated olefins, in primary forms 20.16.30.10 Polyvinyl chloride, not mixed with any other substances, in primary forms 3904 10 kg T 20.16.30.23 Non-plasticised polyvinyl chloride mixed with any other substance, in primary forms 3904 21 kg T 20.16.30.25 Plasticised polyvinyl chloride mixed with any other substance, in primary forms 3904 22 kg T 20.16.30.40 Vinyl chloride-vinyl acetate copolymers and other vinyl chloride copolymers, in primary forms 3904[.30 + .40] kg T 20.16.30.60 Fluoropolymers 3904[.61 + .69(.10 + .20 + .80)] kg T 20.16.30.90 Polymers of halogenated olefins, in primary forms, n.e.c. 3904[.50(.10 + .90) + .90] kg T CPA: 20.16.40 Polyacetals, other polyethers and epoxide resins, in primary forms; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 20.16.40.13 Polyacetals, in primary forms 3907 10 kg T 20.16.40.15 Polyethylene glycols and other polyether alcohols, in primary forms 3907[.20(.11 + .20)] kg T 20.16.40.20 Polyethers, in primary forms (excluding polyacetals, polyether alcohols) 3907[.20(.91 + .99)] kg T 20.16.40.30 Epoxide resins, in primary forms 3907 30 kg T 20.16.40.40 Polycarbonates, in primary forms 3907 40 kg T 20.16.40.50 Alkyd resins, in primary forms 3907 50 kg T 20.16.40.62 Polyethylene terephthalate in primary forms having a viscosity number of  ¥ 78 ml/g 3907 60 20 kg T 20.16.40.64 Other polyethylene terephthalate in primary forms 3907 60 80 kg T 20.16.40.70 Unsaturated liquid polyesters, in primary forms (excluding polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate) 3907 91 10 kg T 20.16.40.80 Unsaturated polyesters, in primary forms (excluding liquid polyesters, polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate) 3907 91 90 kg T 20.16.40.90 Polyesters, in primary forms (excluding polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate, other unsaturated polyesters) 3907[.70 + .99(.10 + .90)] kg T CPA: 20.16.51 Polymers of propylene or of other olefins, in primary forms 20.16.51.30 Polypropylene, in primary forms 3902 10 kg T 20.16.51.50 Polymers of propylene or of other olefins, in primary forms (excluding polypropylene) 3902[.20 + .30 + .90(.10 + .20 + .90)] kg T CPA: 20.16.52 Polymers of vinyl acetate or of other vinyl esters and other vinyl polymers, in primary forms 20.16.52.30 Polymers of vinyl acetate, in aqueous dispersion, in primary forms 3905[.12 + .21] kg T 20.16.52.50 Polymers of vinyl acetate, in primary forms (excluding in aqueous dispersion) 3905[.19 + .29] kg T 20.16.52.70 Polymers of vinyl esters or other vinyl polymers, in primary forms (excluding vinyl acetate) 3905[.30 + .91 + .99(.10 + .90)] kg T CPA: 20.16.53 Acrylic polymers, in primary forms 20.16.53.50 Polymethyl methacrylate, in primary forms 3906 10 kg T 20.16.53.90 Acrylic polymers, in primary forms (excluding polymethyl methacrylate) 3906[.90(.10 + .20 + .30 + .40 + .50 + .60 + .90)] kg T CPA: 20.16.54 Polyamides, in primary forms 20.16.54.50 Polyamide -6, -11, -12, -6,6, -6,9, -6,10 or -6,12, in primary forms 3908 10 kg T 20.16.54.90 Polyamides, in primary forms (excluding polyamide -6, -11, -12, -6,6, -6,9, -6,10 or -6,12) 3908 90 kg T CPA: 20.16.55 Urea resins, thiourea resins and melamine resins, in primary forms 20.16.55.50 Urea resins and thiourea resins, in primary forms 3909 10 kg T 20.16.55.70 Melamine resins, in primary forms 3909 20 kg T CPA: 20.16.56 Other amino-resins, phenolic resins and polyurethanes, in primary forms 20.16.56.30 Amino resins, in primary forms (excluding urea and thiourea resins, melamine resins) 3909 30 kg T 20.16.56.50 Phenolic resins, in primary forms 3909 40 kg T 20.16.56.70 Polyurethanes, in primary forms 3909[.50(.10 + .90)] kg T CPA: 20.16.57 Silicones, in primary forms 20.16.57.00 Silicones, in primary forms 3910 kg T CPA: 20.16.59 Other plastics, in primary forms, n.e.c. 20.16.59.20 Petroleum resins, coumarone-indene resins, polyterpenes, polysulphides, polysulphones, etc., n.e.c., in primary forms 3911[.10 + .90(.11 + .13 + .19 + .92 + .99)] kg T 20.16.59.40 Cellulose and its chemical derivatives, n.e.c., in primary forms 3912[.11 + .12 + .20(.11 + .19 + .90) + .31 + .39(.20 + .85) + .90(.10 + .90)] kg T 20.16.59.60 Natural and modified natural polymers, in primary forms (including alginic acid, hardened proteins, chemical derivatives of natural rubber) 3913[.10 + .90] kg T 20.16.59.70 Ion-exchangers based on synthetic or natural polymers, in primary forms 3914 kg T NACE: 20.17 Manufacture of synthetic rubber in primary forms CPA: 20.17.10 Synthetic rubber in primary forms 20.17.10.50 Synthetic latex rubber 4002[.11 + .41 + .51 + .91] kg T 20.17.10.90 Synthetic rubber (excluding latex) 4002[.19(.10 + .20 + .30 + .90) + .20 + .31 + .39 + .49 + .59 + .60 + .70 + .80 + .99(.10 + .90)] kg T NACE: 20.20 Manufacture of pesticides and other agrochemical products CPA: 20.20.11 Insecticides 20.20.11.30 Insecticides based on chlorinated hydrocarbons, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 91 20 kg act. Subst. @ S 20.20.11.40 Insecticides based on carbamates, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 91 30 kg act. Subst. @ S 20.20.11.50 Insecticides based on organophosphorus products, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 91 40 kg act. Subst. @ S 20.20.11.60 Insecticides based on pyrethroids, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 91 10 kg act. Subst. @ S 20.20.11.90 Other insecticides (excluding hazardous pesticides) 3808 91 90 kg act. Subst. @ S CPA: 20.20.12 Herbicides 20.20.12.20 Herbicides based on phenoxy-phytohormone products, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 93 11 kg act. Subst. @ S 20.20.12.30 Herbicides based on triazines, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 93 13 kg act. Subst. @ S 20.20.12.40 Herbicides based on amides, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 93 15 kg act. Subst. @ S 20.20.12.50 Herbicides based on carbamates, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 93 17 kg act. Subst. @ S 20.20.12.60 Herbicides based on dinitroanilines derivatives, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 93 21 kg act. Subst. @ S 20.20.12.70 Herbicides based on urea; uracil and sulphonylurea, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 93 23 kg act. Subst. @ S 20.20.12.90 Herbicides p.r.s. or as preparations/articles excluding based on phenoxy-phytohormones, triazines, amides, carbamates, dinitroanaline derivatives, urea, uracil, sulphonylurea (excluding hazardous pesticides) 3808 93 27 kg act. Subst. @ S CPA: 20.20.13 Anti-sprouting products and plant growth regulators 20.20.13.50 Anti-sprouting products put up in forms or packings for retail sale or as preparations or articles 3808 93 30 kg act. Subst. @ S 20.20.13.70 Plant-growth regulators put up in forms or packings for retail sale or as preparations or articles 3808 93 90 kg act. Subst. @ S CPA: 20.20.14 Disinfectants 20.20.14.30 Disinfectants based on quaternary ammonium salts put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 94 10 kg act. Subst. @ S 20.20.14.50 Disinfectants based on halogenated compounds put up in forms or packings for retail sale or as preparations (excluding hazardous pesticides) 3808 94 20 kg act. Subst. @ S 20.20.14.90 Disinfectants put up in forms or packings for retail sale or as preparations or articles (excluding those based on quaternary ammonium salts, those based on halogenated compounds and those being hazardous pesticides) 3808 94 90 kg act. Subst. @ S CPA: 20.20.15 Fungicides 20.20.15.15 Inorganic fungicides, bactericides and seed treatments, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808[.92(.10 + .20)] kg act. Subst. @ S 20.20.15.30 Fungicides, bactericides and seed treatments based on dithiocarbamates, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 92 30 kg act. Subst. @ S 20.20.15.45 Fungicides, bactericides and seed treatments based on benzimidazoles, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 92 40 kg act. Subst. @ S 20.20.15.60 Fungicides, bactericides and seed treatment based on triazoles or diazoles, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 92 50 kg act. Subst. @ S 20.20.15.75 Fungicides, bactericides and seed treatments based on diazines or morpholines, put up in forms or packings for retail sale or as preparations or articles (excluding hazardous pesticides) 3808 92 60 kg act. Subst. @ S 20.20.15.90 Other fungicides, bactericides and seeds treatments (ex: Captan, ¦) (excluding hazardous pesticides) 3808 92 90 kg act. Subst. @ S CPA: 20.20.16 Hazardous pesticides 20.20.16.00 * Goods of heading 3808 containing one or more of the following substances: aldrin (ISO); binapacryl (ISO); camphechlor (ISO) (toxaphene); captafol (ISO); chlordane (ISO); chlordimeform (ISO); chlorobenzilate (ISO); DDT (ISO) (clofenotane (INN), 1,1,1-trichloro-2,2-bis(p-chlorophenyl) ethane); dieldrin (ISO, INN); 4,6-dinitro-o-cresol (DNOC (ISO)) or its salts; dinoseb (ISO), its salts or its esters; ethylene dibromide (ISO) (1,2-dibromoethane); ethylene dichloride (ISO) (1,2-dichloroethane); fluoroacetamide (ISO); heptachlor (ISO); hexachlorobenzene (ISO); 1,2,3,4,5,6  hexachlorocyclohexane (HCH (ISO)), including lindane (ISO, INN); mercury compounds; methamidophos (ISO); monocrotophos (ISO); oxirane (ethylene oxide); parathion (ISO); parathion-methyl (ISO) (methyl-parathion); pentachlorophenol (ISO), its salts or its esters; phosphamidon (ISO); 2,4,5-T (ISO) (2,4,5-trichlorophenoxyacetic acid), its salts or its esters; tributyltin compounds. Also dustable powder formulations containing a mixture of benomyl (ISO), carbofuran (ISO) and thiram (ISO). 3808 50 kg act. Subst. @ S CPA: 20.20.19 Other pesticides and other agrochemical products 20.20.19.80 Rodenticides and other plant protection products put up for retail sale or as preparations or articles (excluding insecticides, fungicides, herbicides, disinfectants and hazardous pesticides) 3808[.99(.10 + .90)] kg act. Subst. @ S NACE: 20.30 Manufacture of paints, varnishes and similar coatings, printing ink and mastics CPA: 20.30.11 Paints and varnishes based on acrylic or vinyl polymers, in an aqueous medium 20.30.11.50 Paints and varnishes, based on acrylic or vinyl polymers dispersed or dissolved in an aqueous medium (including enamels and lacquers) 3209 10 kg S 20.30.11.70 Other paints, varnishes dispersed or dissolved in an aqueous medium 3209 90 kg S CPA: 20.30.12 Paints and varnishes based on polyesters, acrylic or vinyl polymers, in a non-aqueous medium; solutions 20.30.12.25 Paints and varnishes, based on polyesters dispersed/dissolved in a non-aqueous medium, weight of the solvent > 50 % of the weight of the solution including enamels and lacquers 3208 10 10 kg S 20.30.12.29 Paints and varnishes, based on polyesters dispersed/dissolved in a non-aqueous medium including enamels and lacquers excluding weight of the solvent > 50 % of the weight of the solution 3208 10 90 kg S 20.30.12.30 Paints and varnishes, based on acrylic or vinyl polymers dispersed/dissolved in non-aqueous medium, weight of the solvent > 50 % of the solution weight including enamels and lacquers 3208 20 10 kg S 20.30.12.50 Other paints and varnishes based on acrylic or vinyl polymers 3208 20 90 kg S 20.30.12.70 Paints and varnishes: solutions n.e.c. 3208[.90(.11 + .13 + .19)] kg S 20.30.12.90 Other paints and varnishes based on synthetic polymers n.e.c. 3208[.90(.91 + .99)] kg S CPA: 20.30.21 Prepared pigments, opacifiers and colours, vitrifiable enamels and glazes, engobes, liquid lustres and the like; glass frit 20.30.21.30 Prepared pigments, opacifiers, colours and similar preparations for ceramics, enamelling or glass 3207 10 kg S 20.30.21.50 Vitrifiable enamels and glazes, engobes (slips) and similar preparations for ceramics, enamelling or glass 3207[.20(.10 + .90)] kg S 20.30.21.70 Liquid lustres and similar preparations; glass frit and other glass in powder; granules or flakes 3207[.30 + .40(.40 + .85)] kg S CPA: 20.30.22 Other paints and varnishes; prepared driers 20.30.22.13 Oil paints and varnishes (including enamels and lacquers) 3210 00 10 kg S 20.30.22.15 Prepared water pigments for finishing leather; paints and varnishes (including enamels, lacquers and distempers) (excluding of oil) 3210 00 90 kg S 20.30.22.20 Prepared driers 3211 kg S 20.30.22.30 Stamping foils 3212 10 kg S 20.30.22.40 Pigments, including metallic powders and flakes, dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints; colorants and other colouring matter, n.e.c. put up for retail sale 3212 90 kg S 20.30.22.53 Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics 3214 10 10 kg S 20.30.22.55 Painters' fillings 3214 10 90 kg S 20.30.22.60 Non-refractory surfacing preparations for faÃ §ades, indoor walls, floors, ceilings or the like 3214 90 kg S 20.30.22.73 Organic composite solvents and thinners used in conjunction with coatings and inks; based on butyl acetate 3814 00 10 kg S 20.30.22.79 Organic composite solvents and thinners used in conjunction with coatings and inks (excluding those based on butyl acetate) 3814 00 90 kg S CPA: 20.30.23 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like 20.30.23.50 Artists', students', or signboard painters' colours, amusement colours and modifying tints in sets of tablets, tubes, jars, bottles or pans 3213 10 kg S 20.30.23.70 Artists', students' or signboard painters' colours, amusement colours and modifying tints in tablets, tubes, jars, bottles or pans (excluding in sets) 3213 90 kg S CPA: 20.30.24 Printing ink 20.30.24.50 Black printing inks 3215 11 kg S 20.30.24.70 Printing inks (excluding black) 3215 19 kg S NACE: 20.41 Manufacture of soap and detergents, cleaning and polishing preparations CPA: 20.41.10 Glycerol 20.41.10.00 Glycerol (glycerine), crude; glycerol waters and glycerol lyes 1520 kg T CPA: 20.41.20 Organic surface-active agents, except soap 20.41.20.20 Anionic organic surface-active agents (excluding soap) 3402[.11(.10 + .90)] kg T 20.41.20.30 Cationic organic surface-active agents (excluding soap) 3402 12 kg T 20.41.20.50 Non-ionic organic surface-active agents (excluding soap) 3402 13 kg T 20.41.20.90 Organic surface-active agents (excluding soap, anionic, cationic, non-ionic) 3402 19 kg T CPA: 20.41.31 Soap and organic surface-active products and preparations for use as soap; paper, wadding, felt and non-wovens, impregnated, coated or covered with soap or detergent 20.41.31.20 Soap and organic surface-active products in bars, etc., n.e.c. 3401 19 kg S 20.41.31.50 Soap in the form of flakes, wafers, granules or powders 3401 20 10 kg S 20.41.31.80 Soap in forms excluding bars, cakes or moulded shapes, paper, wadding, felt and non-wovens impregnated or coated with soap/detergent, flakes, granules or powders 3401 20 90 kg S CPA: 20.41.32 Detergents and washing preparations 20.41.32.40 Surface-active preparations, whether or not containing soap, p.r.s. (excluding those for use as soap) 3402 20 20 kg S 20.41.32.50 Washing preparations and cleaning preparations, with or without soap, p.r.s. including auxiliary washing preparations excluding those for use as soap, surface-active preparations 3402 20 90 kg S 20.41.32.60 Surface-active preparations, whether or not containing soap, n.p.r.s. (excluding those for use as soap) 3402 90 10 kg S 20.41.32.70 Washing preparations and cleaning preparations, with or without soap, n.p.r.s. including auxiliary washing preparations excluding those for use as soap, surface-active preparations 3402 90 90 kg S CPA: 20.41.41 Preparations for perfuming or deodorising rooms 20.41.41.00 Preparations for perfuming or deodorising rooms 3307[.41 + .49] S CPA: 20.41.42 Artificial waxes and prepared waxes 20.41.42.70 Artificial and prepared waxes of polyethylene glycol 3404 20 kg S 20.41.42.80 Artificial and prepared waxes (including sealing waxes) (excluding of polyethylene glycol) 3404 90 kg S CPA: 20.41.43 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal 20.41.43.30 Polishes, creams and similar preparations, for footwear or leather (excluding artificial and prepared waxes) 3405 10 kg S 20.41.43.50 Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork (excluding artificial and prepared waxes) 3405 20 kg S 20.41.43.70 Polishes and similar preparations, for coachwork (excluding artificial and prepared waxes, metal polishes) 3405 30 kg S 20.41.43.83 Metal polishes 3405 90 10 kg S 20.41.43.89 Other polishes, creams and similar preparations, n.e.c. 3405 90 90 kg S CPA: 20.41.44 Scouring pastes and powders and other scouring preparations 20.41.44.00 Scouring pastes and powders and other scouring preparations 3405 40 kg S NACE: 20.42 Manufacture of perfumes and toilet preparations CPA: 20.42.11 Perfumes and toilet waters 20.42.11.50 Perfumes 3303 00 10 l @ S 20.42.11.70 Toilet waters 3303 00 90 l @ S CPA: 20.42.12 Lip and eye make-up preparations 20.42.12.50 Lip make-up preparations 3304 10 S 20.42.12.70 Eye make-up preparations 3304 20 S CPA: 20.42.13 Manicure or pedicure preparations 20.42.13.00 Manicure or pedicure preparations 3304 30 S CPA: 20.42.14 Powders for cosmetic or toilet use 20.42.14.00 Powders, whether or not compressed, for cosmetic use (including talcum powder) 3304 91 S CPA: 20.42.15 Beauty, make-up or skin-care preparations (including sun tan preparations) n.e.c. 20.42.15.00 Beauty, make-up and skin care preparations including suntan (excluding medicaments, lip and eye make-up, manicure and pedicure preparations, powders for cosmetic use and talcum powder) 3304 99 S CPA: 20.42.16 Shampoos, hair lacquers, preparations for permanent waving or straightening 20.42.16.30 Shampoos 3305 10 S 20.42.16.50 Preparations for permanent waving or straightening of hair 3305 20 S 20.42.16.70 Hair lacquers 3305 30 S CPA: 20.42.17 Lotions and other preparations for use on the hair n.e.c. 20.42.17.00 Hair preparations (excluding shampoos, permanent waving and hair straightening preparations, lacquers) 3305 90 S CPA: 20.42.18 Preparations for oral or dental hygiene (including denture fixative pastes and powders), dental floss 20.42.18.50 Dentifrices (including toothpaste, denture cleaners) 3306 10 S 20.42.18.90 Preparations for oral or dental hygiene (including denture fixative pastes; powders and tablets, mouth washes and oral perfumes, dental floss) (excluding dentifrices) 3306[.20 + .90] S CPA: 20.42.19 Shaving preparations; personal deodorants and antiperspirants; bath preparations; other perfumery, cosmetic or toilet preparations n.e.c. 20.42.19.15 Soap and organic surface-active products in bars, etc., for toilet use 3401 11 kg S 20.42.19.30 Organic surface-active products and preparations for washing the skin; whether or not containing soap, p.r.s. 3401 30 kg S 20.42.19.45 Pre-shave, shaving and after-shave preparations (excluding shaving soap in blocks) 3307 10 S 20.42.19.60 Personal deodorants and anti-perspirants 3307 20 S 20.42.19.75 Perfumed bath salts and other bath preparations 3307 30 S 20.42.19.90 Other personal preparations (perfumeries, toilet, depilatories ¦) 3307 90 S NACE: 20.51 Manufacture of explosives CPA: 20.51.11 Propellant powders and prepared explosives 20.51.11.30 Propellant powders 3601 kg S M 20.51.11.50 Prepared explosives (excluding propellant powders) 3602 kg S M CPA: 20.51.12 Safety fuses; detonating fuses; caps; igniters; electric detonators 20.51.12.50 Safety fuses; detonating fuses 3603 00 10 km @ S M 20.51.12.70 Percussion or detonating caps; igniters and electric detonators 3603 00 90 p/st @ S M CPA: 20.51.13 Fireworks 20.51.13.00 Fireworks 3604 10 kg S CPA: 20.51.14 Signalling flares, rain rockets, fog signals and other pyrotechnic articles, excluding fireworks 20.51.14.00 Signalling flares, rain rockets, fog signals and other pyrotechnic articles (excluding fireworks) 3604 90 kg S M CPA: 20.51.20 Matches 20.51.20.00 Matches (excluding Bengal matches and other pyrotechnic products) 3605 kg S NACE: 20.52 Manufacture of glues CPA: 20.52.10 Glues 20.52.10.20 Casein glues 3501 90 10 kg S 20.52.10.40 Bone glues; other glues of animal origin (excluding casein glues) 3503 00 80 kg S 20.52.10.60 Glues based on starches, dextrins or other modified starches 3505[.20(.10 + .30 + .50 + .90)] kg S 20.52.10.80 Prepared glues and other prepared adhesives, n.e.c. 3506[.10 + .91 + .99] kg S NACE: 20.53 Manufacture of essential oils CPA: 20.53.10 Essential oils 20.53.10.20 Essential oils 3301[.12(.10 + .90) + .13(.10 + .90) + .19(.20 + .80) + .24(.10 + .90) + .25(.10 + .90) + .29(.11 + .31 + .41 + .71 + .79 + .91)] kg S 20.53.10.30 Resinoids 3301 30 kg S 20.53.10.50 Concentrates of essential oils in fats ¦ aqueous distillates, etc. 3301[.90(.10 + .21 + .30 + .90)] kg S 20.53.10.75 Mixtures of odoriferous substances of a kind used in the food or drink industries 3302[.10(.10 + .21 + .29 + .40 + .90)] kg S 20.53.10.79 Mixtures of odoriferous substances (excluding those of a kind used in the food or drink industries) 3302[.90(.10 + .90)] kg S NACE: 20.59 Manufacture of other chemical products n.e.c. CPA: 20.59.11 Photographic plates and film and instant print film, sensitised, unexposed; photographic paper 20.59.11.30 Photographic plates and film in the flat, sensitised and unexposed, of any material; instant print film in the flat, sensitised and unexposed (excluding paper; paperboard or textiles) 3701[.10 + .20 + .30 + .91 + .99] m2 @ S 20.59.11.50 Photographic film in rolls, sensitised, unexposed of any material; instant print film in rolls sensitised and unexposed (excluding paper, paperboard or textiles) 3702[.10 + .31(.91 + .97) + .32(.10 + .20 + .85) + .39 + .41 + .42 + .43 + .44 + .52 + .53 + .54 + .55 + .56 + .96(.10 + .90) + .97(.10 + .90) + .98] m2 @ S 20.59.11.70 Photographic paper; paperboard and textiles; sensitised and unexposed 3703[.10 + .20 + .90] m2 @ S CPA: 20.59.12 Sensitising emulsions for photographic uses; chemical preparations for photographic uses n.e.c. 20.59.12.00 Chemical preparations for photographic uses, unmixed products for photographic uses put up in measured portions or p.r.s. in form ready to use (excluding varnishes, glues and adhesives) 3707[.10 + .90(.20 + .90)] kg S CPA: 20.59.20 Chemically modified animal or vegetable fats and oils; inedible mixtures of animal or vegetable fats or oils 20.59.20.00 Animal or vegetable fats and oils chemically modified 1518[.00(.10 + .31 + .39 + .91 + .95 + .99)] kg S CPA: 20.59.30 Writing or drawing ink and other inks 20.59.30.00 Inks (excluding printing ink) 3215 90 kg S CPA: 20.59.41 Lubricating preparations 20.59.41.55 Lubricating preparations containing as basic constituents < 70 % by weight of petroleum oils or of oils obtained from bituminous minerals for textiles, leather, hides, furskins and other materials 3403 11 kg S 20.59.41.58 * Lubricating preparations obtained from petroleum or bituminous minerals, excluding the ones used for the treatment of textiles, leather, hides, furskins and other materials (excluding lubricants having a bio-based carbon content of at least 25 % by mass and which are biodegradable at a level of at least 60 %) 3403[.19(.10 + .80)] kg S 20.59.41.59 * Lubricants having a bio-based carbon content of at least 25 % by mass and which are biodegradable at a level of at least 60 % 3403 19 20 kg T 20.59.41.75 Lubricating preparations not containing petroleum oil or bituminous mineral oils, used for treatment of textiles, leather, hides, furskins and other materials 3403 91 kg S 20.59.41.79 Lubricating preparations not containing petroleum oil or bituminous mineral oils, excluding the ones used for treatment of textiles, leather, hides, furskins or other materials 3403 99 kg S CPA: 20.59.42 Anti-knock preparations; additives for mineral oils and similar products 20.59.42.50 Anti-knock preparations 3811[.11(.10 + .90) + .19] kg S 20.59.42.70 Additives for lubricating oils 3811[.21 + .29] kg S 20.59.42.90 Additives for mineral oils or for other liquids used for the same purpose as mineral oils (including gasoline) (excluding anti-knock preparations, additives for lubricating oils) 3811 90 kg S CPA: 20.59.43 Hydraulic brake fluids; anti-freezing preparations and prepared de-icing fluids 20.59.43.30 Hydraulic brake fluids and other prepared liquids for hydraulic transmission; not containing or containing < 70 % by weight of petroleum oils or oils obtained from bituminous mineral 3819 kg S 20.59.43.50 Anti-freezing preparations and prepared de-icing fluids 3820 kg S CPA: 20.59.51 Peptones, other protein substances and their derivatives n.e.c.; hide powder 20.59.51.00 Peptones and their derivatives; other protein substances and their derivatives; hide powder including glutelins and prolamins, globulins, glycinin, keratins, nucleoproteids, protein isolates 3504[.00(.10 + .90)] kg S CPA: 20.59.52 Modelling pastes; dental wax and other preparations for use in dentistry with a basis of plaster; preparations and charges for fire extinguishers; prepared culture media for development of micro-organisms; composite diagnostic or laboratory reagents n.e.c. 20.59.52.10 Composite diagnostic or laboratory reagents, including paper impregnated or coated with diagnostic or laboratory reagents 3822 kg S 20.59.52.30 Modelling pastes; dental wax and dental impression compounds; other preparations for use in dentistry with a basis of plaster (including modelling pastes for children's amusement) 3407 kg S 20.59.52.50 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades 3813 kg S 20.59.52.70 Prepared culture media for development of micro-organisms 3821 kg S CPA: 20.59.53 Chemical elements in disk form and compounds doped for use in electronics 20.59.53.00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics 3818[.00(.10 + .90)] kg S CPA: 20.59.54 Activated carbon 20.59.54.00 Activated carbon 3802 10 kg S CPA: 20.59.55 Finishing agents, dye carriers to accelerate the dyeing or fixing of dye-stuffs and similar products 20.59.55.50 Finishing agents, etc., with amylaceous basis 3809[.10(.10 + .30 + .50 + .90)] kg S 20.59.55.70 Finishing agents, etc, used in the textile industry (excluding with amylaceous basis) 3809 91 kg S 20.59.55.80 Finishing agents, etc, used in the paper industry (excluding with amylaceous basis) 3809 92 kg S 20.59.55.90 Finishing agents, dye carriers and other preparations, n.e.c. 3809 93 kg S CPA: 20.59.56 Pickling preparations; fluxes; prepared rubber accelerators; compound plasticisers and stabilisers for rubber or plastics; catalytic preparations n.e.c.; mixed alkylbenzenes and mixed alkylnaphthalenes n.e.c. 20.59.56.20 Pickling preparations for metal surfaces 3810[.10 + .90(.10 + .90)] kg S 20.59.56.30 Prepared rubber accelerators 3812 10 kg S 20.59.56.40 Compound plasticisers for rubber or plastics 3812[.20(.10 + .90)] kg S 20.59.56.50 Anti-oxidising preparations and other compounds stabilisers for rubber or plastics 3812[.30(.21 + .29 + .80)] kg S 20.59.56.60 Reaction initiators, reaction accelerators and catalytic preparations 3815[.11 + .12 + .19(.10 + .90) + .90(.10 + .90)] kg S 20.59.56.70 Mixed alkylbenzenes, mixed alkylnaphthalenes other than HS 2707 or 2902 3817[.00(.50 + .80)] kg S CPA: 20.59.57 Prepared binders for foundry moulds or cores; chemical products 20.59.57.20 Prepared binders for foundry moulds or cores 3824 10 kg S 20.59.57.30 Naphthenic acids, their water-insoluble salts and their esters 3824 90 30 kg S 20.59.57.40 Non-agglomerated metal carbides mixed together or with metallic binders 3824 30 kg S 20.59.57.50 Prepared additives for cements, mortars or concretes 3824 40 kg S 20.59.57.70 Sorbitol (excluding D-glucitol) 3824[.60(.11 + .19 + .91 + .99)] kg S CPA: 20.59.58 Biodiesel 20.59.58.00 * Biodiesel and mixtures thereof, not containing or containing < 70 % by weight of petroleum oils or oils obtained from bituminous minerals 3826[.00(.10 + .90)] kg S CPA: 20.59.59 Miscellaneous other chemical products n.e.c. 20.59.59.10 Ion-exchangers; getters for vacuum tubes; petroleum sulphonates (excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines); thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts 3824[.90(.10 + .15 + .20)] S 20.59.59.40 Anti-scaling and similar compounds 3824 90 45 kg S 20.59.59.53 Preparations for electroplating 3824 90 50 kg S 20.59.59.57 Mixtures of mono-, di- and tri-, fatty acid esters of glycerol (emulsifiers for fats) 3824 90 55 kg S 20.59.59.63 Products and preparations for pharmaceutical or surgical uses 3824[.90(.61 + .62 + .64)] kg S 20.59.59.65 Auxiliary products for foundries (excluding prepared binders for foundry moulds or cores) 3824 90 65 kg S 20.59.59.67 Fire-proofing, water-proofing and similar protective preparations used in the building industry 3824 90 70 kg S 20.59.59.71 * Mixtures containing halogenated derivatives of methane, ethane or propane 3824[.71 + .72 + .73 + .74 + .75 + .76 + .77 + .78(.10 + .20 + .30 + .40 + .80 + .90) + .79] kg S 20.59.59.75 Mixtures and preparations containing oxirane (ethylene oxide), polybrominated biphenyls (PBBs), polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or tris(2,3-dibromopropyl) phosphate 3824[.81 + .82 + .83] kg S 20.59.59.94 Other chemical products, n.e.c. 3824[.90(.25 + .75 + .80 + .85 + .87 + .92 + .93 + .96)] kg S CPA: 20.59.60 Gelatines and gelatine derivatives, including milk albumins 20.59.60.20 Caseinates and other casein derivatives (excluding casein glues) 3501 90 90 kg S 20.59.60.50 Albumins; albuminates and other derivatives (excluding egg albumin) 3502[.20(.10 + .91 + .99) + .90(.20 + .70 + .90)] kg S 20.59.60.80 Gelatin and its derivatives; isinglass (excluding casein glues and bone glues) 3503 00 10 kg S NACE: 20.60 Manufacture of man-made fibres CPA: 20.60.11 Synthetic staple and tow, not carded or combed 20.60.11.10 Aramids staple, not carded, combed or otherwise processed for spinning 5503 11 kg T 20.60.11.20 Other polyamide tow and staple, not carded, combed or otherwise processed for spinning 5501 10 + 5503 19 kg T 20.60.11.30 Polyester tow and staple, not carded, combed or otherwise processed for spinning 5501 20 + 5503 20 kg T 20.60.11.40 Acrylic tow and staple, not carded, combed or otherwise processed for spinning 5501 30 + 5503 30 kg T 20.60.11.50 Polypropylene synthetic tow and staple not carded, combed or otherwise processed for spinning 5501 40 + 5503 40 kg T 20.60.11.90 Other synthetic tow and staple not carded, combed or otherwise processed for spinning 5501 90 + 5503 90 kg T CPA: 20.60.12 Polyamide and polyester high tenacity filament yarn 20.60.12.20 High-tenacity filament yarn of aramids (excluding sewing thread and yarn put up for retail sale) 5402 11 kg S 20.60.12.40 High-tenacity filament yarn of nylon or other polyamides (excluding sewing thread, yarn put up for retail sale and high-tenacity filament yarn of aramids) 5402 19 kg S 20.60.12.60 High-tenacity filament yarn of polyesters (excluding that put up for retail sale) 5402 20 kg S CPA: 20.60.13 Other synthetic filament yarn, single 20.60.13.10 Polyamide textile filament yarn, n.p.r.s. (excluding sewing thread) 5402[.31 + .45 + .51] kg S 20.60.13.20 Polyamide carpet filament yarn, n.p.r.s. (excluding sewing thread) 5402 32 kg S 20.60.13.30 Polyester textile filament yarn, n.p.r.s. (excluding sewing thread) 5402[.33 + .46 + .47 + .52] kg S 20.60.13.40 Polypropylene filament yarn, n.p.r.s. (excluding sewing thread) 5402[.34 + .48 + .59(.10)] kg S 20.60.13.50 Elastomeric filament yarn, n.p.r.s. 5402 44 kg S 20.60.13.90 Other synthetic filament yarn, n.p.r.s. (excluding sewing thread) 5402[.39 + .49 + .59(.90)] kg S CPA: 20.60.14 Synthetic monofilament; strip and the like, of synthetic textile materials 20.60.14.20 Polypropylene monofilament of  ¥ 67 decitex and with a cross-sectional dimension of  ¤ 1 mm (excluding elastomers) 5404 12 kg S 20.60.14.40 Synthetic monofilament of  ¥ 67 decitex and with a cross-sectional dimension of  ¤ 1 mm (excluding polypropylene monofilament); strip and the like (for example, artificial straw), of synthetic textile materials, of an apparent width  ¤ 5 mm 5404[.11 + .19 + .90(.10 + .90)] kg S CPA: 20.60.21 Artificial staple and tow, not carded or combed 20.60.21.20 Artificial filament tow and staple fibres (not carded, combed or otherwise processed for spinning), of viscose rayon 5502 00 10 + 5504 10 kg S 20.60.21.40 Artificial filament tow, of acetate 5502 00 40 kg S 20.60.21.90 Other artificial filament tow and staple fibres (not carded, combed or otherwise processed for spinning) 5502 00 80 + 5504 90 kg S CPA: 20.60.22 Viscose high tenacity filament yarn 20.60.22.00 High tenacity filament yarn of viscose rayon, n.p.r.s. (excluding sewing thread) 5403 10 kg S CPA: 20.60.23 Other artificial filament yarn, single 20.60.23.20 Yarn of viscose rayon filament, including monofilament of < 67 decitex, single, n.p.r.s. (excluding sewing thread and high-tenacity yarn) 5403[.31 + .32] kg S 20.60.23.40 Filament yarn of cellulose acetate, including monofilament of < 67 decitex, single, n.p.r.s. (excluding sewing thread and high-tenacity yarn) 5403 33 kg S 20.60.23.90 Other artificial filament yarn, including artificial monofilament of < 67 decitex, single, n.p.r.s. (excluding sewing thread) 5403 39 kg S CPA: 20.60.24 Artificial monofilament; strip and the like of artificial textile materials 20.60.24.00 Artificial monofilament of  ¥ 67 decitex and of which the cross-sectional dimension  ¤ 1 mm; strip and the like of artificial textile materials of an apparent width  ¤ 5 mm 5405 kg S NACE: 21.10 Manufacture of basic pharmaceutical products CPA: 21.10.10 Salicylic acid, O-acetylsalicylic acid, their salts and esters 21.10.10.30 Salicylic acid and its salts 2918 21 kg T 21.10.10.50 O-acetylsalicylic acid; its salts and esters 2918 22 kg T 21.10.10.70 Esters of salicylic acid and their salts (excluding of O-acetylsalicylic acid) 2918 23 kg T CPA: 21.10.20 Lysine, glutamic acid and their salts; quarternary ammonium salts and hydroxides; phosphoaminolipids; amides and their derivatives and salts thereof 21.10.20.10 Lysine and its esters, and salts thereof 2922 41 kg T 21.10.20.20 Glutamic acid and its salts 2922 42 kg T 21.10.20.40 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined 2923[.10 + .20 + .90] kg T 21.10.20.60 Acyclic amides and their derivatives, and salts thereof (including acyclic carbamates) 2924[.11 + .12 + .19] kg T 21.10.20.70 Cyclic amides and their derivatives, and salts thereof (including cyclic carbamates) (excluding ureines and their derivatives, and salts thereof) 2924[.23 + .24 + .29(.10 + .98)] kg T CPA: 21.10.31 Lactones n.e.c., heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused pyrazole ring, a pyrimidine ring, a piperazine ring, an unfused triazine ring or a phenothiazine ring system not further fused; hydantoin and its derivatives 21.10.31.17 Phenolphthalein; 1-Hydroxy-4-[1-(4-hydroxy-3-methoxycarbonyl-1-naphthyl)-3-oxo-1H,3H-benzo[de]isochromen-1-yl]-6-octadecyloxy-2-naphthoic acid; 3 ²-Chloro-6 ²-cyclohexylaminospiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one; 6 ²-(N-Ethyl-p-toluidino)-2 ²-methylspiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one; Methyl-6-docosyloxy-1-hydroxy-4-[1-(4-hydroxy-3-methyl-1-phenanthryl)-3-oxo-1H,3H-naphtho[1,8-cd]pyran-1-yl]naphthalene-2-carboxylate, gamma-Butyrolactone 2932[.20(.10 + .20)] kg T 21.10.31.19 Lactones (excluding phenolphthalein; 1-Hydroxy-4-[1-(4-hydroxy-3-methoxycarbonyl-1-naphthyl)-3-oxo-1H,3H-benzo[de]isochromen-1-yl]-6-octadecyloxy-2-naphthoic acid; 3 ²-Chloro-6 ²-cyclohexylaminospiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one; 6 ²-(N-Ethyl-p-toluidino)-2 ²-methylspiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one; Methyl-6-docosyloxy-1-hydroxy-4-[1-(4-hydroxy-3-methyl-1-phenanthryl)-3-oxo-1H,3H-naphtho[1,8-cd]pyran-1-yl]naphthalene-2-carboxyla, gamma-Butyrolactone, and inorganic or organic compounds of mercury) 2932 20 90 kg T 21.10.31.30 Compounds containing an unfused pyrazole ring (whether or not hydrogenated) in the structure 2933[.11(.10 + .90) + .19(.10 + .90)] kg T 21.10.31.40 Hydantoin and its derivatives 2933 21 kg T 21.10.31.55 Malonylurea (barbituric acid) and its derivatives, and salts thereof 2933[.52 + .53(.10 + .90) + .54] kg T 21.10.31.59 Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure (excluding malonylurea (barbituric acid) and its derivatives) 2933[.55 + .59(.10 + .20 + .95)] kg T 21.10.31.70 Compounds containing an unfused triazine ring (whether or not hydrogenated) in the structure (excluding melamine) 2933[.69(.10 + .40 + .80)] kg T 21.10.31.80 Compounds containing a phenothiazine ring-system (whether or not hydrogenated); not further fused 2934[.30(.10 + .90)] kg T CPA: 21.10.32 Sulphonamides 21.10.32.00 Sulphonamides 2935[.00(.30 + .90)] kg T CPA: 21.10.40 Sugars, chemically pure, n.e.c.; sugar ethers and esters and their salts n.e.c. 21.10.40.00 Sugars, pure (excluding glucose, etc.); sugar ethers and salts, etc. 2940 kg T CPA: 21.10.51 Provitamins, vitamins and their derivatives 21.10.51.00 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent 2936[.21 + .22 + .23 + .24 + .25 + .26 + .27 + .28 + .29 + .90] S CPA: 21.10.52 Hormones, derivatives thereof; other steroids, used primarily as hormones 21.10.52.00 Hormones, prostaglandins, thromboxanes and leukotrienes, natural or reproduced by synthesis; derivatives and structural analogues thereof, including chain modified polypeptides, used primarily as hormones 2937[.11 + .12 + .19 + .21 + .22 + .23 + .29 + .50 + .90] g S CPA: 21.10.53 Glycosides, vegetable alkaloids, their salts, ethers, esters and other derivatives 21.10.53.00 Glycosides and vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 2938[.10 + .90(.10 + .30 + .90)] + 2939[.11 + .19 + .20 + .30 + .41 + .42 + .43 + .44 + .49 + .51 + .59 + .61 + .62 + .63 + .69 + .91 + .99] S CPA: 21.10.54 Antibiotics 21.10.54.00 Antibiotics 2941[.10 + .20(.30 + .80) + .30 + .40 + .50 + .90] kg T CPA: 21.10.60 Glands and other organs; extracts thereof and other human or animal substances n.e.c. 21.10.60.20 Extracts of glands or other organs or of their secretions (for organo-therapeutic uses) 3001[.20(.10 + .90)] S 21.10.60.40 Glands and other organs or substances for therapeutic or prophylactic use, n.e.c. (excluding blood and extracts of glands or other organs) 3001[.90(.20 + .91 + .98)] S 21.10.60.55 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; cultures of micro-organisms; toxins (excluding yeasts) 3002[.90(.10 + .30 + .50 + .90)] S NACE: 21.20 Manufacture of pharmaceutical preparations CPA: 21.20.11 Medicaments, containing penicillins or other antibiotics 21.20.11.30 Medicaments containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives, for therapeutic or prophylactic uses, n.p.r.s. 3003 10 S 21.20.11.50 Medicaments of other antibiotics, n.p.r.s. 3003 20 S 21.20.11.60 Medicaments of penicillins, streptomycins or derivatives thereof, in doses or p.r.s. 3004 10 S 21.20.11.80 Medicaments of other antibiotics, p.r.s. 3004 20 S CPA: 21.20.12 Medicaments, containing hormones, but not antibiotics 21.20.12.30 Medicaments containing insulin but not antibiotics, for therapeutic or prophylactic uses, not put up in measured doses or for retail sale 3003 31 S 21.20.12.50 Medicaments containing hormones but not antibiotics, for therapeutic or prophylactic uses, not put up in measured doses or for retail sale (excluding insulin) 3003 39 S 21.20.12.60 Medicaments containing insulin but not antibiotics, for therapeutic or prophylactic uses, put up in measured doses or for retail sale 3004 31 S 21.20.12.70 Medicaments containing corticosteroid hormones, their derivatives and structural analogues, put up in measured doses or for retail sale 3004[.32 + .39] S CPA: 21.20.13 Medicaments, containing alkaloids or derivatives thereof, but not hormones or antibiotics 21.20.13.10 Medicaments of alkaloids or derivatives thereof, n.p.r.s. 3003[.40(.20 + .30 + .40 + .80)] S 21.20.13.20 Other medicaments for therapeutic or prophylactic uses, of HS 3003 , n.p.r.s. 3003 90 S 21.20.13.40 Medicaments of alkaloids or derivatives thereof, p.r.s. 3004[.40(.20 + .30 + .40 + .80)] S 21.20.13.60 Medicaments containing vitamins, provitamins, derivatives and intermixtures thereof, for therapeutic or prophylactic uses, put up in measured doses or for retail sale 3004 50 S 21.20.13.80 Other medicaments of mixed or unmixed products, p.r.s., n.e.c. 3004 90 + 3824 90 58 S CPA: 21.20.21 Antisera and vaccines 21.20.21.25 Antisera, other immunological products which are directly involved in the regulation of immunological processes and other blood fractions 3002[.10(.10 + .91 + .98)] S 21.20.21.45 Vaccines for human medicine 3002 20 S 21.20.21.60 Vaccines for veterinary medicine 3002 30 S CPA: 21.20.22 Chemical contraceptive preparations based on hormones or spermicides 21.20.22.00 Chemical contraceptive preparations based on hormones or spermicides 3006 60 S CPA: 21.20.23 Diagnostic reagents and other pharmaceutical preparations 21.20.23.20 Blood-grouping reagents 3006 20 S 21.20.23.40 Opacifying preparations for X-ray examinations; diagnostic reagents designed to be administered to the patient 3006 30 S CPA: 21.20.24 Adhesive dressings, catgut and similar materials; first-aid boxes 21.20.24.20 Adhesive dressings or similar articles; impregnated or coated with pharmaceutical substances; or put up in forms for retail sale 3005 10 S 21.20.24.30 Sterile surgical catgut 3006 10 10 S 21.20.24.40 Wadding, gauze, etc., with pharmaceutical substances, p.r.s., n.e.c. 3005[.90(.10 + .31 + .50 + .99)] S 21.20.24.60 First-aid boxes and kits 3006 50 S NACE: 22.11 Manufacture of rubber tyres and tubes; retreading and rebuilding of rubber tyres CPA: 22.11.11 New pneumatic tyres, of rubber, of a kind used on motor cars 22.11.11.00 New pneumatic rubber tyres for motor cars (including for racing cars) 4011 10 p/st S CPA: 22.11.12 New pneumatic tyres, of rubber, of a kind used on motorcycles or bicycles 22.11.12.00 New pneumatic tyres, of rubber, of a kind used on motorcycles or bicycles 4011[.40 + .50] p/st S CPA: 22.11.13 New pneumatic tyres, of rubber, of a kind used on buses, lorries or aircraft 22.11.13.55 New pneumatic rubber tyres for buses or lorries with a load index  ¤ 121 4011 20 10 p/st S 22.11.13.57 New pneumatic rubber tyres for buses or lorries with a load index > 121 4011 20 90 p/st S 22.11.13.70 New pneumatic rubber tyres for aircraft 4011 30 p/st S CPA: 22.11.14 Agrarian tyres; other new pneumatic tyres, of rubber 22.11.14.00 Agrarian tyres; other new pneumatic tyres, of rubber 4011[.61 + .62 + .63 + .69 + .92 + .93 + .94 + .99] p/st S CPA: 22.11.15 Inner tubes, solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber 22.11.15.30 Solid or cushion rubber tyres; interchangeable rubber tyre treads 4012[.90(.20 + .30)] p/st @ S 22.11.15.50 Rubber tyre flaps 4012 90 90 p/st @ S 22.11.15.70 Inner tubes, of rubber 4013[.10 + .20 + .90] kg S CPA: 22.11.16 Camel-back strips for retreading rubber tyres 22.11.16.00 Camel-back strips for retreading rubber tyres 4006 10 kg S CPA: 22.11.20 Retreaded pneumatic tyres, of rubber 22.11.20.30 Retreaded tyres of rubber of a kind used on motor cars 4012 11 p/st S 22.11.20.50 Retreaded tyres of rubber of a kind used on buses and lorries 4012 12 p/st S 22.11.20.90 Retreaded tyres of rubber (including of a kind used on aircraft; excluding of a kind used on motor cars; buses or lorries) 4012[.13 + .19] p/st S NACE: 22.19 Manufacture of other rubber products CPA: 22.19.10 Reclaimed rubber in primary forms or in plates, sheets or strip 22.19.10.00 Reclaimed rubber in primary forms or in plates, sheets or strips 4003 kg T CPA: 22.19.20 Unvulcanised rubber and articles thereof; vulcanised rubber, other than hard rubber, in thread, cord, plates, sheets, strip, rods and profile shapes 22.19.20.13 Rubber compounded with carbon black or silica, unvulcanised 4005 10 kg S 22.19.20.19 Other compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip 4005[.20 + .91 + .99] kg S 22.19.20.30 Forms and articles of unvulcanised rubber (including rods; tubes; profile shapes; discs and rings) (excluding camel-back; strips for retreading tyres) 4006 90 kg S 22.19.20.50 Vulcanised rubber thread and cord 4007 kg S 22.19.20.70 Plates, sheets and strip of vulcanised rubber 4008[.11 + .21(.90)] kg S 22.19.20.83 Extruded rods and profile shapes of cellular vulcanised rubber 4008 19 kg S 22.19.20.85 Plates, sheets, strips for floor covering of solid vulcanised rubber 4008 21 10 kg S 22.19.20.87 Extruded solid rubber rods and profiles 4008 29 kg S CPA: 22.19.30 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber 22.19.30.30 Rubber tubing not reinforced 4009 11 kg S 22.19.30.55 Rubber hose reinforced with metal 4009 21 kg S 22.19.30.57 Rubber hose reinforced with textiles 4009 31 kg S 22.19.30.59 Rubber hose reinforced or combined with other materials (excluding rubber hose reinforced with metal or textiles) 4009 41 kg S 22.19.30.70 Rubber hose assemblies 4009[.12 + .22 + .32 + .42] kg S CPA: 22.19.40 Conveyor or transmission belts or belting, of vulcanised rubber 22.19.40.30 Rubber transmission belts of trapezoidal and/or striped configuration (including V-belts) 4010[.31 + .32 + .33 + .34] kg S 22.19.40.50 Rubber conveyor belts 4010[.11 + .12 + .19] kg S 22.19.40.70 Rubber synchronous belts 4010[.35 + .36] kg S 22.19.40.90 Rubber transmission belts (excluding V-belts and V-belting, trapezoidal and/or striped configuration, conveyor belt, synchronous belt) 4010 39 kg S CPA: 22.19.50 Rubberised textile fabrics, except tyre cord fabric 22.19.50.50 Adhesive tape of rubberised textiles of a width  ¤ 20 cm 5906 10 kg S 22.19.50.70 Rubberised textile fabrics (excluding adhesive tape of a width  ¤ 20 cm) 5906[.91 + .99(.10 + .90)] kg S CPA: 22.19.60 Articles of apparel and clothing accessories, of vulcanised rubber other than hard rubber 22.19.60.00 Articles of apparel and clothing accessories (including gloves, mittens and mitts), for all purposes, of vulcanised rubber other than hard rubber 4015[.11 + .19 + .90] kg S CPA: 22.19.71 Hygienic or pharmaceutical articles (including teats), of vulcanised rubber other than hard rubber 22.19.71.20 Sheath contraceptives 4014 10 p/st @ S 22.19.71.30 Hygienic or pharmaceutical articles of rubber (excluding sheath contraceptives) 4014 90 kg S CPA: 22.19.72 Floor coverings and mats, of vulcanised rubber other than cellular 22.19.72.00 Floor coverings and mats of vulcanised rubber, non-cellular 4016 91 kg S CPA: 22.19.73 Other articles of vulcanised rubber n.e.c.; hard rubber in all forms and articles thereof; floor coverings and mats, of vulcanised cellular rubber 22.19.73.10 Vulcanised cellular rubber articles for technical uses 4016 10 kg S 22.19.73.21 Erasers, of vulcanised rubber 4016 92 kg S 22.19.73.23 Seals, of vulcanised rubber 4016 93 kg S 22.19.73.30 Boat or dock fenders, whether or not inflatable, of vulcanised rubber; other inflatable articles, of vulcanised rubber 4016[.94 + .95] kg S 22.19.73.45 Rubber-to-metal bonded articles for tractors and motor vehicles 4016 99 52 kg S 22.19.73.47 Moulded rubber articles for tractors and motor vehicles 4016 99 57 kg S 22.19.73.49 Rubber-to-metal bonded articles for other uses than for tractors and motor vehicles 4016 99 91 kg S 22.19.73.50 Outer soles and heels, of rubber 6406 20 10 p/st @ S 22.19.73.65 Articles of vulcanised solid rubber other than for tractors and motor vehicles 4016 99 97 kg S 22.19.73.79 Hard rubber in all forms incl.waste and scrap; articles of hard rubber, n.e.s. 4017 kg S NACE: 22.21 Manufacture of plastic plates, sheets, tubes and profiles CPA: 22.21.10 Monofilament > 1 mm, rods, sticks and profile shapes, of plastics 22.21.10.50 Monofilament with any cross-sectional dimension > 1 mm, rods, sticks, profile shapes, of polymers of ethylene (including surface worked but not otherwise worked) 3916 10 kg S 22.21.10.70 Monofilament with any cross-sectional dimension > 1 mm, rods, sticks, profile shapes, of polymers of vinyl chloride (including surface worked but not otherwise worked) 3916 20 kg S 22.21.10.90 Monofilament with any cross-sectional dimension > 1 mm; rods; sticks and profile shapes of plastics (excluding of polymers of ethylene, of polymers of vinyl chloride) 3916[.90(.10 + .50 + .90)] kg S CPA: 22.21.21 Artificial guts, of hardened proteins or of cellulosic materials; tubes, pipes and hoses, rigid, of plastics 22.21.21.30 Artificial guts (sausage skins) of hardened protein or cellulosic materials 3917[.10(.10 + .90)] kg S 22.21.21.53 Rigid tubes, pipes and hoses of polymers of ethylene 3917[.21(.10 + .90)] kg S 22.21.21.55 Rigid tubes, pipes and hoses of polymers of propylene 3917[.22(.10 + .90)] kg S 22.21.21.57 Rigid tubes, pipes and hoses of polymers of vinyl chloride 3917[.23(.10 + .90)] kg S 22.21.21.70 Rigid tubes, pipes and hoses of plastics (excluding of polymers of ethylene, of polymers of propylene, of polymers of vinyl chloride) 3917 29 kg S CPA: 22.21.29 Other tubes, pipes, hoses and fittings thereof, of plastics 22.21.29.20 Flexible tubes, pipes and hoses of plastics, with a burst pressure  ¥ 27,6 MPa 3917 31 kg S 22.21.29.35 Flexible tubes, pipes and hoses of plastics, not reinforced or otherwise combined with other materials, without fittings 3917 32 kg S 22.21.29.37 Flexible tubes, pipes and hoses of plastics, not reinforced or otherwise combined with other materials, with fittings, seals or connectors 3917 33 kg S 22.21.29.50 Plastic tubes, pipes and hoses (excluding artificial guts, sausage skins, rigid, flexible tubes and pipes having a minimum burst pressure of 27,6 MPa) 3917 39 kg S 22.21.29.70 Fittings, e.g. joints, elbows, flanges, of plastics, for tubes, pipes and hoses 3917 40 kg S CPA: 22.21.30 Plates, sheets, film, foil and strip, of plastics, not supported or similarly combined with other materials 22.21.30.10 Other plates ¦, of polymers of ethylene, not reinforced, thickness  ¤ 0,125 mm 3920[.10(.23 + .24 + .25 + .28 + .40)] kg S 22.21.30.17 Other plates ¦, of polymers of ethylene, not reinforced, etc., thickness > 0,125 mm 3920[.10(.81 + .89)] kg S 22.21.30.21 Other plates ¦, of biaxially orientated polymers of propylene, thickness  ¤ 0,10 mm 3920 20 21 kg S 22.21.30.23 Other plates ¦, of polymers of propylene, thickness  ¤ 0,10 mm, others 3920 20 29 kg S 22.21.30.26 Other plates ¦, of non-cellular polymers of propylene, thickness > 0,10 mm, n.e.c. 3920 20 80 kg S 22.21.30.30 Other plates ¦, of polymers of styrene, not reinforced, etc. 3920 30 kg S 22.21.30.35 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing  ¥ 6 % of plasticisers, thickness  ¤ 1 mm 3920 43 10 kg S 22.21.30.36 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing  ¥ 6 % of plasticisers, thickness > 1 mm 3920 43 90 kg S 22.21.30.37 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing < 6 % of plasticisers, thickness  ¤ 1 mm 3920 49 10 kg S 22.21.30.38 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing < 6 % of plasticisers, thickness > 1 mm 3920 49 90 kg S 22.21.30.53 Plates ¦, of polymethyl methacrylate, not reinforced, etc. 3920 51 kg S 22.21.30.59 Plates ¦, of other acrylic polymers, not reinforced, etc., n.e.c. 3920[.59(.10 + .90)] kg S 22.21.30.61 Plates, sheets, film, foil, strip of polycarbonates, non-cellular excluding floor, wall, ceiling coverings  self-adhesive, reinforced, laminated, supported/similarly combined with other materials 3920 61 kg S 22.21.30.63 Plates ¦, of unsaturated polyesters, not reinforced, etc. 3920 63 kg S 22.21.30.65 Plates, sheets, film, foil, strip, of polyethylene terephthalate, not reinforced, etc., of a thickness  ¤ 0,35 mm 3920[.62(.12 + .19)] kg S 22.21.30.67 Plates, sheets, film, foil, strip, of polyethylene terephthalate, not reinforced, etc., of a thickness > 0,35 mm 3920 62 90 kg S 22.21.30.69 Plates, sheets, film, foil, strip of polyesters, non-cellular excluding floor, wall, ceiling coverings, self-adhesive  of polycarbonates, polyethylene terephthalate, unsaturated polyesters 3920 69 kg S 22.21.30.70 Plates, sheets, film, foil and strip, of non-cellular cellulose or its chemical derivatives, not reinforced, laminated, supported or similarly combined with other materials (excluding self-adhesive products as well as and floor, wall and ceiling coverings of HS 3918 ) 3920[.71 + .73(.10 + .80) + .79(.10 + .90)] kg S 22.21.30.82 Plates, sheets, film, foil, strip of polyamides, non-cellular (excluding floor, wall, ceiling coverings, self-adhesive, reinforced, laminated, supported/similarly combined with other materials) 3920 92 kg S 22.21.30.86 Plates, sheets, film, foil and strip, of non-cellular poly(vinyl butyral), amino-resins, phenolic resins or polymerisation products, not reinforced, laminated, supported or similarly combined with other materials (excluding self-adhesive products as well as and floor, wall and ceiling coverings of HS 3918 ) 3920[.91 + .93 + .94 + .99(.21 + .28 + .52 + .53 + .59)] kg S 22.21.30.90 Plates, sheets, film, foil and strip, of non-cellular plastics, n.e.c., not reinforced, laminated, supported or similarly combined with other materials (excluding self-adhesive products, floor, wall and ceiling coverings of HS 3918 and sterile surgical or dental adhesion barriers of CN 3006 10 30 ) 3920 99 90 kg S CPA: 22.21.41 Other plates, sheets, film, foil and strip, of plastics, cellular 22.21.41.20 Plates, sheet, film, foil and strip of cellular polymers of styrene 3921 11 kg S 22.21.41.30 Plates, sheets, film, foil and strip of cellular polymers of vinyl chloride 3921 12 kg S 22.21.41.50 Plates, sheets, film, foil and strip of cellular polyurethanes 3921[.13(.10 + .90)] kg S 22.21.41.70 Plates, sheets, film, foil and strip of regenerated cellular cellulose 3921 14 kg S 22.21.41.80 Plates, sheets, film, foil and strip of cellular plastics (excluding of polymers of styrene, of polymers of vinyl chloride, of polyurethanes, of regenerated cellulose) 3921 19 kg S CPA: 22.21.42 Other plates, sheets, film, foil and strip, of plastics, non-cellular 22.21.42.30 Non-cellular plates, sheets, film, foil, strip of condensation or rearrangement polymerisation products, polyesters, reinforced, laminated, supported/similarly comb. with other materials) 3921 90 10 kg S 22.21.42.50 Non-cellular plates, strips ¦, of phenolic resins 3921 90 30 kg S 22.21.42.75 Non-cellular plates, sheets, film, foil, strip of condensation or rearrangement polymerisation products, amino-resins (high pressure laminates, decorative surface one/both sides) 3921 90 41 kg S 22.21.42.79 Other plates, sheets, films, foil and strip, of polymerisation products 3921[.90(.43 + .49 + .55 + .60)] kg S 22.21.42.80 Other plates ¦, non-cellular of plastics other than made by polymerisation 3921 90 90 kg S NACE: 22.22 Manufacture of plastic packing goods CPA: 22.22.11 Sacks and bags (including cones), of polymers of ethylene 22.22.11.00 Sacks and bags of polymers of ethylene (including cones) 3923 21 kg S CPA: 22.22.12 Sacks and bags (including cones), of other plastics than polymers of ethylene 22.22.12.00 Plastic sacks and bags (including cones) (excluding of polymers of ethylene) 3923[.29(.10 + .90)] kg S CPA: 22.22.13 Boxes, cases, crates and similar articles of plastics 22.22.13.00 Plastic boxes, cases, crates and similar articles for the conveyance or packing of goods 3923 10 kg S CPA: 22.22.14 Carboys, bottles, flasks and similar articles of plastics 22.22.14.50 Plastic carboys, bottles, flasks and similar articles for the conveyance or packing of goods, of a capacity  ¤ 2 litres 3923 30 10 p/st S 22.22.14.70 Plastic carboys, bottles, flasks and similar articles for the conveyance or packing of goods, of a capacity > 2 litres 3923 30 90 p/st S CPA: 22.22.19 Other plastic packing goods 22.22.19.10 Spools, cops, bobbins and similar supports, of plastics 3923[.40(.10 + .90)] kg S 22.22.19.25 Plastic stoppers, lids, caps, capsules and other closures 3923[.50(.10 + .90)] kg S 22.22.19.50 Articles for the conveyance or packaging of goods, of plastics (excluding boxes, cases, crates and similar articles; sacks and bags, including cones; carboys, bottles, flasks and similar articles; spools, spindles, bobbins and similar supports; stoppers, lids, caps and other closures) 3923 90 kg S NACE: 22.23 Manufacture of builders' ware of plastic CPA: 22.23.11 Floor, wall or ceiling coverings of plastics, in rolls or in the form of tiles 22.23.11.55 Floor coverings in rolls or in tiles and wall or ceiling coverings consisting of a support impregnated, coated or covered with polyvinyl chloride 3918 10 10 m2 S 22.23.11.59 Other floor, wall, ceiling ¦ coverings of polymers of vinyl chloride 3918 10 90 m2 S 22.23.11.90 Floor coverings in rolls or in tiles; and wall or ceiling coverings of plastics (excluding of polymers of vinyl chloride) 3918 90 m2 S CPA: 22.23.12 Baths, wash-basins, lavatory pans and covers, flushing cisterns and similar sanitary ware, of plastics 22.23.12.50 Plastic baths, shower-baths, sinks and wash-basins 3922 10 p/st @ S 22.23.12.70 Plastic lavatory seats and covers 3922 20 p/st @ S 22.23.12.90 Plastic bidets, lavatory pans, flushing cisterns and similar sanitary ware (excluding baths, showers-baths, sinks and wash-basins, lavatory seats and covers) 3922 90 p/st @ S CPA: 22.23.13 Reservoirs, tanks, vats and similar containers, capacity > 300 l, of plastics 22.23.13.00 Plastic reservoirs, tanks, vats, intermediate bulk and similar containers, of a capacity > 300 litres 3925 10 kg S CPA: 22.23.14 Doors, windows and frames and thresholds for doors; shutters, blinds and similar articles and parts thereof, of plastics 22.23.14.50 Plastic doors, windows and their frames and thresholds for doors 3925 20 p/st S 22.23.14.70 Plastic shutters, blinds and similar articles and parts thereof 3925 30 kg S CPA: 22.23.15 Linoleum and hard non-plastic surface floor coverings, i.e. resilient floor coverings, such as vinyl, linoleum etc. 22.23.15.00 Linoleum, floor coverings consisting of a coating or covering applied on a textile backing (excluding sheets and plates of linoleum compounds) 5904[.10 + .90] m2 S CPA: 22.23.19 Builders' ware of plastics n.e.c. 22.23.19.50 Builder's fittings and mountings intended for permanent installation of plastics 3925 90 10 kg S 22.23.19.90 Builders' ware for the manufacture of flooring, walls, partition walls, ceilings, roofing, etc., guttering and accessories, banisters, fences and the like, fitted shelving for shops, factories, warehouses, storerooms, etc., architectural ornaments such as fluting, vaulting and friezes, of plastics, n.e.c. 3925 90 80 kg S CPA: 22.23.20 Prefabricated buildings of plastics 22.23.20.00 z Prefabricated buildings, of plastics 9406 00 80a S NACE: 22.29 Manufacture of other plastic products CPA: 22.29.10 Apparel and clothing accessories (including gloves), of plastics 22.29.10.00 Plastic articles of apparel and clothing accessories (including gloves, raincoats, aprons, belts and babies' bibs) (excluding headgear) 3926 20 kg S CPA: 22.29.21 Self-adhesive plates, sheets, film, foil, tapes, strip and other flat shapes of plastics, in rolls of width  ¤ 20 cm 22.29.21.30 Self-adhesive strips of plastic with a coating consisting of unvulcanised natural or synthetic rubber, in rolls of a width  ¤ 20 cm 3919[.10(.12 + .15 + .19)] kg S 22.29.21.40 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, in rolls  ¤ 20 cm wide (excluding plastic strips coated with unvulcanised natural or synthetic rubber) 3919 10 80 kg S CPA: 22.29.22 Other self-adhesive plates, sheets, film, foil, tapes, strip and other flat shapes of plastics 22.29.22.40 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls > 20 cm wide (excluding floor, wall and ceiling coverings of HS 3918 ) 3919 90 kg S CPA: 22.29.23 Tableware, kitchenware, other household articles and toilet articles, of plastics 22.29.23.20 Tableware and kitchenware of plastic 3924 10 kg S 22.29.23.40 Household articles and toilet articles, of plastics (excluding tableware, kitchenware, baths, shower-baths, washbasins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware) 3924 90 kg S CPA: 22.29.24 Parts n.e.c. for lamps and lighting fitting, illuminated name-plates and the like, of plastics 22.29.24.00 Plastic parts for lamps, lighting fittings and illuminated signs and name-plates 9405 92 S CPA: 22.29.25 Office or school supplies of plastics 22.29.25.00 Office or school supplies of plastic (including paperweights, paper-knives, blotting pads, pen-rests and book marks) 3926 10 kg S CPA: 22.29.26 Fittings for furniture, coachwork or the like, of plastics; statuettes and other ornamental articles, of plastics 22.29.26.10 Plastic fittings for furniture, coachwork or the like 3926 30 kg S 22.29.26.20 Statuettes and other ornamental articles of plastic (including photograph, picture and similar frames) 3926 40 kg S 22.29.26.30 Perforated buckets and similar articles used to filter water at the entrance to drains, of plastic 3926 90 50 kg S CPA: 22.29.29 Other articles of plastics 22.29.29.10 Hard rubber or plastic combs, hair-slides and the like (excluding electro-thermic hairdressing apparatus) 9615 11 kg S 22.29.29.15 z Hairpins, curling pins, curling grips, hair-curlers and the like, and parts thereof, of plastic (excluding electro-thermic hairdressing apparatus) 9615 90 00a kg S 22.29.29.20 Outer soles and heels of plastics 6406 20 90 p/st @ S 22.29.29.50 Other articles made from sheet 3926 90 92 kg S 22.29.29.95 * Other articles of plastic n.e.c (excluding appliances identifiable for ostomy use) 3926 90 97 S CPA: 22.29.91 Manufacturing services of other plastic products 22.29.91.10 Plastic parts for machinery and mechanical appliances, excluding internal combustion piston engines, gas turbines S S1 22.29.91.25 Plastic parts for apparatus of HS 8509 and 8516 S S1 22.29.91.27 Plastic parts for turntables, record players, cassette-players, magnetic tape recorders, other sound or video recording/reproducing apparatus excluding pick-up cartridges S S1 22.29.91.30 Plastic parts for apparatus of HS 8525 to 8528 S S1 22.29.91.40 Plastic products, parts of apparatus of HS 8535 to 8537 , and 8542 S S1 22.29.91.50 Plastic parts for locomotives or rolling stock, railway or tramway track fixtures and fittings, mechanical signalling, safety or traffic control equipment S S1 22.29.91.60 Plastic parts and accessories for all land vehicles (excluding for locomotives or rolling stock) S S1 22.29.91.80 Plastic parts for aircraft and spacecraft S S1 22.29.91.93 Plastic parts for electrical machinery and equipment, sound recorders and reproducers, television image and sound recorders and reproducers S S1 22.29.91.97 Plastic parts for optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus S S1 NACE: 23.11 Manufacture of flat glass CPA: 23.11.11 Glass cast, rolled, drawn or blown, in sheets, but not otherwise worked 23.11.11.10 Non-wired sheets, of cast or rolled glass, whether or not with absorbent, reflecting or non-reflecting layer, but not otherwise worked 7003[.12(.10 + .91 + .99) + .19(.10 + .90)] m2 S 23.11.11.30 Wired sheets or profiles, of cast or rolled glass, whether or not with absorbent, reflecting or non-reflecting layer, but not otherwise worked 7003[.20 + .30] kg S 23.11.11.50 Sheets, of drawn glass or blown glass, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked 7004[.20(.10 + .91 + .99) + .90(.10 + .80)] m2 S CPA: 23.11.12 Float glass and surface ground or polished glass, in sheets, but not otherwise worked 23.11.12.12 Non-wired sheets, of float, surface ground or polished glass, having a non-reflecting layer 7005 10 05 m2 S 23.11.12.14 Non-wired sheets, of float, surface ground or polished glass, having an absorbent or reflective layer, of a thickness  ¤ 3,5 mm 7005 10 25 m2 S 23.11.12.17 Non-wired sheets, of float, surface ground or polished glass, having an absorbent or reflecting layer, not otherwise worked, of a thickness > 3,5 mm 7005[.10(.30 + .80)] m2 S 23.11.12.30 Non-wired sheets, of float, surface ground or polished glass, coloured throughout the mass, opacified, flashed or merely surface ground 7005[.21(.25 + .30 + .80)] m2 S 23.11.12.90 Other sheets of float/ground/polished glass, n.e.c. 7005[.29(.25 + .35 + .80) + .30] m2 S NACE: 23.12 Shaping and processing of flat glass CPA: 23.12.11 Glass in sheets, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or mounted 23.12.11.50 Optical glass of HS 7003 , 7004 or 7005 , bent, edge-worked, engraved, etc. 7006 00 10 kg S 23.12.11.90 Other glass of HS 7003 , 7004 or 7005 , bent, edge-worked, engraved, etc. 7006 00 90 kg S CPA: 23.12.12 Safety glass 23.12.12.10 Toughened (tempered) safety glass, of size and shape suitable for incorporation in motor vehicles, aircraft, spacecraft, vessels and other vehicles 7007[.11(.10 + .90)] m2 @ S 23.12.12.30 Toughened (tempered) safety glass, n.e.c. 7007[.19(.10 + .20 + .80)] m2 S 23.12.12.50 Laminated safety glass, of size and shape suitable for incorporation in motor vehicles, aircraft, spacecraft, vessels and other vehicles 7007[.21(.20 + .80)] kg S 23.12.12.70 Laminated safety glass, n.e.c. 7007 29 m2 S CPA: 23.12.13 Glass mirrors; multiple walled insulating units of glass 23.12.13.30 Multiple-walled insulating units of glass 7008[.00(.20 + .81 + .89)] m2 S 23.12.13.50 Glass rear-view mirrors for vehicles 7009 10 p/st S 23.12.13.90 Other glass mirrors, whether or not framed 7009[.91 + .92] kg S NACE: 23.13 Manufacture of hollow glass CPA: 23.13.11 Bottles, jars, phials and other containers, of glass, except ampoules; stoppers, lids and other closures, of glass 23.13.11.10 Glass preserving jars, stoppers, lids and other closures (including stoppers and closures of any material presented with the containers for which they are intended) 7010[.20 + .90(.10)] kg S 23.13.11.20 Containers made from tubing of glass (excluding preserving jars) 7010 90 21 p/st S 23.13.11.30 Glass containers of a nominal capacity  ¥ 2,5 litres (excluding preserving jars) 7010 90 31 p/st S 23.13.11.40 Bottles of colourless glass of a nominal capacity < 2,5 litres, for beverages and foodstuffs (excluding bottles covered with leather or composition leather, infant's feeding bottles) 7010[.90(.41 + .43 + .45 + .47)] p/st S 23.13.11.50 Bottles of coloured glass of a nominal capacity < 2,5 litres, for beverages and foodstuffs (excluding bottles covered with leather or composition leather, infant's feeding bottles) 7010[.90(.51 + .53 + .55 + .57)] p/st S 23.13.11.60 Glass containers for beverages and foodstuffs of a nominal capacity < 2,5 litres (excluding bottles, flasks covered with leather or composition leather, domestic glassware, vacuum flasks and vessels) 7010[.90(.61 + .67)] p/st S 23.13.11.70 Glass containers for pharmaceutical products of a nominal capacity < 2,5 litres 7010[.90(.71 + .79)] p/st S 23.13.11.80 Glass containers of a nominal capacity < 2,5 litres for the conveyance or packing of goods (excluding for beverages and foodstuffs, for pharmaceutical products, containers made from glass tubing) 7010[.90(.91 + .99)] p/st S CPA: 23.13.12 Drinking glasses other than of glass-ceramics 23.13.12.20 Drinking glasses (including stemware drinking glasses), other than of glass ceramics, of lead crystal, gathered by hand 7013[.22(.10) + .33(.11 + .19)] p/st S 23.13.12.40 Drinking glasses (including stemware drinking glasses), other than of glass ceramics, of lead crystal, gathered mechanically 7013[.22(.90) + .33(.91 + .99)] p/st S 23.13.12.60 Drinking glasses (excluding stemware drinking glasses and products of glass ceramics or lead crystal), of toughened glass 7013 37 10 p/st S 23.13.12.90 Other drinking glasses 7013[.28(.10 + .90) + .37(.51 + .59 + .91 + .99)] p/st S CPA: 23.13.13 Glassware of a kind used for table or kitchen purposes, for toilet, office, indoor decorations and the like 23.13.13.10 Table or kitchen glassware of lead crystal gathered by hand (excluding of glass-ceramics, of toughened glass, drinking glasses) 7013[.41(.10) + .91(.10)] p/st S 23.13.13.30 Table or kitchen glassware of lead crystal gathered mechanically (excluding of glass ceramics, of toughened glass, drinking glasses) 7013[.41(.90) + .91(.90)] p/st S 23.13.13.50 Table/kitchen glassware with linear coefficient of expansion  ¤ 5 Ã  10  6/K, temperature range of 0 °C to 300 °C excluding of glass-ceramics, lead crystal/toughened glass, drinking glasses 7013 42 p/st S 23.13.13.60 Glass-ceramic table, kitchen, toilet, office, indoor decoration or similar purpose glassware 7013 10 p/st S 23.13.13.90 Table/kitchen glassware (excluding drinking), toughened glass 7013[.49(.10 + .91 + .99) + .99] p/st S CPA: 23.13.14 Glass inners for vacuum flasks or for other vacuum vessels 23.13.14.00 Glass inners for vacuum flasks or for other vacuum vessels (including unfinished and finished) 7020[.00(.07 + .08)] p/st @ S NACE: 23.14 Manufacture of glass fibres CPA: 23.14.11 Slivers, rovings, yarn and chopped strands, of glass fibre 23.14.11.10 Glass fibre threads cut into lengths of at least 3 mm but  ¤ 50 mm (chopped strands) 7019 11 kg S 23.14.11.30 Glass fibre filaments (including rovings) 7019 12 kg S 23.14.11.50 Slivers; yarns and chopped strands of filaments of glass fibres (excluding glass fibre threads cut into lengths of at least 3 mm but  ¤ 50 mm) 7019 19 10 kg S 23.14.11.70 Staple glass fibre articles 7019 19 90 kg S CPA: 23.14.12 Voiles, webs, mats, mattresses, boards and other articles of glass fibres, except woven fabrics 23.14.12.20 Mats of irregularly laminated glass fibres (excl. glass wool) 7019 31 kg S 23.14.12.40 Thin sheets voiles of irregularly laminated glass fibres (excl. glass wool) 7019 32 kg S 23.14.12.50 Non-woven glass fibre webs; felts; mattresses and boards 7019 39 kg S 23.14.12.97 Glass fibres, incl. glass wool, and articles thereof (excl. staple fibres, rovings, yarn, chopped strands, woven fabrics, also narrow fabrics, thin sheets voiles, webs, mats, mattresses and boards and similar nonwoven products, mineral wool and articles thereof, electrical insulators or parts thereof, optical fibres, fibre bundles or cable, brushes of glass fibres, and dolls' wigs) 7019 90 kg S NACE: 23.19 Manufacture and processing of other glass, including technical glassware CPA: 23.19.11 Glass in the mass, in balls (except microspheres), rods or tubes, unworked 23.19.11.10 Glass in the mass (excluding glass in the form of powder, granules or flakes) 7001[.00(.91 + .99)] kg S 23.19.11.30 Unworked glass in balls or rods (excluding glass balls as toys, glass balls which have been ground after shaping, used as stoppers for bottles, glass microspheres  ¤ 1 mm in diameter) 7002[.10 + .20(.10 + .90)] kg S 23.19.11.50 Unworked glass tubes (including tubes which have had fluorescent material added to them in the mass) (excluding tubes coated inside with fluorescent material) 7002[.31 + .32 + .39] kg S CPA: 23.19.12 Paving blocks, bricks, tiles and other articles of pressed or moulded glass; leaded lights and the like; multicellular or foam glass in blocks, plates or similar forms 23.19.12.00 Paving blocks, bricks, tiles and other articles of pressed or moulded glass; leaded lights and the like; multicellular or foam glass in blocks, plates or similar forms 7016[.90(.10 + .40 + .70)] kg S CPA: 23.19.21 Glass envelopes, open, and glass parts thereof, for electric lamps, cathode-ray tubes or the like 23.19.21.00 Open glass envelopes for electric lamps, cathode-ray tubes or the like 7011[.10 + .20 + .90] kg S CPA: 23.19.22 Glasses for clocks, watches or spectacles, not optically worked; hollow spheres and their segments, for the manufacture of such glasses 23.19.22.00 Clock or watch glasses, glasses for spectacles, not optically worked 7015[.10 + .90] kg S CPA: 23.19.23 Laboratory, hygienic or pharmaceutical glassware; ampoules of glass 23.19.23.30 Laboratory, hygienic or pharmaceutical glassware whether or not graduated 7017[.10 + .20 + .90] kg S 23.19.23.50 Glass ampoules used for the conveyance or packing of goods 7010 10 p/st S CPA: 23.19.24 Glass parts for lamps and lighting fittings, illuminated signs, name-plates and the like 23.19.24.00 Glass parts for lamps and lighting fittings, etc. 9405[.91(.10 + .90)] S CPA: 23.19.25 Electrical insulators of glass 23.19.25.00 Glass electrical insulators (excluding insulating fittings (other than insulators) for electrical machinery, appliances or equipment) 8546 10 kg S CPA: 23.19.26 Articles of glass n.e.c. 23.19.26.40 Signalling glassware and optical elements of glass, not optically worked; glass cubes and other glass smallwares, for mosaic or similar decorative purposes (excluding finished panels and other decorative motifs made from mosaic cubes) 7014 + 7016 10 kg S 23.19.26.70 Glass smallware (including beads, imitation pearls/stones, etc.) 7018[.10(.11 + .19 + .30 + .51 + .59 + .90) + .20 + .90(.10 + .90)] kg S 23.19.26.90 Other articles of glass, n.e.c. 7020[.00(.05 + .10 + .30 + .80)] S NACE: 23.20 Manufacture of refractory products CPA: 23.20.11 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals or earth 23.20.11.00 Ceramic goods of siliceous fossil meals or earths including bricks, blocks, slabs, panels, tiles, hollow bricks, cylinder shells and pipes excluding filter plates containing kieselguhr and quartz 6901 kg S CPA: 23.20.12 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than of siliceous fossil meals or earths 23.20.12.10 Refractory ceramic constructional goods containing >50 % of MgO, CaO or Cr2O3 including bricks, blocks and tiles excluding goods of siliceous fossil meals or earths, tubing and piping 6902 10 kg S 23.20.12.33 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods containing, by weight,  ¥ 93 % silica (excl. those of siliceous fossil meals or similar siliceous earths) 6902 20 10 kg S 23.20.12.35 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods containing, by weight, > 7 % but < 45 % alumina, but > 50 % by weight combined with silica 6902 20 91 kg S 23.20.12.37 Refractory bricks, blocks ¦, weight > 50 % Al2O3 and/or SiO2: others 6902 20 99 kg S 23.20.12.90 Refractory bricks, blocks, tiles, etc., n.e.c. 6902 90 kg S CPA: 23.20.13 Refractory cements, mortars, concretes and similar compositions n.e.c. 23.20.13.00 Refractory cements, mortars, concretes and similar compositions (including refractory plastics, ramming mixes, gunning mixes) (excluding carbonaceous pastes) 3816 kg S CPA: 23.20.14 Unfired refractory products and other refractory ceramic goods 23.20.14.10 Articles of stone or other mineral substances, n.e.s. containing magnesite, dolomite or chromite 6815 91 kg S 23.20.14.30 Refractory ceramic goods, n.e.c., by weight > 25 % graphite or other forms of carbon 6903[.10 + .90(.10)] kg S 23.20.14.55 Refractory ceramic goods, n.e.c., alumina or silica or mixture > 50 %: alumina < 45 % 6903 20 10 kg S 23.20.14.59 Refractory ceramic goods, n.e.c., alumina or silica or mixture > 50 %: alumina  ¥ 45 % 6903 20 90 kg S 23.20.14.90 Refractory ceramic goods, n.e.c. 6903 90 90 kg S NACE: 23.31 Manufacture of ceramic tiles and flags CPA: 23.31.10 Ceramic tiles and flags 23.31.10.10 Unglazed ceramic mosaic tiles, cubes and similar articles, with a surface area < 49 cm2 6907 10 m2 S 23.31.10.20 Glazed ceramic mosaic tiles, cubes and similar articles, with a surface area < 49 cm2 6908 10 m2 S 23.31.10.50 Unglazed ceramic and stoneware flags and paving, hearth or wall tiles; unglazed ceramic and stoneware mosaic cubes and the like, whether or not on a backing 6907[.90(.20 + .80)] m2 S 23.31.10.71 Glazed ceramic double tiles of the spaltplatten type 6908[.90(.11 + .31)] m2 S 23.31.10.73 Glazed stoneware flags and paving, hearth or wall tiles, with a face of > 90 cm2 6908 90 91 m2 S 23.31.10.75 Glazed earthenware or fine pottery ceramic flags and paving, hearth or wall tiles, with a face of > 90 cm2 6908 90 93 m2 S 23.31.10.79 Glazed ceramic flags and paving, hearth or wall tiles excluding double tiles of the spaltplatten type, stoneware, earthenware or fine pottery flags, paving or tiles with a face of not > 90 cm2 6908[.90(.20 + .51 + .99)] m2 S NACE: 23.32 Manufacture of bricks, tiles and construction products, in baked clay CPA: 23.32.11 Non-refractory ceramic building bricks, flooring blocks, support or filler tiles and the like 23.32.11.10 Non-refractory clay building bricks (excluding of siliceous fossil meals or earths) 6904 10 m3 @ S 23.32.11.30 Non-refractory clay flooring blocks, support or filler tiles and the like (excluding of siliceous fossil meals or earths) 6904 90 kg S CPA: 23.32.12 Roofing tiles, chimney-pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods 23.32.12.50 Non-refractory clay roofing tiles 6905 10 p/st S 23.32.12.70 Non-refractory clay constructional products (including chimneypots, cowls, chimney liners and flue-blocks, architectural ornaments, ventilator grills, clay-lath; excluding pipes, guttering and the like) 6905 90 kg S CPA: 23.32.13 Ceramic pipes, conduits, guttering and pipe fittings 23.32.13.00 Ceramic pipes, conduits, guttering and pipe fittings: drain pipes and guttering with fittings 6906 kg S NACE: 23.41 Manufacture of ceramic household and ornamental articles CPA: 23.41.11 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china 23.41.11.30 Porcelain or china tableware and kitchenware (excluding electro-thermic apparatus, coffee or spice mills with metal working parts) 6911 10 kg S 23.41.11.50 Household and toilet articles, n.e.c., of porcelain or china 6911 90 kg S CPA: 23.41.12 Tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china 23.41.12.10 * Ceramic tableware, other household articles: common pottery 6912[.00(.21 + .81)] kg S 23.41.12.30 * Ceramic tableware, other household articles: stoneware 6912[.00(.23 + .83)] kg S 23.41.12.50 * Ceramic tableware, other household articles: earthenware or fine pottery 6912[.00(.25 + .85)] kg S 23.41.12.90 * Ceramic tableware, other household articles: others 6912[.00(.29 + .89)] kg S CPA: 23.41.13 Statuettes and other ornamental ceramic articles 23.41.13.30 Statuettes and other ornamental articles, of porcelain or china 6913 10 S 23.41.13.50 Ceramic statuettes and other ornamental articles 6913[.90(.10 + .93 + .98)] S NACE: 23.42 Manufacture of ceramic sanitary fixtures CPA: 23.42.10 Ceramic sanitary fixtures 23.42.10.30 Ceramic sinks, etc. and other sanitary fixtures, of porcelain or china 6910 10 p/st @ S 23.42.10.50 Ceramic sinks, wash basins, baths ¦ and other sanitary fixtures, n.e.c. 6910 90 p/st @ S NACE: 23.43 Manufacture of ceramic insulators and insulating fittings CPA: 23.43.10 Electrical insulators of ceramics; insulating fittings, for electrical machines, appliances or equipment, of ceramics 23.43.10.30 Electrical insulators of ceramics (excluding insulating fittings) 8546 20 kg S 23.43.10.50 Insulating fittings for electrical purposes, of ceramics 8547 10 kg S NACE: 23.44 Manufacture of other technical ceramic products CPA: 23.44.11 Ceramic wares for laboratory, chemical or other technical uses, of porcelain or china 23.44.11.00 Ceramic wares for laboratory, chemical, technical use, of porcelain or china 6909 11 kg S CPA: 23.44.12 Ceramic wares for laboratory, chemical or other technical uses, other than of porcelain or china 23.44.12.10 Ceramic wares for laboratory, chemical, technical use, other material than porcelain or china 6909[.12 + .19] kg S 23.44.12.30 Permanent magnets and articles intended to become permanent magnets (excluding of metal) 8505[.19(.10 + .90)] kg S NACE: 23.49 Manufacture of other ceramic products CPA: 23.49.11 Ceramic articles for use in agriculture and for the conveyance or packing of goods 23.49.11.00 Ceramic articles for use in agriculture and for the conveyance or packing of goods 6909 90 kg S CPA: 23.49.12 Other non-structural ceramic articles n.e.c. 23.49.12.30 Other ceramic articles of porcelain/china including non-refractory firebrick cheeks, parts of stoves/fireplaces, flower-pots, handles and knobs, signs/motifs for shops, radiator humidifiers 6914 10 kg S 23.49.12.50 Ceramic articles, n.e.s. (excluding of porcelain or china) 6914 90 kg S NACE: 23.51 Manufacture of cement CPA: 23.51.11 Cement clinkers 23.51.11.00 Cement clinker 2523 10 kg T CPA: 23.51.12 Portland cement, aluminous cement, slag cement and similar hydraulic cements 23.51.12.10 Portland cement 2523[.21 + .29] kg S 23.51.12.90 Other hydraulic cements 2523[.30 + .90] kg S NACE: 23.52 Manufacture of lime and plaster CPA: 23.52.10 Quicklime, slaked lime and hydraulic lime 23.52.10.33 Quicklime 2522 10 kg S 23.52.10.35 Slaked lime 2522 20 kg S 23.52.10.50 Hydraulic lime 2522 30 kg S CPA: 23.52.20 Plaster 23.52.20.00 Plasters consisting of calcined gypsum or calcium sulphate (including for use in building, for use in dressing woven fabrics or surfacing paper, for use in dentistry) 2520 20 kg S CPA: 23.52.30 Calcined or agglomerated dolomite 23.52.30.30 Calcined and sintered dolomite, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs 2518 20 kg T 23.52.30.50 Agglomerated dolomite (including tarred dolomite) 2518 30 kg T NACE: 23.61 Manufacture of concrete products for construction purposes CPA: 23.61.11 Tiles, flagstones, bricks and similar articles, of cement, concrete or artificial stone 23.61.11.30 Building blocks and bricks of cement, concrete or artificial stone 6810[.11(.10 + .90)] kg S 23.61.11.50 Tiles, flagstones and similar articles of cement, concrete or artificial stone (excluding building blocks and bricks) 6810 19 kg S CPA: 23.61.12 Prefabricated structural components for building or civil engineering, of cement, concrete or artificial stone 23.61.12.00 Prefabricated structural components for building or civil engineering, of cement, concrete or artificial stone 6810 91 kg S CPA: 23.61.20 Prefabricated buildings of concrete 23.61.20.00 z Prefabricated buildings of concrete 9406 00 80b S NACE: 23.62 Manufacture of plaster products for construction purposes CPA: 23.62.10 Plaster products for construction purposes 23.62.10.50 Boards, sheets, panels, tiles and similar articles of plaster or of compositions based on plaster, faced or reinforced with paper or paperboard only (excluding articles agglomerated with plaster, ornamented) 6809 11 m2 S 23.62.10.90 Boards, sheets, panels, tiles and similar articles of plaster or of compositions based on plaster, not faced or reinforced with paper or paperboard only (excluding articles agglomerated with plaster, ornamented) 6809 19 m2 S NACE: 23.63 Manufacture of ready-mixed concrete CPA: 23.63.10 Ready-mixed concrete 23.63.10.00 Ready-mixed concrete 3824 50 10 kg S NACE: 23.64 Manufacture of mortars CPA: 23.64.10 Mortars 23.64.10.00 Factory made mortars 3824 50 90 kg S NACE: 23.65 Manufacture of fibre cement CPA: 23.65.11 Boards, blocks and similar articles of vegetable fibre, straw or wood waste, agglomerated with mineral binders 23.65.11.00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 6808 m2 @ S CPA: 23.65.12 Articles of asbestos-cement, cellulose fibre-cement or the like 23.65.12.20 Articles of asbestos-cement, of cellulose fibre-cement or similar mixtures of fibres (asbestos, cellulose or other vegetable fibres, synthetic polymer, glass or metallic fibres, etc.) and cement or other hydraulic binders, containing asbestos 6811 40 kg S 23.65.12.40 Sheets, panels, tiles and similar articles, of cellulose fibre-cement or similar mixtures of fibres (cellulose or other vegetable fibres, synthetic polymer, glass or metallic fibres, etc.) and cement or other hydraulic binders, not containing asbestos 6811[.81 + .82] m2 @ S 23.65.12.70 Articles of cellulose fibre-cement or the like, not containing asbestos (excluding corrugated and other sheets, panels, paving, tiles and similar articles) 6811 89 kg S NACE: 23.69 Manufacture of other articles of concrete, plaster and cement CPA: 23.69.11 Other articles of plaster or compositions based on plaster n.e.c. 23.69.11.00 Articles of plaster or compositions based on plaster, n.e.c. 6809 90 kg S CPA: 23.69.19 Articles of cement, concrete or artificial stone n.e.c. 23.69.19.30 z Pipes of cement, concrete or artificial stone 6810 99 00a kg S 23.69.19.80 z Articles of cement, concrete or artificial stone for non-constructional purposes (including vases, flower pots, architectural or garden ornaments, statues and ornamental goods) 6810 99 00b kg S NACE: 23.70 Cutting, shaping and finishing of stone CPA: 23.70.11 Marble, travertine, alabaster, worked, and articles thereof (except setts, curbstones, flagstones, tiles, cubes and similar articles); artificially coloured granules, chippings and powder of marble, travertine and alabaster 23.70.11.00 Worked monumental/building stone and articles thereof, in marble, travertine and alabaster (excluding tiles, cubes/similar articles, largest surface area of which is capable of being enclosed in a square the side of which is < 7 cm, setts, kerbstones, flagstones) 6802[.21 + .91] kg S CPA: 23.70.12 Other worked ornamental or building stone and articles thereof; other artificially coloured granules and powder of natural stone; articles of agglomerated slate 23.70.12.10 Natural stone setts, kerbstones and flagstones (excluding of slate) 6801 kg S 23.70.12.30 Tiles, cubes and similar articles of natural stone, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is < 7 cm; artificially coloured granules, chippings and powder of natural stone 6802 10 kg S 23.70.12.60 Worked monumental or building stone and articles thereof, of granite (excluding tiles, cubes and similar articles, of which the largest surface area is capable of being enclosed in a square the side of which is < 7 cm, setts, kerbstones and flagstones) 6802[.23 + .93(.10 + .90)] kg S 23.70.12.70 Worked monumental or building stone and articles thereof (excluding of granite or slate, tiles; cubes and similar articles; of which the largest surface area is capable of being enclosed in a square the side of which is < 7 cm) 6802[.29 + .92 + .99(.10 + .90)] kg S 23.70.12.80 Worked slate and articles of slate or of agglomerated slate 6803[.00(.10 + .90)] kg S NACE: 23.91 Production of abrasive products CPA: 23.91.11 Millstones, grindstones, grinding wheels and the like, without frameworks, for working stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics 23.91.11.10 Millstones and grindstones, without frameworks, for milling, grinding or pulping 6804 10 kg S 23.91.11.20 Millstones, grindstones, grinding wheels and the like, without frameworks, of agglomerated synthetic or natural diamond (excluding millstones and grindstones for milling, grinding or pulping) 6804 21 kg S 23.91.11.30 Millstones, grindstones, grinding wheels and the like, without frameworks, of artificial abrasives, with binder of synthetic or artificial resin, reinforced (excluding millstones and grindstones for milling, grinding or pulping) 6804 22 18 kg S 23.91.11.40 Millstones, grindstones, grinding wheels and the like, without frameworks, of artificial abrasives, with binder of synthetic or artificial resin, non-reinforced (excluding millstones and grindstones for milling, grinding or pulping) 6804 22 12 kg S 23.91.11.50 Millstones, grindstones, grinding wheels and the like, without frameworks, of artificial abrasives, with binder of ceramics or silicates (excluding millstones and grindstones for milling, grinding or pulping) 6804 22 30 kg S 23.91.11.90 Other millstones, grindstones, grinding wheels and the like, without frameworks; hand sharpening or polishing stones 6804[.22(.50 + .90) + .23 + .30] kg S CPA: 23.91.12 Abrasive powder or grain, on a base of textile fabric, paper or paperboard 23.91.12.30 Natural or artificial abrasive powder or grain, on a base of woven textile fabric only 6805 10 m2 @ S 23.91.12.50 Natural or artificial abrasive powder or grain, on a base of paper or paperboard only 6805 20 m2 @ S 23.91.12.90 Natural or artificial abrasive powder or grain on a base (excluding on a base of woven textile only, on a base of paper or paperboard only) 6805 30 m2 @ S NACE: 23.99 Manufacture of other non-metallic mineral products n.e.c. CPA: 23.99.11 Fabricated asbestos fibres; mixtures with a basis of asbestos and magnesium carbonate; articles of such mixtures, or of asbestos; friction material for brakes, clutches and the like, not mounted 23.99.11.00 Fabricated asbestos fibres; mixtures with a basis of asbestos and magnesium carbonate; articles of such mixtures, or of asbestos; friction material for brakes, clutches and the like, not mounted 6812[.80(.10 + .90) + .91 + .92 + .93 + .99(.10 + .90)] + 6813[.20 + .81 + .89] kg S CPA: 23.99.12 Articles of asphalt or of similar material 23.99.12.55 Articles of asphalt or of similar materials, e.g. petroleum bitumen or coal tar pitch, in rolls 6807 10 m2 S 23.99.12.90 Products based on bitumen (excluding in rolls) 6807 90 kg S CPA: 23.99.13 Bituminous mixtures based on natural and artificial stone materials and bitumen, natural asphalt or related substances as a binder 23.99.13.10 Bituminous mixtures based on natural and artificial aggregate and bitumen or natural asphalt as a binder 2715 kg S 23.99.13.20 Pre-coated aggregates 2517 30 kg S CPA: 23.99.14 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of semi-manufactures 23.99.14.00 Artificial graphite, colloidal, semi-colloidal graphite, and preparations 3801[.10 + .20(.10 + .90) + .30 + .90] kg S CPA: 23.99.15 Artificial corundum 23.99.15.00 Artificial corundum (excluding mechanical mixtures) 2818[.10(.11 + .19 + .91 + .99)] kg S CPA: 23.99.19 Non-metallic mineral products n.e.c. 23.99.19.10 Slag wool, rock wool and similar mineral wools and mixtures thereof, in bulk, sheets or rolls 6806 10 kg S 23.99.19.20 Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials and mixtures thereof 6806[.20(.10 + .90)] kg S 23.99.19.30 Mixtures and articles of heat/sound-insulating materials n.e.c. 6806 90 kg S 23.99.19.50 Worked mica and articles of mica 6814[.10 + .90] kg S 23.99.19.70 Non-electrical articles of graphite or other carbon 6815[.10(.10 + .90)] kg S 23.99.19.80 Articles of peat (including sheets, cylinder shells and plant pots) (excluding textile articles of peat fibre) 6815 20 kg S 23.99.19.90 Articles of stone or other mineral substances, n.e.c. 6815 99 kg S NACE: 24.10 Manufacture of basic iron and steel and of ferro-alloys CPA: 24.10.11 Pig iron and spiegeleisen in pigs, blocks or other primary forms 24.10.11.00 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7201[.10(.11 + .19 + .30 + .90) + .20 + .50(.10 + .90)] kg S CPA: 24.10.12 Ferro-alloys 24.10.12.15 Ferro-manganese 7202[.11(.20 + .80) + .19] kg S 24.10.12.30 Ferro-silicon 7202[.21 + .29(.10 + .90)] kg S 24.10.12.45 Ferro-silico-manganese 7202 30 kg S 24.10.12.60 Ferro-chromium 7202[.41(.10 + .90) + .49(.10 + .50 + .90)] kg S 24.10.12.75 Ferro-molybdenum 7202 70 kg S 24.10.12.90 Other ferro alloys n.e.c. 7202[.50 + .60 + .80 + .91 + .92 + .93 + .99(.10 + .30 + .80)] kg S CPA: 24.10.13 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 24.10.13.00 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7203[.10 + .90] kg S CPA: 24.10.14 Granules and powders, of pig iron and spiegeleisen, or steel 24.10.14.10 Granules and powders, of pig iron, spiegeleisen, iron or steel 7205[.10 + .21 + .29] kg S 24.10.14.20 Remelting scrap ingots of iron or steel (excluding products whose chemical composition conforms to the definitions of pig iron, spiegeleisen, or ferro-alloys) 7204 50 kg S CPA: 24.10.21 Non alloy steel in ingots or other primary forms and semi-finished products of non alloy steel 24.10.21.10 Flat semi-finished products (of non-alloy steel) 7207[.12(.10 + .90) + .20(.32 + .39)] kg S 24.10.21.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of non-alloy steel) 7206 10 + 7207[.11(.11a + .14a + .16a) + .19(.12a) + .20(.11a + .15a + .17a + .52a)] kg S 24.10.21.22 z Other ingots, primary forms and long semi-finished products including blanks (of non-alloy steel) 7206 90 + 7207[.11(.11b + .14b + .16b + .90) + .19(.12b + .19 + .80) + .20(.11b + .15b + .17b + .19 + .52b + .59 + .80)] kg S CPA: 24.10.22 Stainless steel in ingots or other primary forms and semi-finished products of stainless steel 24.10.22.10 Flat semi-finished products (slabs) (of stainless steel) 7218[.91(.10 + .80)] kg S 24.10.22.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of stainless steel) 7218[.10(.00a) + .99(.11a + .20a)] kg S 24.10.22.22 z Other ingots, primary forms and long semi-finished products (of stainless steel) 7218[.10(.00b) + .99(.11b + .19 + .20b + .80)] kg S CPA: 24.10.23 Other alloy steel in ingots or other primary forms and semi-finished products of other alloy steel 24.10.23.10 Flat semi-finished products (of alloy steel other than of stainless steel) 7224 90 14 kg S 24.10.23.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of alloy steel other than of stainless steel) 7224[.10(.10a + .90a) + .90(.02a + .03a + .05a + .07a + .31a + .38a)] kg S 24.10.23.22 z Other ingots, primary forms and long semi-finished products (of alloy steel other than of stainless steel) 7224[.10(.10b + .90b) + .90(.02b + .03b + .05b + .07b + .18 + .31b + .38b + .90)] kg S CPA: 24.10.31 Flat rolled products of non alloy steel, not further worked than hot rolled, of a width of  ¥ 600 mm 24.10.31.10 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, simply hot-rolled, not clad, plated or coated, in coils 7208[.10 + .25 + .26 + .27 + .36 + .37 + .38 + .39] kg S 24.10.31.30 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, not in coils, simply hot-rolled, not clad, plated or coated, with patterns in relief directly due to the rolling process and products of a thickness < 4,75 mm, without patterns in relief (excluding rolled on four faces or in a closed bow pass of a width  ¤ 1 250 mm and of a thickness of  ¥ 4 mm) 7208[.40 + .53(.90) + .54] kg S 24.10.31.50 Flat-rolled products, of iron or non-alloy steel, of a width  ¥ 600 mm (excluding wide flats), not in coils, simply hot-rolled, not clad, plated or coated, without patterns in relief; flat-rolled products of iron or steel, of a width  ¥ 600 mm, hot-rolled and further worked, but not clad, plated or coated 7208[.51(.20 + .91 + .98) + .52(.10 + .91 + .99) + .53(.10) + .90(.20 + .80)] kg S CPA: 24.10.32 Flat rolled products of non alloy steel, not further worked than hot rolled, of a width of < 600 mm 24.10.32.10 Flat-rolled products of iron or non-alloy steel, simply hot-rolled on four faces or in a closed box pass, not clad, plated or coated, of a width of > 150 mm but < 600 mm and a thickness of  ¥ 4 mm, not in coils, without patterns in relief, commonly known as wide flats 7211 13 kg S 24.10.32.30 Flat-rolled products of iron or non-alloy steel, of a width < 600 mm, simply hot-rolled, not clad, plated or coated (excluding wide flats) 7211[.14 + .19] kg S CPA: 24.10.33 Flat rolled products of stainless steel, not further worked than hot rolled, of a width  ¥ 600 mm 24.10.33.10 z Hot-rolled flat products in coil for rerolling of a width of 600 mm or more, of stainless steel 7219[.11(.00a) + .12(.10a + .90a) + .13(.10a + .90a) + .14(.10a + .90a)] kg S 24.10.33.20 z Other hot-rolled flat products in coil of a width of 600 mm or more, of stainless steel 7219[.11(.00b) + .12(.10b + .90b) + .13(.10b + .90b) + .14(.10b + .90b)] kg S 24.10.33.30 Plates and sheets produced by cutting from hot-rolled wide strip of a width of 600 mm or more, of stainless steel 7219[.22(.10 + .90) + .23 + .24] kg S 24.10.33.40 Plates and sheets produced on a reversing mill (quarto) of a width of 600 mm or more and wide flats, of stainless steel 7219[.21(.10 + .90)] kg S CPA: 24.10.34 Flat rolled products of stainless steel, not further worked than hot rolled, of a width of < 600 mm 24.10.34.10 z Hot-rolled flat products in coil for rerolling of a width of less than 600 mm, of stainless steel 7220[.11(.00a) + .12(.00a)] kg S 24.10.34.20 z Other hot-rolled flat products in coil of a width of less than 600 mm, of stainless steel 7220[.11(.00b) + .12(.00b)] kg S CPA: 24.10.35 Flat rolled products of other alloy steel, not further worked than hot rolled, of a width of  ¥ 600 mm 24.10.35.10 Flat-rolled products, of tool steel or alloy steel other than stainless steel, of a width  ¥ 600 mm, not further worked than hot-rolled, in coils (excluding products of high-speed or silicon-electrical steel) 7225[.30(.10 + .90)] kg S 24.10.35.20 Flat-rolled products of high-speed steel, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced 7225[.30(.30) + .40(.15) + .50(.20)] kg S 24.10.35.30 Flat-rolled products, of tool steel or alloy steel other than stainless steel, of a width  ¥ 600 mm, not further worked than hot-rolled, not in coils (excluding organic coated products, products of a thickness < 4,75 mm and products of high-speed or silicon-electrical steel) 7225[.40(.12 + .40 + .60)] kg S 24.10.35.40 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, not further worked than hot-rolled, not in coils, of a thickness of < 4,75 mm (excluding products of tool steel, high-speed steel or silicon-electrical steel) 7225 40 90 kg S 24.10.35.50 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced and further worked (excluding plated or coated with zinc and products of silicon-electrical steel) 7225 99 kg S CPA: 24.10.36 Flat rolled products of other alloy steel, not further worked than hot rolled, of a width of < 600 mm (except products of silicon-electrical steel) 24.10.36.00 Flat-rolled products of alloy steel other than stainless, of a width of < 600 mm, not further worked than hot-rolled (excluding products of high-speed steel or silicon-electrical steel) 7226[.91(.20 + .91 + .99)] kg S CPA: 24.10.41 Flat rolled products of non alloy steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.41.10 z Uncoated cold-rolled sheet, plate and strip of a width  ¥ 600 mm, of steel other than stainless steel 7209[.15 + .16(.90a) + .17(.90a) + .18(.91a + .99a) + .25 + .26(.90a) + .27(.90a) + .28(.90a) + .90(.20a + .80a)] kg S 24.10.41.30 z Electrical sheet and strip not finally annealed of a width of 600 mm or more 7209[.16(.90b) + .17(.90b) + .18(.91b + .99b) + .26(.90b) + .27(.90b) + .28(.90b) + .90(.20b + .80b)] kg S 24.10.41.50 Electrical sheet and strip, grain non-oriented of a width  ¥ 600 mm 7209[.16(.10) + .17(.10) + .18(.10) + .26(.10) + .27(.10) + .28(.10)] kg S CPA: 24.10.42 Flat rolled products of stainless steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.42.00 Cold-rolled sheet, plate and wide strip of a width of 600 mm or more (of stainless steel) 7219[.31 + .32(.10 + .90) + .33(.10 + .90) + .34(.10 + .90) + .35(.10 + .90) + .90(.20 + .80)] kg S CPA: 24.10.43 Flat rolled products of other-alloy steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.43.00 Flat-rolled products of alloy steel other than stainless, of a width of  ¥ 600 mm, simply cold-rolled (excluding products of high-speed steel or silicon-electrical steel) 7225 50 80 kg S CPA: 24.10.51 Flat rolled products of non alloy steel, of a width of  ¥ 600 mm, clad, plated or coated 24.10.51.10 Tinplate, other tinned sheet and strip, including electrolytically chromium coated steel (ECCS) 7210[.11 + .12(.20 + .80) + .50 + .70(.10) + .90(.40)] + 7212 10 10 kg S 24.10.51.20 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, electrolytically plated or coated with zinc 7210 30 kg S 24.10.51.30 Hot-dipped metal coated sheet and strip of a width  ¥ 600 mm 7210[.20 + .41 + .49 + .61 + .69 + .90(.80)] kg S 24.10.51.40 Organic coated sheet of a width  ¥ 600 mm 7210 70 80 kg S 24.10.51.50 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, clad 7210 90 30 kg S CPA: 24.10.52 Flat rolled products of other alloy steel, of a width of  ¥ 600 mm, clad, plated or coated 24.10.52.10 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced and electrolytically plated or coated with zinc (excluding products of silicon-electrical steel) 7225 91 kg S 24.10.52.30 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced and plated or coated with zinc (excluding products electrolytically plated or coated and products of silicon-electrical steel) 7225 92 kg S CPA: 24.10.53 Flat rolled products of silicon-electrical steel, of a width of  ¥ 600 mm 24.10.53.10 Electrical sheet and strip, grain oriented of a width of 600 mm or more 7225 11 kg S 24.10.53.30 Flat-rolled products of silicon-electrical steel, of a width  ¥ 600 mm, non-grain-oriented 7225[.19(.10 + .90)] kg S CPA: 24.10.54 Flat rolled products of silicon-electrical steel, of a width of < 600 mm 24.10.54.10 Electrical cold-rolled slit strip, grain oriented, in silicon-alloy steel, of a width of < 600 mm 7226 11 kg S 24.10.54.30 Flat-rolled products of silicon-electrical steel, of a width < 600 mm, non-grain-oriented 7226[.19(.10 + .80)] kg S CPA: 24.10.55 Flat rolled products of high speed steel, of a width of < 600 mm 24.10.55.00 Flat rolled products of high speed steel, of a width < 600 mm 7226 20 kg S CPA: 24.10.61 Bars and rods, hot rolled, in irregularly wound coils, of non alloy steel 24.10.61.10 Ribbed or other deformed wire rod (of non-alloy steel) 7213 10 kg S 24.10.61.20 Wire rod of free-cutting steel 7213 20 kg S 24.10.61.30 Wire rod used for concrete reinforcing (mesh/cold ribbed bars) 7213 91 10 kg S 24.10.61.40 Wire rod for tyre cord 7213 91 20 kg S 24.10.61.90 Other wire rod (of non-alloy steel) 7213[.91(.41 + .49 + .70 + .90) + .99(.10 + .90)] kg S CPA: 24.10.62 Other bars and rods of steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 24.10.62.10 Hot-rolled concrete reinforcing bars 7214[.20 + .99(.10)] kg S 24.10.62.30 Hot-rolled bars in free-cutting steels 7214 30 kg S 24.10.62.50 Forged bars of steel and hot-rolled bars (excluding hollow drill bars and rods) of non-alloy steel (of other than of free-cutting steel) 7214[.10 + .91(.10 + .90) + .99(.31 + .39 + .50 + .71 + .79 + .95)] kg S CPA: 24.10.63 Bars and rods, hot rolled, in irregularly wound coils, of stainless steel 24.10.63.00 Hot-rolled wire rod in coil, of stainless steel 7221[.00(.10 + .90)] kg S CPA: 24.10.64 Other bars and rods of stainless steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 24.10.64.10 Hot-rolled round bars, of stainless steel 7222[.11(.11 + .19 + .81 + .89)] kg S 24.10.64.30 Bars and rods of stainless steel, only hot-rolled, only hot-drawn or only extruded (excluding of circular cross-section) 7222[.19(.10 + .90)] kg S 24.10.64.50 Forged bars, of stainless steel 7222[.30(.51 + .91)] kg S 24.10.64.70 Bars and rods of stainless steel, cold-formed or cold-finished and further worked, or hot-formed and further worked, n.e.s. (excluding forged products) 7222 30 97 kg T CPA: 24.10.65 Bars and rods, hot rolled, in irregularly wound coils, of other alloy steel 24.10.65.10 Bars and rods of high-speed steel, hot-rolled, in irregularly wound coils 7227 10 kg S 24.10.65.30 Bars and rods of silico-manganese steel, hot-rolled, in irregularly wound coils 7227 20 kg S 24.10.65.50 Hot-rolled wire rod, of bearing steel 7227 90 50 kg S 24.10.65.70 Bars and rods of alloy steel other than stainless, hot-rolled, in irregularly wound coils (excluding products of bearing steel, high-speed steel or silico-manganese steel) 7227[.90(.10 + .95)] kg S CPA: 24.10.66 Other bars and rods of other alloy steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 24.10.66.10 Hot-rolled bars of high speed steel 7228[.10(.20 + .50)] kg S 24.10.66.20 Hot-rolled bars of silico-manganese steel 7228[.20(.10 + .91)] kg S 24.10.66.30 Hot-rolled bars in bearing steels 7228[.30(.41 + .49)] kg S 24.10.66.40 Hot-rolled bars in tool steels 7228[.30(.20) + .40(.10)] kg S 24.10.66.50 Hot-rolled bars (excluding hollow drill bars and rods) of alloy steel (other than of stainless, tool, silico-manganese, bearing and high speed steel) 7228[.30(.61 + .69 + .70 + .89) + .40(.90) + .60(.20)] kg S 24.10.66.60 Bars and rods, of alloy steel, cold-formed or cold-finished (e.g. by cold-drawing), painted, coated, clad or further worked (excluding stainless steel) 7228 60 80 kg T CPA: 24.10.67 Hollow drill bars and rods 24.10.67.00 Hollow drill bars and rods 7228 80 kg S CPA: 24.10.71 Open sections, not further worked than hot rolled, hot-drawn or extruded, of non alloy steel 24.10.71.10 U-sections of a web height of 80 mm or more (of non-alloy steel) 7216[.31(.10 + .90)] kg S 24.10.71.20 I-sections of a web height of 80 mm or more (of non-alloy steel) 7216[.32(.11 + .19 + .91 + .99)] kg S 24.10.71.30 H-sections of a web height of 80 mm or more (of non-alloy steel) 7216[.33(.10 + .90)] kg S 24.10.71.40 Other open sections, not further worked than hot-rolled, hot-drawn or extruded, of non-alloy steel 7216[.10 + .21 + .22 + .40(.10 + .90) + .50(.10 + .91 + .99)] kg S CPA: 24.10.72 Open sections, not further worked than hot rolled, hot-drawn or extruded, of stainless steel 24.10.72.00 Open sections, not further worked than hot-rolled, hot-drawn or extruded, of stainless steel 7222[.40(.10 + .90)] kg S CPA: 24.10.73 Open sections, not further worked than hot rolled, hot-drawn or extruded, of other alloy steel 24.10.73.00 Open sections, not further worked than hot-rolled, hot-drawn or extruded, of other alloy steel 7228 70 10 kg S CPA: 24.10.74 Sheet piling, of steel and welded open sections of steel 24.10.74.10 Sheet piling (of steel) 7301 10 kg S 24.10.74.20 Welded and cold-formed sections (of steel) 7301 20 kg S CPA: 24.10.75 Railway or tramway track construction material of steel 24.10.75.00 Railway material (of steel) 7302[.10(.10 + .22 + .28 + .40 + .50 + .90) + .30 + .40 + .90] kg S NACE: 24.20 Manufacture of tubes, pipes, hollow profiles and related fittings, of steel CPA: 24.20.11 Line pipe of a kind used for oil or gas pipelines, seamless, of steel 24.20.11.10 Line pipe, of a kind used for oil or gas pipelines, seamless, of stainless steel 7304 11 kg S 24.20.11.50 Line pipe, of a kind used for oil or gas pipelines, seamless, of steel other than stainless steel 7304[.19(.10 + .30 + .90)] kg S CPA: 24.20.12 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of steel 24.20.12.10 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of stainless steel 7304[.22 + .24] kg S 24.20.12.50 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of steel other than stainless steel 7304[.23 + .29(.10 + .30 + .90)] kg S CPA: 24.20.13 Other tubes and pipes, of circular cross section, of steel 24.20.13.10 Tubes and pipes, of circular cross-section, seamless, of stainless steel (excluding line pipe of a kind used for oil or gas pipelines and casing, tubing and drill pipe used for oil or gas drilling) 7304[.41 + .49(.10 + .93 + .95 + .99)] kg S 24.20.13.30 Precision tubes and pipes, of circular cross-section, cold-drawn or cold-rolled, seamless, of steel other than stainless steel 7304[.31(.20) + .51(.81)] kg S 24.20.13.50 Tubes and pipes, of circular cross-section, cold-drawn or cold-rolled, seamless, of steel other than stainless steel (excluding precision tubes and pipes) 7304[.31(.80) + .51(.12 + .18 + .89)] kg S 24.20.13.70 Tubes and pipes, of circular cross-section, hot-finished, seamless, of steel other than stainless steel (excluding line pipe of a kind used for oil or gas pipelines and casing, tubing and drill-pipe used for oil or gas drilling) 7304[.39(.10 + .52 + .58 + .92 + .93 + .98) + .59(.10 + .32 + .38 + .92 + .93 + .99)] kg S CPA: 24.20.14 Tubes and pipes, of non-circular cross-section and hollow profiles, of steel 24.20.14.00 Tubes and pipes, of non-circular cross-section, seamless, and hollow profiles, seamless, of steel 7304 90 kg S CPA: 24.20.21 Line pipe of a kind used for oil or gas pipelines, welded, of an external diameter of > 406,4 mm, of steel 24.20.21.10 Line pipe, of a kind used for oil or gas pipelines, longitudinally welded, of an external diameter > 406,4 mm, of steel 7305[.11 + .12] kg S 24.20.21.50 Line pipe, of a kind used for oil or gas pipelines, other than longitudinally welded, of an external diameter > 406,4 mm, of steel 7305 19 kg S CPA: 24.20.22 Casing and tubing of a kind used in drilling for oil or gas, welded, of an external diameter of > 406,4 mm, of steel 24.20.22.00 Casing, of a kind used in drilling for oil or gas, welded, of an external diameter > 406,4 mm, of steel 7305 20 kg S CPA: 24.20.23 Other tubes and pipes, of circular cross section, welded, of an external diameter of > 406,4 mm, of steel 24.20.23.00 Tubes and pipes, welded, of an external diameter > 406,4 mm, of steel (excluding line pipe of a kind used for oil or gas pipelines and casing used for oil or gas drilling) 7305[.31 + .39] kg S CPA: 24.20.24 Other tubes and pipes, of circular cross section, such as open seam, riveted or similarly closed, of an external diameter of > 406,4 mm, of steel 24.20.24.00 Tubes and pipes, riveted or similarly closed, of an external diameter > 406,4 mm, of steel (excluding line pipe for oil and gas pipelines, casing used for oil or gas drilling and welded tubes and pipes) 7305 90 kg S CPA: 24.20.31 Line pipe of a kind used for oil or gas pipelines, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.31.10 Line pipe, of a kind used for oil or gas pipelines, longitudinally or spirally welded, of an external diameter  ¤ 406,4 mm, of stainless steel 7306[.11(.10 + .90)] kg S 24.20.31.50 Line pipe, of a kind used for oil or gas pipelines, longitudinally or spirally welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306[.19(.10 + .90)] kg S CPA: 24.20.32 Casing and tubing, of a kind used in drilling for oil or gas, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.32.10 Casing and tubing, of a kind used in drilling for oil or gas, welded, of an external diameter  ¤ 406,4 mm, of stainless steel 7306 21 kg S 24.20.32.50 Casing and tubing, of a kind used in drilling for oil or gas, welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306 29 kg S CPA: 24.20.33 Other tubes and pipes, of circular cross section, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.33.10 Tubes and pipes, of circular cross-section, welded, of an external diameter  ¤ 406,4 mm, of stainless steel (excluding line pipe of a kind used for oil or gas pipelines, and casing and tubing used for oil or gas drilling) 7306[.40(.20 + .80)] kg S 24.20.33.40 Precision tubes and pipes, of circular cross-section, welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306[.30(.11 + .19) + .50(.20)] kg S 24.20.33.70 Tubes and pipes, of circular cross-section, hot- or cold-formed and welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306[.30(.41 + .49 + .72 + .77 + .80) + .50(.80)] kg S CPA: 24.20.34 Tubes and pipes, of non-circular cross-section, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.34.10 Tubes and pipes, of non-circular cross-section, hot- or cold-formed and welded, of stainless steel 7306[.61(.10) + .69(.10)] kg S 24.20.34.30 Tubes and pipes, of square or rectangular cross-section, of a wall thickness  ¤ 2 mm, hot- or cold-formed and welded, of steel other than stainless steel 7306 61 92 kg S 24.20.34.50 Tubes and pipes, of square or rectangular cross-section, of a wall thickness > 2 mm, hot- or cold-formed and welded, of steel other than stainless steel 7306 61 99 kg S 24.20.34.70 Tubes and pipes, of other non-circular cross-section than square or rectangular, hot- or cold-formed and welded, of steel other than stainless steel 7306 69 90 kg S CPA: 24.20.35 Other tubes and pipes, such as open seam, riveted or similarly closed, of an external diameter of  ¤ 406,4 mm, of steel 24.20.35.00 Tubes and pipes, open seam, riveted or similarly closed, of steel (excluding line pipe for oil and gas pipelines, casing and tubing used for oil or gas drilling and other welded tubes and pipes) 7306 90 kg S CPA: 24.20.40 Tube or pipe fittings of steel, not cast 24.20.40.10 Flanges, of steel (excluding cast fittings) 7307[.21 + .91] kg S 24.20.40.30 Elbows, bends, couplings, sleeves and other threaded tube or pipe fittings, of steel (excluding cast fittings) 7307[.22(.10 + .90) + .29(.10) + .92(.10 + .90) + .99(.10)] kg S 24.20.40.50 Elbows, bends, couplings and sleeves and other socket welding tube or pipe fittings, of steel (excluding cast fittings) 7307[.29(.80) + .99(.80)] kg S 24.20.40.73 Butt welding elbows and bends, for tubes or pipes, of steel (excluding cast fittings) 7307[.23(.10) + .93(.11 + .91)] kg S 24.20.40.75 Butt welding tube or pipe fittings, other than elbows and bends, of steel (excluding cast fittings) 7307[.23(.90) + .93(.19 + .99)] kg S NACE: 24.31 Cold drawing of bars CPA: 24.31.10 Cold drawn bars and solid profiles of non alloy steel 24.31.10.10 Bars and rods, of non-alloy free-cutting steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing) 7215 10 kg T 24.31.10.20 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), containing by weight < 0,25 % of carbon, of square or other than rectangular cross-section (excluding those of free-cutting steel) 7215 50 19 kg T 24.31.10.30 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), containing by weight < 0,25 % of carbon of rectangular other than square cross-section (excluding those of free-cutting steel) 7215 50 11 kg T 24.31.10.40 Other bars and rods of iron or non-alloy steel, cold-formed or cold-finished and further worked, or hot-formed and further worked, n.e.c. (excluding hot-rolled, hot-drawn or hot-extruded, not further worked than clad, and forged products) 7215 90 kg T 24.31.10.50 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), containing by weight  ¥ 0,25 % of carbon (excluding those of free-cutting steel) 7215 50 80 kg T 24.31.10.60 Angles, shapes and sections, of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing) (excluding profiled sheet) 7216 69 kg T CPA: 24.31.20 Cold drawn bars and solid profiles of alloy steel, other than stainless steel 24.31.20.10 Bars and rods, of high-speed steel, not further worked than cold-formed or cold-finished, even further worked, or hot-formed and further worked (excluding forged, semi-finished or flat-rolled products, hot-rolled bars and rods in irregularly wound coils); bars and rods, of silico-manganese steel, only cold-formed or cold-finished or hot-rolled, including further worked (excluding hot-rolled, hot-drawn or extruded, just clad, semi-finished products, flat-rolled products, hot-rolled bars and rods in irregularly wound coils) 7228[.10(.90) + .20(.99)] kg T 24.31.20.20 Bars/rods, 0,9 % to 1,15 % of carbon, 0,5 % to 2 % of chromium and, if present  ¤ 0,5 % of molybdenum, only cold-formed or cold-finished (e.g. by cold-drawing) (excluding semi-finished or flat-rolled products; hot-rolled bars or rods in irregularly wound coils) 7228 50 40 kg T 24.31.20.30 Bars and rods of tool steel, only cold-formed or cold-finished (e.g. by cold-drawing) (excluding semi-finished products, flat-rolled products and hot-rolled bars and rods in irregularly wound coils) 7228 50 20 kg T 24.31.20.40 Bars and rods, of alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing) (excluding stainless steel, high-speed steel, silico-manganese steel, alloy bearing steel, tool steel) 7228[.50(.61 + .69 + .80)] kg T 24.31.20.50 Sections, of alloy steel other than stainless, cold-finished or cold-formed (e.g. by cold-drawing) 7228 70 90 kg T CPA: 24.31.30 Cold drawn bars and solid profiles of stainless steel 24.31.30.00 Cold-drawn bars and solid profiles of stainless steel 7222[.20(.11 + .19 + .21 + .29 + .31 + .39 + .81 + .89)] kg T NACE: 24.32 Cold rolling of narrow strip CPA: 24.32.10 Flat cold rolled steel products, uncoated, of a width of < 600 mm 24.32.10.11 z Cold-rolled narrow strip of non-alloy steel, containing by weight < 0,25 % of carbon, of a width of < 600 mm 7211[.23(.30a + .80a) + .90(.20a + .80a)] kg S 24.32.10.12 z Cold-rolled narrow strip of non-alloy steel, containing by weight  ¥ 0,25 % but < 0,6 % of carbon, of a width of < 600 mm 7211 29 00a kg S 24.32.10.14 z Cold-rolled narrow strip of non-alloy steel, containing by weight 0,6 % or more of carbon, of a width of < 600 mm 7211 29 00b kg S 24.32.10.16 z Cold-rolled narrow strip of alloy steel other than stainless and electrical steel, of a width of < 600 mm 7226 92 00a kg S 24.32.10.18 z Cold-rolled narrow strip of stainless steel (excluding insulated electric strip, corrugated strip with one edge serrated or bevelled), of a width of < 600 mm 7220[.20(.21a + .29a + .41a + .49a + .81a + .89a) + .90(.20a + .80a)] kg S 24.32.10.22 z Cold-rolled slit strip of non-alloy steel and of alloy steel other than stainless and electrical steel, of a width of < 600 mm 7211[.23(.30b + .80b) + .29(.00c) + .90(.20b + .80b)] + 7226 92 00b kg S 24.32.10.25 Flat-rolled products of iron or non-alloy steel, of a width of < 600 mm, simply cold-rolled cold-reduced, not clad, plated or coated, containing by weight < 0,25 % of carbon electrical 7211 23 20 kg S 24.32.10.28 z Cold-rolled slit strip of stainless steel, of a width of < 600 mm 7220[.20(.21b + .29b + .41b + .49b + .81b + .89b) + .90(.20b + .80b)] kg S 24.32.10.30 Flat-rolled products of alloy steel other than stainless, of a width of < 600 mm, hot-rolled or cold-rolled cold-reduced and electrolytically plated or coated with zinc (excluding products of high-speed steel or silicon-electrical steel) 7226 99 10 kg S 24.32.10.40 Flat -rolled products of alloy steel other than stainless, of a width of < 600 mm, hot-rolled or cold-rolled cold-reduced and plated or coated with zinc (excluding electrolytically plated or coated, and products of high-speed steel or silicon-electrical steel) 7226 99 30 kg S 24.32.10.50 Flat-rolled products of alloy steel other than stainless, of a width of < 600 mm, hot-rolled or cold-rolled cold-reduced and further worked (excluding plated or coated with zinc, and products of high-speed steel or silicon-electrical steel) 7226 99 70 kg S CPA: 24.32.20 Flat cold rolled steel products, clad, plated or coated, of a width of < 600 mm 24.32.20.10 Clad, cold-rolled narrow strip of non-alloy steel (excluding insulated electric strip), of a width of < 600 mm 7212 60 kg S 24.32.20.20 z Steel sheet and strip, hot-dipped or electrolytically metal coated, of a width of < 600 mm 7212[.10(.90a) + .20 + .30(.00a) + .50(.20a + .30a + .40a + .90a)] kg S 24.32.20.30 z Organic coated steel sheet, of a width of < 600 mm 7212[.40(.20 + .80a)] kg S 24.32.20.40 z Cold-rolled slit strip of non-alloy steel, hot-dipped metal coated, of a width of < 600 mm 7212[.10(.90b) + .30(.00b) + .50(.20b + .30b + .40b + .90b)] kg S 24.32.20.50 z Cold-rolled slit strip of non-alloy steel, electrolytically metal coated, of a width of < 600 mm 7212[.50(.20c + .30c + .40c + .61 + .69 + .90c)] kg S 24.32.20.60 z Cold-rolled slit strip of organic coated steel sheet, of a width of < 600 mm 7212 40 80b kg S NACE: 24.33 Cold forming or folding CPA: 24.33.11 Open sections cold formed or folded of non alloy steel 24.33.11.10 Cold-formed sections, obtained from flat products, of non-alloy steel, not coated 7216[.61(.10 + .90)] kg S 24.33.11.30 Cold-formed sections, obtained from flat products, of non-alloy steel, coated with zinc 7216 91 80 kg S 24.33.11.50 Angles, shapes and sections, of iron or non-alloy steel, cold-formed or cold-finished and further worked, or hot-forged, or hot-formed by other means and further worked, n.e.s. (excl. from flat-rolled products) 7216 99 kg S CPA: 24.33.12 Open sections cold formed or folded of stainless steel 24.33.12.00 Cold-formed sections, obtained from flat products, of stainless steel 7222 40 50 kg S CPA: 24.33.20 Ribbed sheets of non alloy steel 24.33.20.00 Cold-profiled (ribbed) sheets, of non-alloy steel 7216 91 10 kg S CPA: 24.33.30 Sandwich panels of coated steel sheet 24.33.30.00 Structures, solely or principally of iron or steel sheet comprising two walls of profiled (ribbed) sheet with an insulating core (excluding prefabricated buildings) 7308 90 51 kg S NACE: 24.34 Cold drawing of wire CPA: 24.34.11 Cold drawn wire of non alloy steel 24.34.11.30 Iron or non-alloy steel wire containing < 0,25 % of carbon including crimping wire excluding stranded wire, barbed wire used for fencing  duplex wire  saw-tooth wire, insulated electric wire 7217[.10(.10 + .31 + .39) + .20(.10 + .30) + .30(.41 + .49) + .90(.20)] kg S 24.34.11.50 Iron or non-alloy steel wire containing 0,25-0,6 % of carbon including crimped wire excluding stranded wire, barbed wire used for fencing, duplex wire, saw-tooth wire, insulated electric wire 7217[.10(.50) + .20(.50) + .30(.50) + .90(.50)] kg S 24.34.11.70 Iron or non-alloy steel wire containing  ¥ 0,6 % of carbon including crimping wire excluding stranded wire, barbed wire used for fencing, duplex wire, saw-tooth wire, insulated electric wire 7217[.10(.90) + .20(.90) + .30(.90) + .90(.90)] kg S CPA: 24.34.12 Cold drawn wire of stainless steel 24.34.12.00 Stainless steel wire (excluding very fine sterile stainless wire used for surgical sutures) 7223[.00(.11 + .19 + .91 + .99)] kg S CPA: 24.34.13 Cold drawn wire of other alloy steel 24.34.13.00 Alloy steel wire (excluding stranded wire, barbed wire of a kind used for fencing, duplex wire, saw-tooth wire, insulated electric wire, of stainless steel) 7229[.20 + .90(.20 + .50 + .90)] kg S NACE: 24.41 Precious metals production CPA: 24.41.10 Silver, unwrought or in semi-manufactured forms, or in powder form 24.41.10.30 Silver, unwrought or in powder form (including plated with gold or platinum) 7106[.10 + .91] kg T 24.41.10.50 Silver, in semi-manufactured forms (including plated with gold or platinum) (excluding unwrought or in powder form) 7106 92 kg T CPA: 24.41.20 Gold, unwrought or in semi-manufactured forms, or in powder form 24.41.20.30 Gold, unwrought or in powder form for non-monetary use (including plated with platinum) 7108[.11 + .12] kg T 24.41.20.50 Gold, in semi-manufactured forms for non-monetary use (including plated with platinum) (excluding unwrought or in powder form) 7108[.13(.10 + .80)] kg T 24.41.20.70 Monetary gold (including gold plated with platinum) 7108 20 kg T CPA: 24.41.30 Platinum, unwrought or in semi-manufactured forms, or in powder form 24.41.30.30 Platinum, palladium, rhodium, iridium, osmium and ruthenium, unwrought or in powder form 7110[.11 + .21 + .31 + .41] kg T 24.41.30.50 Platinum, palladium, rhodium, iridium, osmium and ruthenium, in semi-manufactured forms (excluding unwrought or in powder form) 7110[.19(.10 + .80) + .29 + .39 + .49] kg T 24.41.30.70 Platinum catalysts in the form of wire cloth or grill 7115 10 kg S CPA: 24.41.40 Base metals or silver, clad with gold, not further worked than semi-manufactured 24.41.40.00 Base metals or silver, clad with gold, semi-manufactured but not further worked 7109 kg T CPA: 24.41.50 Base metals clad with silver and base metals, silver or gold clad with platinum, not further worked than semi-manufactured 24.41.50.30 Base metals clad with silver, semi-manufactured but not further worked 7107 kg T 24.41.50.50 Base metals, silver or gold, clad with platinum, semi-manufactured but not further worked 7111 kg T NACE: 24.42 Aluminium production CPA: 24.42.11 Aluminium, unwrought 24.42.11.30 Unwrought non-alloy aluminium (excluding powders and flakes) 7601 10 kg T 24.42.11.54 Unwrought aluminium alloys (excluding aluminium powders and flakes) 7601[.20(.20 + .80)] kg T CPA: 24.42.12 Aluminium oxide, excluding artificial corundum 24.42.12.00 Aluminium oxide (excluding artificial corundum) 2818 20 kg T CPA: 24.42.21 Aluminium powders and flakes 24.42.21.00 Aluminium powders and flakes (excluding prepared powders or flakes for use as colours, paints or the like) 7603[.10 + .20] kg T CPA: 24.42.22 Aluminium bars, rods and profiles 24.42.22.30 Aluminium bars, rods and profiles (excluding rods and profiles prepared for use in structures) 7604[.10(.10 + .90)] kg T 24.42.22.50 Aluminium alloy bars, rods, profiles and hollow profiles (excluding rods and profiles prepared for use in structures) 7604[.21 + .29(.10 + .90)] kg T CPA: 24.42.23 Aluminium wire 24.42.23.30 Non-alloy aluminium wire (excluding insulated electric wire and cable, twine and cordage reinforced with aluminium wire, stranded wire and cables) 7605[.11 + .19] kg T 24.42.23.50 Aluminium alloy wire (excluding insulated electric wire and cable, twine and cordage reinforced with aluminium wire, stranded wire and cables) 7605[.21 + .29] kg T CPA: 24.42.24 Aluminium plates, sheets and strip, of a thickness > 0,2 mm 24.42.24.30 Aluminium plates, sheets and strips > 0,2 mm thick 7606[.11(.10 + .91 + .93 + .99) + .91] kg T 24.42.24.50 Aluminium alloy plates, sheets and strips > 0,2 mm thick 7606[.12(.20 + .92 + .93 + .99) + .92] kg T CPA: 24.42.25 Aluminium foil, of a thickness  ¤ 0,2 mm 24.42.25.00 Aluminium foil of a thickness (excluding any backing)  ¤ 0,2 mm 7607[.11(.11 + .19 + .90) + .19(.10 + .90) + .20(.10 + .90)] kg T CPA: 24.42.26 Aluminium tubes, pipes and tube or pipe fittings 24.42.26.30 Aluminium tubes and pipes (excluding hollow profiles, tube or pipe fittings, flexible tubing, tubes and pipes prepared for use in structures, machinery or vehicle parts, or the like) 7608 10 kg T 24.42.26.50 Aluminium alloy tubes and pipes (excluding hollow profiles, tubes or pipe fittings, flexible tubing, tubes and pipes prepared for use in structures, machinery or vehicle parts, or the like) 7608[.20(.20 + .81 + .89)] kg T 24.42.26.70 Aluminium tube or pipe fittings (including couplings, elbows and sleeves) (excluding fittings with taps, cocks and valves, tube supports, bolts and nuts, clamps) 7609 kg T NACE: 24.43 Lead, zinc and tin production CPA: 24.43.11 Lead, unwrought 24.43.11.30 Refined unwrought lead (excluding lead powders or flakes) 7801 10 kg T 24.43.11.50 Unwrought lead containing antimony (excluding lead powders or flakes) 7801 91 kg T 24.43.11.90 Unwrought lead (excluding lead powders or flakes, unwrought lead containing antimony, refined) 7801[.99(.10 + .90)] kg T CPA: 24.43.12 Zinc, unwrought 24.43.12.30 Unwrought non-alloy zinc (excluding zinc dust, powders and flakes) 7901[.11 + .12(.10 + .30 + .90)] kg T 24.43.12.50 Unwrought zinc alloys (excluding zinc dust, powders and flakes) 7901 20 kg T CPA: 24.43.13 Tin, unwrought 24.43.13.30 Unwrought non-alloy tin (excluding tin powders and flakes) 8001 10 kg T 24.43.13.50 Unwrought tin alloys (excluding tin powders and flakes) 8001 20 kg T CPA: 24.43.21 Lead plates, sheets, strip and foil; lead powders and flakes 24.43.21.00 Lead plates, sheets, strip and foil; lead powders and flakes (excluding lead powders or flakes prepared as colours; paints or the like, insulated electric strip) 7804[.11 + .19 + .20] kg T CPA: 24.43.22 Zinc dust, powders and flakes 24.43.22.00 Zinc dust, powders and flakes (excluding zinc dust powders or flakes prepared as colours, paints or the like, zinc pellets) 7903[.10 + .90] kg T CPA: 24.43.23 Zinc bars, rods, profiles and wire; zinc plates, sheets, strip and foil 24.43.23.00 Zinc bars, rods, profiles, wire, plates, sheets, strip and foil 7904 + 7905 kg T CPA: 24.43.24 Tin bars, rods, profiles and wire 24.43.24.00 Tin bars, rods, profiles and wires 8003 kg T NACE: 24.44 Copper production CPA: 24.44.11 Copper mattes; cement copper 24.44.11.00 Copper mattes; cement copper (precipitated copper) (excluding copper powder) 7401 kg T CPA: 24.44.12 Copper, unrefined; copper anodes for electrolytic refining 24.44.12.00 Unrefined copper, copper anodes for electrolytic refining (including blister copper) (excluding electrocopper-plating, electroplating anodes) 7402 kg T CPA: 24.44.13 Refined copper and copper alloys, unwrought; master alloys of copper 24.44.13.30 Unwrought unalloyed refined copper (excluding rolled, extruded or forged sintered products) 7403[.11 + .12 + .13 + .19] kg T 24.44.13.70 Unwrought copper alloys (excluding rolled, extruded or forged sintered products); master alloys of copper (including alloys which are not usefully malleable) (excluding copper phosphide (phosphor copper) containing > 15 % by weight of phosphorous) 7403[.21 + .22 + .29] + 7405 kg T CPA: 24.44.21 Copper powders and flakes 24.44.21.00 Copper powders and flakes excluding cement copper, powders/flake powders used in the preparation of paints such as bronzes/golds, (chemical compounds), refined copper shot 7406[.10 + .20] kg T CPA: 24.44.22 Copper bars, rods and profiles 24.44.22.00 Copper and copper alloy bars, rods, profiles and hollow profiles (excluding bars and rods obtained by casting or sintering, copper wire rod in coils) 7407[.10 + .21(.10 + .90) + .29] kg T CPA: 24.44.23 Copper wire 24.44.23.30 Copper wire, refined (transv. section > 6 mm), of copper alloy 7408[.11 + .21 + .22 + .29] kg T 24.44.23.50 Copper wire with cross-sectional dimension > 0,5 mm,  ¤ 6 mm (excluding twine or cord reinforced with wire, stranded wire and cables) 7408 19 10 kg T 24.44.23.70 Copper wire with cross-sectional dimension  ¤ 0,5 mm (excluding twine or cord reinforced with wire, stranded wire and cables) 7408 19 90 kg T CPA: 24.44.24 Copper plates, sheets and strip, of a thickness > 0,15 mm 24.44.24.00 Copper and copper alloy plates, sheets and strip of a thickness > 0,15 mm (excluding expanded copper metal, insulated electric strip) 7409[.11 + .19 + .21 + .29 + .31 + .39 + .40 + .90] kg T CPA: 24.44.25 Copper foil, of a thickness  ¤ 0,15 mm 24.44.25.00 Copper foil, of a thickness (excluding any backing)  ¤ 0,15 mm 7410[.11 + .12 + .21 + .22] kg T CPA: 24.44.26 Copper tubes, pipes and tube or pipe fittings 24.44.26.30 Copper tubes and pipes 7411[.10(.10 + .90) + .21(.10 + .90) + .22 + .29] kg T 24.44.26.50 Copper and copper alloy tube/pipe fittings including couplings, elbows, sleeves, tees and joints excluding bolts and nuts used for assembling/fixing pipes/tubes, fittings with taps, cocks, valves 7412[.10 + .20] kg T NACE: 24.45 Other non-ferrous metal production CPA: 24.45.11 Nickel, unwrought 24.45.11.00 Nickel, unwrought 7502[.10 + .20] kg T CPA: 24.45.12 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 24.45.12.00 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy (including impure nickel oxides, nickel speiss, impure ferro-nickel) 7501[.10 + .20] kg T CPA: 24.45.21 Nickel powders and flakes 24.45.21.00 Nickel powders and flakes (excluding nickel oxide sinters) 7504 kg T CPA: 24.45.22 Nickel bars, rods, profiles and wire 24.45.22.00 Nickel and nickel alloy bars, rods, profiles and wires (excluding prepared bars, rods or profiles for use in structures, insulated electric bars and wire, enamelled wire) 7505[.11 + .12 + .21 + .22] kg T CPA: 24.45.23 Nickel plates, sheets, strip and foil 24.45.23.00 Nickel and nickel alloy plate, sheet, strip and foil (excluding expanded metal) 7506[.10 + .20] kg T CPA: 24.45.24 Nickel tubes, pipes and tube or pipe fittings 24.45.24.00 Nickel tubes, pipes and tube or pipe fittings 7507[.11 + .12 + .20] kg T CPA: 24.45.30 Other non-ferrous metals and articles thereof: cermets; ash and residues, containing metals or metallic compounds 24.45.30.13 Tungsten (wolfram) and articles thereof (excluding waste and scrap), n.e.c. 8101[.10 + .94 + .96 + .99(.10 + .90)] kg T 24.45.30.17 Molybdenum and articles thereof (excluding waste and scrap), n.e.c. 8102[.10 + .94 + .95 + .96 + .99] kg T 24.45.30.23 Tantalum and articles thereof (excluding waste and scrap), n.e.c. 8103[.20 + .90(.10 + .90)] kg T 24.45.30.25 Magnesium and articles thereof (excluding waste and scrap), n.e.c. 8104[.11 + .19 + .30 + .90] kg T 24.45.30.27 Cobalt mattes and other intermediate products of cobalt metallurgy; cobalt and articles thereof (excluding waste and scrap), n.e.c. 8105[.20 + .90] kg T 24.45.30.30 Bismuth and articles thereof, including waste and scrap, n.e.c.; cadmium and articles thereof (excluding waste and scrap), n.e.c. 8106[.00(.10 + .90)] + 8107[.20 + .90] kg T 24.45.30.43 Titanium and articles thereof (excluding waste and scrap), n.e.c. 8108[.20 + .90(.30 + .50 + .60 + .90)] kg T 24.45.30.47 Zirconium and articles thereof (excluding waste and scrap), n.e.c.; antimony and articles thereof (excluding waste and scrap), n.e.c. 8109[.20 + .90] + 8110[.10 + .90] kg T 24.45.30.55 Beryllium, chromium, germanium, vanadium, gallium, hafnium (celtium), indium, niobium (columbium), rhenium and thallium, and articles of these metals, n.e.c.; waste and scrap of these metals (excluding of beryllium, chromium and thallium) 8112[.12 + .19 + .21(.10 + .90) + .29 + .51 + .59 + .92(.10 + .21 + .31 + .81 + .89 + .91 + .95) + .99(.20 + .30 + .70)] kg T 24.45.30.57 Manganese and articles thereof, including waste and scrap, n.e.c.; cermets and articles thereof, including waste and scrap, n.e.c. 8111[.00(.11 + .19 + .90)] + 8113[.00(.20 + .40 + .90)] kg T NACE: 24.51 Casting of iron CPA: 24.51.11 Casting services of malleable cast iron 24.51.11.10 Malleable iron castings for land vehicles, piston engines and other machinery and mechanical appliances kg S S1 24.51.11.90 Parts for other utilisation (malleable iron casting) kg S S1 CPA: 24.51.12 Casting services of spheroidal cast iron 24.51.12.10 Parts of land vehicles (nodular iron castings) kg S S1 24.51.12.20 Ductile iron castings for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings) kg S S1 24.51.12.40 Other parts of piston engines and mechanical engineering (nodular iron castings) kg S S1 24.51.12.50 Ductile iron castings for machinery and mechanical appliances excluding for piston engines kg S S1 24.51.12.90 Ductile iron castings for locomotives/rolling stock/parts, used other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery kg S S1 CPA: 24.51.13 Casting services of grey cast iron 24.51.13.10 Grey iron castings for land vehicles (excluding for locomotives or rolling stock, construction industry vehicles) kg S S1 24.51.13.20 Grey iron castings for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding bearing housings incorporating ball or roller bearings) kg S S1 24.51.13.40 Other parts of piston engines and mechanical engineering (cast iron: not ductile) kg S S1 24.51.13.50 Grey iron castings for machinery and mechanical appliances excluding for piston engines kg S S1 24.51.13.90 Grey iron castings for locomotives/rolling stock/parts, used other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery kg S S1 CPA: 24.51.20 Tubes, pipes and hollow profiles of cast-iron 24.51.20.00 Tubes, pipes and hollow profiles of cast iron excluding tubes, pipes, hollow profiles made into identifiable parts of articles, such as sections of central heating radiators and machinery parts 7303[.00(.10 + .90)] kg T CPA: 24.51.30 Tube or pipe fittings, of cast-iron 24.51.30.30 Tube or pipe fittings, of non-malleable cast iron 7307[.11(.10 + .90)] kg T 24.51.30.50 Tube or pipe fittings of malleable cast iron 7307 19 10 kg T NACE: 24.52 Casting of steel CPA: 24.52.10 Casting services of steel 24.52.10.10 Steel castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles kg S S1 24.52.10.30 Steel castings for bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings) kg S S1 24.52.10.40 Other parts of piston engines and mechanical engineering kg S S1 24.52.10.50 Steel castings for machinery and mechanical appliances excluding piston engines, turbojets, turboprops, other gas turbines, lifting or handling equipment, construction industry machinery/vehicles kg S S1 24.52.10.90 Steel castings for locomotives/rolling stock/parts, use other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery kg S S1 CPA: 24.52.30 Tube or pipe fittings, of cast-steel 24.52.30.00 Tube or pipe fittings of cast steel 7307 19 90 kg T NACE: 24.53 Casting of light metals CPA: 24.53.10 Casting services of light metals 24.53.10.10 Light metal castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles kg S S1 24.53.10.20 Light metal castings for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings) kg S S1 24.53.10.40 Other parts of piston engines and mechanical engineering kg S S1 24.53.10.50 Light metal castings for machinery and mechanical appliances excluding for piston engines, turbojets, gas turbines, lifting or handling equipment, construction industry machinery/vehicles kg S S1 24.53.10.90 Parts for other utilisation kg S S1 NACE: 24.54 Casting of other non-ferrous metals CPA: 24.54.10 Casting services of other non-ferrous metals 24.54.10.10 Non-ferrous cast parts for land vehicles excluding locomotives/rolling stock, straddle carriers, works trucks fitted with lifting or handling equipment, agricultural/road rollers, bulldozers etc. kg S S1 24.54.10.20 Non-ferrous cast parts, other than of light metals, for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings) kg S S1 24.54.10.40 Other parts of piston engines and mechanical engineering kg S S1 24.54.10.50 Non-ferrous cast parts, other than of light metals, for machinery and mechanical appliances (excluding for piston engines) kg S S1 24.54.10.90 Parts for other utilisation kg S S1 NACE: 25.11 Manufacture of metal structures and parts of structures CPA: 25.11.10 Prefabricated buildings of metal 25.11.10.30 Prefabricated buildings, of iron or steel 9406[.00(.31 + .38)] S 25.11.10.50 z Prefabricated buildings, of aluminium 9406 00 80c S CPA: 25.11.21 Bridges and bridge-sections of iron or steel 25.11.21.00 Iron or steel bridges and bridge-sections 7308 10 kg S CPA: 25.11.22 Towers and lattice masts of iron or steel 25.11.22.00 Iron or steel towers and lattice masts 7308 20 kg S CPA: 25.11.23 Other structures and parts of structures, plates, rods, angles, shapes and the like, of iron, steel or aluminium 25.11.23.10 Iron or steel equipment for scaffolding, shuttering, propping/pit-propping including pit head frames and superstructures, extensible coffering beams, tubular scaffolding and similar equipment 7308 40 kg S 25.11.23.50 Other structures principally of sheet: other 7308 90 59 kg S 25.11.23.55 Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures, of iron or steel, Structures and parts of structures of iron or steel, n.e.s. (excluding bridges and bridge-sections; towers; lattice masts; gates; doors, windows and their frames and thresholds; equipment for scaffolding, shuttering, propping or pit-propping, and structures and parts of structures not manufactured exclusively or mainly from plate) 7308 90 98 kg S 25.11.23.70 Aluminium structure and parts of structures ¦, n.e.c. 7610[.90(.10 + .90)] kg S NACE: 25.12 Manufacture of doors and windows of metal CPA: 25.12.10 Doors, windows and their frames and thresholds for doors, of metal 25.12.10.30 Iron or steel doors, thresholds for doors, windows and their frames 7308 30 p/st S 25.12.10.50 Aluminium doors, thresholds for doors, windows and their frames 7610 10 p/st S NACE: 25.21 Manufacture of central heating radiators and boilers CPA: 25.21.11 Central heating radiators, not electrically heated, of iron or steel 25.21.11.00 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel 7322[.11 + .19] S S2 CPA: 25.21.12 Central heating boilers, for producing hot water or low pressure steam 25.21.12.00 Boilers for central heating other than those of HS 8402 8403[.10(.10 + .90)] p/st @ S CPA: 25.21.13 Parts for central heating boilers 25.21.13.00 Parts of boilers for central heating 8403[.90(.10 + .90)] S S2 NACE: 25.29 Manufacture of other tanks, reservoirs and containers of metal CPA: 25.29.11 Reservoirs, tanks, vats and similar containers (other than for compressed or liquefied gas), of iron, steel or aluminium, of a capacity > 300 litres, not fitted with mechanical or thermal equipment) 25.29.11.10 Iron or steel reservoirs, tanks, vats and similar containers for gases, of a capacity > 300 litres (excluding compressed or liquefied gas, fitted with mechanical or thermal equipment) 7309 00 10 kg S 25.29.11.20 Iron or steel reservoirs, tanks, vats and similar containers lined or heat-insulated, for liquids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7309 00 30 kg S 25.29.11.30 Iron or steel reservoirs, tanks, vats and similar containers for liquids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment, lined or heat insulated) 7309[.00(.51 + .59)] kg S 25.29.11.50 Iron or steel reservoirs, tanks, vats and similar containers for solids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7309 00 90 kg S 25.29.11.70 Aluminium reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7611 kg S CPA: 25.29.12 Containers for compressed or liquefied gas, of metal 25.29.12.00 Containers for compressed or liquefied gas, of metal 7311[.00(.11 + .13 + .19 + .30 + .91 + .99)] + 7613 kg S NACE: 25.30 Manufacture of steam generators, except central heating hot water boilers CPA: 25.30.11 Steam or other vapour generating boilers; super-heated water boilers 25.30.11.10 Watertube boilers (excluding central heating hot water boilers capable of producing low pressure steam) 8402[.11 + .12] p/st @ S 25.30.11.50 Vapour generating boilers (including hybrid boilers) (excluding central heating hot water boilers capable of producing low pressure steam, watertube boilers) 8402[.19(.10 + .90)] p/st @ S 25.30.11.70 Super-heated water boilers (excluding central heating hot water boilers capable of producing low pressure steam) 8402 20 p/st @ S CPA: 25.30.12 Auxiliary plant for use with boilers; condensers for steam or other vapour power units 25.30.12.30 Auxiliary plant for use with boilers of HS 8402 or 8403 8404 10 kg S 25.30.12.50 Condensers for steam or other vapour power units 8404 20 kg S CPA: 25.30.13 Parts of steam generators 25.30.13.30 Parts of vapour generating boilers and super-heater water boilers 8402 90 S S2 25.30.13.50 Parts of apparatus of HS 8404 10 and 8404 20 8404 90 S S2 CPA: 25.30.21 Nuclear reactors, except isotope separators 25.30.21.00 Nuclear reactors 8401 10 kg S CPA: 25.30.22 Parts of nuclear reactors, except isotope separators 25.30.22.00 Parts of nuclear reactors 8401 40 S S2 NACE: 25.40 Manufacture of weapons and ammunition CPA: 25.40.12 Revolvers, pistols, non-military firearms and similar devices 25.40.12.30 Revolvers and pistols (excluding military firearms, machine-pistols, signal flare firearms, blank firers, captive-bolt humane killers, muzzle loaders, spring, air or gas weapons, imitation weapons) 9302 p/st S 25.40.12.50 Shotguns, rifles, carbines and muzzle-loaders (including punt-guns, combination shotgun-rifles, sporting guns made to resemble walking sticks) (excluding military firearms) 9303[.10 + .20(.10 + .95) + .30] p/st S 25.40.12.70 Firearms which operate by firing an explosive charge, n.e.c. (excluding military firearms) 9303 90 p/st S 25.40.12.90 Other arms (spring, air or gas guns and pistols, truncheons) (excluding for military purposes) 9304 p/st S CPA: 25.40.13 Bombs, missiles and similar munitions of war; cartridges, other ammunition and projectiles and parts thereof 25.40.13.00 Cartridges and other ammunition and projectiles and parts thereof, including shot and cartridge wads (excluding for military purposes) 9306[.21 + .29 + .30(.10 + .90) + .90(.90)] kg S M CPA: 25.40.14 Parts of military weapons and other arms 25.40.14.00 Parts and accessories for revolvers, pistols, non-military firearms and similar devices 9305[.10 + .20 + .99] S M NACE: 25.50 Forging, pressing, stamping and roll-forming of metal; powder metallurgy CPA: 25.50.11 Forging services of metal 25.50.11.34 Open die forged ferrous parts for transmission shafts, camshafts, crankshafts and cranks; works of HS 7326 ; parts of machineries, apparatus and vehicles of HS 84 , 85 , 86 , 87 , 88 , 90 (open die forgings of steel) S S1 25.50.11.37 Open die-forged non-ferrous metal parts for machinery and appliances excluding piston engines, turbojets, gas turbines, lifting/handling equipment, construction industry machinery/vehicles S S1 25.50.11.51 Parts of land vehicles of HS 87 (cold extrusion of steel) S S1 25.50.11.52 Cold extrusion steel parts for transmission shafts, camshafts, crankshafts and cranks S S1 25.50.11.53 Parts of piston engines and mechanical engineering of HS 8483 (cold extrusion of steel) S S1 25.50.11.54 Cold extrusion steel parts for machinery and mechanical appliances excluding for piston engines S S1 25.50.11.56 Cold extrusion steel parts for electrical machinery and equipment sound recorders and reproducers, television image and sound recorders and reproducers S S1 25.50.11.57 Works of HS 7326 ; parts of vehicles and apparatus for fixture tracks and land vehicles and air crafts of HS 86 , 87 , 88 (cold extrusion of steel) S S1 25.50.11.58 Parts of machineries, apparatus, tools and vehicles of HS 84 , 85 , 87 , 88 , 90 in cold extrusion of non-ferrous metal S S1 CPA: 25.50.12 Stamping services of metal 25.50.12.10 Drop forged (and precision forged) steel parts for land vehicles excluding locomotives and rolling stock S S1 25.50.12.20 Drop forged (and precision forged) steel parts for transmission shafts, camshafts, crankshafts, cranks, bearing housings and plain shaft bearings (excluding bearing housings incorporating ball or roller bearings) S S1 25.50.12.30 Parts of piston engines and mechanical engineering of HS 8483 (drop forging of steel) S S1 25.50.12.40 Parts of mechanical and technical equipment and implements for farming, forestry and market gardening (drop forging of steel) S S1 25.50.12.50 Drop forged steel parts for pulley tackle and hoists, winches and capstans, jacks, fork-lift trucks, other trucks fitted with lifting/handling equipment, lifts, escalators, conveyors and teleferics S S1 25.50.12.60 Parts of mechanical engineering and apparatus of HS 8426 , 8429 , 8430 (drop forging of steel) S S1 25.50.12.70 Drop forged steel parts for machinery and appliances (excluding for piston engines, turbojets, gas turbines, lifting or handling equipment, construction industry machinery) S S1 25.50.12.80 Drop forged steel parts for locomotives or rolling stock, aircraft, spacecraft, electrical machinery and equipment, optical, photographic, cinematographic, measuring, checking or precision apparatus S S1 25.50.12.90 Parts of machineries, apparatus and vehicles of HS 84 , 85 , 86 , 87 , 88 , 90 (drop forging of non-ferrous metal) S S1 CPA: 25.50.13 Other forming services of metal 25.50.13.10 Sheet metal forming of steel as parts for land vehicles excluding locomotives and rolling stock S S1 25.50.13.20 Parts of piston engines and mechanical engineering of HS 8483 (sheet metal forming of steel) S S1 25.50.13.30 Steel sheet forming parts for machinery and mechanical appliances excluding for piston engines S S1 25.50.13.40 Sheet metal forming of steel as parts for electrical machinery and equipment, for sound recorders and reproducers, television image and sound recorders and reproducers S S1 25.50.13.50 Articles of HS 7323 , 7326 ; parts of furniture of HS 9403 ; parts of land vehicles and track fixtures of 86 ; apparatus of 90 (sheet metal formings of non-ferrous metal) S S1 25.50.13.70 Household articles, parts of mechanical engineering, apparatus, furniture and vehicles of HS 84 , 85 , 86 , 88 , 94 (sheet metal formings of non-ferrous metal) S S1 CPA: 25.50.20 Powder metallurgy 25.50.20.20 Products of steel powder metallurgy S S1 25.50.20.80 Parts of articles of HS 84 , 85 , 86 , 87 , 88 , 90 (products manufactured of non-ferrous powdered metallurgy) S S1 NACE: 25.61 Treatment and coating of metals CPA: 25.61.11 Metallic coating services of metal 25.61.11.30 Metallic coating by immersion in molten metals (zinc galvanising or tin dipping) I C 25.61.11.50 Metallic coating by thermal spraying I C 25.61.11.70 Metallic coating in zinc by electrolysis I C 25.61.11.90 Metallic coating by electrolysis or chemical treatments of metals other than zinc (including nickel, copper, chromium, precious metals, etc.) I C CPA: 25.61.12 Non-metallic coating services of metal 25.61.12.30 Plastic coating of metals (including powder coating) I C 25.61.12.50 Other coatings (phosphating etc.) I C CPA: 25.61.21 Heat treatment services of metal, other than metallic coating 25.61.21.00 Heat treatment of metals (excluding metallic coating, plastic coating) I C CPA: 25.61.22 Other surface treatment services of metal 25.61.22.30 Wet painting and varnishing of metals I C 25.61.22.50 Anodising of metals I C 25.61.22.70 Vapour deposition of metals I C 25.61.22.90 Other metallic surface treatments I C NACE: 25.62 Machining CPA: 25.62.10 Turning services of metal parts 25.62.10.01 Turned metal parts for taps, valves and similar articles S S1 25.62.10.03 Turned metal parts for machinery and mechanical appliances S S1 25.62.10.05 Turned metal parts for land vehicles (excluding for locomotives or rolling stock, made by casting, forging, pressing, stamping, roll forming or powder metallurgy) S S1 25.62.10.07 Turned metal parts for aircraft, spacecraft and satellites S S1 25.62.10.09 Turned metal parts for electrical machinery and equipment, sound recorders and reproducers, television image and sound recorders and reproducers S S1 25.62.10.11 Turned metal parts for optical, photographic, cinematographic, measuring, checking or precision instruments and apparatus S S1 25.62.10.13 Turned metal parts for articles of HS 7326 , 7419 , 7616 ; turned metal parts for vehicles and apparatus for fixing railway track of HS 86 S S1 CPA: 25.62.20 Other machining services 25.62.20.00 Metal parts (excluding turned metal parts) S S1 NACE: 25.71 Manufacture of cutlery CPA: 25.71.11 Knives (except for machines) and scissors and blades thereof 25.71.11.20 Table knives having fixed blades of base metal, including handles (excluding butter knives and fish knives) 8211 91 p/st @ S 25.71.11.45 Knives with fixed blades of base metal including pruning knives (excluding fish, butter/ table knives with fixed blades, knives and cutting blades for machines/mechanical appliances) 8211 92 p/st @ S 25.71.11.60 Clasp knives 8211 93 p/st @ S 25.71.11.75 Blades and handles of base metal for table knives, pocket knives, including pruning knives (excluding fish and butter knives, knives/cutting blades for machines or mechanical appliances) 8211[.94 + .95] p/st @ S 25.71.11.90 Scissors, tailors' shears and similar shears, and blades therefor (including scissor blades) 8213 p/st @ S CPA: 25.71.12 Razors and razor blades, including razor blade blanks in strips 25.71.12.30 Razors, parts thereof (excluding razor blades) 8212[.10(.10 + .90) + .90] S 25.71.12.80 Safety razor blades (including razor blades blanks in strips) 8212 20 p/st @ S CPA: 25.71.13 Other articles of cutlery; manicure or pedicure sets and instruments 25.71.13.30 Paper knives, letter openers, erasing knives, pencil sharpeners and their blades (including packet type pencil sharpeners) (excluding pencil sharpening machines) 8214 10 S 25.71.13.50 Manicure or pedicure sets and instruments (including nail files) 8214 20 S 25.71.13.70 Split-, chapping and mincing knives, hair cutting and hair shearing appliances and similar articles of cutlery 8214 90 p/st @ S CPA: 25.71.14 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware 25.71.14.30 Table flatware (excluding table knives, including fish-knives and butter-knives) and similar tableware of stainless steel or other base metal 8215[.20(.10 + .90) + .99(.10 + .90)] p/st @ S 25.71.14.80 Table flatware (excluding table knives, including fish-knives and butter-knives) and similar tableware of base metal, silver-, gold- or platinum plated 8215[.10(.20 + .30 + .80) + .91] p/st @ S CPA: 25.71.15 Swords, cutlasses, bayonets, lances and similar arms and parts thereof 25.71.15.00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof 9307 kg S NACE: 25.72 Manufacture of locks and hinges CPA: 25.72.11 Padlocks, locks used for motor vehicles and for furniture, of base metal 25.72.11.30 Base metal padlocks 8301 10 p/st @ S 25.72.11.50 Base metal motor vehicle locks 8301 20 p/st @ S 25.72.11.70 Base metal furniture locks 8301 30 p/st @ S CPA: 25.72.12 Other locks, of base metal 25.72.12.30 Base metal cylinder locks used for doors of buildings 8301 40 11 p/st @ S 25.72.12.50 Base metal locks used for doors of buildings (excluding cylinder locks) 8301 40 19 p/st @ S 25.72.12.70 Base metal locks (excluding padlocks, motor vehicle locks, furniture locks and locks used for doors of buildings) 8301 40 90 p/st @ S CPA: 25.72.13 Clasps and frames with clasps, incorporating locks; parts 25.72.13.30 Base metal clasps and frames with clasps, with locks (excluding fasteners and clasps for handbags, brief-cases and executive-cases) 8301 50 kg S 25.72.13.50 Base metal keys presented separately (including roughly cast, forged or stamped blanks, skeleton keys) 8301 70 kg S 25.72.13.70 Base metal parts for padlocks, locks and for clasps and frames with locks 8301 60 S CPA: 25.72.14 Hinges, mountings, fittings and similar articles, suitable for motor vehicles, doors, windows, furniture and the like, of base metal 25.72.14.10 Base metal hinges 8302 10 kg S 25.72.14.20 Castors with mountings of base metal 8302 20 kg S 25.72.14.30 Base metal mountings, fittings and similar articles suitable for motor vehicles (excluding hinges, castors, locks and keys) 8302 30 kg S 25.72.14.40 Base metal mountings, fittings and similar articles suitable for buildings (excluding hinges, castors, locks, keys, spy holes fitted with optical elements and key operated door bolts) 8302[.41(.10 + .50 + .90)] kg S 25.72.14.50 Base metal mountings, fittings and similar articles suitable for furniture (excluding hinges, castors, locks and keys) 8302 42 kg S 25.72.14.60 Other base metal mountings, fittings and similar articles (excluding for motor vehicles, buildings or furniture) 8302 49 kg S 25.72.14.70 Base metal automatic door closers 8302 60 kg S 25.72.14.80 Base metal hat-racks, hat-pegs, brackets, coat racks, towel racks, dish-cloth racks, brush racks and key racks (excluding coat-racks having the character of furniture) 8302 50 kg S NACE: 25.73 Manufacture of tools CPA: 25.73.10 Hand tools of a kind used in agriculture, horticulture or forestry 25.73.10.10 Spades and shovels 8201 10 kg S 25.73.10.30 Mattocks, picks, hoes and rakes 8201 30 kg S 25.73.10.40 Axes, bill hooks and similar hewing tools (excluding ice axes) 8201 40 kg S 25.73.10.50 Secateurs and similar one-handed pruners and shears (including poultry shears) (excluding secateur type scissors with secateur blades with finger rings, pruning knives) 8201 50 kg S 25.73.10.55 Forks and other hand tools (excluding clasp knives) for agriculture, horticulture or forestry 8201 90 kg S 25.73.10.60 Hedge shears, two-handed pruning shears and similar two-handed shears 8201 60 kg S CPA: 25.73.20 Hand saws; blades for saws of all kinds 25.73.20.10 Hand saws (excluding hand saws with a self-contained motor) 8202 10 kg S 25.73.20.20 Band saw blades 8202 20 kg S 25.73.20.30 Circular saw blades with steel working parts (including slotting or slitting saw blades) 8202 31 kg S 25.73.20.50 Circular saw blades with non-steel working parts (including slitting or slotting saw blades, parts) 8202 39 kg S 25.73.20.93 Straight saw blades for working metal 8202 91 kg S 25.73.20.97 Saw blades with working part of base metal (excluding band saw blades, circular saw blades, musical saw blades) 8202[.40 + .99(.20 + .80)] kg S CPA: 25.73.30 Other hand tools 25.73.30.13 Files, rasps and similar tools (excluding punches and files for machine tools) 8203 10 kg S 25.73.30.16 Pliers, including cutting pliers, pincers and tweezers for non-medical use and similar hand tools, of base metal 8203 20 kg S 25.73.30.23 Metal cutting shears and similar hand tools 8203 30 kg S 25.73.30.25 Pipe-cutters, bolt croppers, perforating punches and similar tools excluding punches and files for machine tools, machine-type metal cutting shears and office perforating punches, ticket punches 8203 40 kg S 25.73.30.33 Non-adjustable hand-operated spanners and wrenches (including torque meter wrenches) (excluding tap wrenches) 8204 11 kg S 25.73.30.35 Adjustable hand-operated spanners and wrenches (including torque meter wrenches) (excluding tap wrenches) 8204 12 kg S 25.73.30.37 Interchangeable spanner sockets 8204 20 kg S 25.73.30.53 Drilling, threading or tapping hand tools excluding interchangeable hand tools, machine-tools or power-operated hand tools, pneumatic tools or hand tools with a self-contained motor 8205 10 kg S 25.73.30.55 Hammers and sledge hammers with working part of metal 8205 20 kg S 25.73.30.57 Planes, chisels, gouges and similar cutting tools for working wood 8205 30 kg S 25.73.30.63 Screwdrivers 8205 40 kg S 25.73.30.65 Household hand tools 8205 51 kg S 25.73.30.73 Other tools for masons, moulders, cement workers, plasterers and painters 8205 59 10 kg S 25.73.30.77 Other hand tools (including cartridge operated riveting) wallplugging and similar hand tools 8205 59 80 kg S 25.73.30.83 Blow lamps (excluding gas-operated welding appliances) 8205 60 kg S 25.73.30.85 Vices, clamps and the like 8205 70 kg S 25.73.30.87 Anvils, portable forges, hand or pedal-operated grinding wheels with frameworks (excluding grindstones and the like presented separately) 8205 90 10 kg S CPA: 25.73.40 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools 25.73.40.14 Tapping tools for working metal 8207 40 10 kg S 25.73.40.16 Threading tools for working metal 8207 40 30 kg S 25.73.40.19 Tapping or threading tools (excluding work and tool holders for machines or hand tools, for working metal) 8207 40 90 kg S 25.73.40.23 Drilling tools with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for rock drilling) 8207 50 10 kg S 25.73.40.25 Masonry drills with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for rock drilling) 8207 50 30 kg S 25.73.40.27 Drilling tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207 50 50 kg S 25.73.40.31 Drilling tools with working part of high speed steel, for working metal excluding work and tool holders for machines or hand tools  for rock drilling 8207 50 60 kg S 25.73.40.33 Tools for drilling metal, interchangeable, with working parts of materials other than diamond, agglomerated diamond, sintered metal carbide, cermets or high speed steel (excl. tools for tapping) 8207 50 70 kg S 25.73.40.35 Drilling tools (excluding work and tool holders for machines or hand tools, with working part of diamond or agglomerated diamond, for rock drilling, masonry drills, for working metal) 8207 50 90 kg S 25.73.40.37 Boring or broaching tools with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for earth boring) 8207 60 10 kg S 25.73.40.44 Boring tools for working metal, with working part of materials other than diamond or agglomerated diamond 8207 60 30 kg S 25.73.40.45 Boring or broaching tools (excluding work and tool holders for machines or hand tools, with diamond or agglomerated diamond working parts, for working metal, for earth boring) 8207[.60(.50 + .90)] kg S 25.73.40.48 Broaching tools for working metal, with working part of materials other than diamond or agglomerated diamond 8207 60 70 kg S 25.73.40.50 Milling tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207 70 10 kg S 25.73.40.61 Shank type milling tools for working metal (excluding with working part of sintered metal carbide) 8207 70 31 kg S 25.73.40.66 Tools for milling, hobs, interchangeable, for working metal, with working part of materials other than sintered metal carbide or cermets (excluding shank-type ) 8207 70 37 kg S 25.73.40.69 Milling tools (excluding for working metal) 8207 70 90 kg S 25.73.40.71 Turning tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207 80 11 kg S 25.73.40.74 Tools for turning, interchangeable, for working metal, with working part of materials other than sintered metal carbide or cermets 8207 80 19 kg S 25.73.40.79 Turning tools (excluding work and tool holders for machines or hand tools, for working metal) 8207 80 90 kg S 25.73.40.81 Other interchangeable tools of CN 8207 with working part of diamond 8207 90 10 kg S 25.73.40.83 Screwdriver bits with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207 90 30 kg S 25.73.40.85 Gear-cutting tools with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207 90 50 kg S 25.73.40.87 Interchangeable hand tools with working part of sintered metal carbide excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207[.90(.71 + .78)] kg S 25.73.40.89 Interchangeable tools in other materials 8207[.90(.91 + .99)] kg S CPA: 25.73.50 Moulds; moulding boxes for metal foundry; mould bases; moulding patterns 25.73.50.13 Moulding boxes for metal foundry, mould bases, moulding patterns (excluding moulding patterns of wood) 8480[.10 + .20 + .30(.90)] kg S 25.73.50.15 Moulding patterns of wood 8480 30 10 p/st @ S 25.73.50.20 Injection or compression type moulds for metal or metal carbides (excluding ingot moulds) 8480 41 p/st @ S 25.73.50.30 Moulds for metal or metal carbides (excluding injection or compression types) 8480 49 p/st @ S 25.73.50.50 Moulds for glass 8480 50 p/st @ S 25.73.50.60 Moulds for mineral materials 8480 60 p/st @ S 25.73.50.70 Injection or compression type moulds for rubber or plastics 8480 71 p/st @ S 25.73.50.80 Moulds for rubber or plastics (excluding injection or compression types) 8480 79 p/st @ S CPA: 25.73.60 Other tools 25.73.60.13 Rock drilling or earth boring tools with working part of cermets 8207 13 kg S 25.73.60.18 Rock-drilling or earth-boring tools, interchangeable, and parts therefor, with working parts of materials other than sintered metal carbide or cermets 8207[.19(.10 + .90)] kg S 25.73.60.23 Interchangeable dies for drawing or extruding metal, with working parts of diamond or agglomerated diamond 8207 20 10 kg S 25.73.60.24 Dies for drawing or extruding metal (excluding unmounted plates, sticks, tips, rods, pellets, rings, etc. of sintered metal carbides or cermets) 8207 20 90 kg S 25.73.60.33 Pressing, stamping or punching tools for working metal (excluding work and tool holders for machines or hand tools) 8207 30 10 kg S 25.73.60.39 Pressing, stamping or punching tools (excluding work and tool holders for machines or hand tools, for working metal) 8207 30 90 kg S 25.73.60.43 Knives and cutting blades for machines or for mechanical appliances for working metal 8208 10 kg S 25.73.60.45 Knives and cutting blades for machines or for mechanical appliances for working wood 8208 20 kg S 25.73.60.50 Knives and cutting blades, of base metal, for kitchen appliances or for machines used by the food industry 8208 30 kg S 25.73.60.63 Knives and cutting blades for agricultural, horticultural or forestry machines (excluding coulters for ploughs, discs for harrows) 8208 40 kg S 25.73.60.65 Knives and cutting blades, of base metal, for machines or for mechanical appliances (excl. those for metal or wood-working, kitchen appliances or machines used by the food industry and those for agricultural, horticultural or forestry machines) 8208 90 kg S 25.73.60.67 Indexable inserts for tools, unmounted, of sintered metal carbides and cermets 8209 00 20 kg S 25.73.60.90 Unmounted sintered metal carbides or cermet plates, sticks, tips and the like for tools (excluding indexable inserts) 8209 00 80 kg S NACE: 25.91 Manufacture of steel drums and similar containers CPA: 25.91.11 Tanks, casks, drums, cans, boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity  ¥ 50 l but  ¤ 300 l, not fitted with mechanical or thermal equipment 25.91.11.00 Tanks, casks, drums, cans, boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity  ¥ 50 l but  ¤ 300 l, not fitted with mechanical or thermal equipment 7310 10 p/st @ S CPA: 25.91.12 Tanks, casks, drums, cans (except those to be closed by soldering or crimping), boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity < 50 l, not fitted with mechanical or thermal equipment 25.91.12.00 Tanks, casks, drums, cans (except those to be closed by soldering or crimping), boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity < 50 l, not fitted with mechanical or thermal equipment 7310[.29(.10 + .90)] p/st @ S NACE: 25.92 Manufacture of light metal packaging CPA: 25.92.11 Cans, of iron or steel, to be closed by soldering or crimping, of a capacity < 50 l 25.92.11.33 Cans used for preserving food and drink of iron or steel, < 50 l, food cans 7310 21 11 p/st @ S 25.92.11.35 Cans used for preserving food and drink of iron or steel, < 50 l, drinks 7310 21 19 p/st @ S 25.92.11.50 Cans other than for preserving food and drink of iron or steel, < 50 l 7310[.21(.91 + .99)] p/st @ S CPA: 25.92.12 Aluminium casks, drums, cans, boxes and similar containers, for any material (excluding gas), of a capacity  ¤ 300 l 25.92.12.10 Aluminium collapsible tubular containers of a capacity  ¤ 300 litres, for any material except compressed or liquefied gas 7612 10 p/st @ S 25.92.12.40 Casks, drums, cans, boxes and similar containers, of aluminium, for any material (other than compressed or liquefied gas), n.e.s. (other than collapsible tubular containers and containers for aerosols) 7612[.90(.30 + .80)] p/st @ S 25.92.12.60 Aluminium aerosol containers, with a capacity  ¤ 300 litres 7612 90 20 p/st S CPA: 25.92.13 Crown corks and stoppers, caps and lids, of base metal 25.92.13.30 Crown corks of base metal 8309 10 p/st @ S 25.92.13.50 Capsules of lead; capsules of aluminium of a diameter > 21 mm (excl. crown corks) 8309 90 10 kg S 25.92.13.70 Base metal closures, stoppers, caps and lids (excluding of lead, crown corks, aluminium closures, stoppers, caps and lids of a diameter > 21 mm) 8309 90 90 kg S NACE: 25.93 Manufacture of wire products, chain and springs CPA: 25.93.11 Stranded wire, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated 25.93.11.30 Stranded wire, ropes and cables, of iron or steel (excl. electrically insulated products and twisted fencing wire and barbed wire) 7312[.10(.20 + .41 + .49 + .61 + .65 + .69 + .81 + .83 + .85 + .89 + .98)] kg S 25.93.11.50 Iron or steel plaited bands, slings and the like (excluding electrically insulated) 7312 90 kg S CPA: 25.93.12 Barbed wire, of iron or steel; stranded wire, cables, plaited bands and the like, of copper or aluminium, not electrically insulated 25.93.12.30 Barbed wire and barbed wire entanglements made from steel or steel wire 7313 kg S 25.93.12.50 Stranded wire, cables, plaited bands and the like, of copper (excl. electrically insulated products) 7413 kg S 25.93.12.70 Stranded wires, cables, plaited bands and the like, ropes and similar articles, of aluminium (excl. such products electrically insulated) 7614[.10 + .90] kg S CPA: 25.93.13 Cloth, grills, netting and fencing, of iron, steel or copper wire; expanded metal, of iron, steel or copper 25.93.13.13 Endless bands for machinery, of stainless steel 7314 12 kg S 25.93.13.15 Woven cloth, including endless bands, of iron or steel wire (excluding endless bands for machinery of stainless steel) 7314[.14 + .19] kg S 25.93.13.20 Welded grill, netting and fencing manufactured from wire of a diameter of  ¥ 3 mm, with mesh size of  ¥ 100 cm2 including with a backing of paper as used in cementing and plastering 7314[.20(.10 + .90)] kg S 25.93.13.30 Welded grill, netting and fencing, not classified in HS 7314 20 7314[.31 + .39] kg S 25.93.13.43 Woven, not welded, wire mesh, grill, netting and fencing (excluding plastic coated) 7314[.41 + .49] kg S 25.93.13.45 Woven, not welded, wire mesh, grill, netting and fencing, plastic coated 7314 42 kg S 25.93.13.50 Iron or steel expanded metal 7314 50 kg S 25.93.13.60 Copper wire cloth, grill and netting and copper expanded metal (including of copper alloys, copper wire endless bands) 7419 99 10 kg S CPA: 25.93.14 Nails, tacks, drawing pins, staples and similar articles 25.93.14.00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of HS 8305 ) and similar articles of iron, steel, copper, aluminium 7317[.00(.20 + .60 + .80)] + 7415 10 + 7616 10 kg S CPA: 25.93.15 Wire, rods, tubes, plates, electrodes, coated or cored with flux material 25.93.15.10 Base metal coated electrodes for electric arc-welding 8311 10 kg S 25.93.15.30 Base metal cored wire for electric arc-welding (excluding wire and rods of cored solder, the solder consisting of an alloy containing 2 % or more by weight, of any one precious metal) 8311 20 kg S 25.93.15.50 Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame (excl. wire and rods cored with solder which, excl. the flux material, contains  ¥ 2 % by weight of precious metal) 8311 30 kg S 25.93.15.70 Base metal wire and rods of agglomerated base powder, used for metal spraying (including parts) 8311 90 S CPA: 25.93.16 Springs and leaves for springs, of iron or steel; copper springs 25.93.16.13 Iron or steel hot-worked laminated leaf-springs and leaves therefor 7320 10 11 kg S 25.93.16.15 Iron or steel hot-worked non-laminated leaf-springs and leaves therefor 7320 10 19 kg S 25.93.16.17 Iron or steel cold-formed leaf-springs and leaves therefor 7320 10 90 kg S 25.93.16.31 Iron or steel hot-worked helical springs 7320 20 20 kg S 25.93.16.33 Iron or steel cold-formed helical coil compression springs 7320 20 81 kg S 25.93.16.35 Iron or steel cold-formed helical coil tension springs 7320 20 85 kg S 25.93.16.37 Iron or steel cold-formed helical springs (excluding helical coil compression springs, helical coil tension springs) 7320 20 89 kg S 25.93.16.53 Iron or steel flat spiral springs 7320 90 10 kg S 25.93.16.55 Iron or steel discs springs 7320 90 30 kg S 25.93.16.60 Iron or steel springs (excluding leaf-springs and leaves therefor, helical springs, flat spiral springs, discs springs) 7320 90 90 kg S 25.93.16.80 Copper springs (including of copper alloys) (excluding clock or watch springs) 7419 99 30 kg S CPA: 25.93.17 Chain (except articulated link chain) and parts thereof 25.93.17.10 Iron/steel stud-link chain excluding chains fitted with cutting, or other articles where chains play a subsidiary role, door guards finished with chains, surveying chains, imitation jewellery 7315 81 kg S 25.93.17.24 Welded link chain of iron or steel (excluding articulated link chain, skid chain and stud-link chain) 7315 82 kg S 25.93.17.30 Skid chain for motor vehicles, of iron or steel 7315 20 kg S 25.93.17.50 Iron or steel chain excluding articulated link chain, skid chain, stud-link and welded link chain  chain saws, or other articles in which chains play a subsidiary role, surveying chains 7315 89 kg S 25.93.17.70 Chain and parts thereof of copper 7419 10 S 25.93.17.80 Parts of chains, n.e.c., of iron or steel 7315 90 S CPA: 25.93.18 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles for use in the hand, of iron or steel; safety pins and other pins of iron or steel n.e.c. 25.93.18.00 Sewing, knitting needles, bodkins ¦ of iron or steel, for use in the hand 7319[.40 + .90(.10 + .90)] kg S NACE: 25.94 Manufacture of fasteners and screw machine products CPA: 25.94.11 Threaded fasteners, of iron or steel, n.e.c. 25.94.11.13 Screws, turned from bars, rods, profiles, or wire, of a shank thickness  ¤ 6 mm 7318 15 10 kg S 25.94.11.15 Screws and bolts for fixing railway truck construction material, iron or steel 7318 15 20 kg S 25.94.11.17 Screws and bolts without heads in steel 7318[.15(.30 + .41 + .49)] kg S 25.94.11.23 Slotted and cross-recessed screws of stainless steel 7318 15 51 kg S 25.94.11.25 Other screws and bolts with heads 7318 15 59 kg S 25.94.11.27 Hexagon socket head screws of stainless steel 7318 15 61 kg S 25.94.11.29 Other hexagon socket head screws 7318 15 69 kg S 25.94.11.31 Stainless steel hexagon bolts with heads 7318 15 70 kg S 25.94.11.33 Iron or steel hexagon bolts with heads, with a tensile strength < 800 MPa (excluding of stainless steel) 7318 15 81 kg S 25.94.11.35 Iron or steel hexagon bolts with heads, with a tensile strength  ¥ 800 MPa (excluding of stainless steel) 7318 15 89 kg S 25.94.11.39 Iron or steel bolts with heads (excluding hexagon bolts) 7318 15 90 kg S 25.94.11.53 Iron or steel wood screws 7318[.11 + .12(.10 + .90)] kg S 25.94.11.57 Iron or steel screw hooks and screw rings 7318 13 kg S 25.94.11.73 Stainless steel self-tapping screws (excluding threaded mechanisms used to transmit motion, or to act as an active machinery part) 7318 14 10 kg S 25.94.11.75 Iron or steel self-tapping screws (excluding of stainless steel, threaded mechanisms used to transmit motion, or to act as an active machinery part) 7318[.14(.91 + .99)] kg S 25.94.11.83 Iron or steel nuts turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm 7318 16 10 kg S 25.94.11.85 Stainless steel nuts (excluding those turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm) 7318 16 30 kg S 25.94.11.87 Iron or steel nuts (including self-locking nuts) (excluding of stainless steel, turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm) 7318[.16(.50 + .91 + .99)] kg S 25.94.11.90 Threaded articles, n.e.c., of iron or steel 7318 19 kg S CPA: 25.94.12 Non-threaded fasteners, of iron or steel, n.e.c. 25.94.12.10 Iron or steel spring washers and other lock washers 7318 21 kg S 25.94.12.30 Iron or steel washers (excluding spring washers and other lock washers) 7318 22 kg S 25.94.12.50 Iron or steel rivets (including partly hollow rivets) (excluding tubular or bifurcated rivets for all purposes) 7318 23 kg S 25.94.12.70 Iron or steel cotters and cotter-pins and similar non-threaded articles (excluding washers, rivets) 7318[.24 + .29] kg S CPA: 25.94.13 Non-threaded and threaded fasteners, of copper 25.94.13.10 Washers, rivets, cotters, cotter pins and the like, not threaded, of copper 7415[.21 + .29] kg S 25.94.13.40 Copper screws, bolts and nuts (excluding pointed screw nails, screw stoppers, threaded mechanisms used to transmit motion/to act as active machinery part, screw hooks, rings) 7415 33 kg S 25.94.13.70 Threaded articles of copper, n.e.c. 7415 39 kg S NACE: 25.99 Manufacture of other fabricated metal products n.e.c. CPA: 25.99.11 Sinks, wash-basins, baths and other sanitary ware, and parts thereof, of iron, steel, copper or aluminium 25.99.11.10 Stainless steel sinks and wash basins 7324 10 p/st @ S 25.99.11.27 Baths of iron or steel 7324[.21 + .29] p/st S 25.99.11.31 Sanitary ware and parts of sanitary ware of iron or steel 7324 90 kg S 25.99.11.35 Sanitary ware and parts thereof of copper 7418 20 kg S 25.99.11.37 Sanitary ware and parts thereof of aluminium 7615 20 kg S CPA: 25.99.12 Table, kitchen or household articles and parts thereof, of iron, steel, copper or aluminium 25.99.12.17 Table, kitchen or household articles ¦ of cast iron 7323[.91 + .92] kg S S2 25.99.12.25 Table, kitchen or household articles and parts thereof of stainless steel (excluding cutlery) 7323 93 kg S S2 25.99.12.37 Other table, kitchen and household articles of iron or steel (excluding cast iron), enamelled 7323 94 kg S 25.99.12.45 Table, kitchen or household articles and parts thereof of iron other than cast iron, or steel other than stainless (excl. enamelled) 7323 99 kg S 25.99.12.53 Table, kitchen, household articles and parts thereof ¦ of copper 7418 10 90 kg S S2 25.99.12.55 Table, kitchen, household articles, parts thereof ¦ of aluminium, cast 7615 10 10 kg S S2 25.99.12.57 Table, kitchen, household articles, parts thereof ¦ of aluminium, other 7615[.10(.30 + .80)] kg S S2 25.99.12.70 Hand-operated mechanical appliances, weighing  ¤ 10 kg, for food or drink 8210 kg S 25.99.12.80 Iron or steel wool, pot scourers and scouring or polishing pads, and gloves and the like 7323 10 kg S CPA: 25.99.21 Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal 25.99.21.20 Armoured or reinforced safes, strongboxes and doors and safe deposit lockers for strongrooms, of base metal 8303 00 40 kg S 25.99.21.70 Base metal cash or deed boxes and the like 8303 00 90 S CPA: 25.99.22 Paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture 25.99.22.00 Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal (excl. office furniture of heading 9403 and waste paper bins) 8304 S CPA: 25.99.23 Fittings for loose-leaf binders or files, letter clips and similar office articles, and staples in strips, of base metal 25.99.23.30 Base metal fittings for loose-leaf binders or files 8305 10 S 25.99.23.50 Base metal staples in strips for use in offices, upholstery and packaging 8305 20 S 25.99.23.70 Office articles such as letter clips, letter corners ¦ of base metal 8305 90 S CPA: 25.99.24 Statuettes and other ornaments and photograph, picture or similar frames and mirrors, of base metal 25.99.24.00 Statuettes, frames, mirrors and other ornaments of base metal 8306[.21 + .29 + .30] S CPA: 25.99.25 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made-up articles; tubular or bifurcated rivets, of base metal; beads and spangles of base metal 25.99.25.30 Base metal hooks, eyes, eyelets and the like, used for clothing, footwear, awnings, handbags, travel goods or other made-up articles excluding snap hooks, rivets, press studs and push buttons 8308 10 S 25.99.25.50 Base metal tubular or bifurcated rivets 8308 20 S 25.99.25.70 Articles such as clasps, frames with clasps ¦; parts of base metal 8308 90 S CPA: 25.99.26 Ships' or boats' propellers and blades thereof 25.99.26.00 Ships' or boats' propellers and blades therefor 8487[.10(.10 + .90)] p/st S CPA: 25.99.29 Other articles of base metal n.e.c. 25.99.29.10 z Railway or tramway track fixtures and fittings and parts thereof 8608 00 00a S S2 25.99.29.11 Iron or steel anchors, grapnels and parts thereof (excluding masonry anchors) 7316 kg S 25.99.29.13 Articles of non-malleable cast iron, n.e.c. 7325 10 kg S S2 25.99.29.19 Cast articles of iron or steel, n.e.c. 7325[.91 + .99(.10 + .90)] kg S S2 25.99.29.22 Forged or stamped articles of iron or steel, n.e.c. 7326[.11 + .19(.10 + .90)] kg S S2 25.99.29.25 Finished products of iron/steel wire; snares, traps, etc., fodder ties, animal nose rings, mattress hooks, butchers' hooks, tile hangers, waste-paper baskets excluding lampshade frames 7326 20 kg S 25.99.29.28 z Hairpins, curling pins, curling grips, hair-curlers and the like, and parts thereof, of metal (excluding electro-thermic hairdressing apparatus) 9615 90 00b kg S 25.99.29.29 Combs, hair-slides and the like (excluding of hard rubber or plastics, electro-thermic hairdressing apparatus) 9615 19 kg S 25.99.29.31 Iron or steel ladders and steps (excluding forged or stamped) 7326 90 30 p/st @ S S2 25.99.29.33 Iron or steel pallets and similar platforms for handling goods 7326 90 40 kg S S2 25.99.29.35 Iron or steel reels for cables, piping and the like 7326 90 50 kg S S2 25.99.29.37 Iron or steel non-mechanical ventilators, guttering, hooks and similar articles used in the building industry (excluding forged or stamped) 7326 90 60 kg S S2 25.99.29.45 Articles of iron or steel, n.e.s. 7326[.90(.92 + .94 + .96 + .98)] S S2 25.99.29.55 Articles of aluminium, n.e.c. 7616[.91 + .99(.10 + .90)] kg S S2 25.99.29.58 Articles of copper, n.e.c. 7419[.91 + .99(.90)] kg S S2 25.99.29.60 Other articles of tin, n.e.c. 8007[.00(.10 + .80)] kg T 25.99.29.72 Articles of zinc, n.e.c. 7907 kg T 25.99.29.74 Other articles of lead, n.e.c. 7806[.00(.10 + .80)] kg T 25.99.29.79 Other articles of nickel, n.e.c. 7508[.10 + .90] kg S 25.99.29.82 Bells, gongs, etc., non-electric, of base metal 8306 10 kg S 25.99.29.83 Iron or steel flexible tubing (excluding rubber tubing incorporating or fitted with external metallic reinforcements, flexible tubing made into the form of machinery or vehicle parts) 8307 10 kg S 25.99.29.85 Base metal flexible tubing excluding rubber tubing incorporating/fitted with external metallic reinforcements, flexible tubing (form of machinery/vehicle parts), iron or steel 8307 90 kg S 25.99.29.87 Base metal sign-plates, name-plates, address-plates and similar plates, numbers, letters and other symbols (excluding illuminated) 8310 kg S 25.99.29.95 Permanent magnets and articles intended to become permanent magnets, of metal 8505 11 kg S NACE: 26.11 Manufacture of electronic components CPA: 26.11.11 Cathode-ray television picture tubes; television camera tubes; other cathode-ray tubes 26.11.11.00 Cathode-ray television picture tubes; television camera tubes; other cathode-ray tubes 8540[.11 + .12 + .20(.10 + .80) + .40 + .60] p/st S CPA: 26.11.12 Magnetrons, klystrons, microwave tubes and other valve tubes 26.11.12.00 Magnetrons, klystrons, microwave tubes, valves and tubes 8540[.71 + .79 + .81 + .89] p/st S CPA: 26.11.21 Diodes; transistors; thyristors, diacs and triacs 26.11.21.20 Semiconductor diodes 8541 10 p/st @ S 26.11.21.50 Transistors, other than photosensitive transistors 8541[.21 + .29] p/st @ S 26.11.21.80 Semiconductor thyristors, diacs and triacs 8541 30 p/st @ S CPA: 26.11.22 Semiconductor devices; light-emitting diodes; mounted piezo-electric crystals; parts thereof 26.11.22.20 Semiconductor light emitting diodes (LEDs) 8541 40 10 p/st @ S 26.11.22.40 Photosensitive semiconductor devices; solar cells, photo-diodes, photo-transistors, etc. 8541 40 90 p/st @ S 26.11.22.60 Semiconductor devices (excluding photosensitive semiconductor devices, photovoltaic cells, thyristors, diacs and triacs, transistors, diodes, and light-emitting diodes) 8541 50 p/st @ S 26.11.22.80 Mounted piezo-electric crystals (including quartz, oscillator and resonators) 8541 60 p/st @ S CPA: 26.11.30 Electronic integrated circuits 26.11.30.03 Multichip integrated circuits: processors and controllers, whether or not combined with memories, converters, logic circuits, amplifiers, clock and timing circuits, or other circuits 8542 31 10 p/st @ S 26.11.30.06 Electronic integrated circuits (excluding multichip circuits): processors and controllers, whether or not combined with memories, converters, logic circuits, amplifiers, clock and timing circuits, or other circuits 8542 31 90 p/st @ S 26.11.30.23 Multichip integrated circuits: memories 8542 32 10 p/st @ S 26.11.30.27 Electronic integrated circuits (excluding multichip circuits): dynamic random-access memories (D-RAMs) 8542[.32(.31 + .39)] p/st S 26.11.30.34 Electronic integrated circuits (excluding multichip circuits): static random-access memories (S-RAMs), including cache random-access memories (cache-RAMs) 8542 32 45 p/st S 26.11.30.54 Electronic integrated circuits (excluding multichip circuits): UV erasable, programmable, read only memories (EPROMs) 8542 32 55 p/st S 26.11.30.65 Electronic integrated circuits (excluding multichip circuits): electrically erasable, programmable, read only memories (E2PROMs), including flash E2PROMs 8542[.32(.61 + .69 + .75)] p/st S 26.11.30.67 Electronic integrated circuits (excluding multichip circuits): other memories 8542 32 90 p/st @ S 26.11.30.80 Electronic integrated circuits: amplifiers 8542 33 p/st @ S 26.11.30.91 Other multichip integrated circuits n.e.c. 8542 39 10 p/st @ S 26.11.30.94 Other electronic integrated circuits n.e.c. 8542 39 90 p/st @ S CPA: 26.11.40 Parts of electronic valves and tubes and of other electronic components n.e.c. 26.11.40.10 Pick-up cartridges for discs or mechanically recorded sound films 8522 10 p/st @ S 26.11.40.40 Parts of cathode ray tubes; parts of thermionic, cold cathode or photo cathode valves and tubes, n.e.c. 8540[.91 + .99] S S2 26.11.40.70 Parts of diodes, transistors and similar semiconductor devices, photosensitive semiconductor devices and photovoltaic cells, light-emitting diodes and mounted piezo-electric crystals 8541 90 S S2 26.11.40.90 Parts of integrated circuits and microassemblies (excluding circuits consisting solely of passive elements) 8542 90 S S2 CPA: 26.11.50 Bare printed circuit boards 26.11.50.20 * Multilayer printed circuits, consisting only of conductor elements and contacts 8534 00 11 p/st @ S 26.11.50.50 * Printed circuits consisting only of conductor elements and contacts (excl. multiple printed circuits) 8534 00 19 p/st @ S NACE: 26.12 Manufacture of loaded electronic boards CPA: 26.12.10 Loaded printed circuits 26.12.10.80 Passive networks (including networks of resistors and/or capacitors) (excluding resistor chip arrays, capacitor chip arrays, boards containing active components, hybrids) 8534 00 90 p/st @ S CPA: 26.12.20 Sound, video, network and similar cards for automatic data processing machines 26.12.20.00 z Network communications equipment (e.g. hubs, routers, gateways) for LANs and WANs and sound, video, network and similar cards for automatic data processing machines 8471 80 00a p/st S CPA: 26.12.30 Smart cards 26.12.30.00 Smart cards 8523[.52(.10 + .90)] p/st S NACE: 26.20 Manufacture of computers and peripheral equipment CPA: 26.20.11 Portable automatic data processing machines weighing  ¤ 10 kg, such as laptop and notebook computers; personal digital assistants and similar computers 26.20.11.00 Laptop PCs and palm-top organisers 8471 30 p/st S CPA: 26.20.12 Point-of-sale terminals, ATMs and similar machines capable of being connected to a data processing machine or network 26.20.12.00 Point-of-sale terminals, ATMs and similar machines capable of being connected to a data processing machine or network 8472 90 30 p/st S CPA: 26.20.13 Digital automatic data processing machines, comprising in the same housing at least a central processing unit and an input and an output unit, whether or not combined 26.20.13.00 Desk top PCs 8471 41 p/st S CPA: 26.20.14 Digital automatic data processing machines presented in the form of systems 26.20.14.00 Digital data processing machines: presented in the form of systems 8471 49 p/st S CPA: 26.20.15 Other digital automatic data processing machines, whether or not containing in the same housing one or two of the following types of units: storage units, input units, output units 26.20.15.00 Other digital automatic data processing machines whether or not containing in the same housing one or two of the following units: storage units, input/output units 8471 50 p/st S CPA: 26.20.16 Input or output units, whether or not containing storage units in the same housing 26.20.16.40 Printers, copying machines and facsimile machines, capable of connecting to an automatic data processing machine or to a network (excluding printing machinery used for printing by means of plates, cylinders and other components, and machines performing two or more of the functions of printing, copying or facsimile transmission) 8443[.32(.10 + .30 + .91 + .93 + .99)] p/st S 26.20.16.50 Keyboards 8471 60 60 p/st S 26.20.16.60 Other input or output units, whether or not containing storage units in the same housing 8471 60 70 p/st S CPA: 26.20.17 Monitors and projectors, principally used in an automatic data processing system 26.20.17.00 Monitors and projectors, principally used in an automatic data processing system 8528[.41 + .51 + .61] p/st S CPA: 26.20.18 Units performing two or more of the following functions: printing, scanning, copying, faxing 26.20.18.00 Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data processing machine or to a network 8443[.31(.20 + .80)] p/st S CPA: 26.20.21 Storage units 26.20.21.00 Storage units 8471[.70(.20 + .30 + .50 + .70 + .80 + .98)] p/st S CPA: 26.20.22 Solid-state non-volatile storage devices 26.20.22.00 Solid-state, non-volatile data storage devices for recording data from an external source (flash memory cards or flash electronic storage cards), unrecorded 8523 51 10 kg S CPA: 26.20.30 Other units of automatic data processing machines 26.20.30.00 z Other units of automatic data processing machines (excluding network communications equipment (e.g. hubs, routers, gateways) for LANs and WANs and sound, video, network and similar cards for automatic data processing machines) 8471[.80(.00b) + .90] p/st S CPA: 26.20.40 Parts and accessories of computing machines 26.20.40.00 Parts and accessories of the machines of HS 8471 ; parts and accessories equally suitable for use with machines of two or more of HS 8469 to 8472 8473[.30(.20 + .80) + .50(.20 + .80)] S NACE: 26.30 Manufacture of communication equipment CPA: 26.30.11 Transmission apparatus incorporating reception apparatus 26.30.11.00 Transmission apparatus for radio-broadcasting and television, with reception apparatus 8525 60 p/st S CPA: 26.30.12 Transmission apparatus not incorporating reception apparatus 26.30.12.00 Transmission apparatus for radio-broadcasting and television, without reception apparatus 8525 50 p/st S CPA: 26.30.13 Television cameras 26.30.13.00 Television cameras (including closed circuit TV cameras) (excluding camcorders) 8525[.80(.11 + .19)] p/st S CPA: 26.30.21 Line telephone sets with cordless handsets 26.30.21.00 Line telephone sets with cordless handsets 8517 11 p/st S CPA: 26.30.22 Telephones for cellular networks or for other wireless networks 26.30.22.00 Telephones for cellular networks or for other wireless networks 8517 12 p/st S CPA: 26.30.23 Other telephone sets and apparatus for transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network) 26.30.23.10 Base stations 8517 61 p/st S 26.30.23.20 Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus 8517 62 p/st @ S 26.30.23.30 Telephone sets (excluding line telephone sets with cordless handsets and telephones for cellular networks or for other wireless networks); videophones 8517[.18 + .69(.10)] p/st @ S 26.30.23.40 Portable receivers for calling or paging 8517 69 31 p/st S 26.30.23.70 Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of HS 8443 , 8525 , 8527 or 8528 8517[.69(.20 + .90)] + 8519 50 p/st @ S CPA: 26.30.30 Parts of electrical telephonic or telegraphic apparatus 26.30.30.00 Parts of electrical telephonic or telegraphic apparatus 8517 70 90 S S2 CPA: 26.30.40 Aerials and aerial reflectors of all kind and parts thereof; parts of radio and television transmission apparatus and television cameras 26.30.40.10 Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles, suitable for use solely or principally with the apparatus of HS 8525 to 8528 8529 10 11 p/st @ S 26.30.40.35 Outside aerials for radio or television reception via satellite (including rotor systems) (excluding aerial amplifiers and radio frequency oscillator units) 8529 10 31 p/st @ S 26.30.40.39 Outside aerials for radio or television reception (including rotor systems) (excluding for reception via satellite, aerial amplifiers and radio frequency oscillator units) 8529 10 39 p/st @ S 26.30.40.40 Aerials and aerial reflectors of all kinds for apparatus of HS 8517 ; parts suitable for use therewith 8517[.70(.11 + .15 + .19)] S S2 26.30.40.50 Inside aerials for radio or television reception (including built-in types) (excluding aerial amplifiers and radio frequency oscillator units) 8529 10 65 p/st @ S 26.30.40.60 Other aerials and parts, suitable for use solely or principally with the apparatus of HS 8525 to 8528 8529[.10(.69 + .80 + .95)] S 26.30.40.70 Cabinets and cases for transmission and reception apparatus for radio-broadcasting or television, television cameras, etc.; parts suitable for use solely or principally with television cameras, reception apparatus for radio-broadcasting or television, and monitors and projectors, n.e.c. (excluding aerials, electronic assemblies and parts for monitors and projectors of a kind solely or principally used in an automatic data-processing machine) 8529[.90(.41 + .49 + .92)] S S2 CPA: 26.30.50 Burglar or fire alarms and similar apparatus 26.30.50.20 Electrical burglar or fire alarms and similar apparatus (excluding of a kind used for motor vehicles or buildings) 8531 10 95 p/st S 26.30.50.80 Electric burglar or fire alarms and similar apparatus for buildings 8531 10 30 p/st S NACE: 26.40 Manufacture of consumer electronics CPA: 26.40.11 Radio broadcast receivers (except of a kind used in motor vehicles), whether or not combined with sound recording or reproducing apparatus or a clock 26.40.11.00 Radio broadcast receivers (except for cars), capable of operating without an external source of power 8527[.12(.10 + .90) + .13(.10 + .91 + .99) + .19] p/st S CPA: 26.40.12 Radio broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles 26.40.12.50 Radio broadcast receivers, only mains-operated (excl. these of a kind used in motor vehicles) 8527[.91(.11 + .19 + .35 + .91 + .99) + .92(.10 + .90) + .99] p/st S 26.40.12.70 Radio broadcast receivers for motor vehicles with sound recording or reproducing apparatus 8527[.21(.20 + .52 + .59 + .70 + .92 + .98)] p/st S 26.40.12.90 Radio broadcast receivers for motor vehicles, n.e.c. 8527 29 p/st S CPA: 26.40.20 Television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus 26.40.20.20 Tuner blocks for CTV/VCR and cable TV receiver units (colour video tuners) (excluding those which isolate high-frequency television signals) 8528[.71(.11 + .15 + .19)] p/st S 26.40.20.40 Colour television projection equipment 8528 72 10 p/st S 26.40.20.90 Other television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus n.e.c. 8528[.71(.91 + .99) + .72(.20 + .30 + .40 + .60 + .80) + .73] p/st S CPA: 26.40.31 Turntables, record-players, cassette-players and other sound reproducing apparatus 26.40.31.00 Turntables, record-players, cassette-players and other sound reproducing apparatus 8519[.20(.10 + .91 + .99) + .30 + .81(.11 + .15 + .21 + .25 + .31 + .35 + .45) + .89(.11 + .15 + .19)] p/st S CPA: 26.40.32 Magnetic tape recorders and other sound recording apparatus 26.40.32.00 Magnetic tape recorders and other sound recording apparatus 8519[.81(.55 + .61 + .65 + .75 + .81 + .85 + .95) + .89(.90)] p/st S CPA: 26.40.33 Video camera recorders and other video recording or reproducing apparatus 26.40.33.00 Video camera recorders 8521[.10(.20 + .95) + .90] + 8525[.80(.91 + .99)] p/st S CPA: 26.40.34 Monitors and projectors, not incorporating television reception apparatus and not principally used in an automatic data processing system 26.40.34.20 Video projectors 8528[.69(.10 + .91 + .99)] p/st S 26.40.34.40 Colour video monitors with cathode-ray tube 8528 49 80 p/st S 26.40.34.60 Flat panel video monitor, LCD or plasma, etc., without tuner (colour video monitors) (excluding with cathode-ray tube) 8528[.59(.31 + .39 + .70)] p/st S 26.40.34.80 Black and white or other monochrome video monitors 8528[.49(.10) + .59(.20)] p/st S CPA: 26.40.41 Microphones and stands thereof 26.40.41.00 Microphones and their stands (excluding cordless microphones with a transmitter) 8518[.10(.30 + .95)] p/st @ S CPA: 26.40.42 Loudspeakers; headphones, earphones and combined microphone/speaker sets 26.40.42.35 Single loudspeakers mounted in their enclosures (including frames or cabinets mainly designed for mounting loudspeakers) 8518 21 p/st S 26.40.42.37 Multiple loudspeakers mounted in the same enclosure (including frames or cabinets mainly designed for mounting loudspeakers) 8518 22 p/st S 26.40.42.39 Loudspeakers (including speaker drive units, frames or cabinets mainly designed for mounting loudspeakers) (excluding those mounted in their enclosures) 8518[.29(.30 + .95)] p/st S 26.40.42.70 Headphones and earphones, even with microphone, and sets consisting of microphone and one or more loudspeakers (excluding airmen's headgear with headphones, telephone sets, cordless microphones with transmitter, hearing aids) 8518[.30(.20 + .95)] p/st @ S CPA: 26.40.43 Audio-frequency electric amplifiers; electric sound amplifier sets 26.40.43.55 Telephonic and measurement amplifiers (excluding high or intermediate frequency amplifiers) 8518 40 30 p/st @ S 26.40.43.59 Audio-frequency electric amplifiers (including hi-fi amplifiers) (excluding high or intermediate frequency amplifiers, telephonic and measurement amplifiers) 8518 40 80 p/st S 26.40.43.70 Electric sound amplifier sets (including public address systems with microphone and speaker) 8518 50 p/st S CPA: 26.40.44 Reception apparatus for radio-telephony or radio-telegraphy n.e.c. 26.40.44.00 Radio-telephony or radio-telegraphy reception apparatus (excluding portable receivers for calling or paging, those combined with radio receivers) 8517 69 39 p/st S CPA: 26.40.51 Parts and accessories of sound and video equipment 26.40.51.50 Precious or semi-precious stones for styli 8522 90 30 p/st @ S S2 26.40.51.70 Other parts and accessories of apparatus of HS 8519 , 8520 , 8521 8522[.90(.41 + .49 + .70 + .80)] S S2 26.40.51.80 Parts of apparatus of HS 8518 8518 90 S S2 CPA: 26.40.52 Parts of radio receivers and transmitters 26.40.52.00 Parts of radio receivers and transmitters 8529 90 20 S S2 CPA: 26.40.60 Video game consoles (used with a television receiver or having a self-contained screen) and other games of skill or chance with an electronic display 26.40.60.50 Video game consoles (not operated by means of payments) 9504 50 p/st @ S NACE: 26.51 Manufacture of instruments and appliances for measuring, testing and navigation CPA: 26.51.11 Direction-finding compasses; other navigational instruments and appliances 26.51.11.20 Direction finding compasses (including magnetic, gyroscopic, binnacle and position finding) 9014 10 p/st @ S 26.51.11.50 Instruments and appliances for aeronautical or space navigation (excluding compasses) 9014[.20(.20 + .80)] p/st @ S 26.51.11.80 Instruments and appliances for navigation (including for marine or river navigation) (excluding for aeronautical or space navigation, compasses) 9014 80 p/st @ S CPA: 26.51.12 Theodolites and tachymetres (tachometers); other surveying, hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances 26.51.12.35 Electronic instruments and apparatus for meteorological, hydrological and geophysical purposes (excluding compasses) 9015 80 11 p/st @ S 26.51.12.50 * Electronic theodolites and tachymetres (tachometers); surveying (including photogrammatrical surveying), hydrographic and oceanographic instruments and appliances(excluding rangefinders, levels and compasses), electronic. 9015[.20(.10) + .40(.10) + .80(.19)] p/st @ S 26.51.12.80 * Non electronic surveying (including photogrammatrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances (excluding rangefinders, levels and compasses), 9015[.20(.90) + .40(.90) + .80(.91 + .93 + .99)] p/st @ S CPA: 26.51.20 Radar apparatus and radio navigational aid apparatus 26.51.20.20 Radar apparatus 8526 10 p/st @ S 26.51.20.50 Radio navigational aid apparatus (including radio beacons and radio buoys, receivers, radio compasses equipped with multiple aerials or with a directional frame aerial) 8526[.91(.20 + .80)] p/st @ S 26.51.20.80 Radio remote control apparatus (including for ships, pilotless aircraft, rockets, missiles, toys, and model ships or aircraft, for machines, for the detonation of mines) 8526 92 p/st @ S CPA: 26.51.31 Balances of a sensitivity of 5 cg or better 26.51.31.00 Balances of a sensitivity of 5 cg or better, with or without weights; parts and accessories thereof 9016[.00(.10 + .90)] S S2 CPA: 26.51.32 Drafting tables and machines and other drawing, marking-out or mathematical calculating instruments 26.51.32.00 Drafting tables and machines and other drawing, marking-out or mathematical calculating instruments 9017[.10(.10 + .90) + .20(.05 + .10 + .39 + .90)] p/st @ S CPA: 26.51.33 Instruments for measuring length, for use in the hand (including micrometers and callipers) n.e.c. 26.51.33.00 Micrometers, callipers and gauges (excluding gauges without adjustable devices of HS 9031 80 ) 9017 30 p/st S CPA: 26.51.41 Instruments and apparatus for measuring or detecting ionising radiations 26.51.41.00 Instruments and apparatus for measuring or detecting ionising radiations 9030 10 p/st @ S CPA: 26.51.42 Cathode-ray oscilloscopes and cathode-ray oscillographs 26.51.42.00 Cathode-ray oscilloscopes and cathode-ray oscillographs 9030 20 10 p/st @ S CPA: 26.51.43 Instruments for measuring electrical quantities without a recording device 26.51.43.10 Multimeters without recording device 9030 31 p/st @ S 26.51.43.30 Electronic instruments and apparatus for measuring or checking voltage, current, resistance or electrical power, without recording device (excluding multimeters, and oscilloscopes and oscillographs) 9030 33 10 p/st @ S 26.51.43.55 Voltmeters without recording device 9030 33 91 p/st @ S 26.51.43.59 Non-electronic instruments and apparatus, for measuring or checking voltage, current, resistance or power, without a recording device (excluding multimeters, voltmeters) 9030 33 99 p/st @ S CPA: 26.51.44 Instruments and apparatus for telecommunications 26.51.44.00 Instruments and apparatus, for telecommunications 9030 40 p/st @ S CPA: 26.51.45 Instruments and apparatus for measuring or checking electrical quantities n.e.c. 26.51.45.20 Instruments and apparatus for measuring or checking semiconductor wafers or devices 9030 82 p/st @ S 26.51.45.30 Instruments and apparatus, with a recording device, for measuring or checking electric gains (excluding gas, liquid or electricity supply or production meters) 9030[.20(.30) + .32 + .39 + .84] p/st @ S 26.51.45.55 Electronic instruments and apparatus, without a recording device, for measuring or checking electric gains (excluding gas, liquid or electricity supply or production meters) 9030[.20(.91) + .89(.30)] p/st @ S 26.51.45.59 Non-electronic instruments and apparatus, without a recording device, for measuring or checking electrical gains (excluding multimeters, voltmeters) 9030[.20(.99) + .89(.90)] p/st @ S CPA: 26.51.51 Hydrometers, thermometers, pyrometers, barometers, hygrometers and psychrometers 26.51.51.10 Thermometers, liquid-filled, for direct reading, not combined with other instruments (excluding clinical or veterinary thermometers) 9025 11 80 p/st S 26.51.51.35 Electronic thermometers and pyrometers, not combined with other instruments (excluding liquid filled) 9025 19 20 p/st S 26.51.51.39 Thermometers, not combined with other instruments and not liquid filled, n.e.c. 9025 19 80 p/st S 26.51.51.50 Barometers, not combined with other instruments (including barometric altimeters, sympiesometers) 9025 80 20 p/st S 26.51.51.75 Electronic hydrometers, hygrometers and psychrometers 9025 80 40 p/st @ S 26.51.51.79 Non-electronic hydro-, hygro-, psychrometers (including hygrographs, thermo-hygrographs, baro-thermo-hygrographs, actinometers, pagoscopes; excluding radio-sondes for atmospheric soundings) 9025 80 80 p/st @ S CPA: 26.51.52 Instruments for measuring or checking the flow, level, pressure or other variables of liquids and gases 26.51.52.35 Electronic flow meters (excluding supply meters, hydrometric paddle-wheels) 9026 10 21 p/st S 26.51.52.39 Electronic instruments and apparatus for measuring or checking the level of liquids 9026 10 29 p/st S 26.51.52.55 Non-electronic flow meters (excluding supply meters, hydrometric paddle-wheels) 9026 10 81 p/st S 26.51.52.59 Non-electronic instruments and apparatus for measuring or checking the level of liquids 9026 10 89 p/st S 26.51.52.71 Electronic pressure gauges, sensors, indicators and transmitters 9026 20 20 p/st S 26.51.52.74 Non-electronic spiral or metal diaphragm type pressure gauges 9026 20 40 p/st S 26.51.52.79 Other instruments for measuring or checking pressure 9026 20 80 p/st S 26.51.52.83 Electronic instruments and apparatus for measuring variables of liquids/gases (including heat meters; excluding for measuring pressure/flow/level of liquids) 9026 80 20 p/st @ S 26.51.52.89 Non-electronic instruments for measuring or checking variables of liquids or gases (including heat meters; excluding for measuring or checking pressure/flow/level of liquids) 9026 80 80 p/st @ S CPA: 26.51.53 Instruments and apparatus for physical or chemical analysis n.e.c. 26.51.53.13 Electronic gas or smoke analysers 9027 10 10 p/st S 26.51.53.19 Non-electronic gas or smoke analysers 9027 10 90 p/st S 26.51.53.20 Chromatographs and electrophoresis instruments 9027 20 p/st @ S 26.51.53.30 Spectrometers, spectrophotometers ¦ using optical radiations 9027 30 p/st @ S 26.51.53.81 Electronic ph and rh meters, other apparatus for measuring conductivity and electrochemical quantities (including use laboratory/field environment, use process monitoring/control) 9027 80 11 p/st @ S 26.51.53.83 Other electronic instruments and apparatus for physical or chemical analysis n.e.c. 9027[.80(.13 + .17)] p/st @ S 26.51.53.95 * Other non-electronic instruments and apparatus for physical or chemical analyses, n.e.c. 9027[.80(.91 + .99)] p/st @ S CPA: 26.51.61 Microscopes (except optical microscopes) and diffraction apparatus 26.51.61.00 Microscopes and diffraction apparatus (excluding optical microscopes) 9012[.10(.10 + .90)] p/st @ S CPA: 26.51.62 Machines and appliances for testing the mechanical properties of materials 26.51.62.10 Electronic machines and appliances for testing the mechanical properties of metals (excluding metallographic machines or appliances, instruments for detecting defects) 9024[.10(.11 + .13 + .19)] p/st @ S 26.51.62.30 Non-electronic machines and appliances for testing mechanical properties of metals 9024 10 90 p/st @ S 26.51.62.55 Electronic machines and appliances for testing the mechanical properties of materials (excluding for metals) 9024[.80(.11 + .19)] p/st @ S 26.51.62.59 Non-electronic machines and appliances for testing the mechanical properties of materials (excluding for metals, including for textiles, paper, paperboard, plastics, wood, concrete, rubber, leather/linoleum) 9024 80 90 p/st @ S CPA: 26.51.63 Gas, liquid or electricity supply or production meters 26.51.63.30 Gas supply or production meters (including calibrated) 9028 10 p/st S 26.51.63.50 Liquid supply or production meters (including calibrated) (excluding pumps) 9028 20 p/st S 26.51.63.70 Electricity supply or production meters (including calibrated) (excluding voltmeters, ammeters, wattmeters and the like) 9028[.30(.11 + .19 + .90)] p/st S CPA: 26.51.64 Revolution and production counters, taximeters; speed indicators and tachometers 26.51.64.30 Revolution, production and entry counters, billiards meters, taxi-, mileometers, pedometers, hand-held counters, scalers, instruments/apparatus for measuring short time intervals 9029 10 p/st @ S 26.51.64.53 Vehicle speed indicators 9029 20 31 p/st @ S 26.51.64.55 Speed indicators and tachometers (excl. for land vehicles) 9029 20 38 p/st @ S CPA: 26.51.65 Automatic regulating or controlling instruments and apparatus, hydraulic or pneumatic 26.51.65.00 Hydraulic or pneumatic automatic regulating or controlling instruments and apparatus 9032 81 p/st @ S CPA: 26.51.66 Measuring or checking instruments, appliances and machines n.e.c. 26.51.66.20 Test benches 9031 20 kg S 26.51.66.50 Electronic instruments, appliances and machines for measuring or checking geometrical quantities (including comparators, coordinate measuring machines (CMMs)) 9031[.80(.32 + .34)] p/st @ S 26.51.66.70 Other electronic instruments, appliances, ¦ for measuring or checking 9031 80 38 p/st @ S 26.51.66.83 Other instruments, appliances, ¦ for measuring or checking geometrical quantities 9031 80 91 p/st @ S 26.51.66.89 Non-electronic measuring machines and instruments (excluding test benches, optical instruments and appliances as well as machines and instruments for balancing mechanical parts or for measuring or checking geometrical quantities) 9031 80 98 p/st @ S CPA: 26.51.70 Thermostats, manostats and other automatic regulating or controlling instruments and apparatus 26.51.70.15 Electronic thermostats 9032 10 20 p/st S 26.51.70.19 Non-electronic thermostats 9032[.10(.81 + .89)] p/st S 26.51.70.30 Manostats 9032 20 p/st S 26.51.70.90 Instruments and apparatus, regulating or controlling, n.e.c. 9032 89 p/st @ S CPA: 26.51.81 Parts of radar apparatus and radio navigational aid apparatus 26.51.81.00 Parts of radar apparatus and radio navigational aid apparatus 8529[.90(.65 + .97)] S S2 CPA: 26.51.82 Parts and accessories for the goods of 26.51.12, 26.51.32, 26.51.33, 26.51.4 and 26.51.5; microtomes; parts n.e.c. 26.51.82.00 z Parts and accessories for the goods of 26.51.12, 26.51.32, 26.51.33, 26.51.4 and 26.51.5; microtomes; parts n.e.c. 9015 90 + 9017 90 + 9025 90 + 9026 90 + 9027[.90(.10 + .50a + .80)] + 9030[.90(.20 + .85)] + 9033 S S2 CPA: 26.51.83 Parts and accessories of microscopes (other than optical) and of diffraction apparatus 26.51.83.00 Parts and accessories for microscopes and diffraction apparatus excluding for optical microscopes 9012[.90(.10 + .90)] S S2 CPA: 26.51.84 Parts and accessories for the goods of 26.51.63 and 26.51.64 26.51.84.33 Parts and accessories for electricity supply or production meters 9028 90 10 S S2 26.51.84.35 Parts and accessories for gas or liquid supply or production meters excluding for pumps for liquids 9028 90 90 S S2 26.51.84.50 Parts and accessories of HS 9029 9029 90 S S2 CPA: 26.51.85 Parts and accessories of instruments and apparatus of 26.51.65, 26.51.66 and 26.51.70 26.51.85.30 * Parts and accessories of instruments, appliances and machines of HS 9031 , n.e.c. 9031[.90(.30 + .85)] S S2 26.51.85.50 Parts and accessories for automatic regulating or controlling instruments and apparatus 9032 90 S S2 CPA: 26.51.86 Parts and accessories of instruments and apparatus of 26.51.11 and 26.51.62 26.51.86.00 Parts and accessories of instruments and apparatus of 26.51.11 and 26.51.62 9014 90 + 9024 90 S S2 NACE: 26.52 Manufacture of watches and clocks CPA: 26.52.11 Wrist-watches, pocket-watches, with case of precious metal or of metal clad with precious metal 26.52.11.00 Wrist-watches, pocket-watches, with case of precious metal or of metal clad with precious metal 9101[.11 + .19 + .21 + .29 + .91 + .99] p/st S CPA: 26.52.12 Other wrist-watches, pocket-watches and other watches, including stop-watches 26.52.12.00 Other wrist-watches, pocket-watches and other watches, including stop-watches 9102[.11 + .12 + .19 + .21 + .29 + .91 + .99] p/st S CPA: 26.52.13 Instrument panel clocks and clocks of a similar type for vehicles 26.52.13.00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels (including vehicle chronographs) 9104 p/st S CPA: 26.52.14 Clocks with watch movements; alarm clocks and wall clocks; other clocks 26.52.14.00 Clocks with watch movements; alarm clocks and wall clocks; other clocks 9103[.10 + .90] + 9105[.11 + .19 + .21 + .29 + .91 + .99] p/st S CPA: 26.52.21 Watch and clock movements 26.52.21.10 * Watch and clock movements 9108[.11 + .12 + .19 + .20 + .90] + 9109[.10 + .90] + 9110[.11(.10 + .90) + .12 + .19 + .90] p/st @ S CPA: 26.52.22 Watch and clock cases and parts thereof 26.52.22.10 * Watch and clock cases and parts thereof 9111[.10 + .20 + .80 + .90] + 9112[.20 + .90] S CPA: 26.52.23 Other clock and watch parts 26.52.23.10 * Other clock and watch parts 9114[.10 + .30 + .40 + .90] S CPA: 26.52.24 Time-registers, time-recorders, parking meters; time switches with clock or watch movement 26.52.24.10 * Time-registers and time-recorders 9106 10 p/st S 26.52.24.40 * Time of day recording apparatus and apparatus for measuring, recording or otherwise indicating intervals of time, with clock or watch movement or with synchronous motor (excluding clocks of HS 9101 to 9105 , time registers and time recorders) 9106 90 p/st S 26.52.24.70 * Time switches, with clock or watch movement or with synchronous motor (including switches for making and breaking the circuit supplying electrical apparatus) 9107 p/st S NACE: 26.60 Manufacture of irradiation, electromedical and electrotherapeutic equipment CPA: 26.60.11 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations 26.60.11.15 Apparatus based on the use of X-rays, for medical, surgical, dental or veterinary uses (including radiography and radiotherapy apparatus) 9022[.12 + .13 + .14] p/st S 26.60.11.19 Apparatus based on the use of X-rays (excluding for medical, surgical, dental or veterinary use) 9022 19 p/st S 26.60.11.30 Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus 9022[.21 + .29] p/st S 26.60.11.50 X-ray tubes (excluding glass envelopes for X-ray tubes) 9022 30 p/st S 26.60.11.70 X-ray generators, high tension generators, including parts of HS 9022 9022 90 S CPA: 26.60.12 Electro-diagnostic apparatus used in medical science 26.60.12.30 Electro-cardiographs 9018 11 p/st @ S 26.60.12.80 Electro-diagnostic, apparatus (excluding electro-cardiographs), n.e.c. 9018[.12 + .13 + .14 + .19(.10 + .90)] p/st @ S CPA: 26.60.13 Ultra-violet or infra-red ray apparatus, used in medical, surgical, dental or veterinary sciences 26.60.13.00 Ultraviolet or infrared apparatus used in medical, surgical, dental or veterinary sciences 9018 20 p/st @ S CPA: 26.60.14 Pacemakers; hearing aids 26.60.14.33 Appliances for overcoming deafness (excluding parts and accessories) 9021 40 p/st S 26.60.14.39 Parts and accessories of hearing aids (excluding for headphones, amplifiers and the like) 9021 90 10 S 26.60.14.50 Pacemakers for stimulating heart muscles (excluding parts and accessories) 9021 50 p/st S NACE: 26.70 Manufacture of optical instruments and photographic equipment CPA: 26.70.11 Objective lenses for cameras, projectors or photographic enlargers or reducers 26.70.11.00 Mounted objective lenses, of any material, for cameras, projectors or photographic enlargers or reducers 9002 11 p/st S CPA: 26.70.12 Cameras for preparing printing plates or cylinders; cameras for recording documents on microfilm, microfiche and the like 26.70.12.50 Cameras of a kind used for preparing printing plates or cylinders; cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs; comparison cameras for forensic or criminological laboratories 9006[.10 + .30] p/st S CPA: 26.70.13 Digital cameras 26.70.13.00 Digital cameras 8525 80 30 p/st S CPA: 26.70.14 Instant print cameras and other cameras 26.70.14.00 Instant print cameras and other cameras (excluding digital cameras, cameras of a kind used for preparing printing plates or cylinders as well as cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs; comparison cameras for forensic or criminological laboratories) 9006[.40 + .51 + .52 + .53(.10 + .80) + .59] p/st S CPA: 26.70.15 Cinematographic cameras 26.70.15.00 Cinematographic cameras for film 9007 10 p/st S CPA: 26.70.16 Cinematographic projectors 26.70.16.50 * Cinematographic projectors 9007 20 p/st S CPA: 26.70.19 Other photographic equipment; parts and accessories of photographic equipment 26.70.19.10 * Flashlights (including photographic flashbulbs, flashcubes and the like); photographic enlargers; apparatus for photographic laboratories; negastoscopes, projection screens 9006[.61 + .69] + 9008 50 + 9010[.10 + .50 + .60] p/st @ S 26.70.19.90 * Parts and accessories of photographic equipment 9006[.91 + .99] + 9007[.91 + .92] + 9008 90 + 9010 90 S S2 CPA: 26.70.21 Sheets and plates of polarising material; lenses, prisms, mirrors and other optical elements (except of glass not optically worked), whether or not mounted, other than for cameras, projectors or photographic enlargers or reducers 26.70.21.53 Prisms, mirrors and other optical elements, n.e.c. 9001 90 kg S 26.70.21.55 Mounted lenses, prisms, mirrors, etc., of any material, n.e.c. 9002 90 p/st @ S 26.70.21.70 Mounted objective lenses of any material (excluding for cameras, projectors or photographic enlargers or reducers) 9002 19 p/st S 26.70.21.80 Unmounted sheets and plates of polarising material; mounted filters of any material 9001 20 + 9002 20 kg S CPA: 26.70.22 Binoculars, monoculars and other optical telescopes; other astronomical instruments; optical microscopes 26.70.22.30 Binoculars (including night vision binoculars) 9005 10 p/st S 26.70.22.50 Instruments (excluding binoculars) such as optical telescopes 9005 80 p/st @ S 26.70.22.70 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection 9011[.10(.10 + .90) + .20(.10 + .90) + .80] p/st S CPA: 26.70.23 Liquid crystal devices; lasers, except laser diodes; other optical appliances and instruments n.e.c. 26.70.23.10 Telescopic sights for fitting to arms; periscopes; telescopes ¦ 9013 10 p/st @ S 26.70.23.30 Lasers (excluding laser diodes, machines and appliances incorporating lasers) 9013 20 p/st @ S 26.70.23.90 Other optical appliances and instruments, n.e.c. in HS 90 9013[.80(.20 + .30 + .90)] S CPA: 26.70.24 Optical measuring and checking devices and instruments 26.70.24.20 * Rangefinders 9015[.10(.10 + .90)] p/st @ S 26.70.24.50 * Other instruments and apparatus using optical radiation (UV, visible, IR) 9027 50 p/st @ S 26.70.24.90 * Exposure meters, stroboscopes, optical instruments, appliances and machines for inspecting semiconductor wafers or devices or for inspecting photomasks or reticles used in manufacturing semiconductor devices, profile projectors and other optical instruments, appliances and machines for measuring or checking 9027 80 05 + 9029 20 90 + 9031[.41 + .49(.10 + .90)] p/st @ S CPA: 26.70.25 Parts and accessories of binoculars, monoculars and other optical telescopes, of other astronomical instruments, and of optical microscopes 26.70.25.10 * Parts and accessories (including mountings) of binoculars, monoculars, other optical telescopes, other astronomical instruments (excluding for instruments for radio-astronomy) 9005 90 S S2 26.70.25.30 * Parts and accessories of optical microscopes of HS 9011 9011[.90(.10 + .90)] S S2 CPA: 26.70.26 Parts and accessories of liquid crystal devices, lasers (except laser diodes), other optical appliances and instruments n.e.c. 26.70.26.10 * z Parts and accessories of optical appliances and instruments of HS 9013 9013[.90(.10 + .90)] + 9027 90 50b S S2 26.70.26.30 * Parts and accessories of appliances and instruments of CN 9031 41 00 and for optical instruments and appliances of CN 9031 49 90 9031 90 20 S S2 NACE: 26.80 Manufacture of magnetic and optical media CPA: 26.80.11 Magnetic media, not recorded, except cards with a magnetic stripe 26.80.11.00 Magnetic tapes and magnetic discs, unrecorded, for the recording of sound or of other phenomena 8523 29 15 kg S CPA: 26.80.12 Optical media, not recorded 26.80.12.00 Optical media for the recording of sound or of other phenomena (excluding goods of HS 37 ), unrecorded 8523[.41(.10 + .30 + .90)] kg S CPA: 26.80.13 Other recording media, including matrices and masters for the production of disks 26.80.13.00 Other recording media, including matrices and masters for the production of disks 8523[.59(.10) + .80(.10)] kg S CPA: 26.80.14 Cards with a magnetic stripe 26.80.14.00 Cards incorporating a magnetic stripe 8523 21 kg S NACE: 27.11 Manufacture of electric motors, generators and transformers CPA: 27.11.10 Motors of an output  ¤ 37,5 W; other DC motors; DC generators 27.11.10.10 Electric motors of an output  ¤ 37,5 W (including synchronous motors  ¤ 18 W, universal AC/DC motors, AC and DC motors) 8501[.10(.10 + .91 + .93 + .99)] p/st S 27.11.10.30 DC motors and generators of an output > 37,5 W but  ¤ 750 W (excluding starter motors for internal combustion engines) 8501 31 p/st S 27.11.10.50 DC motors and DC generators of an output > 750 W but  ¤ 75 kW (excluding starter motors for internal combustion engines) 8501 32 p/st S 27.11.10.70 DC motors and generators of an output > 75 kW but  ¤ 375 kW (excluding starter motors for internal combustion engines) 8501 33 p/st S 27.11.10.90 DC motors and generators of an output > 375 kW (excluding starter motors for internal combustion engines) 8501 34 p/st S CPA: 27.11.21 Universal AC/DC motors of an output > 37,5 W 27.11.21.00 Universal AC/DC motors of an output > 37,5 W 8501 20 p/st S CPA: 27.11.22 AC motors, single-phase 27.11.22.30 Single-phase AC motors of an output  ¤ 750 W 8501 40 20 p/st S 27.11.22.50 Single-phase AC motors of an output > 750 W 8501 40 80 p/st S CPA: 27.11.23 AC motors, multi-phase, of an output  ¤ 750 W 27.11.23.00 Multi-phase AC motors of an output  ¤ 750 W 8501 51 p/st S CPA: 27.11.24 AC motors, multi-phase, of an output > 750 W but  ¤ 75 kW 27.11.24.03 Multi-phase AC motors of an output > 0,75 kW but  ¤ 7,5 kW 8501 52 20 p/st S 27.11.24.05 Multi-phase AC motors of an output > 7,5 kW but  ¤ 37 kW 8501 52 30 p/st S 27.11.24.07 Multi-phase AC motors of an output > 37 kW but  ¤ 75 kW 8501 52 90 p/st S CPA: 27.11.25 AC motors, multi-phase, of an output > 75 kW 27.11.25.30 Multi-phase AC traction motors of an output > 75 kW 8501 53 50 p/st S 27.11.25.40 Multi-phase AC motors of an output > 75 kW but  ¤ 375 kW (excluding traction motors) 8501 53 81 p/st S 27.11.25.60 Multi-phase AC motors of an output > 375 kW but  ¤ 750 kW (excluding traction motors) 8501 53 94 p/st S 27.11.25.90 Multi-phase AC motors of an output > 750 kW (excluding traction motors) 8501 53 99 p/st S CPA: 27.11.26 AC generators (alternators) 27.11.26.10 Alternators of an output  ¤ 75 kVA 8501[.61(.20 + .80)] p/st S 27.11.26.30 Alternators of an output > 75 kVA but  ¤ 375 kVA 8501 62 p/st S 27.11.26.50 Alternators > 375 kVA but  ¤ 750 kVA 8501 63 p/st S 27.11.26.70 Alternators of an output > 750 kVA 8501 64 p/st S CPA: 27.11.31 Generating sets with compression-ignition internal combustion piston engines 27.11.31.10 Generating sets with compression-ignition internal combustion piston engines, of an output  ¤ 75 kVA 8502[.11(.20 + .80)] p/st S 27.11.31.30 Generating sets with compression-ignition internal combustion piston engines of an output > 75 kVA but  ¤ 375 kVA 8502 12 p/st S 27.11.31.50 Generating sets with compression-ignition internal combustion piston engines of an output > 375 kVA but  ¤ 750 kVA 8502 13 20 p/st S 27.11.31.70 Generating sets with compression-ignition internal combustion piston engines of an output > 750 kVA 8502[.13(.40 + .80)] p/st S CPA: 27.11.32 Generating sets with spark-ignition engines; other generating sets; electric rotary converters 27.11.32.33 Generating sets with spark-ignition internal combustion piston engines of an output  ¤ 7,5 kVA 8502 20 20 p/st S 27.11.32.35 Generating sets with spark-ignition internal combustion piston engines of an output > 7,5 kVA 8502[.20(.40 + .60 + .80)] p/st S 27.11.32.50 Generating sets (excluding wind-powered and powered by spark-ignition internal combustion piston engine) 8502[.39(.20 + .80)] p/st S 27.11.32.70 Rotary converters 8502 40 p/st S CPA: 27.11.41 Liquid dielectric transformers 27.11.41.20 Liquid dielectric transformers having a power handling capacity  ¤ 650 kVA 8504 21 p/st S 27.11.41.50 Liquid dielectric transformers having a power handling capacity > 650 kVA but  ¤ 10 000 kVA 8504[.22(.10 + .90)] p/st S 27.11.41.80 Liquid dielectric transformers having a power handling capacity > 10 000 kVA 8504 23 p/st S CPA: 27.11.42 Other transformers, having a power handling capacity  ¤ 16 kVA 27.11.42.20 Measuring transformers having a power handling capacity  ¤ 1 kVA (including for voltage measurement) 8504[.31(.21 + .29)] p/st S 27.11.42.40 Other transformers, n.e.c., having a power handling capacity  ¤ 1 kVA 8504 31 80 p/st S 27.11.42.60 Other transformers, having a power handling capacity > 1 kVA but  ¤ 16 kVA 8504 32 p/st S CPA: 27.11.43 Other transformers, having a power handling capacity > 16 kVA 27.11.43.30 Transformers, n.e.c., having a power handling capacity > 16 kVA but  ¤ 500 kVA 8504 33 p/st S 27.11.43.80 Transformers, n.e.c., having a power handling capacity > 500 kVA 8504 34 p/st S CPA: 27.11.50 Ballasts for discharge lamps or tubes; other inductors 27.11.50.13 Inductors for discharge lamps or tubes 8504 10 20 p/st S 27.11.50.15 Ballasts for discharge lamps or tubes (excluding inductors) 8504 10 80 p/st S 27.11.50.80 Inductors (excluding induction coils, deflection coils for cathode-ray tubes, for discharge lamps and tubes) 8504[.50(.20 + .95)] p/st @ S CPA: 27.11.61 Parts suitable for electrical motors and generators 27.11.61.10 * z Parts suitable for use solely or principally with electric motors and generators, electric generating sets and rotary converters, n.e.c. (excluding fuel cells) 8503[.00(.10 + .91 + .99a)] S S2 CPA: 27.11.62 Parts of transformers, inductors and static converters 27.11.62.03 Ferrite cores of transformers and inductors 8504 90 11 kg S S2 27.11.62.05 Parts of transformers and inductors (excluding ferrite cores) 8504[.90(.05 + .18)] S S2 27.11.62.08 * Electronic assemblies of static converters of a kind used with telecommunication apparatus, automatic data-processing machines and units thereof, n.e.c. 8504 90 91 S S2 NACE: 27.12 Manufacture of electricity distribution and control apparatus CPA: 27.12.10 Electrical apparatus for switching or protecting electrical circuits, for a voltage > 1 000 V 27.12.10.10 Fuses for a voltage > 1 kV 8535 10 p/st @ S 27.12.10.20 Automatic circuit breakers >1kV 8535[.21 + .29] p/st @ S 27.12.10.30 Isolating switches and make-and-break switches >1kV 8535[.30(.10 + .90)] p/st @ S 27.12.10.41 * z Lightning arresters and voltage limiters for a voltage > 1 kV 8535 40 00a p/st @ S 27.12.10.90 Other apparatus for switching ¦ electrical circuits > 1 000 V 8535 90 p/st @ S CPA: 27.12.21 Fuses, for a voltage  ¤ 1 000 V 27.12.21.30 Fuses for a voltage  ¤ 1 kV and for a current  ¤ 10 A 8536 10 10 p/st @ S 27.12.21.50 Fuses for a voltage  ¤ 1 kV and for a current > 10 A but  ¤ 63 A 8536 10 50 p/st @ S 27.12.21.70 Fuses for a voltage  ¤ 1 kV and for a current > 63 A 8536 10 90 p/st @ S CPA: 27.12.22 Automatic circuit breakers, for a voltage  ¤ 1 000 V 27.12.22.30 Automatic circuit breakers for a voltage  ¤ 1 kV and for a current  ¤ 63 A 8536 20 10 p/st @ S 27.12.22.50 Automatic circuit breakers for a voltage  ¤ 1 kV and for a current > 63 A 8536 20 90 p/st @ S CPA: 27.12.23 Apparatus for protecting electrical circuits n.e.c., for a voltage  ¤ 1 000 V 27.12.23.30 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and a current  ¤ 16 A (excluding fuses, automatic circuit breakers) 8536 30 10 p/st @ S 27.12.23.50 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and for a current > 16 A but  ¤ 125 A (excluding fuses, automatic circuit breakers) 8536 30 30 p/st @ S 27.12.23.70 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and for a current > 125 A (excluding fuses, automatic circuit breakers) 8536 30 90 p/st @ S CPA: 27.12.24 Relays, for a voltage  ¤ 1 000 V 27.12.24.33 Relays for a voltage  ¤ 60 V and for a current  ¤ 2 A 8536 41 10 p/st @ S 27.12.24.35 Relays for a voltage  ¤ 60 V and for a current > 2 A 8536 41 90 p/st @ S 27.12.24.50 Relays for a voltage > 60 V but  ¤ 1 kV 8536 49 p/st @ S CPA: 27.12.31 Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage  ¤ 1 000 V 27.12.31.30 Numerical control panels with built-in automatic data-processing machine for a voltage  ¤ 1 kV 8537 10 10 p/st @ S 27.12.31.50 Programmable memory controllers for a voltage  ¤ 1 kV 8537 10 91 p/st @ S 27.12.31.70 Other bases for electric control, distribution of electricity, voltage  ¤ 1 000 V 8537 10 99 p/st @ S CPA: 27.12.32 Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage > 1 000 V 27.12.32.03 Numerical control panels, 1 000 V < voltage  ¤ 72,5 kV 8537 20 91 p/st @ S 27.12.32.05 Numerical control panels, voltage > 72,5 kV 8537 20 99 p/st @ S CPA: 27.12.40 Parts of electricity distribution or control apparatus 27.12.40.30 Boards, panels, consoles, desks, cabinets and other bases for apparatus for electric control or the distribution of electricity (excluding those equipped with their apparatus) 8538 10 p/st @ S 27.12.40.90 Other parts of apparatus of HS 8535 , 8536 , 8537 8538[.90(.11 + .19 + .91 + .99)] S S2 NACE: 27.20 Manufacture of batteries and accumulators CPA: 27.20.11 Primary cells and primary batteries 27.20.11.00 Primary cells and primary batteries 8506[.10(.11 + .18 + .91 + .98) + .30 + .40 + .50(.10 + .30 + .90) + .60 + .80(.05 + .80)] p/st S CPA: 27.20.12 Parts of primary cells and primary batteries 27.20.12.00 Parts of primary cells and primary batteries (excluding battery carbons, for rechargeable batteries) 8506 90 S S2 CPA: 27.20.21 Lead-acid accumulators for starting piston engines 27.20.21.00 Lead-acid accumulators for starting piston engines 8507[.10(.20 + .80)] p/st S CPA: 27.20.22 Lead-acid accumulators, excluding for starting piston engines 27.20.22.00 Lead-acid accumulators, excluding for starting piston engines 8507[.20(.20 + .80)] ce/el S CPA: 27.20.23 Nickel-cadmium, nickel metal hydride, lithium-ion, lithium polymer, nickel-iron and other electric accumulators 27.20.23.00 Nickel-cadmium, nickel metal hydride, lithium-ion, lithium polymer, nickel-iron and other electric accumulators 8507[.30(.20 + .80) + .40 + .50 + .60 + .80] p/st @ S CPA: 27.20.24 Parts of electric accumulators including separators 27.20.24.00 Parts of electric accumulators including separators 8507[.90(.30 + .80)] S S2 NACE: 27.31 Manufacture of fibre optic cables CPA: 27.31.11 Optical fibre cables made up of individually sheathed fibres 27.31.11.00 Optical fibre cables made up of individually sheathed fibres whether or not assembled with electric conductors or fitted with connectors 8544 70 kg S CPA: 27.31.12 Optical fibres and optical fibre bundles; optical fibre cables (except those made up of individually sheathed fibres) 27.31.12.00 Optical fibres and optical fibre bundles; optical fibre cables (except those made up of individually sheathed fibres) 9001[.10(.10 + .90)] kg S NACE: 27.32 Manufacture of other electronic and electric wires and cables CPA: 27.32.11 Insulated winding wire 27.32.11.00 Winding wire for electrical purposes 8544[.11(.10 + .90) + .19] kg S CPA: 27.32.12 Coaxial cable and other coaxial electric conductors 27.32.12.00 Insulated coaxial cables and other coaxial electric conductors for data and control purposes whether or not fitted with connectors 8544 20 kg S CPA: 27.32.13 Other electric conductors, for a voltage  ¤ 1 000 V 27.32.13.80 Other electric conductors, for a voltage  ¤ 1 000 V, not fitted with connectors 8544[.49(.20 + .91 + .93 + .95 + .99)] kg S CPA: 27.32.14 Other electric conductors, for a voltage > 1 000 V 27.32.14.00 Insulated electric conductors for voltage > 1 000 V (excluding winding wire, coaxial cable and other coaxial electric conductors, ignition and other wiring sets used in vehicles, aircraft, ships) 8544[.60(.10 + .90)] kg S NACE: 27.33 Manufacture of wiring devices CPA: 27.33.11 Switches, for a voltage  ¤ 1 000 V 27.33.11.00 Electrical apparatus for switching electrical circuits for a voltage  ¤ 1 kV (including push-button and rotary switches) (excluding relays) 8536[.50(.03 + .05 + .07 + .11 + .15 + .19 + .80)] p/st @ S CPA: 27.33.12 Lamp-holders, for a voltage  ¤ 1 000 V 27.33.12.00 Lamp-holders for a voltage  ¤ 1 kV 8536[.61(.10 + .90)] p/st @ S CPA: 27.33.13 Plugs, sockets and other apparatus for switching or protecting electrical circuits n.e.c. 27.33.13.10 Plugs and sockets for coaxial cables for a voltage  ¤ 1 kV 8536 69 10 p/st @ S 27.33.13.30 Plugs and sockets for printed circuits for a voltage  ¤ 1 kV 8536 69 30 p/st @ S 27.33.13.50 Plugs and sockets for a voltage  ¤ 1 kV (excluding for coaxial cables, for printed circuits) 8536 69 90 p/st @ S 27.33.13.60 Prefabricated elements for electrical circuits for a voltage  ¤ 1 kV 8536 90 01 p/st @ S 27.33.13.70 Connections and contact elements for wires and cables for a voltage  ¤ 1 kV 8536 90 10 p/st @ S 27.33.13.80 Other apparatus for connections to or in electrical circuit, voltage  ¤ 1 000 V 8536[.70 + .90(.20 + .85)] p/st @ S CPA: 27.33.14 Electrical insulating fittings of plastics 27.33.14.10 Trunking, ducting and cable trays for electrical circuits, of plastics 3925 90 20 kg S 27.33.14.30 Insulating fittings of plastic, for electrical machines, appliances or equipment (excluding electrical insulators) 8547 20 kg S NACE: 27.40 Manufacture of electric lighting equipment CPA: 27.40.11 Sealed beam lamp units 27.40.11.00 Sealed beam lamp units 8539 10 p/st S CPA: 27.40.12 Tungsten halogen filament lamps, excluding ultraviolet or infra-red lamps 27.40.12.50 Tungsten halogen filament lamps for motorcycles and motor vehicles (excluding ultraviolet and infrared lamps) 8539 21 30 p/st S 27.40.12.93 Tungsten halogen filament lamps, for a voltage > 100 V (excluding ultraviolet and infra-red lamps, for motorcycles and motor vehicles) 8539 21 92 p/st S 27.40.12.95 Tungsten halogen filament lamps for a voltage  ¤ 100 V (excluding ultraviolet and infrared lamps, for motorcycles and motor vehicles) 8539 21 98 p/st S CPA: 27.40.13 Filament lamps of a power  ¤ 200 W and for a voltage > 100 V n.e.c. 27.40.13.00 Filament lamps of a power  ¤ 200 W and for a voltage > 100 V including reflector lamps (excluding ultraviolet, infrared lamps, tungsten halogen filament lamps and sealed beam lamp units) 8539[.22(.10 + .90)] p/st S CPA: 27.40.14 Filament lamps n.e.c. 27.40.14.60 Filament lamps for motorcycles or other motor vehicles excluding sealed beam lamp units, tungsten halogen lamps 8539 29 30 p/st S 27.40.14.90 Filament lamps n.e.c. 8539[.29(.92 + .98)] p/st S CPA: 27.40.15 Discharge lamps; ultra-violet or infra-red lamps; arc lamps 27.40.15.10 Fluorescent hot cathode discharge lamps, with double ended cap (excluding ultraviolet lamps) 8539 31 10 p/st S 27.40.15.30 Fluorescent hot cathode discharge lamps (excluding ultraviolet lamps, with double ended cap) 8539 31 90 p/st S 27.40.15.50 Other discharge lamps (excluding ultraviolet lamps) 8539[.32(.20 + .90) + .39] p/st S 27.40.15.70 Ultraviolet or infrared lamps, arc lamps 8539[.41 + .49] p/st S CPA: 27.40.21 Portable electric lamps worked by dry batteries, accumulators, magnetos 27.40.21.00 Portable electric lamps worked by dry batteries, accumulators or magnetos (excluding for cycles or motor vehicles) 8513 10 p/st @ S CPA: 27.40.22 Electric table, desk, bedside or floor-standing lamps 27.40.22.00 Electric table, desk, bedside or floor-standing lamps 9405[.20(.11 + .40 + .50 + .91 + .99)] p/st @ S CPA: 27.40.23 Non-electrical lamps and lighting fittings 27.40.23.00 Non-electrical lamps and lighting fittings 9405 50 p/st @ S CPA: 27.40.24 Illuminated signs, illuminated name-plates and the like 27.40.24.00 Illuminated signs, illuminated name-plates and the like (including road signs) 9405[.60(.20 + .80)] p/st @ S CPA: 27.40.25 Chandeliers and other electric ceiling or wall lighting fittings 27.40.25.00 Chandeliers and other electric ceiling or wall lighting fittings (excluding those used for lighting public open spaces or thoroughfares) 9405[.10(.21 + .40 + .50 + .91 + .98)] p/st @ S CPA: 27.40.30 Other lamps and lighting fittings 27.40.30.10 * Searchlights and spotlights (including for stage sets, photographic or film studios) 9405 40 10 p/st @ S 27.40.30.30 * Electrical lighting or visual signalling equipment for motor vehicles (excluding electric filament or discharge lamps, sealed beam lamp units, ultraviolet, infrared and arc lamps) 8512 20 kg S 27.40.30.90 * Electric lamps and lighting fittings, of plastic and other materials, of a kind used for filament lamps and tubular lamps, including lighting sets for Christmas trees 9405[.30 + .40(.31 + .35 + .39 + .91 + .95 + .99)] p/st @ S CPA: 27.40.41 Parts for filament or discharge lamps 27.40.41.00 Parts for electric filament or discharge lamps (including sealed beam lamp units, ultraviolet or infrared lamps, arc lamps) 8539[.90(.10 + .90)] S S2 CPA: 27.40.42 Parts of lamps and lighting fittings 27.40.42.30 Parts of portable electric lamps worked by dry batteries, accumulators or magnetos (excluding for cycles or motor vehicles) 8513 90 S S2 27.40.42.50 Parts (excluding of glass or plastics) of lamps and lighting fittings, illuminated signs and nameplates and the like, n.e.s. 9405 99 S NACE: 27.51 Manufacture of electric domestic appliances CPA: 27.51.11 Refrigerators and freezers, of the household type 27.51.11.10 Combined refrigerators-freezers, with separate external doors 8418[.10(.20 + .80)] p/st S 27.51.11.33 Household-type refrigerators (including compression-type, electrical absorption-type) (excluding built-in) 8418[.21(.10 + .51 + .91 + .99) + .29] p/st S 27.51.11.35 Compression-type built-in refrigerators 8418 21 59 p/st S 27.51.11.50 Chest freezers of a capacity  ¤ 800 litres 8418[.30(.20 + .80)] p/st S 27.51.11.70 Upright freezers of a capacity  ¤ 900 litres 8418[.40(.20 + .80)] p/st S CPA: 27.51.12 Dish washing machines, of the household type 27.51.12.00 Household dishwashing machines 8422 11 p/st S CPA: 27.51.13 Cloth washing and drying machines, of the household type 27.51.13.00 Cloth washing and drying machines, of the household type 8450[.11(.11 + .19 + .90) + .12 + .19] + 8451 21 p/st @ S CPA: 27.51.14 Electric blankets 27.51.14.00 Electric blankets 6301 10 p/st S CPA: 27.51.15 Fans and ventilating or recycling hoods of the domestic type 27.51.15.30 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output  ¤ 125 W 8414 51 p/st S 27.51.15.80 Ventilating or recycling hoods incorporating a fan, with a maximum horizontal side  ¤ 120 cm 8414 60 p/st S CPA: 27.51.21 Electro-mechanical domestic appliances, with self-contained electric motor 27.51.21.23 Vacuum cleaners with a self-contained electric motor of a power  ¤ 1 500 W and having a dust bag or other receptable capacity  ¤ 20 l 8508 11 p/st S 27.51.21.25 Other vacuum cleaners with a self-contained electric motor 8508 19 p/st S 27.51.21.70 Domestic food grinders, mixers and fruit or vegetable juice extractors, with a self-contained electric motor 8509 40 p/st S 27.51.21.90 Other electromechanical appliances 8509 80 kg S CPA: 27.51.22 Shavers, hair-removing appliances and hair clippers, with self-contained electric motor 27.51.22.00 Shavers, hair-removing appliances and hair clippers, with self-contained electric motor 8510[.10 + .20 + .30] p/st S CPA: 27.51.23 Electro-thermic hair-dressing or hand-drying apparatus; electric smoothing irons 27.51.23.10 Electric hair dryers 8516 31 p/st S 27.51.23.30 Electric hairdressing apparatus (including hair curlers, curling tongs) (excluding hair drying hoods, hair dryers) 8516 32 p/st @ S 27.51.23.50 Electric hand-drying apparatus 8516 33 p/st S 27.51.23.70 Electric smoothing irons 8516 40 p/st S CPA: 27.51.24 Other electro-thermic appliances 27.51.24.10 Vacuum cleaners, including dry cleaners and wet vacuum cleaners (excluding with self-contained electric motor) 8508 60 p/st S 27.51.24.30 Domestic electric coffee or tea makers (including percolators) 8516 71 p/st S 27.51.24.50 Domestic electric toasters (including toaster ovens for toasting bread, potatoes or other small items) 8516 72 p/st S 27.51.24.90 Electro-thermic appliances, for domestic use (excluding hairdressing appliances and hand dryers, space-heating and soil-heating apparatus, water heaters, immersion heaters, smoothing irons, microwave ovens, ovens, cookers, cooking plates, boiling rings, grillers, roasters, coffee makers, tea makers and toasters) 8516[.79(.20 + .70)] p/st S CPA: 27.51.25 Electrical instantaneous or storage water heaters and immersion heaters 27.51.25.30 Electric instantaneous water heaters 8516 10 11 p/st S 27.51.25.60 Electric water heaters and immersion heaters (excluding instantaneous water heaters) 8516 10 80 p/st S CPA: 27.51.26 Electric space heating apparatus and electric soil heating apparatus 27.51.26.30 Electric storage heating radiators 8516 21 p/st S 27.51.26.50 Electric radiators, convection heaters and heaters or fires with built-in fans 8516[.29(.10 + .50 + .91)] p/st S 27.51.26.90 Other electric space heaters 8516 29 99 p/st S CPA: 27.51.27 Microwave ovens 27.51.27.00 Domestic microwave ovens 8516 50 p/st S CPA: 27.51.28 Other ovens; cookers, cooking plates, boiling rings; grillers, roasters 27.51.28.10 Domestic electric cookers with at least an oven and a hob (including combined gas-electric appliances) 8516 60 10 p/st S 27.51.28.30 Electric cooking plates, boiling rings and hobs for domestic use 8516 60 50 p/st S 27.51.28.50 Domestic electric grills and roasters 8516 60 70 p/st S 27.51.28.70 Domestic electric ovens for building-in 8516 60 80 p/st S 27.51.28.90 Domestic electric ovens (excluding those for building-in, microwave ovens) 8516 60 90 p/st S CPA: 27.51.29 Electric heating resistors 27.51.29.00 Electric heating resistors (excluding of carbon) 8516[.80(.20 + .80)] kg S CPA: 27.51.30 Parts of electric domestic appliances 27.51.30.10 Parts for vacuum cleaners 8508 70 S S2 27.51.30.30 Parts for electro-mechanical domestic appliances with a self-contained electric motor (excluding parts for vacuum cleaners) 8509 90 S S2 27.51.30.50 Parts for shavers and hair clippers with a self-contained electric motor 8510 90 S S2 27.51.30.70 Parts of appliances of HS 8516 8516 90 S S2 NACE: 27.52 Manufacture of non-electric domestic appliances CPA: 27.52.11 Domestic cooking appliances and plate warmers, of iron or steel or of copper, non electric 27.52.11.13 Iron or steel gas domestic cooking appliances and plate warmers, with an oven (including those with subsidiary boilers for central heating, separate ovens for both gas and other fuels) 7321 11 10 p/st S 27.52.11.15 Iron or steel gas domestic cooking appliances and plate warmers (including those with subsidiary boilers for central heating, for both gas and other fuels; excluding those with ovens) 7321 11 90 p/st S 27.52.11.90 Other domestic cooking appliances and plate warmers, of iron or steel or of copper, non-electric 7321[.12 + .19] + 7418 10 10 p/st @ S S2 CPA: 27.52.12 Other domestic appliances, for gas fuel or for both gas and other fuels, for liquid fuel or for solid fuel 27.52.12.34 Iron or steel gas domestic appliances, including heaters, grates, fires and braziers, for both gas and other fuels radiators (excluding cooking appliances and plate warmers ) 7321 81 p/st S 27.52.12.50 Iron or steel liquid fuel domestic appliances, including heaters, grates, fires and braziers (excluding cooking appliances and plate warmers) 7321 82 p/st S 27.52.12.70 Iron or steel solid fuel domestic appliances, including heaters, grates, fires and braziers (excluding cooking appliances and plate warmers) 7321 89 p/st S CPA: 27.52.13 Air heaters or hot air distributors n.e.c., of iron or steel, non-electric 27.52.13.00 Air heaters or hot air distributors n.e.c., of iron or steel, non-electric 7322 90 p/st @ S CPA: 27.52.14 Water heaters, instantaneous or storage, non-electric 27.52.14.00 Non-electric instantaneous or storage water heaters 8419[.11 + .19] p/st @ S CPA: 27.52.20 Parts of stoves, cookers, plate warmers and similar non-electric domestic appliances 27.52.20.00 Iron or steel parts of stoves, cookers, plate warmers and similar non-electric domestic appliances 7321 90 S NACE: 27.90 Manufacture of other electrical equipment CPA: 27.90.11 Electrical machines and apparatus having individual functions 27.90.11.50 Machines with translation or dictionary functions, aerial amplifiers and other electrical machines and apparatus, having individual functions, not specified or included elsewhere in HS 85 (excluding accumulator chargers, sunbeds, sunlamps and similar suntanning equipment) 8543[.70(.10 + .30 + .60 + .90)] S CPA: 27.90.12 Electrical insulators; insulating fittings for electrical machines or equipment; electrical conduit tubing 27.90.12.30 Electrical insulators (excluding of glass or ceramics) 8546[.90(.10 + .90)] kg S 27.90.12.80 Insulating fittings for electrical purposes, of materials other than ceramics or plastics; electrical conduit tubing and joints therefor, of base metal lined with insulating material 8547 90 kg S CPA: 27.90.13 Carbon electrodes and other articles of graphite or other carbon for electrical purposes 27.90.13.30 Carbon electrodes for furnaces 8545 11 kg S 27.90.13.50 Carbon electrodes (excluding for furnaces) 8545 19 kg S 27.90.13.70 Carbon brushes 8545 20 kg S 27.90.13.90 Articles of graphite or other carbon for electrical purposes (excluding carbon electrodes and brushes) 8545[.90(.10 + .90)] kg S CPA: 27.90.20 Indicator panels with liquid crystal devices or light emitting diodes; electric sound or visual signalling apparatus 27.90.20.20 Indicator panels incorporating liquid crystal display (LCD) 8531[.20(.40 + .95)] kg S 27.90.20.50 Indicator panels incorporating light emitting diodes (LED) 8531 20 20 kg S 27.90.20.80 Electrical apparatus for sound or visual signalling, n.e.c. 8531[.80(.20 + .95)] kg S CPA: 27.90.31 Electrical machinery and apparatus for soldering, brazing or welding; electric machines and apparatus for hot spraying of metals or sintered metal carbides 27.90.31.09 Electric soldering irons and guns 8515 11 p/st @ S 27.90.31.18 Electric brazing or soldering machines and apparatus (excluding soldering irons and guns) 8515 19 p/st @ S 27.90.31.45 Electric machines and apparatus for resistance welding of metal 8515[.21 + .29] p/st @ S 27.90.31.54 Fully or partly automatic electric machines for arc welding of metals (including plasma arc) 8515 31 p/st @ S 27.90.31.63 Other for manual welding with coated electrodes 8515[.39(.13 + .18)] p/st @ S 27.90.31.72 Other shielded arc welding 8515 39 90 p/st @ S 27.90.31.81 Electrical machines and apparatus for welding or spraying of metals, n.e.c. 8515 80 10 p/st S 27.90.31.91 Electrical machines and apparatus for welding thermoplastic materials (excluding wire bonders of a kind used for the manufacture of semiconductor devices) 8515 80 90 p/st S CPA: 27.90.32 Parts of electrical machinery and apparatus for soldering, brazing or welding; electric machines and apparatus for hot spraying of metals or sintered metal carbides 27.90.32.00 Parts of machines and apparatus of HS 8515 8515 90 S S2 CPA: 27.90.33 Parts of other electrical equipment; electrical parts of machinery or apparatus n.e.c. 27.90.33.30 Parts of electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations and airfields 8530 90 S S2 27.90.33.50 Parts of apparatus of HS 8531 8531[.90(.20 + .85)] S S2 27.90.33.70 Parts of electrical machines/apparatus with individual functions, n.e.c. 8543 90 S S2 27.90.33.90 Electrical parts of machinery or apparatus, n.e.c. 8548[.90(.20 + .90)] S CPA: 27.90.41 Inverters, rectifiers, converters 27.90.41.30 * Rectifiers (excluding of a kind used with telecommunication apparatus, automatic data-processing machines and units thereof) 8504 40 82 p/st @ S 27.90.41.33 * Accumulator chargers 8504 40 55 p/st S 27.90.41.40 * Power supply units for telecommunication apparatus, automatic data-processing machines and units thereof 8504 40 30 p/st S 27.90.41.53 * Inverters having a power handling capacity  ¤ 7,5 kVA 8504 40 84 p/st @ S 27.90.41.55 * Inverters having a power handling capacity > 7,5 kVA 8504 40 88 p/st @ S 27.90.41.70 * Static converters (excluding polycrystalline semiconductors, converters specially designed for welding, without welding equipment, accumulator chargers, rectifiers, inverters) 8504 40 90 p/st @ S 27.90.41.90 * Parts of static converters, n.e.c. (excl. electronic assemblies of a kind used with telecommunication apparatus, automatic data-processing machines and units thereof) 8504 90 99 S S2 CPA: 27.90.42 Fuel cells 27.90.42.00 * z Fuel cells 8503 00 99b S CPA: 27.90.43 Surge suppressors, for a voltage > 1 000 V 27.90.43.00 * z Surge suppressors for a voltage > 1 kV 8535 40 00b p/st @ S CPA: 27.90.44 Appliance cords, extension cords, and other electrical cord sets with insulated wire and connectors 27.90.44.00 * Appliance cords, extension cords, and other electrical cord sets, for a voltage  ¤ 1 kV, with insulated wire and connectors 8544[.42(.10 + .90)] kg S CPA: 27.90.45 Electro-magnets; electro-magnetic couplings and brakes; electro-magnetic lifting heads; electrical particle accelerators; electrical signal generators and other electrical equipment n.e.c. 27.90.45.10 * Particle accelerators 8543 10 kg S 27.90.45.30 * Signal generators 8543 20 kg S 27.90.45.50 * Electro-magnetic couplings, clutches and brakes (excluding mechanical hydraulic or pneumatic brakes controlled by electro-magnetic devices) 8505 20 p/st @ S 27.90.45.60 * Electromagnets and electromagnetic lifting heads, and their parts (excluding magnets for medical use); electromagnetic or permanent magnet chucks, clamps and similar holding devices and their parts, n.e.c. 8505[.90(.20 + .50 + .90)] kg S S2 27.90.45.70 * Sunbeds, sunlamps and similar suntanning equipment 8543 70 50 p/st S CPA: 27.90.51 Fixed capacitors for 50/60 Hz circuits having a reactive power handling capacity  ¥ 0,5 kvar 27.90.51.00 Fixed capacitors for 50/60 Hz circuits having a reactive power handling capacity  ¥ 0,5 kvar 8532 10 p/st @ S CPA: 27.90.52 Other fixed capacitors 27.90.52.20 Fixed electrical capacitors, tantalum or aluminium electrolytic (excluding power capacitors) 8532[.21 + .22] p/st @ S 27.90.52.40 Other fixed electrical capacitors n.e.c. 8532[.23 + .24 + .25 + .29] p/st @ S CPA: 27.90.53 Variable or adjustable (pre-set) capacitors 27.90.53.00 Variable capacitors (including pre-sets) 8532 30 p/st @ S CPA: 27.90.60 Electrical resistors, except heating resistors 27.90.60.35 Fixed electrical resistors for a power handling capacity  ¤ 20 W (excluding heating resistors and fixed carbon resistors, composition or film types) 8533 21 p/st @ S 27.90.60.37 Fixed electrical resistors for a power handling capacity > 20 W (excluding heating resistors and fixed carbon resistors, composition or film types) 8533 29 p/st @ S 27.90.60.55 Wirewound variable resistors for a power handling capacity  ¤ 20 W 8533 31 p/st @ S 27.90.60.57 Wirewound variable resistors for a power handling capacity > 20 W 8533 39 p/st @ S 27.90.60.80 Fixed carbon resistors, composition or film types (excluding heating resistors); electrical variable resistors, including rheostats and potentiometers (excluding wirewound variable resistors and heating resistors) 8533[.10 + .40(.10 + .90)] p/st @ S CPA: 27.90.70 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields 27.90.70.10 Electrical signalling, safety or traffic control equipment for railways or tramways 8530 10 S 27.90.70.30 Electrical signalling, safety or traffic control equipment for roads, inland waterways, parking facilities, port installations or airfields 8530 80 kg S CPA: 27.90.81 Parts of electrical capacitors 27.90.81.00 Parts of fixed, variable or adjustable (pre-set) electrical capacitors 8532 90 S S2 CPA: 27.90.82 Parts of electrical resistors, rheostats and potentiometers 27.90.82.00 Parts of electrical resistors (including for rheostats and potentiometers) (excluding for heating resistors) 8533 90 S S2 NACE: 28.11 Manufacture of engines and turbines, except aircraft, vehicle and cycle engines CPA: 28.11.11 Outboard motors for marine propulsion 28.11.11.00 Outboard motors for marine propulsion 8407[.21(.10 + .91 + .99)] p/st S CPA: 28.11.12 Marine propulsion spark-ignition engines; other engines 28.11.12.00 Spark ignition reciprocating or rotary internal combustion piston engines for marine propulsion (excluding outboard motors) and for other use (excluding aircraft engines and engines for vehicles of CN chapter 87) 8407[.29 + .90(.10 + .50 + .80 + .90)] p/st S CPA: 28.11.13 Other compression-ignition internal combustion piston engines 28.11.13.11 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power  ¤ 200 kW 8408[.10(.23 + .27 + .31 + .39 + .41 + .49)] p/st S 28.11.13.15 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 200 kW but  ¤ 1 000 kW 8408[.10(.51 + .59 + .61 + .69 + .71 + .79)] p/st S 28.11.13.19 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 1 000 kW 8408[.10(.81 + .89 + .91 + .99)] p/st S 28.11.13.20 Rail traction compression-ignition internal combustion piston engines (diesel or semi-diesel) 8408 90 21 p/st S 28.11.13.31 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power  ¤ 15 kW 8408 90 41 p/st S 28.11.13.33 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 15 kW but  ¤ 30 kW 8408 90 43 p/st S 28.11.13.35 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 30 kW but  ¤ 50 kW 8408 90 45 p/st S 28.11.13.37 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 50 kW but  ¤ 100 kW 8408 90 47 p/st S 28.11.13.53 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 100 kW but  ¤ 200 kW 8408 90 61 p/st S 28.11.13.55 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 200 kW but  ¤ 300 kW 8408 90 65 p/st S 28.11.13.57 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 300 kW but  ¤ 500 kW 8408 90 67 p/st S 28.11.13.73 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 500 kW but  ¤ 1 000 kW 8408 90 81 p/st S 28.11.13.75 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 1 000 kW 8408[.90(.85 + .89)] p/st S CPA: 28.11.21 Steam turbines and other vapour turbines 28.11.21.60 Steam turbines and other vapour turbines 8406[.10 + .81 + .82] kW @ S CPA: 28.11.22 Hydraulic turbines and water wheels 28.11.22.00 Hydraulic turbines and water wheels 8410[.11 + .12 + .13] kW @ S CPA: 28.11.23 Gas turbines, other than turbo-jets and turbo-propellers 28.11.23.00 Gas turbines (excluding turbojets and turboprops) 8411[.81 + .82(.20 + .60 + .80)] kW @ S CPA: 28.11.24 Wind turbines 28.11.24.00 Generating sets, wind-powered 8502 31 p/st S CPA: 28.11.31 Parts of steam and other vapour turbines 28.11.31.00 Parts for steam turbines and other vapour turbines 8406[.90(.10 + .90)] S S2 CPA: 28.11.32 Parts of hydraulic turbines, water wheels including regulators 28.11.32.00 Parts for hydraulic turbines and water wheels (including regulators) 8410 90 S S2 CPA: 28.11.33 Parts of gas turbines, excluding turbo-jets and turbo-propellers 28.11.33.00 Parts of gas turbines (excluding turbo-jets and turbo-propellers) 8411 99 S CPA: 28.11.41 Parts for spark-ignition internal combustion engines, excluding parts for aircraft engines 28.11.41.00 Parts suitable for use solely or principally with spark-ignition internal combustion piston engines (excluding for aircraft engines) 8409 91 S S2 CPA: 28.11.42 Parts for other engines n.e.c. 28.11.42.00 Parts suitable for use solely or principally with compression-ignition internal combustion piston engines 8409 99 S S2 NACE: 28.12 Manufacture of fluid power equipment CPA: 28.12.11 Linear acting hydraulic and pneumatic motors (cylinders) 28.12.11.30 Hydraulic cylinders 8412 21 80 p/st @ S 28.12.11.80 Pneumatic linear acting actuators (including cylinders) 8412 31 p/st @ S CPA: 28.12.12 Rotating hydraulic and pneumatic motors 28.12.12.00 Rotating hydraulic and pneumatic motors 8412[.29(.81 + .89) + .39 + .80(.10 + .80)] p/st @ S CPA: 28.12.13 Hydraulic pumps 28.12.13.20 Hydraulic pumps (piston) 8413 50 61 p/st S 28.12.13.50 Hydraulic pumps (gear) 8413 60 31 p/st S 28.12.13.80 Hydraulic pumps (vane) 8413 60 61 p/st S CPA: 28.12.14 Hydraulic and pneumatic valves 28.12.14.20 Pressure-reducing valves combined with filters or lubricators 8481 10 05 kg S 28.12.14.50 Valves for the control of oleohydraulic power transmission 8481 20 10 kg S 28.12.14.80 Valves for the control of pneumatic power transmission 8481 20 90 kg S CPA: 28.12.15 Hydraulic assemblies 28.12.15.30 Reciprocating positive displacement hydraulic units, with pumps 8413 50 20 p/st @ S 28.12.15.80 Rotary positive displacement hydraulic units, with pumps 8413 60 20 p/st @ S CPA: 28.12.16 Hydraulic systems 28.12.16.30 Hydraulic systems, with cylinders as actuators 8412 21 20 p/st @ S 28.12.16.80 Hydraulic systems, with actuators other than cylinders 8412 29 20 p/st @ S CPA: 28.12.20 Parts of fluid power equipment 28.12.20.00 Parts of fluid power equipment 8412[.90(.20 + .40 + .80)] S S2 NACE: 28.13 Manufacture of other pumps and compressors CPA: 28.13.11 Pumps for fuel, lubricants, cooling-medium and concrete 28.13.11.05 Pumps fitted or designed to be fitted with a measuring device, for dispensing fuel or lubricants, of the type used in filling stations or in garages 8413 11 p/st S 28.13.11.25 Pumps fitted or designed to be fitted with a measuring device, for dispensing liquids (excl.pumps for dispensing fuel or lubricants, of the type used in filling stations or in garages) 8413 19 p/st S 28.13.11.45 Hand pumps for liquids, excluding pumps fitted or designed to be fitted with a measuring device 8413 20 p/st S 28.13.11.65 Fuel, lubricating or cooling-medium pumps for internal combustion engines 8413[.30(.20 + .80)] p/st S 28.13.11.85 Concrete pumps 8413 40 p/st S CPA: 28.13.12 Other reciprocating positive displacement pumps for liquids 28.13.12.20 Positive displacement reciprocating pumps, dosing and proportioning 8413 50 40 p/st S 28.13.12.50 In-line reciprocating piston pumps 8413 50 69 p/st S 28.13.12.80 Positive displacement reciprocating pumps, diaphragm 8413 50 80 p/st S CPA: 28.13.13 Other rotary positive displacement pumps for liquids 28.13.13.20 Positive displacement pumps, rotary, gear 8413 60 39 p/st S 28.13.13.40 Positive displacement pumps, rotary, vane 8413 60 69 p/st S 28.13.13.60 Positive displacement pumps, rotary, screw 8413 60 70 p/st S 28.13.13.80 Positive displacement pumps, rotary (including peristaltic, rotary lobe and helical rotor pumps) (excluding hydraulic units, gear pumps, vane pumps, screw pumps) 8413 60 80 p/st S CPA: 28.13.14 Other centrifugal pumps for liquids; other pumps 28.13.14.13 Submersible motor, single-stage rotodynamic drainage and sewage pumps 8413 70 21 p/st S 28.13.14.15 Submersible motor, multi-stage rotodynamic pumps 8413 70 29 p/st S 28.13.14.17 Glandless impeller pumps for heating systems and warm water supply 8413 70 30 p/st S 28.13.14.20 Rotodynamic pumps  ¤ 15 mm discharge 8413 70 35 p/st S 28.13.14.30 Centrifugal pumps with a discharge outlet diameter > 15 mm, channel impeller pumps, side channel pumps, peripheral pumps and regenerative pumps 8413 70 45 p/st S 28.13.14.51 Centrifugal pumps with a discharge outlet diameter > 15 mm, single-stage with a single entry impeller, close coupled 8413 70 51 p/st S 28.13.14.53 Centrifugal pumps with a discharge outlet diameter > 15 mm, single stage with a single entry impeller, long coupled 8413 70 59 p/st S 28.13.14.55 Centrifugal pumps with a discharge outlet diameter > 15 mm, single-stage with double entry impeller 8413 70 65 p/st S 28.13.14.60 Centrifugal pumps with a discharge outlet diameter > 15 mm, multi-stage (including self-priming) 8413 70 75 p/st S 28.13.14.71 Rotodynamic single-stage mixed flow or axial pumps 8413 70 81 p/st S 28.13.14.75 Rotodynamic multi-stage mixed flow or axial pumps 8413 70 89 p/st S 28.13.14.80 Other liquid pumps, liquid elevators 8413[.81 + .82] p/st S CPA: 28.13.21 Vacuum pumps 28.13.21.70 Rotary piston vacuum pumps, sliding vane rotary pumps, molecular drag pumps, Roots pumps, diffusion pumps, cryopumps and adsorption pumps 8414[.10(.25 + .81)] p/st S 28.13.21.90 Liquid ring 8414[.10(.20 + .89)] p/st S CPA: 28.13.22 Hand or foot-operated air pumps 28.13.22.00 Hand or foot-operated air pumps 8414[.20(.20 + .80)] p/st S CPA: 28.13.23 Compressors for refrigeration equipment 28.13.23.00 Compressors for refrigeration equipment 8414[.30(.20 + .81 + .89)] p/st S CPA: 28.13.24 Air compressors mounted on a wheeled chassis for towing 28.13.24.00 Air compressors mounted on a wheeled chassis for towing 8414[.40(.10 + .90)] p/st S CPA: 28.13.25 Turbo-compressors 28.13.25.30 Turbo-compressors, single stage 8414 80 11 p/st S 28.13.25.50 Turbo-compressors, multistage 8414 80 19 p/st S CPA: 28.13.26 Reciprocating displacement compressors 28.13.26.30 Reciprocating displacement compressors having a gauge pressure capacity  ¤ 15 bar, giving a flow  ¤ 60 m3/hour 8414 80 22 p/st S 28.13.26.50 Reciprocating displacement compressors having a gauge pressure capacity  ¤ 15 bar, giving a flow per hour > 60 m3 8414 80 28 p/st S 28.13.26.70 Reciprocating displacement compressors having a gauge pressure capacity > 15 bar, giving a flow per hour  ¤ 120 m3 8414 80 51 p/st S 28.13.26.90 Reciprocating displacement compressors having a gauge pressure capacity > 15 bar, giving a flow per hour > 120 m3 8414 80 59 p/st S CPA: 28.13.27 Rotary displacement compressors, single-shaft or multi-shaft 28.13.27.30 Rotary displacement compressors, single-shaft 8414 80 73 p/st S 28.13.27.53 Multi-shaft screw compressors 8414 80 75 p/st S 28.13.27.55 Multi-shaft compressors (excluding screw compressors) 8414 80 78 p/st S CPA: 28.13.28 Other compressors 28.13.28.00 Air pumps and ventilating or recycling hoods incorporating a fan, whether or not fitted with filters, with a maximum horizontal side > 120 cm (excl. vacuum pumps, hand- or foot-operated air pumps and compressors) 8414 80 80 p/st S CPA: 28.13.31 Parts of pumps; parts of liquid elevators 28.13.31.00 Parts of pumps for liquids and for liquid elevators 8413[.91 + .92] S S2 CPA: 28.13.32 Parts of air or vacuum pumps, of air or gas compressors, of fans, of hoods 28.13.32.00 Parts of air and vacuum pumps, of air and gas compressors, of fans, and of hoods 8414 90 S S2 NACE: 28.14 Manufacture of other taps and valves CPA: 28.14.11 Pressure-reducing, control, check and safety valves 28.14.11.20 Pressure-reducing valves of cast iron or steel, for pipes, boiler shells, tanks, vats and the like (excluding those combined with lubricators or filters) 8481 10 19 kg S 28.14.11.40 Pressure-reducing valves for pipes, boiler shells, tanks, vats and the like (excluding of cast iron or steel, those combined with filters or lubricators) 8481 10 99 kg S 28.14.11.60 Check valves for pipes, boiler shells, tanks, vats and the like 8481[.30(.91 + .99)] kg S 28.14.11.70 Valves for pneumatic tyres and inner-tubes 8481 80 40 kg S 28.14.11.80 Safety or relief valves for pipes, boiler shells, tanks, vats and the like 8481[.40(.10 + .90)] kg S CPA: 28.14.12 Taps, cocks, valves for sinks, wash basins, bidets, water cisterns bath and similar fixtures; central heating radiator valves 28.14.12.33 Mixing valves for sinks, wash basins, bidets, water cisterns etc. excluding valves for pressure-reducing or oleohydraulic/pneumatic power transmissions, check valves, safety/relief valves 8481 80 11 kg S 28.14.12.35 Taps, cocks and valves for sinks, wash basins, bidets, water cisterns etc. excluding valves for pressure-reducing/oleohydraulic transmissions, check, safety, relief and mixing valves 8481 80 19 kg S 28.14.12.53 Central heating radiator thermostatic valves 8481 80 31 kg S 28.14.12.55 Central heating radiator valves (excl. thermostatic valves) 8481 80 39 kg S CPA: 28.14.13 Process control valves, gate valves, globe valves and other valves 28.14.13.13 Temperature regulators (excl. thermostatic valves for central heating radiators) 8481 80 51 kg S 28.14.13.15 Process control valves for pipes, boiler shells, tanks etc. excluding valves for pressure-reducing or oleohydraulic/pneumatic power transmissions, check, safety/relief valves, temp. regulators 8481 80 59 kg S 28.14.13.33 Other gate valves, of cast iron 8481 80 61 kg S 28.14.13.35 Other gate valves, of steel 8481 80 63 kg S 28.14.13.37 Other gate valves, other 8481 80 69 kg S 28.14.13.53 Globe valves, of cast iron 8481 80 71 kg S 28.14.13.55 Globe valves, of steel 8481 80 73 kg S 28.14.13.57 Other globe valves 8481 80 79 kg S 28.14.13.73 Ball and plug valves 8481 80 81 kg S 28.14.13.75 Butterfly valves 8481 80 85 kg S 28.14.13.77 Diaphragm valves 8481 80 87 kg S 28.14.13.80 Other appliances 8481 80 99 kg S CPA: 28.14.20 Parts of taps and valves and similar articles 28.14.20.00 Parts for taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats and the like (including for pressure reducing-valves and thermostatically controlled valves) 8481 90 S S2 NACE: 28.15 Manufacture of bearings, gears, gearing and driving elements CPA: 28.15.10 Ball or roller bearings 28.15.10.30 Ball bearings 8482[.10(.10 + .90)] kg S 28.15.10.53 Tapered roller bearings (including cone and tapered roller assemblies) 8482 20 kg S 28.15.10.55 Spherical roller bearings 8482 30 kg S 28.15.10.57 Cylindrical roller bearings (excluding roller bearings, needle roller bearings) 8482 50 kg S 28.15.10.70 Needle roller bearings 8482 40 kg S 28.15.10.90 Roller bearings (including combined ball/roller bearings) (excluding tapered roller bearings, spherical roller bearings, needle roller bearings) 8482 80 kg S CPA: 28.15.21 Articulated link chain, of iron or steel 28.15.21.30 Iron or steel roller chain of a kind used for cycles and motor cycles 7315 11 10 kg S 28.15.21.50 Iron or steel roller chain (excluding of a kind used for cycles or motor-cycles) 7315 11 90 kg S 28.15.21.70 Iron or steel articulated link chain (excluding roller chain) 7315 12 kg S CPA: 28.15.22 Transmission shafts (including cam and crank shafts) and cranks 28.15.22.30 Cranks and crankshafts 8483[.10(.21 + .25 + .29)] kg S S2 28.15.22.50 Cardan shafts 8483 10 50 kg S S2 28.15.22.70 Other shafts 8483 10 95 kg S S2 CPA: 28.15.23 Bearing housings and plain shaft bearings 28.15.23.30 Bearing housings incorporating ball or roller bearings 8483 20 kg S 28.15.23.50 Bearing housings not incorporating ball or roller bearings, plain shaft bearings 8483[.30(.32 + .38 + .80)] kg S S2 CPA: 28.15.24 Gears and gearing; ball or roller screws; gear boxes and other speed changers 28.15.24.32 Gear boxes for stationary equipment, spur and helical gear boxes 8483 40 21 kg S 28.15.24.33 Gear boxes ¦, bevel and bevel/spur and helical gear boxes 8483 40 23 kg S 28.15.24.34 Gear boxes ¦, worm gear boxes 8483 40 25 kg S 28.15.24.40 Other gear boxes 8483 40 29 kg S 28.15.24.50 Gearboxes and other speed changers for machinery and land/sea vehicles excluding gears and gearing 8483[.40(.51 + .59)] kg S 28.15.24.73 Ball or roller screws 8483 40 30 kg S 28.15.24.75 Other transmission elements (excluding gears and gearing, ball or roller screws, gearboxes and other speed changers) 8483 40 90 kg S CPA: 28.15.25 Flywheels and pulleys including pulley blocks 28.15.25.00 Flywheels and pulleys (including pulley blocks) 8483[.50(.20 + .80)] kg S CPA: 28.15.26 Clutches and shaft couplings including universal joints 28.15.26.00 Clutches and shaft couplings (including universal joints) 8483[.60(.20 + .80)] kg S CPA: 28.15.31 Balls, needles and rollers; parts of ball or roller bearings 28.15.31.30 Balls, needles and rollers for ball or roller bearings 8482[.91(.10 + .90)] kg S S2 28.15.31.50 Parts of ball or roller bearings (excluding balls, needles and rollers) 8482 99 S S2 CPA: 28.15.32 Parts of articulated link chain of iron or steel 28.15.32.00 Iron or steel parts of articulated link chain 7315 19 S CPA: 28.15.39 Parts of bearing and driving elements n.e.c. 28.15.39.30 Parts of bearing housings 8483 90 20 S S2 28.15.39.50 Parts of transmission, cam and crankshafts, cranks, plain shaft bearings, gears, ball/roller screws, gearboxes, torque converters, flywheels, pulleys, clutches, shaft couplings, universal joints 8483[.90(.81 + .89)] S S2 NACE: 28.21 Manufacture of ovens, furnaces and furnace burners CPA: 28.21.11 Furnace burners; mechanical stokers and grates; mechanical ash dischargers and the like 28.21.11.30 Furnace burners for liquid fuel 8416[.10(.10 + .90)] p/st S 28.21.11.50 Furnace burners for solid fuel or gas (including combination burners) 8416[.20(.10 + .20 + .80)] p/st @ S 28.21.11.70 Mechanical stokers (including their mechanical grates, mechanical ash dischargers and similar appliances) 8416 30 p/st @ S CPA: 28.21.12 Industrial or laboratory furnaces and ovens, non-electric, including incinerators, but excluding bakery ovens 28.21.12.30 Non-electric furnaces and ovens for the roasting, melting or other heat-treatment of ores, pyrites or of metals 8417 10 p/st @ S 28.21.12.70 Industrial or laboratory furnaces and ovens, non-electric, including incinerators (excluding those for the roasting, melting or other heat treatment of ores, pyrites or metals, bakery ovens, drying ovens and ovens for cracking operations) 8417[.80(.30 + .50 + .70)] kg S CPA: 28.21.13 Industrial or laboratory electric furnaces and ovens; induction or dielectric heating equipment 28.21.13.30 Electric bakery and biscuit ovens 8514 10 10 p/st S 28.21.13.51 Resistance heated industrial or laboratory furnaces and ovens (excluding bakery and biscuit ovens) 8514 10 80 kg S 28.21.13.53 Electrical induction industrial or laboratory furnaces and ovens 8514 20 10 kg S 28.21.13.54 Electric furnaces and ovens (excluding induction- and resistance-heated); equipment for the heat treatment of materials by induction, other than ovens and furnaces. 8514[.20(.80) + .30 + .40] kg S CPA: 28.21.14 Parts of furnace burners, furnaces and ovens 28.21.14.30 Parts for furnace burners for liquid fuel, for pulverised solid fuel or for gas, for mechanical stokers, mechanical grates, mechanical ash discharges and similar appliances 8416 90 S S2 28.21.14.50 Parts for non-electric industrial or laboratory furnaces and ovens 8417 90 S S2 28.21.14.70 Parts for industrial or laboratory electric, induction or dielectric furnaces and ovens or heating equipment 8514 90 S S2 NACE: 28.22 Manufacture of lifting and handling equipment CPA: 28.22.11 Pulley tackle and hoists n.e.c. 28.22.11.30 Pulley tackle and hoists powered by an electric motor (excluding of the kind used for raising vehicles) 8425 11 p/st S 28.22.11.70 Pulley tackle and hoists, non-powered by electric motor (other than skip hoists or hoists of a kind used for raising vehicles) 8425 19 p/st S CPA: 28.22.12 Pit-head winding gear; winches specially designed for underground use; other winches; capstans 28.22.12.00 Winches and capstans (excluding those for raising vehicles) 8425[.31 + .39] p/st S CPA: 28.22.13 Jacks; hoists of a kind used for raising vehicles 28.22.13.30 Built-in jacking systems of a type used in garages for raising vehicles 8425 41 p/st S 28.22.13.50 Hydraulic jacks and hoists for raising vehicles (excluding those for use in garages) 8425 42 p/st S 28.22.13.70 Jacks and hoists of a kind used for raising vehicles (excluding built-in jacking systems of a kind used in garages, hydraulic jacks and hoists) 8425 49 p/st S CPA: 28.22.14 Derricks; cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane 28.22.14.20 Overhead travelling cranes on fixed support 8426 11 p/st @ S 28.22.14.33 Mobile lifting frames on tyres and straddle carriers 8426 12 p/st @ S 28.22.14.35 Transporter cranes, gantry cranes and bridge cranes 8426 19 p/st @ S 28.22.14.40 Tower cranes and portal or pedestal jib cranes 8426[.20 + .30] p/st @ S 28.22.14.50 Self-propelled lifting equipment, of a kind mounted to run on rails in servicing building sites, quarries and the like 8426[.41 + .49] p/st @ S 28.22.14.60 Lifting equipment designed for mounting on road vehicles 8426[.91(.10 + .90)] p/st @ S 28.22.14.70 Lifting equipment (excluding overhead travelling cranes, tower, transporter, gantry, portal, bridge or pedestal jib cranes, mobile lifting frames or straddle carriers, self-propelled machinery) 8426 99 p/st @ S CPA: 28.22.15 Fork-lift trucks, other works trucks; tractors of the type used on railway station platforms 28.22.15.13 Self-propelled works trucks fitted with lifting or handling equipment, powered by an electric motor, with a lifting height  ¥ 1 m 8427 10 10 p/st S 28.22.15.15 Self-propelled works trucks fitted with lifting or handling equipment, powered by an electric motor, with a lifting height < 1 m 8427 10 90 p/st S 28.22.15.30 Self-propelled works trucks fitted with lifting or handling equipment, non-powered by an electric motor 8427[.20(.11 + .19 + .90)] p/st S 28.22.15.50 Works trucks fitted with lifting or handling equipment (excluding self-propelled trucks) 8427 90 p/st S 28.22.15.70 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms 8709[.11(.10 + .90) + .19(.10 + .90)] p/st S CPA: 28.22.16 Lifts, skip hoists, escalators and moving walkways 28.22.16.30 Electrically operated lifts and skip hoists 8428 10 20 p/st @ S 28.22.16.50 Lifts and skip hoists (excluding electrically operated) 8428 10 80 p/st @ S 28.22.16.70 Escalators and moving walkways 8428 40 p/st @ S CPA: 28.22.17 Pneumatic and other continuous action elevators and conveyors, for goods or materials 28.22.17.40 Pneumatic elevators and conveyors 8428[.20(.20 + .80)] p/st @ S 28.22.17.50 Bucket type continuous-action elevators and conveyors for goods or materials 8428 32 p/st @ S 28.22.17.70 Belt type continuous-action elevators and conveyors for goods or materials 8428 33 p/st @ S 28.22.17.93 Roller conveyors for goods or materials (excluding pneumatic elevators and conveyors, those specially designed for use underground, bucket type, belt type) 8428 39 20 p/st @ S 28.22.17.95 Continuous-action elevators or conveyors for goods or materials (excluding pneumatic elevators or conveyors, those designed for use underground, bucket type, belt type, roller conveyors) 8428 39 90 p/st @ S CPA: 28.22.18 Other lifting, handling, loading or unloading machinery 28.22.18.20 Teleferics, chair-lifts, ski-draglines and traction mechanisms for funiculars 8428 60 p/st @ S 28.22.18.40 Lifting, handling, loading or unloading machinery, n.e.s. 8428 90 90 p/st @ S 28.22.18.50 Loading machinery specially designed for agricultural use 8428[.90(.71 + .79)] p/st @ S CPA: 28.22.19 Parts of lifting and handling equipment 28.22.19.30 Parts of machinery of HS 8425 , 8427 and 8428 (excluding lift, skip hoists or escalators) 8431[.10 + .20 + .39] S S2 28.22.19.50 Parts of lifts, skip hoists or escalators 8431 31 S S2 28.22.19.70 Parts of self-propelled works trucks, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods, incl. tractors for railways station platforms, n.e.s. 8709 90 S S2 CPA: 28.22.20 Buckets, shovels, grabs and grips for cranes, excavators and the like 28.22.20.00 Buckets, shovels, grabs and grips for cranes, excavators and the like 8431 41 kg S S2 NACE: 28.23 Manufacture of office machinery and equipment (except computers and peripheral equipment) CPA: 28.23.10 Accounting machines and similar machines incorporating a calculating device 28.23.10.00 * Accounting machines and similar machines incorporating a calculating device. This subcategory includes:  typewriters and word-processing machines  electronic calculators and pocket-size data recording, reproducing and displaying machines with calculating functions  cash registers, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device 8469[.00(.10 + .91 + .99)] + 8470[.10 + .21 + .29 + .30 + .50 + .90] p/st S CPA: 28.23.21 Office machines 28.23.21.10 * Photo-copying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus; sheet fed office type offset printing machinery, for sheet size  ¤ 22 Ã  36 cm and other office machines, including dictaphones, not capable of operating without an external source of power 8443[.12 + .39(.10 + .31 + .39)] + 8472[.10 + .30 + .90(.10 + .70)] + 8519 81 51 p/st @ S CPA: 28.23.22 Parts and accessories of office machines 28.23.22.10 * Parts and accessories of typewriters and calculating machines. Parts and accessories of the machines of HS 8472 . Parts and accessories of printers of HS 8443 3 8443[.99(.10 + .90)] + 8473[.10(.11 + .19 + .90) + .21(.10 + .90) + .29(.10 + .90) + .40(.11 + .18 + .80)] S NACE: 28.24 Manufacture of power-driven hand tools CPA: 28.24.11 Electromechanical tools for working in the hand, with self-contained electric motor 28.24.11.13 Electromechanical hand drills operated without an external source of power 8467 21 10 p/st S 28.24.11.15 Electropneumatic drills of all kinds for working in the hand 8467 21 91 p/st S 28.24.11.17 Electromechanical hand drills of all kinds (excluding those operated without an external source of power, electropneumatic) 8467 21 99 p/st S 28.24.11.20 Electromechanical hand tools operated without an external source of power (excluding drills, saws ) 8467 29 20 p/st S 28.24.11.23 Electromechanical chainsaws 8467 22 10 p/st S 28.24.11.25 Electromechanical circular saws 8467 22 30 p/st S 28.24.11.27 Electromechanical handsaws (excluding chainsaws, circular saws) 8467 22 90 p/st S 28.24.11.50 Grinders, sanders and planers, for working in the hand, with self-contained electric motor, operating with an external source of power 8467[.29(.51 + .53 + .59 + .70)] p/st S 28.24.11.80 Electromechanical hedge trimmers and lawn edge cutters 8467 29 80 p/st S 28.24.11.85 Electromechanical hand tools, with self-contained electric motor operating with an external source of power (excluding saws, drills, grinders, sanders, planers, hedge trimmers and lawn edge cutters) 8467 29 85 p/st S CPA: 28.24.12 Other portable hand held power tools 28.24.12.40 Tools for working in the hand, pneumatic, including combined rotary-percussion 8467[.11(.10 + .90) + .19] p/st @ S 28.24.12.60 Chainsaws with a self-contained non-electric motor 8467 81 p/st S 28.24.12.80 Handtools, hydraulic or with a self-contained non-electric motor (excluding chainsaws) 8467 89 p/st @ S CPA: 28.24.21 Parts of electromechanical tools for working in the hand, with self-contained electric motor 28.24.21.00 Parts for chainsaws and other hand tools with a self-contained motor (excluding for pneumatic tools) 8467[.91 + .99] S S2 CPA: 28.24.22 Parts of other portable hand held power tools 28.24.22.50 Parts for pneumatic hand tools 8467 92 S S2 NACE: 28.25 Manufacture of non-domestic cooling and ventilation equipment CPA: 28.25.11 Heat exchange units and machinery for liquefying air or other gases 28.25.11.30 Heat exchange units 8419 50 p/st @ S 28.25.11.50 Machinery for liquefying air or other gases 8419 60 p/st @ S CPA: 28.25.12 Air conditioning machines 28.25.12.20 Window or wall air conditioning systems, self-contained or split-systems 8415[.10(.10 + .90)] p/st @ S 28.25.12.40 Air conditioning machines of a kind used in motor vehicles 8415 20 p/st @ S 28.25.12.50 Air conditioning machines with refrigeration unit (excluding those used in motor vehicles, self-contained or split-systems machines) 8415[.81 + .82] p/st @ S 28.25.12.70 Air conditioning machines not containing a refrigeration unit; central station air handling units; vav boxes and terminals, constant volume units and fan coil units 8415 83 p/st @ S CPA: 28.25.13 Refrigeration and freezing equipment and heat pumps, except household type equipment 28.25.13.33 Refrigerated show-cases and counters incorporating a refrigerating unit or evaporator for frozen food storage 8418 50 11 p/st S 28.25.13.35 Refrigerated show-cases and counters incorporating a refrigerating unit or evaporator (excluding for frozen food storage) 8418 50 19 p/st S 28.25.13.60 Refrigerating furniture with a refrigerating unit or evaporator (excluding combined refrigerator-freezers, with separate external doors, household refrigerators, refrigerated show-cases and counters) 8418 50 90 p/st S 28.25.13.80 Heat pumps other than air conditioning machines of HS 8415 8418 61 p/st @ S 28.25.13.90 Other refrigerating or freezing equipment 8418 69 p/st @ S CPA: 28.25.14 Machinery and apparatus for filtering or purifying gases n.e.c. 28.25.14.10 Machinery and apparatus for filtering or purifying air (excluding intake filters for internal combustion engines) 8421 39 20 p/st @ S 28.25.14.30 Machinery and apparatus for filtering and purifying gases (other than air and excluding those which operate using a catalytic process, and isotope separators) 8421 39 80 p/st @ S 28.25.14.40 Machinery and apparatus for filtering or purifying gases by catalytic process (excluding intake air filters for internal combustion engines, machinery and apparatus for filtering or purifying air) 8421 39 60 p/st @ S CPA: 28.25.20 Fans, other than table, floor, wall, window, ceiling or roof fans 28.25.20.30 Axial fans (excluding table, floor, wall, window, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W) 8414 59 20 p/st S 28.25.20.50 Centrifugal fans (excluding table, floor, wall, window, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W) 8414 59 40 p/st S 28.25.20.70 Fans (excluding table, floor, wall, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W, axial fans, centrifugal fans) 8414 59 80 p/st S CPA: 28.25.30 Parts of refrigeration and freezing equipment and heat pumps 28.25.30.10 Parts for air conditioning machines (including condensers, absorbers, evaporators and generators) 8415 90 S S2 28.25.30.30 Furniture designed to receive refrigerating or freezing equipment (including evaporators, complete refrigerating units) 8418 91 p/st @ S 28.25.30.50 Parts for non-domestic refrigerating equipment (including evaporators and condensers) 8418 99 10 p/st @ S 28.25.30.70 Parts of refrigerating or freezing equipment and heat pumps, n.e.s. 8418 99 90 S 28.25.30.80 Parts of machinery, plant and laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature, and of non-electric instantaneous and storage water heaters, n.e.c. 8419[.90(.15 + .85)] S S2 NACE: 28.29 Manufacture of other general-purpose machinery n.e.c. CPA: 28.29.11 Producer gas or water gas generators; acetylene gas generators and the like; distilling or rectifying plant 28.29.11.00 Producer gas or water gas generators; acetylene gas generators and the like; distilling or rectifying plant 8405 10 + 8419 40 p/st @ S CPA: 28.29.12 Filtering or purifying machinery and apparatus, for liquid 28.29.12.30 Machinery and apparatus for filtering or purifying water 8421 21 p/st @ S 28.29.12.50 Machinery and apparatus for filtering and purifying beverages (excluding water) 8421 22 p/st @ S 28.29.12.70 Machinery and apparatus for solid-liquid separation/ purification excluding for water and beverages, centrifuges and centrifugal dryers, oil/petrol filters for internal combustion engines 8421 29 p/st @ S CPA: 28.29.13 Oil filters, petrol filters and intake air filters for internal combustion engines 28.29.13.30 Oil or petrol-filters for internal combustion engines 8421 23 p/st @ S 28.29.13.50 Intake air filters for internal combustion engines 8421 31 p/st @ S CPA: 28.29.21 Machinery for cleaning, filling, packing or wrapping bottles or other containers 28.29.21.20 Machinery for cleaning or drying bottles or other containers 8422 20 p/st @ S 28.29.21.50 Machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers, machinery for aerating beverages 8422 30 p/st @ S 28.29.21.80 Machinery for packing or wrapping (excluding for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers) 8422 40 p/st @ S CPA: 28.29.22 Fire extinguishers, spray guns, steam or sand blasting machines and similar mechanical appliances, except for use in agriculture 28.29.22.10 Fire extinguishers 8424 10 p/st @ S 28.29.22.20 Spray guns and similar appliances 8424 20 p/st @ S 28.29.22.30 Steam or sand blasting machines and similar jet-projecting machines (excluding fire extinguishers, spray guns and similar appliances) 8424[.30(.01 + .08 + .10 + .90)] p/st @ S 28.29.22.40 Other mechanical appliances for projecting, dispersing or spraying 8424 89 p/st @ S CPA: 28.29.23 Gaskets of metal sheeting; mechanical seals 28.29.23.00 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; mechanical seals 8484[.10 + .20] kg S CPA: 28.29.31 Weighing machines for industrial purposes; scales for continuous weighing of goods on conveyors; constant weight scales and scales for discharging a predetermined weight 28.29.31.30 Continuous and discontinuous totalisers 8423 20 p/st S 28.29.31.80 Automatic gravimetric filling machines 8423 30 p/st S CPA: 28.29.32 Personal and household weighing machines and scales 28.29.32.00 Personal weighing machines, including baby scales; household scales 8423[.10(.10 + .90)] p/st S CPA: 28.29.39 Other weighing and measuring machinery 28.29.39.10 Automatic catchweighing machines and checkweighers, of a maximum weighing capacity  ¤ 5 000 kg 8423[.81(.10) + .82(.10)] p/st S 28.29.39.30 Weigh/price labelling machines, weighbridges and other weighing machinery (excluding shop-scales, personal and household scales, scales for continuous weighing of goods on conveyors, constant weight scales and balances of a sensitivity  ¤ 5 cg) 8423[.81(.30 + .90) + .82(.90) + .89] p/st S 28.29.39.50 Non-automatic retail weighing machines, maximum weighing capacity  ¤ 30 kg 8423 81 50 p/st S 28.29.39.60 Levels 9015[.30(.10 + .90)] p/st @ S 28.29.39.75 Measuring rods and tapes and divided scales 9017 80 10 p/st @ S 28.29.39.79 Hand-held instruments for measuring length, n.e.s. 9017 80 90 S CPA: 28.29.41 Centrifuges n.e.c. 28.29.41.00 Centrifuges (excluding cream separators, clothes dryers, those used in laboratories) 8421 19 70 p/st @ S CPA: 28.29.42 Calendaring or other rolling machines, excluding metal or glass 28.29.42.00 Calendering or other rolling machines, excluding metal or glass 8420[.10(.10 + .30 + .80)] p/st @ S CPA: 28.29.43 Automatic goods-vending machines 28.29.43.30 Automatic goods-vending machines incorporating heating or refrigerating devices 8476[.21 + .81] p/st S 28.29.43.50 Automatic goods-vending machines (including money-changing machines) (excluding those incorporating heating or refrigerating devices) 8476[.29 + .89] p/st S CPA: 28.29.50 Dish washing machines, of the industrial type 28.29.50.00 Non-domestic dish-washing machines 8422 19 p/st S CPA: 28.29.60 Machinery n.e.c. for the treatment of materials by a process involving a change of temperature 28.29.60.30 Cooling towers and similar plant for direct cooling by means of recirculated water 8419 89 10 p/st @ S 28.29.60.50 Vacuum-vapour plant for the deposition of metal 8419 89 30 p/st @ S 28.29.60.90 Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature, n.e.c. 8419 89 98 p/st @ S CPA: 28.29.70 Non-electrical machinery and apparatus for soldering, brazing or welding and parts thereof; gas-operated surface tempering machines and appliances 28.29.70.20 Hand-held blow pipes for soldering, brazing or welding (excluding electric, laser, other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc) 8468 10 p/st @ S 28.29.70.90 Machinery and apparatus for soldering, brazing, welding or surface tempering (excluding hand-held blow pipes and electric machines and apparatus) 8468[.20 + .80] p/st @ S CPA: 28.29.81 Parts of gas or water gas generators 28.29.81.00 Parts for producer gas or water generators, acetylene gas generators and similar water process gas generators 8405 90 S S2 CPA: 28.29.82 Parts of centrifuges; parts of filtering or purifying machinery and apparatus for liquids or gases 28.29.82.20 Parts for centrifuges and centrifugal dryers 8421 91 S S2 28.29.82.50 Parts for filtering and purifying machinery and apparatus, for liquids or gases (excluding for centrifuges and centrifugal dryers) 8421 99 S S2 CPA: 28.29.83 Parts of calendaring or other rolling machines; parts of spraying machinery, weights for weighing machines 28.29.83.13 Cylinders for calendering or other rolling machines (excluding those for calendering or rolling machines for metals or glass) 8420[.91(.10 + .80)] p/st @ S 28.29.83.15 Parts for calendering or other rolling machines (excluding cylinders, those for calendering or rolling machines for metals or glass) 8420 99 S S2 28.29.83.20 Weighing machine weights of all kinds, parts of weighing machinery (excluding for balances of a sensitivity of 5 cg or better) 8423 90 S S2 28.29.83.40 Parts for mechanical appliances for projecting, dispersing or spraying liquids/powders; fire-extinguishers, spray guns and similar appliances and steam/sand-blasting machines 8424 90 S S2 28.29.83.50 Parts for automatic-goods vending machines (including for money-changing machines) 8476 90 S S2 CPA: 28.29.84 Machinery parts, not containing electrical connectors n.e.c. 28.29.84.00 Non-automatic lubricating pots, greasing nipples, oil seal rings, hand wheels, levers, hand grips, safety guards and baseplates for machinery 8487[.90(.40 + .51 + .57 + .59 + .90)] S S2 CPA: 28.29.85 Parts of dish washing machines and machines for cleaning, filling, packing or wrapping 28.29.85.10 Parts of dish-washing machines 8422 90 10 S S2 28.29.85.20 Parts of packing and wrapping machines 8422 90 90 S S2 CPA: 28.29.86 Parts of non-electrical machinery and apparatus for soldering, brazing or welding; gas-operated surface tempering machines and appliances 28.29.86.00 Parts of machinery and apparatus of HS 8468 8468 90 S S2 NACE: 28.30 Manufacture of agricultural and forestry machinery CPA: 28.30.10 Pedestrian-controlled tractors 28.30.10.00 Pedestrian-controlled tractors 8701 10 p/st S CPA: 28.30.21 Tractors, with an engine power  ¤ 37 kW 28.30.21.00 New agricultural and forestry tractors, wheeled, of an engine power  ¤ 37 kW 8701[.90(.11 + .20)] p/st S CPA: 28.30.22 Tractors, with an engine power > 37 kW but  ¤ 59 kW 28.30.22.00 New agricultural and forestry tractors, wheeled, of an engine power > 37 kW but  ¤ 59 kW (excluding pedestrian-controlled tractors) 8701 90 25 p/st S CPA: 28.30.23 Tractors, with an engine power > 59 kW 28.30.23.30 New agricultural and forestry tractors, wheeled, of an engine power > 59 kW but  ¤ 75 kW (excluding pedestrian-controlled tractors) 8701 90 31 p/st S 28.30.23.50 New agricultural and forestry tractors, wheeled, of an engine power > 75 kW but  ¤ 90 kW (excluding pedestrian-controlled tractors) 8701 90 35 p/st S 28.30.23.70 New agricultural and forestry tractors, wheeled, of an engine power > 90 kW (excluding pedestrian-controlled tractors) 8701 90 39 p/st S 28.30.23.90 New tractors excluding agricultural/forestry tractors, wheeled, pedestrian-controlled tractors  road tractors for semi-trailers, track-laying tractors  tractors used on railway platforms 8701 90 90 p/st S CPA: 28.30.31 Ploughs 28.30.31.40 Ploughs 8432 10 p/st S CPA: 28.30.32 Harrows, scarifiers, cultivators, weeders and hoes 28.30.32.10 Scarifiers and cultivators 8432 29 10 p/st S 28.30.32.20 Disc harrows 8432 21 p/st S 28.30.32.30 Harrows (excluding disc harrows) 8432 29 30 p/st S 28.30.32.50 Rotovators 8432 29 50 p/st S 28.30.32.70 Weeders and hoes 8432 29 90 p/st S CPA: 28.30.33 Seeders, planters and transplanters 28.30.33.33 Central driven precision spacing seeders for agricultural or horticultural use 8432 30 11 p/st S 28.30.33.35 Seeders for agricultural or horticultural use (excluding central driven precision spacing seeders) 8432 30 19 p/st S 28.30.33.50 Planters and transplanters 8432 30 90 p/st S CPA: 28.30.34 Manure spreaders and fertiliser distributors 28.30.34.30 Distributors for mineral or chemical fertiliser for soil preparation 8432 40 10 p/st S 28.30.34.50 Manure spreaders and fertiliser distributors (excluding for mineral or chemical fertilisers) 8432 40 90 p/st S CPA: 28.30.39 Other soil machinery 28.30.39.00 Agricultural ¦ forestry machinery, n.e.c.; lawn or sports-ground rollers 8432 80 p/st @ S CPA: 28.30.40 Mowers for lawns, parks or sports grounds 28.30.40.10 Electric mowers for lawns, parks, golf courses or sports grounds 8433[.11(.10) + .19(.10)] p/st S 28.30.40.30 Mowers for lawns, parks or sports grounds, powered non-electrically, with the cutting device rotating in a horizontal plane 8433[.11(.51 + .59 + .90)] p/st S 28.30.40.50 Motor mowers for lawns, parks or sports grounds, powered non-electrically, with the cutting device rotating in a vertical plane or with cutter bars 8433[.19(.51 + .59 + .70)] p/st S 28.30.40.70 Mowers for lawns, parks or sports grounds, without motor 8433 19 90 p/st S CPA: 28.30.51 Mowers (including cutter bars for tractor mounting) n.e.c. 28.30.51.30 Motor mowers (excluding for lawns, parks, golf courses or sports grounds) 8433 20 10 p/st S 28.30.51.50 Mowers, including cutter bars, designed to be carried on or hauled by a tractor 8433 20 50 p/st S 28.30.51.70 Mowers (excluding those with motors, for lawns, parks, golf courses or sports grounds, those designed to be hauled or carried by a tractor) 8433 20 90 p/st S CPA: 28.30.52 Hay-making machinery 28.30.52.00 Hay-making machinery 8433 30 p/st S CPA: 28.30.53 Straw or fodder balers, including pick-up balers 28.30.53.40 Straw or fodder balers, including pick-up balers 8433 40 p/st S CPA: 28.30.54 Root or tuber harvesting machines 28.30.54.20 Potato-diggers and potato harvesters 8433 53 10 p/st S 28.30.54.50 Beet-topping machines and beet harvesters 8433 53 30 p/st S 28.30.54.80 Root or tuber harvesting machines (excluding potato-diggers and potato harvesters, beet-topping machines and beet harvesters) 8433 53 90 p/st S CPA: 28.30.59 Harvesting and threshing machinery n.e.c. 28.30.59.15 Combine harvester-threshers 8433 51 p/st S 28.30.59.30 Agricultural threshing machinery (excluding combine harvester-threshers) 8433 52 p/st S 28.30.59.45 Forage harvesters (excluding self-propelled) 8433 59 19 p/st S 28.30.59.60 Forage harvesters, self-propelled 8433 59 11 p/st S 28.30.59.70 Harvesting machines (excluding combine harvester threshers, root or tuber harvesting machines, forage harvesters) 8433 59 85 p/st S CPA: 28.30.60 Machinery for projecting, dispersing or spraying liquids or powders for agriculture or horticulture 28.30.60.10 Agricultural or horticultural watering appliances 8424 81 10 p/st @ S 28.30.60.30 Portable mechanical appliances with or without a motor, for projecting, dispersing or spraying liquids or powders, for agricultural or horticultural use (excluding watering appliances) 8424 81 30 p/st S 28.30.60.50 Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors (excluding watering appliances) 8424 81 91 p/st S 28.30.60.90 Other appliances, agricultural or horticultural 8424 81 99 p/st S CPA: 28.30.70 Self-loading or unloading trailers and semi-trailers for agriculture 28.30.70.40 Self-loading or unloading trailers and semi-trailers for agriculture 8716 20 p/st S CPA: 28.30.81 Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, except seed, grain or dried leguminous vegetables 28.30.81.00 Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce 8433 60 p/st @ S CPA: 28.30.82 Milking machines 28.30.82.00 Milking machines 8434 10 p/st @ S CPA: 28.30.83 Machinery for preparing animal feeding stuffs 28.30.83.00 Machinery for preparing animal feedstuffs 8436 10 p/st @ S CPA: 28.30.84 Poultry incubators and brooders 28.30.84.00 Poultry incubators and brooders 8436 21 p/st @ S CPA: 28.30.85 Poultry keeping machinery 28.30.85.00 Poultry-keeping machinery (excluding poultry incubators and brooders) 8436 29 p/st @ S CPA: 28.30.86 Agricultural, horticultural, forestry, poultry- or bee-keeping machinery n.e.c. 28.30.86.30 Forestry machinery 8436 80 10 p/st S 28.30.86.60 Other machinery of HS 8436 8436 80 90 p/st @ S CPA: 28.30.91 Parts of harvester and threshers n.e.c. 28.30.91.00 Parts of machinery and apparatus of HS 8433 8433 90 S S2 CPA: 28.30.92 Parts of soil machinery 28.30.92.00 Parts of agricultural, horticultural or forestry machinery for soil preparation or cultivation 8432 90 S S2 CPA: 28.30.93 Parts of other agricultural machinery 28.30.93.30 Parts of poultry-keeping machinery or poultry incubators and brooders 8436 91 S S2 28.30.93.80 Parts of machinery of HS 8436 , n.e.c. 8436 99 S S2 CPA: 28.30.94 Parts of milking and dairy machines n.e.c. 28.30.94.00 Parts for milking machines and dairy machinery 8434 90 S S2 NACE: 28.41 Manufacture of metal forming machinery CPA: 28.41.11 Machine tools for working metal by removal of material by laser, ultrasonic, water-jet and the like 28.41.11.10 Machine-tools for working any material by removal of material, operated by laser or other light or photon beam processes 8456 10 p/st S 28.41.11.30 Machine-tools for working any material by removal of material, operated by ultrasonic processes (excluding machines for the manufacture of semiconductor devices or of electronic integrated circuits) 8456 20 p/st S 28.41.11.50 Machine tools for working any material by removal of material, operated by electro-discharge processes 8456[.30(.11 + .19 + .90)] p/st S 28.41.11.60 * Water-jet cutting machines 8456 90 20 p/st S 28.41.11.70 Machine-tools for working any material by removal of material, operated by electro-chemical, electron-beam, ionic-beam or plasma arc processes 8456 90 80 p/st S 28.41.11.80 Machine tools for working any material by removal of material, operated by ultrasonic processes, for the manufacture of semiconductor devices or of electronic integrated circuits 8486 20 10 p/st S CPA: 28.41.12 Machining centres, unit construction machines and multi-station transfer machines, for working metal 28.41.12.20 Horizontal machining centres for working metal 8457 10 10 p/st S 28.41.12.40 Vertical machining centres for working metal (including combined horizontal and vertical machining centres) 8457 10 90 p/st S 28.41.12.50 Unit construction machines (single station) for working metal 8457 20 p/st S 28.41.12.70 Multi-station transfer machines for working metal 8457[.30(.10 + .90)] p/st S CPA: 28.41.21 Lathes for removing metal 28.41.21.23 Numerically controlled horizontal lathes, turning centres, for removing metal 8458 11 20 p/st S 28.41.21.27 Numerically controlled horizontal lathes, automatic lathes, for removing metal (excluding turning centres) 8458[.11(.41 + .49)] p/st S 28.41.21.29 Numerically controlled horizontal lathes, for removing metal (excluding turning centres, automatic lathes) 8458 11 80 p/st S 28.41.21.40 Non-numerically controlled horizontal lathes, for removing metal 8458 19 p/st S 28.41.21.60 Lathes, including turning centres, for removing metal (excluding horizontal lathes) 8458[.91(.20 + .80) + .99] p/st S CPA: 28.41.22 Machine tools for drilling, boring or milling metal; machine tools for threading or tapping metal n.e.c. 28.41.22.17 Numerically controlled knee-type milling machines for working metal (excluding boring-milling machines) 8459 51 p/st S 28.41.22.23 Numerically controlled tool-milling machines for working metal (excluding boring-milling machines, knee-type machines) 8459 61 10 p/st S 28.41.22.25 Numerically controlled milling machines for working metal (including plano-milling machines) (excluding boring-milling machines, knee-type, tool-milling machines) 8459 61 90 p/st S 28.41.22.33 Way-type unit heads for working metal by drilling, boring, milling, threading or tapping 8459 10 p/st S 28.41.22.40 Numerically controlled boring and boring-milling machines for working metal (excluding drilling machines) 8459[.31 + .40(.10)] p/st S 28.41.22.60 Non-numerically controlled boring and boring-milling machines for working metal (excluding drilling machines) 8459[.39 + .40(.90)] p/st S 28.41.22.70 Non-numerically controlled milling machines for working metal (excluding boring-milling machines) 8459[.59 + .69(.10 + .90)] p/st S 28.41.22.80 Threading or tapping machines for working metal (excluding drilling machines) 8459 70 p/st S CPA: 28.41.23 Machine tools for deburring, sharpening, grinding or otherwise finishing metal 28.41.23.05 Numerically controlled flat-surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460 11 p/st S 28.41.23.15 Numerically controlled cylindrical surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460[.21(.11 + .15 + .19)] p/st S 28.41.23.25 Other numerically controlled grinding machines in which the positioning in any axis can be set up to minimum accuracy of 0,01 mm 8460 21 90 p/st S 28.41.23.35 Non-numerically controlled flat-surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460 19 p/st S 28.41.23.45 Non-numerically controlled cylindrical surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460 29 10 p/st S 28.41.23.55 Non-numerically controlled grinding machines for working metal, in which any axis can be set to a minimum accuracy of 0,01 mm excluding flat-surface grinding machines, cylindrical surface grinding machines 8460 29 90 p/st S 28.41.23.65 Numerically controlled sharpening (tool or cutter grinding) machines for working metal 8460 31 p/st S 28.41.23.75 Non-numerically controlled sharpening (tool or cutter grinding) machines for working metal 8460 39 p/st S 28.41.23.85 Honing or lapping machines for working metal 8460[.40(.10 + .90)] p/st S 28.41.23.95 Machines for deburring or polishing metal (excluding gear finishing machines) 8460[.90(.10 + .90)] p/st S CPA: 28.41.24 Machine tools for planing, sawing, cutting-off or otherwise cutting metal 28.41.24.10 Broaching machines for working metals, metal carbides or cermets 8461[.30(.10 + .90)] p/st S 28.41.24.30 Gear cutting, gear grinding or gear finishing machines, for working metals, metal carbides or cermets (excluding planing, slotting and broaching machines) 8461[.40(.11 + .19 + .31 + .39 + .71 + .79 + .90)] p/st S 28.41.24.70 Sawing or cutting-off machines for working metals, metal carbides or cermets 8461[.50(.11 + .19 + .90)] p/st S 28.41.24.91 * z Planing, shaping or slotting machines and other machine-tools for working metals, metal carbides or cermets, n.e.c. (excluding filing machines) 8461[.20 + .90(.00a)] p/st S CPA: 28.41.31 Machines for bending, folding and straightening metal 28.41.31.20 Numerically controlled bending, folding, straightening or flattening machines for working flat metal products (including presses) 8462 21 10 p/st S 28.41.31.40 Numerically controlled bending, folding, straightening or flattening machines for working metal (including presses) (excluding those for working flat metal products) 8462 21 80 p/st S 28.41.31.60 Non-numerically controlled bending, folding, straightening or flattening machines for working flat metal products (including presses) 8462 29 10 p/st S 28.41.31.80 Non-numerically controlled bending, folding, straightening or flattening machines for working metal (including presses) (excluding those for working flat metal products) 8462[.29(.91 + .98)] p/st S CPA: 28.41.32 Machines for punching and notching metal 28.41.32.40 Numerically controlled punching or notching machines for working metal (including presses, combined punching and shearing machines) 8462[.41(.10 + .90)] p/st S 28.41.32.61 * Shearing machines, incl. presses, not numerically controlled, for working metal (excl. machines for working flat metal products and combined punching and shearing machines) 8462[.39(.91 + .99)] p/st S 28.41.32.80 Non-numerically controlled punching or notching machines for working metal (including presses, combined punching and shearing machines) 8462[.49(.10 + .90)] p/st S CPA: 28.41.33 Forging or die-stamping machines and hammers; hydraulic presses and presses for working metal n.e.c. 28.41.33.10 Numerically controlled forging or die-stamping machines and hammers for working metal (including presses) 8462 10 10 p/st S 28.41.33.20 Non-numerically controlled forging or die-stamping machines and hammers for working metal (including presses) 8462 10 90 p/st S 28.41.33.50 Hydraulic presses for working metal n.e.c. 8462[.91(.20 + .80)] p/st S 28.41.33.60 Non-hydraulic presses for working metal n.e.c. 8462[.99(.20 + .80)] p/st S CPA: 28.41.34 Machine tools n.e.c. for working metal, sintered metal carbides or cermets, without removing material 28.41.34.10 Draw-benches for bars, tubes, profiles, wire or the like of metal, sintered metal carbides or cermets 8463[.10(.10 + .90)] p/st S 28.41.34.30 Thread rolling machines for working metal, sintered metal carbides or cermets 8463 20 p/st S 28.41.34.50 Machines for working wire (excluding draw-benches, thread rolling machines) 8463 30 p/st S 28.41.34.71 * z Swaging machines and spinning lathes for working metal, machines for manufacturing flexible tubes of spiral metal strip and electro-magnetic pulse metal forming machines, and other machine tools for working metal without removing metal (excluding riveting machines) 8463 90 00a p/st S CPA: 28.41.40 Parts and accessories for metalworking machine tools 28.41.40.30 Parts and accessories for metal cutting machine tools (excluding tool holders and self-opening dieheads, work holders, dividing heads and other special attachments for machine-tools) 8466 93 70 S S2 28.41.40.50 Parts and accessories for metal forming machine-tools (excluding tool holders and self-opening dieheads, work holders, dividing heads and other special attachments for machine-tools) 8466 94 S S2 28.41.40.70 Parts and accessories for machine-tools operated by ultrasonic processes 8486 90 70 S NACE: 28.49 Manufacture of other machine tools CPA: 28.49.11 Machine tools for working stone, ceramics, concrete or similar mineral materials or for cold working glass 28.49.11.30 Sawing machines for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8464 10 p/st S 28.49.11.50 Grinding or polishing machines for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8464[.20(.11 + .19 + .80)] p/st @ S 28.49.11.70 Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass (excluding sawing machines, grinding or polishing machines) 8464 90 p/st @ S CPA: 28.49.12 Machine tools for working wood, cork, bone, hard rubber, hard plastics or similar hard materials; electroplating machinery 28.49.12.10 Multi-purpose machines where the workpiece is manually transferred between operations, for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 10 10 p/st S 28.49.12.20 Multi-purpose machines where the workpiece is automatically transferred between operations for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 10 90 p/st S 28.49.12.33 Band saws for working wood, cork, bone and hard rubber, hard plastics or similar hard materials 8465 91 10 p/st S 28.49.12.35 Circular saws for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 91 20 p/st S 28.49.12.37 Sawing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials (excluding band saws, circular saws) 8465 91 90 p/st S 28.49.12.50 Planing, milling or moulding (by cutting) machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 92 p/st S 28.49.12.63 Grinding, sanding or polishing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 93 p/st S 28.49.12.65 Bending or assembling machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 94 p/st S 28.49.12.67 Drilling or morticing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 95 p/st S 28.49.12.75 Splitting, slicing or paring machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 96 p/st S 28.49.12.79 Machine tools for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, n.e.c. 8465 99 p/st S 28.49.12.83 Machines and apparatus for electroplating, electrolysis or electrophoresis 8543 30 kg S 28.49.12.87 Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials, and other machines with individual functions for treating wood or cork 8479[.30(.10 + .90)] p/st @ S CPA: 28.49.13 Stationary rotary or rotary percussion drills, filing machines, riveters, sheet metal cutters 28.49.13.10 * Drilling machines for working metal, numerically controlled (excl. way-type unit head machines) 8459 21 p/st S 28.49.13.20 * Drilling machines for working metal, not numerically controlled (excl. way-type unit head machines and hand-operated machines) 8459 29 p/st S 28.49.13.30 * z Filing machines 8461 90 00b p/st S 28.49.13.40 * Shearing machines, incl. presses, numerically controlled, for working metal (other than combined punching and shearing machines) 8462 31 p/st S 28.49.13.50 * Shearing machines, incl. presses, not numerically controlled, for working flat metal products (excl. combined punching and shearing machines) 8462 39 10 p/st S 28.49.13.60 * z Riveting machines 8463 90 00b p/st S CPA: 28.49.21 Tool holders and self-opening dieheads, for machine tools 28.49.21.10 Arbors, collets and sleeves for machine-tools and hand tools 8466 10 20 kg S 28.49.21.30 Tool holders for lathes (excluding arbors, collets and sleeves) 8466 10 31 kg S 28.49.21.40 Tool holders, self-opening dieheads and workholders of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 8486 90 10 S 28.49.21.50 Tool holders, n.e.c. 8466 10 38 kg S 28.49.21.70 Self-opening dieheads for machine tools 8466 10 80 kg S CPA: 28.49.22 Work holders for machine tools 28.49.22.30 Jigs and fixtures for specific applications, and sets of standard jig and fixture components for machine-tools and hand tools 8466 20 20 kg S 28.49.22.50 Work holders for lathes (excluding jigs and fixtures for specific applications, and sets of standard jig and fixture components) 8466 20 91 kg S 28.49.22.70 Work holders for machine-tools and hand tools (excluding jigs and fixtures for specific applications, and sets of standard jig and fixture components, those for lathes) 8466 20 98 kg S CPA: 28.49.23 Dividing heads and other special attachments for machine tools 28.49.23.50 Dividing heads and other special attachments for machine-tools n.e.s. 8466 30 kg S CPA: 28.49.24 Parts and accessories of machine tools for working wood, cork, stone, hard rubber and similar hard materials 28.49.24.30 Parts and accessories for machines of HS 8464 8466[.91(.20 + .95)] S S2 28.49.24.50 Parts and accessories for machines of HS 8465 8466[.92(.20 + .80)] S S2 NACE: 28.91 Manufacture of machinery for metallurgy CPA: 28.91.11 Converters, ladles, ingot moulds and casting machines; metal-rolling mills 28.91.11.30 Converters, ladles, ingot moulds and casting machines of a kind used in metallurgy or in metal foundries 8454[.10 + .20 + .30(.10 + .90)] p/st @ S 28.91.11.53 Mills for rolling metal tubes; hot or combination hot and cold metal-rolling mills 8455[.10 + .21] p/st @ S 28.91.11.57 Cold metal-rolling mills 8455 22 p/st @ S CPA: 28.91.12 Parts of machines for metallurgy; parts of metal-rolling mills 28.91.12.30 Parts for converters, ladles, ingot moulds and casting machines of a kind used in metallurgy or in metal foundries 8454 90 S S2 28.91.12.50 Rolls for rolling mills 8455[.30(.10 + .31 + .39 + .90)] p/st @ S 28.91.12.70 Parts of metal-rolling mills (excluding rolls) 8455 90 S S2 NACE: 28.92 Manufacture of machinery for mining, quarrying and construction CPA: 28.92.11 Continuous-action elevators and conveyors, for underground use 28.92.11.00 Continuous-action elevators and conveyors, for underground use 8428 31 p/st @ S CPA: 28.92.12 Coal or rock cutters and tunnelling machinery; other boring and sinking machinery 28.92.12.33 Self-propelled coal or rock cutters and tunnelling machinery 8430 31 p/st @ S 28.92.12.35 Coal or rock cutters and tunnelling machinery (excluding self-propelled) 8430 39 p/st @ S 28.92.12.53 Self-propelled boring or sinking machinery 8430 41 p/st @ S 28.92.12.55 Boring or sinking machinery (including fixed platforms used for oil or natural gas exploration) (excluding self-propelled) 8430 49 p/st @ S CPA: 28.92.21 Self propelled bulldozers and angledozers 28.92.21.30 Crawler dozers (excluding wheeled) 8429 11 p/st S 28.92.21.50 Wheeled dozers (excluding track-laying) 8429 19 p/st S CPA: 28.92.22 Self-propelled graders and levellers; motor scrapers 28.92.22.10 * Motor graders, levellers and scrapers 8429[.20 + .30] p/st S CPA: 28.92.23 Self-propelled tamping machines and road-rollers 28.92.23.10 * Ride-on compaction equipment and the like 8429[.40(.10 + .30 + .90)] p/st S CPA: 28.92.24 Self-propelled front-end shovel loaders 28.92.24.30 * Loaders specially designed for underground use 8429 51 10 p/st S 28.92.24.50 * Wheeled or crawler front-end shovel loaders (excl. specially designed for underground use) 8429[.51(.91 + .99)] p/st S CPA: 28.92.25 Self-propelled mechanical shovels, excavators and shovel loaders, with a 360 degree revolving superstructure, except front-end shovel loaders 28.92.25.00 * Self-propelled mechanical shovels, excavators and shovel loaders, with a 360 degree revolving superstructure, except front-end shovel loaders 8429[.52(.10 + .90)] p/st S CPA: 28.92.26 Other self-propelled mechanical shovels, excavators and shovel loaders; other self-propelled machinery for mining 28.92.26.30 * Self-propelled mechanical shovels, excavators and shovel loaders (excl. self-propelled mechanical shovels with a 360 ° revolving superstructure and front-end shovel loaders) 8429 59 p/st S 28.92.26.50 * Self-propelled earth moving, excavating ¦ machinery, n.e.c. 8430 50 p/st @ S CPA: 28.92.27 Bulldozer or angledozer blades 28.92.27.00 * Bulldozer or angledozer blades 8431 42 kg S S2 CPA: 28.92.28 Dumpers for off-highway use 28.92.28.10 * Dumpers for off-highway use 8704[.10(.10 + .90)] p/st S CPA: 28.92.30 Other excavating machinery 28.92.30.10 Pile-drivers and pile-extractors 8430 10 p/st S 28.92.30.30 Snow-ploughs and snow-blowers 8430 20 p/st S 28.92.30.50 Tamping or compacting machinery (excluding self-propelled) 8430 61 p/st S 28.92.30.70 Scrapers earth moving, excavating, extracting ¦ machinery, not self-propelled 8430 69 p/st @ S 28.92.30.90 Machinery for public works, building or the like, n.e.s. 8479 10 p/st @ S CPA: 28.92.40 Machinery for sorting, grinding, mixing and similar treatment of earth, stone, ores and other mineral substances 28.92.40.30 Sorting, screening, separating, washing machines; crushing, grinding, mixing, kneading machines excluding concrete/mortar mixers, machines for mixing mineral substances with bitumen 8474[.10 + .20 + .39] p/st @ S 28.92.40.50 Concrete or mortar mixers 8474 31 p/st @ S 28.92.40.70 Machines for mixing mineral substances with bitumen 8474 32 p/st @ S CPA: 28.92.50 Track-laying tractors 28.92.50.00 Track-laying tractors 8701 30 p/st S CPA: 28.92.61 Parts for boring or sinking or excavating machinery; parts of cranes 28.92.61.30 Parts for boring or sinking machinery 8431 43 S S2 28.92.61.50 Parts for earthmoving equipment, ships' derricks, cranes, mobile lifting frames excluding buckets, shovels, grabs, grips, blades (all types of construction equipment), for boring/sinking machinery 8431[.49(.20 + .80)] S S2 CPA: 28.92.62 Parts of machinery for sorting, grinding or other treatment of earth, stone and the like 28.92.62.00 Parts of machinery of HS 8474 8474[.90(.10 + .90)] S S2 NACE: 28.93 Manufacture of machinery for food, beverage and tobacco processing CPA: 28.93.11 Centrifugal cream separators 28.93.11.00 Centrifugal cream separators 8421 11 p/st @ S CPA: 28.93.12 Dairy machinery 28.93.12.00 Dairy machinery (including homogenisers, irradiators, butter-making machines, cheese-making machines) 8434 20 p/st @ S CPA: 28.93.13 Machinery for milling or working of cereals or dried vegetables n.e.c. 28.93.13.00 Machinery used in the milling industry or for the working of cereals or dried leguminous vegetables (excluding farm-type machinery) 8437 80 p/st @ S CPA: 28.93.14 Machinery used in the manufacture of wine, cider, fruit juices and similar beverages 28.93.14.00 Presses, crushers and similar machinery used in the manufacture of wines, cider, fruit juices or similar beverages 8435 10 p/st @ S CPA: 28.93.15 Non-electric bakery ovens; non-domestic equipment for cooking or heating 28.93.15.30 Bakery ovens, including biscuit ovens, non-electric 8417[.20(.10 + .90)] p/st @ S 28.93.15.60 Non-domestic percolators and other appliances for making coffee and other hot drinks 8419 81 20 p/st @ S 28.93.15.80 Non-domestic equipment for cooking or heating food (excluding non-electric tunnel ovens, non-electric bakery ovens, non-electric percolators) 8419 81 80 p/st @ S CPA: 28.93.16 Dryers for agricultural products 28.93.16.00 Dryers for the treatment of agricultural products by a process involving a change in temperature 8419 31 p/st @ S CPA: 28.93.17 Machinery for the industrial preparation or manufacture of food or drink, including fats or oils 28.93.17.13 Bakery machinery (excl. ovens and dough rollers) 8438 10 10 p/st @ S 28.93.17.15 Industrial machinery for the manufacture or preparation of macaroni, spaghetti or similar products 8438 10 90 p/st @ S 28.93.17.20 Industrial machinery for the manufacture or preparation of confectionery, cocoa or chocolate 8438 20 p/st @ S 28.93.17.30 Industrial machinery for the manufacture or preparation of sugar 8438 30 p/st @ S 28.93.17.40 Industrial brewery machinery 8438 40 p/st @ S 28.93.17.50 Industrial machinery for the preparation of meat or poultry 8438 50 p/st @ S 28.93.17.60 Industrial machinery for the preparation of fruits, nuts or vegetables (excluding for use in milling or for working dried leguminous vegetables) 8438 60 p/st @ S 28.93.17.70 Machinery for the preparation or manufacture of food or drink, n.e.c. 8438[.80(.10 + .91 + .99)] p/st @ S 28.93.17.80 Machinery for the extraction or preparation of animal or fixed vegetable fats or oils 8479 20 p/st @ S CPA: 28.93.18 Machinery for preparing or making up tobacco n.e.c. 28.93.18.00 * Machinery for preparing or making up tobacco (excl. dryers and other heating equipment, centrifuges and filter presses) 8478 10 p/st @ S CPA: 28.93.20 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 28.93.20.00 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 8437 10 p/st S CPA: 28.93.31 Parts of machinery for beverage processing 28.93.31.00 Parts for presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages 8435 90 S S2 CPA: 28.93.32 Parts of machinery for food processing 28.93.32.00 Parts of machinery of HS 8438 8438 90 S S2 CPA: 28.93.33 Parts of machinery for tobacco processing 28.93.33.00 Parts for machinery for the preparation or making up of tobacco 8478 90 S S2 CPA: 28.93.34 Parts of machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 28.93.34.00 Parts of machinery of HS 8437 8437 90 S S2 NACE: 28.94 Manufacture of machinery for textile, apparel and leather production CPA: 28.94.11 Machines for extruding, drawing, texturing or cutting man-made textile materials; machines for preparing textile fibres 28.94.11.00 Machines for extruding, drawing, texturing or cutting man-made textile materials; machines for preparing textile fibres 8444[.00(.10 + .90)] + 8445[.11 + .12 + .13 + .19] p/st S CPA: 28.94.12 Textile spinning machines; textile doubling, twisting, winding or reeling machines 28.94.12.00 Textile spinning machines; textile doubling, twisting, winding or reeling machines 8445[.20 + .30 + .40 + .90] p/st S CPA: 28.94.13 Weaving machines 28.94.13.00 Weaving machines 8446[.10 + .21 + .29 + .30] p/st S CPA: 28.94.14 Knitting machines; stitch-bonding machines and similar machines; machines for tufting 28.94.14.30 Circular knitting machines 8447[.11 + .12] p/st S 28.94.14.50 Flat knitting machines, stitch-bonding machines and warp knitting machines 8447[.20(.20 + .80)] p/st S 28.94.14.70 Machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net, and machines for tufting 8447 90 p/st S CPA: 28.94.15 Auxiliary machinery for use with machines for working textiles; textile printing machinery 28.94.15.10 Auxiliary machinery for machines of HS 8444 , 8445 , 8446 or 8447 8448[.11 + .19] kg S 28.94.15.30 Printing machinery for printing textile materials (excluding offset, flexographic, letterpress and gravure printing machinery) 8443 19 20 p/st S CPA: 28.94.21 Machinery for washing, cleaning, wringing, ironing, pressing, dyeing, reeling and the like of textile yarn and fabrics; machinery for finishing of felt 28.94.21.10 Machinery for the manufacture or finishing of felt or non-wovens in the piece or in shapes (including machinery for making felt hats, blocks for making hats) 8449 kg S 28.94.21.30 Ironing machines and presses (including fusing presses; excluding calendering machines) 8451 30 p/st S 28.94.21.50 Washing, bleaching or dyeing machines (including wringers and mangles, shaker-tumblers; excluding household or laundry-type washing machines) 8451 40 p/st @ S 28.94.21.70 Machines for reeling, unreeling, folding, cutting or pinking textile fabrics 8451 50 p/st @ S 28.94.21.80 Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support; machines for dressing, finishing, wringing, drying, coating or impregnating textile yarns, fabrics or made up textile articles 8451[.80(.10 + .30 + .80)] p/st @ S CPA: 28.94.22 Laundry-type washing machines; dry-cleaning machines; drying machines, with a capacity > 10 kg 28.94.22.30 Household or laundry-type washing machines of a dry linen capacity > 10 kg (including machines that both wash and dry) 8450 20 p/st S 28.94.22.50 Dry-cleaning machines 8451 10 p/st @ S 28.94.22.70 Drying machines, of a dry linen capacity > 10 kg 8451 29 p/st @ S CPA: 28.94.23 Centrifugal clothes dryers 28.94.23.00 Centrifugal clothes-dryers 8421 12 p/st S CPA: 28.94.24 Sewing machines, except book sewing machines and household sewing machines 28.94.24.30 Industrial automatic sewing machines (excluding book-sewing machines) 8452 21 p/st S 28.94.24.50 Industrial sewing machines (excluding book-sewing machines, automatic machines) 8452 29 p/st S CPA: 28.94.30 Machinery for working hides, skins or leather or for making or repairing footwear and other articles 28.94.30.30 Machinery for preparing, tanning or working hides, skins or leather 8453 10 p/st @ S 28.94.30.50 Machinery for making/repairing footwear including skiving or pairing machines, machines for cutting leather into shapes, perforating and pricking machines excluding sewing machines 8453 20 p/st @ S 28.94.30.70 Machinery for making/repairing articles of hides, skins or leather, n.e.c. 8453 80 p/st @ S CPA: 28.94.40 Sewing machines of the household type 28.94.40.00 Domestic sewing machines (excluding furniture, bases and covers) 8452[.10(.11 + .19 + .90)] p/st S CPA: 28.94.51 Parts and accessories of machines for spinning and weaving 28.94.51.10 Parts and accessories of machines of HS 8444 and 8445 or their auxiliary machinery 8448[.20 + .31 + .32 + .39] S S2 28.94.51.30 Spindles and spindle flyers, spinning ring and ring travellers 8448 33 kg S 28.94.51.50 Parts and accessories for weaving machines (looms) or for their auxiliary machinery (including shuttles, reeds for looms, healds and heald frames) 8448[.42 + .49] S S2 28.94.51.70 Parts and accessories of machines of HS 8447 or of their auxiliary machinery 8448[.51(.10 + .90) + .59] S S2 CPA: 28.94.52 Parts of machinery for other production of textiles and apparel and for the working of leather 28.94.52.10 Parts for household or laundry-type washing machines (including for those that both wash and dry) 8450 90 S S2 28.94.52.20 Parts of machines of HS 8451 8451 90 S S2 28.94.52.30 Sewing machine needles 8452 30 kg S 28.94.52.60 Furniture, bases and covers for sewing machines and parts thereof; other parts of sewing machines 8452 90 S S2 28.94.52.80 Parts of machinery for preparing, tanning or working hides, skins or leather, or for making or repairing footwear or other articles of hides, skins or leather (excluding sewing machines) 8453 90 S S2 NACE: 28.95 Manufacture of machinery for paper and paperboard production CPA: 28.95.11 Machinery for paper and paperboard production, except parts thereof 28.95.11.13 Machinery for making pulp of fibrous cellulosic material 8439 10 p/st @ S 28.95.11.15 Machinery for making paper or paperboard 8439 20 p/st @ S 28.95.11.17 Machinery for finishing paper or paperboard 8439 30 p/st @ S 28.95.11.33 Combined reel slitting and re-reeling cutting machines for paper and paperboard (excluding film cutting machines and apparatus) 8441 10 10 p/st @ S 28.95.11.35 Slitting and cross cutting machines for paper or paperboard (excluding film cutting machines and apparatus, combined reel slitting and re-reeling machines) 8441 10 20 p/st @ S 28.95.11.37 Guillotines for paper or paperboard (excluding film cutting machines and apparatus, combined reel slitting and re-reeling machines, slitting and cross cutting machines) 8441 10 30 p/st @ S 28.95.11.40 Other cutting machines for paper or paperboard 8441 10 70 p/st @ S 28.95.11.50 Machines for making bags, sacks or envelopes of paper or paperboard 8441 20 p/st @ S 28.95.11.60 Machines for making cartons, boxes, cases, tubes, drums, or similar containers of paper or paperboard (excluding machines for moulding articles) 8441 30 p/st @ S 28.95.11.70 Machines for moulding articles in paper pulp, paper or paperboard (including packing for eggs, plates or dishes for confectionery or camping, toys) 8441 40 p/st @ S 28.95.11.90 Machinery for making up paper pulp, paper or paperboard, n.e.c. 8441 80 p/st @ S CPA: 28.95.12 Parts of machinery for paper and paperboard production 28.95.12.30 Parts of machinery for making pulp of fibrous cellulosic material 8439 91 S S2 28.95.12.50 Parts of machinery of HS 8439 n.e.c. for making or finishing paper or paperboard 8439 99 S S2 28.95.12.70 Parts for cutting machines, machines for making bags, sacks/ envelopes, making cartons, boxes, cases, tubes, drums/similar containers, for moulding articles in paper, -pulp, -board 8441[.90(.10 + .90)] S S2 NACE: 28.96 Manufacture of plastics and rubber machinery CPA: 28.96.10 Machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.10.10 Injection-moulding machines for working rubber or plastics or for manufacturing rubber or plastic products 8477 10 p/st S 28.96.10.30 Extruders for working rubber or plastics, or for manufacturing rubber or plastic products 8477 20 p/st S 28.96.10.40 Blow-moulding machines for working rubber or plastics or for manufacturing rubber or plastic products 8477 30 p/st S 28.96.10.50 Vacuum-moulding machines and other thermoforming machines for working rubber or plastics or for manufacturing rubber or plastic products 8477 40 p/st S 28.96.10.60 Machinery for moulding or retreading pneumatic tyres or for moulding or otherwise forming inner tubes of rubber or plastics 8477 51 p/st S 28.96.10.73 Other presses for moulding or forming rubber or plastics, etc., n.e.c. 8477 59 10 p/st S 28.96.10.75 Machinery for moulding or forming rubber or plastics, etc., n.e.c. 8477 59 80 p/st S 28.96.10.82 Machines for processing reactive resins 8477 80 11 p/st S 28.96.10.84 Machines for the manufacture of foam products (excluding machines for processing reactive resins) 8477 80 19 p/st S 28.96.10.91 Size reduction equipment for working rubber or plastics 8477 80 91 p/st S 28.96.10.93 Mixers, kneaders and agitators, for preparing rubber or plastics 8477 80 93 p/st S 28.96.10.95 Cutting, splitting and peeling machines for working rubber or plastics or for the manufacture of products from these materials 8477 80 95 p/st S 28.96.10.97 Machinery for working rubber or plastics or for the manufacture of products from these materials, n.e.c. 8477 80 99 p/st @ S CPA: 28.96.20 Parts for machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.20.00 Parts for machinery for working rubber or plastics or for manufacturing rubber or plastic products (excluding moulding tools) 8477[.90(.10 + .80)] S S2 NACE: 28.99 Manufacture of other special-purpose machinery n.e.c. CPA: 28.99.11 Book-binding machinery, including book-sewing machines 28.99.11.10 Folding machines for books 8440 10 10 p/st @ S 28.99.11.30 Collating machines and gathering machines for books 8440 10 20 p/st @ S 28.99.11.50 Sewing, wire stitching and stapling machines for books including for manufacturing of cardboard boxes or like excluding stapling machines for office use, for cardboard box manufacture 8440 10 30 p/st @ S 28.99.11.70 Unsewn (perfect) binding machines for books 8440 10 40 p/st @ S 28.99.11.90 Other book-binding machines 8440 10 90 p/st @ S CPA: 28.99.12 Machinery, apparatus and equipment, for type-setting, for preparing or making printing blocks, plates 28.99.12.00 Machinery, apparatus and equipment, for type-setting, for preparing or making printing blocks, plates 8442[.30(.10 + .91 + .99)] p/st @ S CPA: 28.99.13 Offset printing machinery, excluding those of the office type 28.99.13.30 Reel fed offset printing machinery 8443 11 p/st S 28.99.13.90 Other offset printing machinery 8443[.13(.31 + .35 + .39 + .90)] p/st S CPA: 28.99.14 Other printing machinery, excluding those of the office type 28.99.14.10 Reel fed letterpress printing machinery (excluding flexographic printing) 8443 14 p/st S 28.99.14.30 Flexographic printing machinery 8443 16 p/st S 28.99.14.50 Gravure printing machinery 8443 17 p/st S 28.99.14.90 Other printing machinery, excluding those of the office type, n.e.c. 8443[.15 + .19(.40 + .70) + .39(.90)] p/st S CPA: 28.99.20 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 28.99.20.20 Machines and apparatus used solely or principally for the manufacture of semiconductor boules or wafers 8486 10 p/st @ S 28.99.20.40 Machines and apparatus for the manufacture of semiconductor devices or of electronic integrated circuits (excluding machine tools for working any material by removal of material operated by ultrasonic processes) 8486 20 90 p/st @ S 28.99.20.60 Machines and apparatus used solely or principally for the manufacture of flat panel displays 8486[.30(.10 + .30 + .50 + .90)] p/st @ S CPA: 28.99.31 Dryers for wood, paper pulp, paper or paperboard; non-domestic dryers n.e.c. 28.99.31.30 Dryers for wood, paper pulp, paper or paperboard 8419 32 p/st @ S 28.99.31.50 Non-domestic dryers (excluding those for agricultural products, those for wood, paper pulp, paper or paperboard) 8419 39 p/st @ S CPA: 28.99.32 Roundabouts, swings, shooting galleries and other fairground amusements 28.99.32.00 Roundabouts, swings, shooting galleries and other fairground amusements 9508[.10 + .90] S CPA: 28.99.39 Aircraft launching gear; deck-arrestors or similar gear; tyre balancing equipment; special-purpose machinery n.e.c. 28.99.39.05 Machines for treating metal, having individual functions (excluding robots) 8479 81 p/st @ S 28.99.39.10 Machinery and apparatus for isotopic separation, and parts thereof 8401 20 p/st @ S 28.99.39.15 Machines and mechanical appliances, having individual functions, for mixing, kneading, crushing, grinding, screening, sifting, homogenising, emulsifying or stirring (excluding robots) 8479 82 p/st @ S 28.99.39.20 Machines for assembling electric or electronic lamps, tubes, valves or flashbulbs, in glass envelopes 8475 10 p/st @ S 28.99.39.25 Mobile hydraulic powered mine roof supports 8479 89 30 p/st @ S 28.99.39.30 Machines for manufacturing or hot working glass or glassware 8475[.21 + .29] p/st @ S 28.99.39.35 Industrial robots for multiple uses (excluding robots designed to perform a specific function (e.g. lifting, handling, loading or unloading)) 8479 50 p/st @ S 28.99.39.40 Central greasing systems 8479 89 60 p/st @ S 28.99.39.45 Machines and apparatus used solely or principally for (a) the manufacture or repair of masks and reticles, (b) assembling semiconductor devices or electronic integrated circuits, and (c) lifting, handling, loading or unloading of boules, wafers, semiconductor devices, electronic integrated circuits and flat panel displays 8486 40 p/st @ S 28.99.39.50 Rope or cable-making machines 8479 40 p/st S 28.99.39.53 Other machinery for earth, stone, ores, etc., n.e.c. 8474[.80(.10 + .90)] p/st @ S 28.99.39.56 * Other machines and mechanical appliances of HS 84 , n.e.c. 8479[.60 + .71 + .79 + .89(.97)] p/st @ S 28.99.39.65 Aircraft launching gear and parts thereof, deck-arrestor or similar gear and parts thereof, for civil use 8805[.10(.10 + .90)] kg S M 28.99.39.70 Machines for balancing mechanical parts 9031 10 kg S CPA: 28.99.40 Parts of printing and book-binding machinery 28.99.40.00 Parts of printing and book-binding machinery 8440 90 + 8442 40 + 8443[.91(.10 + .91 + .99)] S S2 CPA: 28.99.51 Parts of machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 28.99.51.00 Parts and accessories of machines and apparatus used solely or principally for (a) the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays, (b) the manufacture or repair of masks and reticles, (c) assembling semiconductor devices or electronic integrated circuits, and (d) lifting, handling, loading or unloading of boules, wafers, semiconductor devices, electronic integrated circuits and flat panel displays (excluding tool holders, self-opening dieheads, workholders and parts and accessories for machine-tools operated by ultrasonic processes) 8486[.90(.20 + .30 + .40 + .50 + .60 + .90)] S CPA: 28.99.52 Parts of other special-purpose machinery 28.99.52.30 Parts for machines for assembling electric/electronic lamps, tubes/valves/flashbulbs, in glass envelopes, for manufacturing/ hot working glass/glassware excluding moulds for glass making 8475 90 S S2 28.99.52.80 Parts of machines of HS 8479 8466 93 30 + 8479[.90(.20 + .80)] S S2 NACE: 29.10 Manufacture of motor vehicles CPA: 29.10.11 Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity  ¤ 1 000 cm3 29.10.11.00 z Spark-ignition reciprocating internal combustion piston engines, for the vehicles of HS 87 (excluding motorcycles), of a cylinder capacity  ¤ 1 000 cm3 8407[.31(.00a) + .32(.10a + .90a) + .33(.20a + .80a)] p/st S CPA: 29.10.12 Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity > 1 000 cm3 29.10.12.00 z Spark-ignition reciprocating internal combustion piston engines, for the vehicles of HS 87 (excluding motorcycles), of a cylinder capacity > 1 000 cm3 8407[.34(.10a + .91a + .99a)] p/st S CPA: 29.10.13 Compression-ignition internal combustion piston engines for vehicles 29.10.13.00 Vehicle compression-ignition internal combustion piston engines (diesel or semi-diesel) (excluding for railway or tramway rolling stock) 8408[.20(.10 + .31 + .35 + .37 + .51 + .55 + .57 + .99)] p/st S CPA: 29.10.21 Vehicles with spark-ignition engine of a cylinder capacity  ¤ 1 500 cm3 29.10.21.00 Vehicles with spark-ignition engine of a cylinder capacity  ¤ 1 500 cm3, new 8703[.21(.10) + .22(.10)] p/st S CPA: 29.10.22 Vehicles with spark-ignition engine of a cylinder capacity > 1 500 cm3 29.10.22.30 Motor vehicles with a petrol engine > 1 500 cm3 (including motor caravans of a capacity > 3 000 cm3) (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703[.23(.19) + .24(.10)] p/st S 29.10.22.50 Motor caravans with a spark-ignition internal combustion reciprocating piston engine of a cylinder capacity > 1 500 cm3 but  ¤ 3 000 cm3 8703 23 11 p/st S CPA: 29.10.23 Vehicles with compression-ignition internal combustion piston engine (diesel or semi-diesel) 29.10.23.10 Motor vehicles with a diesel or semi-diesel engine  ¤ 1 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703 31 10 p/st S 29.10.23.30 Motor vehicles with a diesel or semi-diesel engine > 1 500 cm3 but  ¤ 2 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, motor caravans, snowmobiles, golf cars and similar vehicles) 8703 32 19 p/st S 29.10.23.40 Motor vehicles with a diesel or semi-diesel engine > 2 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, motor caravans, snowmobiles, golf cars and similar vehicles) 8703 33 19 p/st S 29.10.23.53 Motor caravans with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity > 1 500 cm3 but  ¤ 2 500 cm3 8703 32 11 p/st S 29.10.23.55 Motor caravans with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity > 2 500 cm3 8703 33 11 p/st S CPA: 29.10.24 Other motor vehicles for the transport of persons 29.10.24.00 Other motor vehicles for the transport of persons (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703[.90(.10 + .90)] p/st S CPA: 29.10.30 Motor vehicles for the transport of 10 or more persons 29.10.30.00 Motor vehicles for the transport of  ¥ 10 persons 8702[.10(.11 + .91) + .90(.11 + .31 + .90)] p/st S CPA: 29.10.41 Goods vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) 29.10.41.10 Goods vehicles with a diesel or semi-diesel engine, of a gross vehicle weight  ¤ 5 tonnes (excluding dumpers for off-highway use) 8704[.21(.10 + .31 + .91)] p/st S 29.10.41.30 Goods vehicles with a diesel or semi-diesel engine, of a gross vehicle weight > 5 tonnes but  ¤ 20 tonnes (including vans) (excluding dumpers for off-highway use, tractors) 8704[.22(.10 + .91)] p/st S 29.10.41.40 Goods vehicles with compression-ignition internal combustion piston engine (diesel or semi-diesel), of a gross vehicle weight > 20 tonnes (excluding dumpers designed for off-highway use) 8704[.23(.10 + .91)] p/st S CPA: 29.10.42 Goods vehicles, with spark-ignition internal combustion piston engine; other goods vehicles 29.10.42.00 Goods vehicles, with spark-ignition internal combustion piston engine; other goods vehicles, new 8704[.31(.10 + .31 + .91) + .32(.10 + .91) + .90] p/st S CPA: 29.10.43 Road tractors for semi-trailers 29.10.43.00 Road tractors for semi-trailers 8701 20 10 p/st S CPA: 29.10.44 Chassis fitted with engines, for motor vehicles 29.10.44.00 Chassis fitted with engines, for tractors, motor cars and other motor vehicles principally designed for carrying people, goods vehicles and special purpose vehicles including for racing cars 8706[.00(.11 + .19 + .91 + .99)] p/st S CPA: 29.10.51 Crane lorries 29.10.51.00 Crane lorries 8705 10 p/st S CPA: 29.10.52 Vehicles for travelling on snow, golf cars and the like, with engines 29.10.52.00 Motor vehicles specially designed for travelling on snow, golf cars and similar vehicles 8703[.10(.11 + .18)] p/st S CPA: 29.10.59 Special-purpose motor vehicles n.e.c. 29.10.59.30 Fire-fighting vehicles 8705 30 p/st S 29.10.59.50 Concrete-mixer lorries 8705 40 p/st S 29.10.59.90 Other special-purpose motor vehicles n.e.c. 8705[.20 + .90(.30 + .80)] p/st S M NACE: 29.20 Manufacture of bodies (coachwork) for motor vehicles; manufacture of trailers and semi-trailers CPA: 29.20.10 Bodies for motor vehicles 29.20.10.30 Bodies for motor cars and other motor vehicles principally designed for the transport of persons (including for golf cars and similar vehicles) (excluding those for transporting  ¥ 10 persons) 8707[.10(.10 + .90)] p/st S 29.20.10.50 Bodies for lorries, vans, buses, coaches, tractors, dumpers and special purpose motor vehicles including completely equipped and incomplete bodies, vehicles for the transport of  ¥ 10 persons 8707[.90(.10 + .90)] p/st S CPA: 29.20.21 Containers specially designed for carriage by one or more modes of transport 29.20.21.00 Containers specially designed and equipped for carriage by one or more modes of transport (including containers for transporting fluids) 8609[.00(.10 + .90)] p/st S S2 CPA: 29.20.22 Trailers and semi-trailers of the caravan type, for housing or camping 29.20.22.92 Trailers and semi-trailers of the caravan type, for housing or camping, of a weight  ¤ 1 600 kg 8716 10 92 p/st S 29.20.22.98 Trailers and semi-trailers of the caravan type, for housing or camping, of a weight > 1 600 kg 8716 10 98 p/st S CPA: 29.20.23 Other trailers and semi-trailers 29.20.23.00 Other trailers and semi-trailers n.e.c. 8716[.31 + .39(.10 + .30 + .50) + .40] p/st @ S M CPA: 29.20.30 Parts of trailers, semi-trailers and other vehicles, not mechanically propelled 29.20.30.30 Chassis for trailers, semi-trailers and other vehicles which are not mechanically propelled 8716 90 10 p/st @ S S2 29.20.30.50 Bodies of trailers, semi-trailers and other vehicles which are not mechanically propelled 8716 90 30 p/st @ S S2 29.20.30.70 Axles of trailers, semi-trailers and other vehicles which are not mechanically propelled 8716 90 50 p/st @ S S2 29.20.30.90 Parts for trailers, semi-trailers and other vehicles which are not mechanically propelled (excluding chassis, bodies, axles) 8716 90 90 S S2 NACE: 29.31 Manufacture of electrical and electronic equipment for motor vehicles CPA: 29.31.10 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 29.31.10.00 Insulated ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 8544 30 kg S CPA: 29.31.21 Sparking plugs; ignition magnetos; magneto-dynamos; magnetic flywheels; distributors; ignition coils 29.31.21.30 Sparking plugs 8511 10 p/st @ S 29.31.21.50 Ignition magnetos, magneto-dynamos and magnetic flywheels 8511 20 kg S 29.31.21.70 Distributors and ignition coils 8511 30 kg S CPA: 29.31.22 Starter motors and dual purpose starter-generators; other generators and other equipment 29.31.22.30 Starter motors and dual-purpose starter-generators 8511 40 kg S 29.31.22.50 Generators for internal combustion engines (including dynamos and alternators) (excluding dual-purpose starter-generators) 8511 50 kg S 29.31.22.70 Equipment, n.e.c., for internal combustion engines 8511 80 kg S CPA: 29.31.23 Electrical signalling equipment, windscreen wipers, defrosters and demisters for motor vehicles and motorcycles 29.31.23.10 Electrical or battery operated lighting or visual signalling of a kind used on bicycles 8512 10 p/st @ S 29.31.23.30 Sound signalling burglar alarms, electrical, of a kind used for motor vehicles 8512 30 10 p/st S 29.31.23.50 Electrical sound signalling equipment for cycles or motor vehicles (excl. burglar alarms for motor vehicles) 8512 30 90 kg S 29.31.23.70 Windscreen wipers, defrosters and demisters for motorcycles or motor vehicles 8512 40 kg S CPA: 29.31.30 Parts of other electrical equipment for motor vehicles and motorcycles 29.31.30.30 Parts of electrical ignition or starting equipment, generators and cut-outs for internal combustion engines 8511 90 S S2 29.31.30.80 Parts of equipment of HS 8512 8512[.90(.10 + .90)] S S2 NACE: 29.32 Manufacture of other parts and accessories for motor vehicles CPA: 29.32.10 Seats for motor vehicles 29.32.10.00 Seats for motor vehicles 9401 20 p/st @ S CPA: 29.32.20 Safety seat belts, airbags and parts and accessories of bodies 29.32.20.30 Safety seat belts 8708[.21(.10 + .90)] p/st S S2 29.32.20.50 Airbags with inflator system and parts thereof 8708[.95(.10 + .91 + .99)] S S2 29.32.20.90 Parts and accessories of bodies (including cabs), n.e.c. 8708[.29(.10 + .90)] S S2 CPA: 29.32.30 Parts and accessories n.e.c., for motor vehicles 29.32.30.10 Bumpers and parts thereof (including plastic bumpers) 8708[.10(.10 + .90)] kg S S2 29.32.30.20 Brakes and servo-brakes and their parts (excluding unmounted linings or pads) 8708[.30(.10 + .91 + .99)] kg S S2 29.32.30.33 Gear boxes and their parts 8708[.40(.20 + .50 + .91 + .99)] p/st @ S S2 29.32.30.36 Drive-axles with differential, non-driving axles and their parts 8708[.50(.20 + .35 + .55 + .91 + .99)] kg S S2 29.32.30.40 Road wheels and parts and accessories thereof 8708[.70(.10 + .50 + .91 + .99)] kg S S2 29.32.30.50 Suspension systems and parts thereof (including shock absorbers) 8708[.80(.20 + .35 + .55 + .91 + .99)] p/st @ S S2 29.32.30.61 Radiators for tractors, motor cars, goods vehicles, crane lorries, fire-fighting vehicles, concrete-mixer-, road sweeper-, spraying lorries, mobile workshops and radiological units; parts thereof 8708[.91(.20 + .35 + .91 + .99)] p/st @ S S2 29.32.30.63 Silencers and exhaust pipes; parts thereof 8708[.92(.20 + .35 + .91 + .99)] kg S S2 29.32.30.65 Clutches and parts thereof 8708[.93(.10 + .90)] kg S S2 29.32.30.67 Steering wheels, steering columns and steering boxes; parts thereof 8708[.94(.20 + .35 + .91 + .99)] kg S S2 29.32.30.90 Other parts and accessories, n.e.c., for vehicles of HS 8701 to 8705 8708[.99(.10 + .93 + .97)] S S2 NACE: 30.11 Building of ships and floating structures CPA: 30.11.21 Cruise ships, excursion boats and similar vessels for the transport of persons; ferry-boats of all kinds 30.11.21.30 Cruise vessels CGT S O R 30.11.21.50 Ferries CGT S O R CPA: 30.11.22 Tankers for the transport of crude oil, oil products, chemicals, liquefied gas 30.11.22.10 Crude oil tankers CGT S O R 30.11.22.30 Oil product tankers CGT S O R 30.11.22.50 Chemical tankers CGT S O R 30.11.22.70 Gas carriers CGT S O R CPA: 30.11.23 Refrigerated vessels, except tankers 30.11.23.00 Refrigerated vessels, except tankers CGT S O R CPA: 30.11.24 Dry cargo ships 30.11.24.10 Bulk carriers CGT S O R 30.11.24.30 General cargo ships CGT S O R 30.11.24.50 Container carriers CGT S O R 30.11.24.70 Ro-ro cargo ships CGT S O R 30.11.24.90 Other dry cargo ships CGT S O R CPA: 30.11.31 Fishing vessels; factory ships and other vessels for processing or preserving fishery products 30.11.31.30 Fishing vessels CGT S O R 30.11.31.50 Fish factory vessels CGT S O R CPA: 30.11.32 Tugs and pusher craft 30.11.32.00 Tugs and pusher craft CGT S O R CPA: 30.11.33 Dredgers; light-vessels, floating cranes; other vessels 30.11.33.30 Dredgers CGT S O R 30.11.33.50 Other non-cargo carrying vessels CGT S O R CPA: 30.11.40 Offshore vessels and infrastructure 30.11.40.30 Offshore vessels CGT S O R 30.11.40.50 Offshore infrastructures p/st S O R CPA: 30.11.50 Other floating structures (including rafts, tanks, coffer-dams, landing stages, buoys and beacons) 30.11.50.00 Other floating structures (including rafts, tanks, coffer-dams, landing stages, buoys and beacons) p/st S O R CPA: 30.11.91 Conversion and reconstruction of ships, floating platforms and structures 30.11.91.00 Conversion and reconstruction of ships, floating platforms and structures I M CPA: 30.11.92 Fitting out services of ships and floating platforms and structures 30.11.92.00 Fitting out services of ships and floating platforms and structures I M NACE: 30.12 Building of pleasure and sporting boats CPA: 30.12.11 Sailboats (except inflatable) for pleasure or sports, with or without auxiliary motor 30.12.11.00 Sailboats (except inflatable) for pleasure or sports, with or without auxiliary motor 8903[.91(.10 + .90)] p/st S CPA: 30.12.12 Inflatable vessels for pleasure or sports 30.12.12.00 Inflatable vessels for pleasure or sports 8903[.10(.10 + .90)] p/st S CPA: 30.12.19 Other vessels for pleasure or sports; rowing boats and canoes 30.12.19.30 Motor boats and motor yachts, for pleasure or sports (excluding outboard motor boats) 8903[.92(.10 + .91 + .99)] p/st S 30.12.19.70 Other vessels for pleasure or sports n.e.c.; rowing boats and canoes 8903[.99(.10 + .91 + .99)] p/st S NACE: 30.20 Manufacture of railway locomotives and rolling stock CPA: 30.20.11 Rail locomotives powered from an external source of electricity 30.20.11.00 Rail locomotives powered from an external source of electricity 8601 10 p/st S CPA: 30.20.12 Diesel-electric locomotives 30.20.12.00 Diesel-electric locomotives 8602 10 p/st @ S CPA: 30.20.13 Other rail locomotives; locomotive tenders 30.20.13.00 Other rail locomotives; locomotive tenders 8601 20 + 8602 90 p/st @ S CPA: 30.20.20 Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles 30.20.20.00 Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles 8603[.10 + .90] p/st S CPA: 30.20.31 Railway or tramway maintenance or service vehicles 30.20.31.00 Railway or tramway maintenance or service vehicles (including workshops, cranes, ballast tampers, track-liners, testing coaches and track inspection vehicles) 8604 p/st S CPA: 30.20.32 Railway or tramway passenger coaches, not self-propelled; luggage vans and other specialised vans 30.20.32.00 Rail/tramway passenger coaches; luggage vans, post office coaches and other special purpose rail/tramway coaches excluding rail/tramway maintenance/service vehicles, self-propelled 8605 p/st S CPA: 30.20.33 Railway or tramway goods vans and wagons, not self-propelled 30.20.33.00 Railway or tramway goods vans and wagons, not self-propelled 8606[.10 + .30 + .91(.10 + .80) + .92 + .99] p/st S CPA: 30.20.40 Parts of railway or tramway locomotives or rolling-stock; mechanical traffic control equipment 30.20.40.30 Parts of locomotives or rolling-stock 8607[.11 + .12 + .19(.10 + .90) + .21(.10 + .90) + .29 + .30 + .91(.10 + .90) + .99(.10 + .80)] S S2 30.20.40.50 z Mechanical or electromechanical signalling, safety or traffic control equipment for roads, inland waterways, parking facilities, port installations or airfields 8608 00 00b kg S S2 30.20.40.60 z Mechanical signalling, safety or traffic control equipment for railways or tramways; parts of mechanical (including electromechanical), signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields 8608 00 00c S S2 CPA: 30.20.91 Reconditioning and fitting out services (completing) of railway and tramway locomotives and rolling-stock 30.20.91.00 Reconditioning of railway and tramway locomotives and rolling-stock I NACE: 30.30 Manufacture of air and spacecraft and related machinery CPA: 30.30.11 Aircraft spark-ignition engines 30.30.11.00 Aircraft spark-ignition internal combustion piston engines, for civil use 8407 10 p/st S M CPA: 30.30.12 Turbo-jets and turbo-propellers 30.30.12.00 Turbo-jets and turbo-propellers, for civil use 8411[.11 + .12(.10 + .30 + .80) + .21 + .22(.20 + .80)] p/st S M CPA: 30.30.13 Reaction engines, excluding turbo-jets 30.30.13.00 Reaction engines, for civil use (including ramjets, pulse jets and rocket engines) (excluding turbojets, guided missiles incorporating power units) 8412 10 p/st S M CPA: 30.30.14 Ground flying trainers and parts thereof 30.30.14.00 Ground flying trainers and parts thereof, for civil use 8805[.21 + .29] S M CPA: 30.30.15 Parts for aircraft spark-ignition engines 30.30.15.00 Parts for aircraft spark-ignition reciprocating or rotary internal combustion piston engines, for use in civil aircraft 8409 10 S S2 M CPA: 30.30.16 Parts of turbo-jets or turbo-propellers 30.30.16.00 Parts of turbo-jets or turbo-propellers, for use in civil aircraft 8411 91 S M CPA: 30.30.20 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft 30.30.20.00 Balloons, dirigibles and other non-powered aircraft, for civil use (including sounding, pilot and ceiling balloons, meteorological kites and the like) 8801[.00(.10 + .90)] p/st S M CPA: 30.30.31 Helicopters 30.30.31.00 Helicopters, for civil use 8802[.11 + .12] p/st S M CPA: 30.30.32 Aeroplanes and other aircraft, of an unladen weight  ¤ 2 000 kg 30.30.32.00 Aeroplanes and other aircraft of an unladen weight  ¤ 2 000 kg, for civil use 8802 20 p/st S M CPA: 30.30.33 Aeroplanes and other aircraft, of an unladen weight > 2 000 kg but  ¤ 15 000 kg 30.30.33.00 Aeroplanes and other aircraft of an unladen weight > 2 000 kg, but  ¤ 15 000 kg, for civil use 8802 30 p/st S M CPA: 30.30.34 Aeroplanes and other aircraft, of an unladen weight > 15 000 kg 30.30.34.00 Aeroplanes and other aircraft of an unladen weight > 15 000 kg, for civil use 8802 40 p/st S M CPA: 30.30.40 Spacecraft (including satellites) and spacecraft launch vehicles 30.30.40.00 Spacecraft, satellites and launch vehicles, for civil use 8802[.60(.10 + .90)] kg S M CPA: 30.30.50 Other parts of aircraft and spacecraft 30.30.50.10 Seats for aircraft; parts thereof 9401[.10 + .90(.10)] S M 30.30.50.30 Propellers and rotors and parts thereof for dirigibles, gliders, and other non-powered aircraft, helicopters and aeroplanes, for civil use 8803 10 S S2 M 30.30.50.50 Undercarriages and parts thereof for dirigibles, gliders, hang gliders and other non-powered aircraft, helicopters, aeroplanes, spacecraft and spacecraft launch vehicles, for civil use 8803 20 S S2 M 30.30.50.90 Parts for all types of aircraft excluding propellers, rotors, under carriages, for civil use 8803[.30 + .90(.10 + .20 + .30 + .90)] S S2 M CPA: 30.30.60 Overhaul and conversion services of aircraft and aircraft engines 30.30.60.30 Reconditioning of civil aircraft engines I M 30.30.60.50 Reconditioning of civil helicopters I M 30.30.60.70 Reconditioning of civil aeroplanes and other aircraft (excluding helicopters, aircraft engines) I M NACE: 30.91 Manufacture of motorcycles CPA: 30.91.11 Motorcycles and cycles with an auxiliary motor with reciprocating internal combustion piston engine  ¤ 50 cm3 30.91.11.00 Motorcycles and cycles with an auxiliary motor with reciprocating internal combustion piston engine  ¤ 50 cm3 8711 10 p/st S CPA: 30.91.12 Motorcycles with reciprocating internal combustion piston engine > 50 cm3 30.91.12.00 Motorcycles with reciprocating internal combustion piston engine > 50 cm3 8711[.20(.10 + .92 + .98) + .30(.10 + .90) + .40 + .50] p/st S CPA: 30.91.13 Motorcycles n.e.c.; side-cars 30.91.13.00 Side cars for motorcycles; cycles with auxiliary motors other than reciprocating internal combustion piston engine 8711[.90(.10 + .90)] p/st S CPA: 30.91.20 Parts and accessories of motorcycles and side-cars 30.91.20.00 Parts and accessories of motorcycles and side-cars 8714[.10(.10 + .20 + .30 + .40 + .50 + .90)] S S2 CPA: 30.91.31 Spark-ignition reciprocating internal combustion piston engines for motorcycles, of a cylinder capacity  ¤ 1 000 cm3 30.91.31.00 z Spark-ignition reciprocating internal combustion piston engines, for motorcycles, of a cylinder capacity  ¤ 1 000 cm3 8407[.31(.00b) + .32(.10b + .90b) + .33(.20b + .80b)] p/st S CPA: 30.91.32 Spark-ignition reciprocating internal combustion piston engines for motorcycles, of a cylinder capacity > 1 000 cm3 30.91.32.00 z Spark-ignition reciprocating internal combustion piston engines, for motorcycles, of a cylinder capacity > 1 000 cm3 8407[.34(.10b + .91b + .99b)] p/st S NACE: 30.92 Manufacture of bicycles and invalid carriages CPA: 30.92.10 Bicycles and other cycles, not motorised 30.92.10.00 Bicycles and other cycles (including delivery tricycles), non-motorised 8712[.00(.30 + .70)] p/st S CPA: 30.92.20 Invalid carriages, excluding parts and accessories 30.92.20.30 Invalid carriages not mechanically propelled 8713 10 p/st S 30.92.20.90 Invalid carriages motorised or mechanically propelled 8713 90 p/st S CPA: 30.92.30 Parts and accessories of bicycles and other cycles, not motorised, and of invalid carriages 30.92.30.10 Frames and forks, for bicycles 8714[.91(.10 + .30)] p/st S S2 30.92.30.60 Parts and accessories of bicycles and other cycles, not motorised (excl. frames, front forks, lighting or visual signalling equipment of a kind used on bicycles) 8714[.91(.90) + .92(.10 + .90) + .93 + .94(.20 + .90) + .95 + .96(.10 + .30 + .90) + .99(.10 + .30 + .50 + .90)] S S2 30.92.30.70 Parts and accessories for invalid carriages 8714 20 S S2 CPA: 30.92.40 Baby carriages and parts thereof 30.92.40.30 Baby carriages 8715 00 10 p/st S 30.92.40.50 Parts of baby carriages 8715 00 90 S NACE: 30.99 Manufacture of other transport equipment n.e.c. CPA: 30.99.10 Other transport equipment n.e.c. 30.99.10.00 Vehicles not mechanically propelled including industry trolleys, barrows, luggage trucks, hopper-trucks, hand pulled golf trolleys, shopping trolleys 8716 80 p/st @ S NACE: 31.00 Seats and parts thereof; parts of furniture CPA: 31.00.11 Seats, primarily with metal frames 31.00.11.50 Swivel seats with variable height adjustments (excluding medical, surgical, dental or veterinary, and barbers' chairs) 9401 30 p/st @ S 31.00.11.70 Upholstered seats with metal frames (excluding swivel seats, medical, surgical, dental or veterinary seats, barbers' or similar chairs, for motor vehicles, for aircraft) 9401 71 p/st @ S 31.00.11.90 Non-upholstered seats with metal frames (excluding medical, surgical, dental or veterinary seats, barbers' or similar chairs, swivel seats) 9401 79 p/st @ S CPA: 31.00.12 Seats, primarily with wooden frames 31.00.12.10 Seats convertible into beds (excluding garden seats or camping equipment) 9401 40 p/st @ S 31.00.12.30 Seats of cane, osier, bamboo or similar materials 9401[.51 + .59] p/st @ S 31.00.12.50 Upholstered seats with wooden frames (including three piece suites) (excluding swivel seats) 9401 61 p/st @ S 31.00.12.90 Non-upholstered seats with wooden frames (excluding swivel seats) 9401 69 p/st @ S CPA: 31.00.13 Other seats 31.00.13.00 Other seats, of HS 9401 , n.e.c. 9401 80 p/st @ S CPA: 31.00.14 Parts of seats 31.00.14.00 Parts of seats 9401[.90(.30 + .80)] S CPA: 31.00.20 Parts of furniture (except seats) 31.00.20.30 Parts of furniture, of metal, n.e.s. (excl. of seats and medical, surgical, dental or veterinary furniture) 9403 90 10 S S2 31.00.20.50 Parts of furniture, of wood, n.e.s. (excl. seats) 9403 90 30 S 31.00.20.90 Parts of furniture, n.e.s. (excl. of metal or wood, and of seats and medical, surgical, dental or veterinary furniture) 9403 90 90 S NACE: 31.01 Manufacture of office and shop furniture CPA: 31.01.11 Metal furniture of a kind used in offices 31.01.11.00 Metal furniture for offices 9403[.10(.51 + .58 + .91 + .93 + .98)] p/st @ S CPA: 31.01.12 Wooden furniture of a kind used in offices 31.01.12.00 Wooden furniture of a kind used in offices 9403[.30(.11 + .19 + .91 + .99)] p/st @ S CPA: 31.01.13 Wooden furniture for shops 31.01.13.00 Wooden furniture for shops 9403 60 30 p/st @ S NACE: 31.02 Manufacture of kitchen furniture CPA: 31.02.10 Kitchen furniture 31.02.10.00 Kitchen furniture 9403[.40(.10 + .90)] p/st @ S NACE: 31.03 Manufacture of mattresses CPA: 31.03.11 Mattress supports 31.03.11.00 Mattress supports (including wooden or metal frames fitted with springs or steel wire mesh, upholstered mattress bases, with wooden slats, divans) 9404 10 p/st @ S CPA: 31.03.12 Mattresses, excluding mattress supports 31.03.12.30 Mattresses of cellular rubber (including with a metal frame) (excluding water-mattresses, pneumatic mattresses) 9404 21 10 p/st @ S 31.03.12.50 Mattresses of cellular plastics (including with a metal frame) (excluding water-mattresses, pneumatic mattresses) 9404 21 90 p/st @ S 31.03.12.70 Mattresses with spring interiors (excluding of cellular rubber or plastics) 9404 29 10 p/st @ S 31.03.12.90 Mattresses (excluding with spring interiors, of cellular rubber or plastics) 9404 29 90 p/st @ S NACE: 31.09 Manufacture of other furniture CPA: 31.09.11 Metal furniture n.e.c. 31.09.11.00 Metal furniture (excluding office, medical, surgical, dental or veterinary furniture; barbers' chairs  cases and cabinets specially designed for hi-fi systems, videos or televisions) 9403[.20(.20 + .80)] kg S CPA: 31.09.12 Wooden furniture of a kind used in the bedroom, in the dining room and in the living room 31.09.12.30 Wooden bedroom furniture (excluding builders' fittings for cupboards to be built into walls, mattress supports, lamps and lighting fittings, floor standing mirrors, seats) 9403 50 p/st @ S 31.09.12.50 Wooden furniture for the dining-room and living-room (excluding floor standing mirrors, seats) 9403 60 10 p/st @ S CPA: 31.09.13 Wooden furniture n.e.c. 31.09.13.00 Other wooden furniture (excluding bedroom, dining-, living-room, kitchen, office, shop, medical, surgical, dental/veterinary furniture, cases and cabinets designed for hi-fi, videos and televisions) 9403 60 90 p/st @ S CPA: 31.09.14 Furniture of plastics or other materials (e.g., cane, osier or bamboo) 31.09.14.30 Furniture of plastics (excluding medical, surgical, dental or veterinary furniture  cases and cabinets specially designed for hi-fi systems, videos and televisions) 9403 70 p/st @ S 31.09.14.50 Furniture of materials other than metal, wood or plastic (excluding seats, cases and cabinets specially designed for hi-fi systems, videos and televisions) 9403[.81 + .89] p/st @ S NACE: 32.11 Striking of coins CPA: 32.11.10 Coins 32.11.10.00 Coin (excluding coin mounted in objects of personal adornment, coins usable only as scrap or waste metal) 7118[.10 + .90] kg S NACE: 32.12 Manufacture of jewellery and related articles CPA: 32.12.11 Cultured pearls, precious or semi-precious stones, including synthetic or reconstructed, worked but not set 32.12.11.00 Cultured pearls, precious or semi-precious stones, including synthetic or reconstructed, worked but not set 7101 22 + 7102 39 + 7103[.91 + .99] + 7104 90 S CPA: 32.12.12 Industrial diamonds, worked; dust and powder of natural or synthetic precious or semi-precious stones 32.12.12.00 Industrial diamonds, worked; dust and powder of natural or synthetic precious or semi-precious stones 7102 29 + 7105[.10 + .90] S CPA: 32.12.13 Articles of jewellery and parts thereof; articles of goldsmiths' or silversmiths' wares and parts thereof 32.12.13.30 Articles of jewellery and parts thereof of precious metal (including plated, clad) 7113[.11 + .19 + .20] S 32.12.13.51 Articles of goldsmiths' or silversmiths' wares of silver 7114 11 S 32.12.13.53 Articles of goldsmiths' or silversmiths' wares of precious metals, n.e.c. 7114 19 S 32.12.13.55 Articles of goldsmiths' or silversmiths' wares of base metal clad with precious metal 7114 20 S CPA: 32.12.14 Other articles of precious metal; articles of natural or cultured pearls, precious or semi precious stones 32.12.14.00 Other articles of precious metal; articles of natural or cultured pearls, precious or semi-precious stones 7115 90 + 7116[.10 + .20(.11 + .80)] + 9113[.10(.10 + .90)] S NACE: 32.13 Manufacture of imitation jewellery and related articles CPA: 32.13.10 Imitation jewellery and related articles 32.13.10.00 Imitation jewellery and related articles 7117[.11 + .19 + .90] + 9113 20 kg S NACE: 32.20 Manufacture of musical instruments CPA: 32.20.11 Pianos and other keyboard stringed musical instruments 32.20.11.10 Acoustic new upright pianos (including automatic pianos) 9201 10 10 p/st S 32.20.11.30 Acoustic grand pianos (including automatic pianos) 9201 20 p/st S 32.20.11.50 Keyboard stringed instruments (including harpsichords, spinets and clavichords) 9201 90 p/st @ S CPA: 32.20.12 Other string musical instruments 32.20.12.00 Other string musical instruments 9202[.10(.10 + .90) + .90(.30 + .80)] p/st S CPA: 32.20.13 Keyboard pipe organs, harmoniums and similar instruments; accordions and similar instruments; mouth organs; wind instruments 32.20.13.10 Keyboard pipe organs, harmoniums and similar keyboard instruments with free metal reeds 9205 90 50 p/st @ S 32.20.13.40 Accordions and similar instruments; mouth organs 9205[.90(.10 + .30)] p/st S 32.20.13.70 Other wind instruments 9205[.10 + .90(.90)] p/st @ S CPA: 32.20.14 Musical or keyboard instruments, the sound of which is produced, or must be amplified, electrically 32.20.14.00 Musical or keyboard instruments, the sound of which is produced, or must be amplified, electrically 9207[.10(.10 + .30 + .50 + .80) + .90(.10 + .90)] p/st @ S CPA: 32.20.15 Other musical instruments 32.20.15.10 Percussion musical instruments 9206 p/st @ S 32.20.15.30 Musical boxes, fairground organs, mechanical street organs, mechanical singing birds, musical saws, rattles, mouth-operated sirens; decoy calls; mouth-blown-, call horns and whistles 9208[.10 + .90] S CPA: 32.20.16 Metronomes, tuning forks and pitch pipes; mechanisms for musical boxes; musical instrument strings 32.20.16.00 Metronomes, tuning forks and pitch pipes; mechanisms for musical boxes; musical instrument strings 9209[.30 + .99(.40 + .50)] S CPA: 32.20.20 Parts and accessories of musical instruments 32.20.20.00 Parts and accessories of musical instruments 9209[.91 + .92 + .94 + .99(.20 + .70)] S NACE: 32.30 Manufacture of sports goods CPA: 32.30.11 Snow-skis and other snow-ski equipment, except footwear; ice skates and roller skates; parts thereof 32.30.11.31 Skis, for winter sports 9506[.11(.10 + .21 + .29 + .80)] pa @ S 32.30.11.37 Ski-bindings, ski brakes and ski poles 9506[.12 + .19] S 32.30.11.50 Ice skates and roller skates, including skating boots with skates attached; parts and accessories therefor 9506[.70(.10 + .30 + .90)] S CPA: 32.30.12 Snow-ski footwear 32.30.12.00 Snow-ski footwear 6402[.12(.10 + .90)] + 6403 12 pa S CPA: 32.30.13 Water-skis, surfboards, sailboards and other water-sport equipment 32.30.13.00 Water-skis, surfboards, sailboards and other water-sport equipment 9506[.21 + .29] S CPA: 32.30.14 Gymnasium, fitness centre or athletics articles and equipment 32.30.14.00 Gymnasium or athletics articles and equipment 9506[.91(.10 + .90)] S CPA: 32.30.15 Other articles and equipment for sports or outdoor games; swimming pools and paddling pools 32.30.15.10 Leather sports gloves, mittens and mitts 4203 21 pa S 32.30.15.30 Golf clubs and other golf equipment (including golf balls) 9506[.31 + .32 + .39(.10 + .90)] S 32.30.15.50 Articles and equipment for table-tennis (including bats, balls and nets) 9506 40 S 32.30.15.60 Tennis, badminton or similar rackets, whether or not strung 9506[.51 + .59] p/st @ S 32.30.15.80 Balls (excluding golf balls, table-tennis balls, medicine balls and punch balls) 9506[.61 + .62 + .69(.10 + .90)] p/st @ S 32.30.15.90 Other articles and equipment for sport and open-air games, n.e.c. 9506[.99(.10 + .90)] S CPA: 32.30.16 Fishing rods, other line fishing tackle; articles for hunting or fishing n.e.c. 32.30.16.00 Fishing rods, other line fishing tackle; articles for hunting or fishing n.e.c. 9507[.10 + .20(.10 + .90) + .30 + .90] S NACE: 32.40 Manufacture of games and toys CPA: 32.40.11 Dolls representing only human beings 32.40.11.00 Dolls representing only human beings 9503 00 21 p/st @ S CPA: 32.40.12 Toys representing animals or non-human creatures 32.40.12.00 Toys representing animals or non-human creatures 9503[.00(.41 + .49)] p/st @ S CPA: 32.40.13 Parts and accessories of dolls representing human beings 32.40.13.00 Parts and accessories for dolls representing only human beings 9503 00 29 S CPA: 32.40.20 Toy trains and their accessories; other reduced-size models or construction sets and constructional toys 32.40.20.00 Toy trains and their accessories; other reduced-size models or construction sets and constructional toys 9503[.00(.30 + .35 + .39)] S CPA: 32.40.31 Wheeled toys designed to be ridden by children; dolls' carriages 32.40.31.00 Wheeled toys designed to be ridden by children (excluding bicycles); dolls' carriages 9503 00 10 p/st @ S CPA: 32.40.32 Puzzles 32.40.32.00 Puzzles 9503[.00(.61 + .69)] p/st @ S CPA: 32.40.39 Games and toys n.e.c. 32.40.39.20 Toy musical instruments and apparatus; toys put up in sets or outfits (excluding electric trains, scale model assembly kits, construction sets and constructional toys, and puzzles); toys and models incorporating a motor; toy weapons 9503[.00(.55 + .70 + .75 + .79 + .81)] p/st @ S 32.40.39.40 Other toys of plastics 9503 00 95 S 32.40.39.60 Toy die-cast miniature models of metal 9503 00 85 S 32.40.39.90 Other toys n.e.c. 9503 00 99 S CPA: 32.40.41 Playing cards 32.40.41.00 Playing cards 9504 40 kg S CPA: 32.40.42 Articles for billiards, articles for funfair, table or parlour games; other games, coin- or disc-operated 32.40.42.10 Articles and accessories for billiards (excluding mechanical counters, time meters and cue racks) 9504 20 S 32.40.42.30 Games operated by coins, banknotes, discs or other similar articles (excluding bowling alley equipment) 9504[.30(.10 + .20 + .90)] p/st @ S 32.40.42.50 Electric car racing sets having the character of competitive games 9504 90 10 p/st @ S 32.40.42.70 Tables for casino games, automatic bowling alley equipment, and other funfair, table or parlour games, including pintables (excluding operated by coins, banknotes paper currency, discs or other similar articles, billiards, video games for use with a television receiver, playing cards and electric car racing sets, having the character of competitive games) 9504 90 80 kg S NACE: 32.50 Manufacture of medical and dental instruments and supplies CPA: 32.50.11 Instruments and appliances used in dental treatment 32.50.11.30 Dental drill engines, whether or not combined on a single base with other dental equipment 9018 41 p/st @ S 32.50.11.50 Instruments and appliances used in dental sciences (excluding drill engines) 9018[.49(.10 + .90)] p/st @ S CPA: 32.50.12 Medical, surgical or laboratory sterilisers 32.50.12.00 Medical, surgical or laboratory sterilisers 8419 20 p/st @ S CPA: 32.50.13 Syringes, needles, catheters, cannulae and the like; ophthalmic and other instruments and appliances n.e.c. 32.50.13.11 Syringes, with or without needles, used in medical, surgical, dental or veterinary sciences 9018[.31(.10 + .90)] p/st @ S 32.50.13.13 Tubular metal needles, for medical, surgical, dental or veterinary sciences 9018 32 10 p/st @ S 32.50.13.15 Needles for sutures used in medical, surgical, dental or veterinary sciences 9018 32 90 p/st @ S 32.50.13.17 Needles, catheters, cannulae and the like used in medical, surgical, dental or veterinary sciences (excluding tubular metal needles and needles for sutures) 9018 39 p/st @ S 32.50.13.20 Ophthalmic instruments and appliances 9018[.50(.10 + .90)] p/st @ S 32.50.13.33 Instruments and apparatus for measuring blood-pressure (including sphygmomanometers, tensiometers, oscillometers) 9018 90 10 p/st @ S 32.50.13.35 Endoscopes for medical purposes 9018 90 20 p/st @ S 32.50.13.40 Clinical or veterinary thermometers, liquid filled, for direct reading (excluding those combined with other instruments) 9025 11 20 p/st S 32.50.13.53 Renal dialysis equipment 9018 90 30 p/st @ S 32.50.13.55 Diathermic apparatus (including ultrasonic) 9018 90 40 p/st @ S 32.50.13.63 Transfusion apparatus (excluding special blood storage glass bottles) 9018 90 50 p/st @ S 32.50.13.65 Anaesthetic apparatus and instruments 9018 90 60 p/st @ S 32.50.13.70 Instruments and appliances used in medical, surgical or veterinary sciences, n.e.s. 9018[.90(.75 + .84)] p/st @ S 32.50.13.80 Centrifuges of a kind used in laboratories (excluding cream separators, clothes dryers) 8421 19 20 p/st @ S CPA: 32.50.21 Therapeutic instruments and appliances; breathing appliances 32.50.21.30 Mechano-therapy appliances, massage apparatus, psychological aptitude-testing apparatus (excluding wholly stationary mechano-therapy apparatus) 9019[.10(.10 + .90)] p/st @ S 32.50.21.80 Ozone therapy, oxygen therapy, aerosol therapy, respiration apparatus 9019 20 p/st @ S CPA: 32.50.22 Artificial joints; orthopaedic appliances; artificial teeth; dental fittings; artificial parts of the body n.e.c. 32.50.22.35 Artificial joints 9021 31 p/st @ S 32.50.22.39 Orthopaedic appliances, splints and other fracture appliances 9021[.10(.10 + .90)] S 32.50.22.53 Individual artificial teeth of plastics (including metal posts for fixing) (excluding dentures or part dentures) 9021 21 10 p/st @ S 32.50.22.55 Individual artificial teeth not made of plastics (including metal posts for fixing) (excluding dentures or part dentures) 9021 21 90 p/st @ S 32.50.22.59 Dental fittings (including dentures and part dentures, metal crowns, cast tin bars, stainless steel bars) (excluding individual artificial teeth) 9021 29 S 32.50.22.90 Artificial parts of the body (excluding artificial teeth and dental fittings, artificial joints, orthopaedic and fracture appliances, heart pacemakers) 9021[.39(.10 + .90)] S CPA: 32.50.23 Parts and accessories of prostheses and orthopaedic appliances 32.50.23.00 Parts and accessories of articles and apparatus of HS 9021 9021 90 90 S CPA: 32.50.30 Medical, surgical, dental or veterinary furniture; barbers' chairs and similar chairs and parts thereof 32.50.30.30 Dentists', barbers' or similar chairs and parts thereof (excluding dentists' spittoon mouth rinsers, chairs incorporating dental appliances) 9402 10 S 32.50.30.50 Medical, surgical or veterinary furniture, and parts thereof (excluding tables and seats specialised for X-ray purposes) 9402 90 S CPA: 32.50.41 Contact lenses; spectacle lenses of any material 32.50.41.30 Contact lenses 9001 30 p/st S 32.50.41.53 Unmounted spectacle lenses other than for the correction of vision 9001[.40(.20) + .50(.20)] p/st S 32.50.41.55 Unmounted single focal spectacle lenses for the correction of vision, with both sides finished 9001[.40(.41) + .50(.41)] p/st S 32.50.41.59 Unmounted spectacle lenses for the correction of vision, with both sides finished other than single focal lenses 9001[.40(.49) + .50(.49)] p/st S 32.50.41.70 Unmounted spectacle lenses for the correction of vision, other than those with both sides finished 9001[.40(.80) + .50(.80)] p/st S CPA: 32.50.42 Spectacles, goggles and the like, corrective, protective or other 32.50.42.50 Sunglasses 9004[.10(.10 + .91 + .99)] p/st S 32.50.42.90 Spectacles, goggles and the like, corrective, protective or other (excluding sunglasses) 9004[.90(.10 + .90)] S CPA: 32.50.43 Frames and mountings for spectacles, goggles or the like 32.50.43.50 Plastic frames and mountings for spectacles, goggles or the like 9003 11 p/st S 32.50.43.90 Non-plastic frames and mountings for spectacles, goggles and the like 9003 19 p/st S CPA: 32.50.44 Parts of frames and mountings for spectacles, goggles or the like 32.50.44.00 Parts of frames and mountings for spectacles, goggles or the like (excluding screws, chains without securing device, springs of base metal) 9003 90 S S2 CPA: 32.50.50 Other articles for medical or surgical purposes 32.50.50.10 Dental cements and other dental fillings; bone reconstruction cements 3006 40 S 32.50.50.20 Gel preparations for use in human or veterinary medicine as a lubricant for surgical operations or physical examinations or as a coupling agent between the body and medical instruments 3006 70 S 32.50.50.30 Sterile surgical or dental adhesion barriers, whether or not absorbable; sterile suture materials, including sterile absorbable surgical or dental yarns (excluding catgut); sterile tissue adhesives for surgical wound closure; sterile laminaria and sterile laminaria tents; sterile absorbable surgical or dental haemostatics 3006[.10(.30 + .90)] S 32.50.50.50 * Appliances identifiable for ostomy use 3006 91 S NACE: 32.91 Manufacture of brooms and brushes CPA: 32.91.11 Brooms and brushes for household cleaning 32.91.11.10 Brooms and brushes of twigs or other vegetable materials, bound together 9603 10 p/st S 32.91.11.40 Non-motorised, hand-operated mechanical floor sweepers and other brushes for road, household or animals 9603[.90(.10 + .91)] p/st @ S 32.91.11.90 Brushes, n.e.c. 9603 90 99 p/st @ S CPA: 32.91.12 Tooth brushes, hair brushes and other toilet brushes for use on the person; artists' brushes, writing brushes and brushes for cosmetics 32.91.12.10 Tooth brushes 9603 21 p/st S 32.91.12.35 Hair brushes 9603 29 30 p/st S 32.91.12.37 Shaving and toilet brushes for personal use (excluding tooth brushes and hair brushes) 9603 29 80 p/st @ S 32.91.12.50 Artists' brushes and writing brushes 9603 30 10 p/st S 32.91.12.70 Brushes for the application of cosmetics 9603 30 90 p/st S CPA: 32.91.19 Other brushes n.e.c. 32.91.19.30 Paint brushes, distempering brushes, paper-hanging brushes and varnishing brushes 9603 40 10 p/st S 32.91.19.50 Paint pads and rollers 9603 40 90 p/st S 32.91.19.70 Brushes constituting parts of machines, appliances or vehicles (excluding for road-sweepers) 9603 50 p/st @ S NACE: 32.99 Other manufacturing n.e.c. CPA: 32.99.11 Safety headgear and other safety products 32.99.11.30 Protective gloves, mittens and mitts for all trades, of leather or composition leather 4203 29 10 pa S 32.99.11.50 Safety headgear 6506[.10(.10 + .80)] p/st S 32.99.11.90 Headgear of rubber or plastic (excluding safety headgear) 6506 91 p/st S CPA: 32.99.12 Ball point pens; felt-tipped and other porous-tipped pens and markers; propelling or sliding pencils 32.99.12.10 Ball-point pens 9608[.10(.10 + .92 + .99)] p/st S 32.99.12.30 Felt-tipped and other porous-tipped pens and markers 9608 20 p/st S 32.99.12.50 Propelling or sliding pencils 9608 40 p/st S CPA: 32.99.13 Indian ink drawing pens; fountain pens, stylograph pens and other pens 32.99.13.00 Indian ink drawing pens; fountain pens, stylograph pens and other pens 9608 30 p/st S CPA: 32.99.14 Sets of writing implements, pen- and pencil-holders and similar holders; parts thereof 32.99.14.10 Pen or pencil sets containing two or more writing instruments 9608 50 kg S 32.99.14.30 Refills for ball-point pens, comprising the ball-point and ink-reservoir 9608 60 p/st S 32.99.14.50 Pen nibs and nib points; duplicating stylos; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of articles of HS 9608 9608[.91 + .99] S CPA: 32.99.15 Pencils, crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks 32.99.15.10 Pencils and crayons with leads encased in a rigid sheath (excluding pencils for medicinal, cosmetic or toilet uses) 9609[.10(.10 + .90)] p/st @ S 32.99.15.30 Black or coloured pencil leads 9609 20 p/st @ S 32.99.15.50 Pastels, drawing charcoals, writing or drawing chalks and tailors' chalks 9609[.90(.10 + .90)] kg S CPA: 32.99.16 Slates and boards; date, sealing or numbering stamps and the like; typewriter or similar ribbons; ink-pads 32.99.16.10 Slates and boards with writing or drawing surfaces 9610 p/st @ S 32.99.16.30 Hand-operated date, sealing or numbering stamps, and the like 9611 p/st @ S 32.99.16.50 Ink-pads (excluding hand operated ink-rollers) 9612 20 p/st @ S 32.99.16.70 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions (excluding rolls of carbon or other copying paper strip) 9612[.10(.10 + .20 + .80)] p/st @ S CPA: 32.99.21 Umbrellas and sun umbrellas; walking-sticks, seat-sticks and the like 32.99.21.30 Umbrellas, sun umbrellas, walking-stick umbrellas, garden umbrellas and similar umbrellas (excluding umbrella cases) 6601[.10 + .91 + .99(.20 + .90)] p/st S 32.99.21.60 * z Walking sticks, seat sticks and the like excluding whips and crops 6602 00 00b p/st @ S CPA: 32.99.22 Parts, trimmings and accessories of umbrellas, sun umbrellas, walking-sticks, seat-sticks and the like 32.99.22.10 * z Parts, trimmings and accessories of umbrellas, sun umbrellas, walking sticks, seat sticks and the like excluding parts for whips and crops 6603[.20 + .90(.90b)] S CPA: 32.99.23 Press-fasteners, snap-fasteners, press-studs and parts thereof; buttons; slide fasteners 32.99.23.00 Press-fasteners, snap-fasteners, press-studs and parts thereof; buttons; slide fasteners 9606[.10 + .21 + .22 + .29] + 9607[.11 + .19] S CPA: 32.99.24 Button moulds and other parts of buttons; button blanks; parts of slide fasteners 32.99.24.30 Button blanks, button moulds and other parts of buttons 9606 30 kg S 32.99.24.50 Chain scoops, sliders, runners, end pieces and narrow strips of any length mounted with chain scoops for slide fasteners 9607[.20(.10 + .90)] S CPA: 32.99.30 Products of human or animal hair; similar products of textile materials 32.99.30.00 Products of human or animal hair; similar products of textile materials 6703 + 6704[.11 + .19 + .20 + .90] kg S CPA: 32.99.41 Cigarette lighters and other lighters; smoking pipes and cigar or cigarette holders and parts thereof 32.99.41.10 Cigarette lighters and other lighters (including mechanical lighters, electrical lighters, chemical lighters, non-mechanical lighters, vehicle lighters) 9613[.10 + .20 + .80] p/st @ S 32.99.41.30 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof 9614 00 90 kg S CPA: 32.99.42 Parts of lighters; pyrophoric alloys; articles of combustible materials 32.99.42.10 Ferro-cerium, pyrophoric alloys, articles of combustible materials, n.e.c. 3606[.90(.10 + .90)] kg S 32.99.42.30 Parts of cigarette and other lighters (excluding flints, wicks, fuel in ampoules, bottles, cans or other containers used for filling or refilling cigarette or similar lighters) 9613 90 S CPA: 32.99.43 Liquid or liquefied-gas fuels for lighters, in containers of a capacity  ¤ 300 cm3 32.99.43.00 Liquid or liquefied-gas fuels in containers, for lighters,  ¤ 300 cm3 3606 10 p/st @ S CPA: 32.99.51 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes 32.99.51.30 Articles for Christmas festivities (excluding electric garlands, natural Christmas trees, Christmas tree stands, candles, statuettes, statues and the like used for decorating places of worship) 9505[.10(.10 + .90)] S 32.99.51.50 Festive, carnival or other entertainment articles, n.e.c. 9505 90 S CPA: 32.99.52 Scent sprays and mounts and heads therefor 32.99.52.80 Scent sprays and similar toilet sprays, and mounts and heads therefor (excluding reservoirs for scent sprays presented separately, rubber bulbs) 9616[.10(.10 + .90)] kg S CPA: 32.99.53 Instruments, apparatus and models designed for demonstrational purposes 32.99.53.00 Instruments, apparatus and models designed for demonstrational purposes and unsuitable for other uses (excluding ground flying trainers, printed plans, diagrams or illustrations) 9023[.00(.10 + .80)] kg S CPA: 32.99.54 Candles, tapers and the like 32.99.54.00 Candles, tapers and the like (including night lights fitted with a float) (excluding anti-asthmatic candles, wax matches or vestas, sulphur-treated bands, wicks and candles) 3406 kg S CPA: 32.99.55 Artificial flowers, foliage and fruit and parts thereof 32.99.55.00 Artificial flowers, foliage and fruit and parts thereof 6702[.10 + .90] S CPA: 32.99.59 Other miscellaneous articles n.e.c. 32.99.59.10 Breathing appliances and gas masks (excluding therapeutic respiration apparatus and protective masks having neither mechanical parts nor replaceable filters) 9020 p/st @ S 32.99.59.20 Articles of gut (excluding silkworm gut), goldbeater's skin, bladders or tendons 4206 kg S 32.99.59.30 Carvings from animal material such as ivory, bone, tortoise shell, horn, antlers, coral, mother-of-pearl 9601[.10 + .90] kg S 32.99.59.40 Worked vegetable or mineral carving material and articles of these materials n.e.s; moulded or carved articles of wax, of paraffin, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles n.e.s; worked, unhardened gelatin, and articles of unhardened gelatin, n.e.s. 9602 kg S 32.99.59.50 Hand sieves and hand riddles 9604 kg S 32.99.59.60 Vacuum flasks and other vacuum vessels, complete with cases, and parts thereof (excluding separate glass inners) 9617 kg S 32.99.59.70 Tailors' dummies and other lay figures, automata and other animated displays used for shop window dressing (excl. the articles actually on display, educational models and toy dolls) 9618 kg S 32.99.59.80 Globes, printed (excluding relief globes) 4905 10 p/st @ S 32.99.59.90 Wooden coffins 4421 90 95 p/st S NACE: 33.11 Repair of fabricated metal products CPA: 33.11.12 Repair and maintenance services of tanks, reservoirs and containers of metal 33.11.12.00 Repair and maintenance of metal tanks, reservoirs, vats and other containers I CPA: 33.11.13 Repair and maintenance services of steam generators, except central heating hot water boilers 33.11.13.00 Repair and maintenance services of steam generators (excluding central heating hot water boilers) and of systems of metal pipes in industrial plants I CPA: 33.11.19 Repair and maintenance services of other fabricated metal products 33.11.19.00 Repair and maintenance of non-domestic central heating boilers I NACE: 33.12 Repair of machinery CPA: 33.12.11 Repair and maintenance services of engines and turbines, except aircraft, vehicle and cycle engines 33.12.11.00 Repair and maintenance of engines and turbines (excluding aircraft, vehicle and cycle engines) I CPA: 33.12.12 Repair and maintenance services of fluid power equipment, other pumps, compressors, taps and valves 33.12.12.10 Repair and maintenance of pumps and compressors I 33.12.12.20 Repair and maintenance of taps and valves I CPA: 33.12.14 Repair and maintenance services of ovens, furnaces and furnace burners 33.12.14.00 Repair and maintenance of furnaces and furnace burners I CPA: 33.12.15 Repair and maintenance services of lifting and handling equipment 33.12.15.00 Repair and maintenance of lifting and handling equipment I CPA: 33.12.18 Repair and maintenance services of non-domestic cooling and ventilation equipment 33.12.18.00 Repair and maintenance of non-domestic cooling and ventilation equipment I CPA: 33.12.19 Repair and maintenance services of other general-purpose machinery n.e.c. 33.12.19.90 Repair and maintenance of other general purpose machinery n.e.c. I CPA: 33.12.21 Repair and maintenance services of agricultural and forestry machinery 33.12.21.10 Repair and maintenance services of agricultural tractors I 33.12.21.20 Repair and maintenance of agricultural and forestry machinery I CPA: 33.12.22 Repair and maintenance services of metal forming machinery and machine tools 33.12.22.00 Repair and maintenance services of metalworking machine tools I CPA: 33.12.23 Repair and maintenance services of machinery for metallurgy 33.12.23.00 Repair and maintenance of machinery for metallurgy I CPA: 33.12.24 Repair and maintenance services of machinery for mining, quarrying and construction 33.12.24.00 Repair and maintenance of machinery for mining, quarrying and construction I CPA: 33.12.25 Repair and maintenance services of machinery for food, beverage and tobacco processing 33.12.25.00 Repair and maintenance of machinery for food, beverage and tobacco processing I CPA: 33.12.26 Repair and maintenance services of machinery for textile, apparel and leather production 33.12.26.00 Repair and maintenance of machinery for textile, apparel and leather production I CPA: 33.12.27 Repair and maintenance services of machinery for paper and paperboard production 33.12.27.00 Repair and maintenance of machinery for paper and paperboard production I CPA: 33.12.28 Repair and maintenance services of machinery for plastics and rubber 33.12.28.00 Repair and maintenance services of machinery for plastics and rubber I CPA: 33.12.29 Repair and maintenance services of other special-purpose machinery 33.12.29.10 Repair and maintenance service of machine tools for working wood, cork, stone, hard rubber and similar hard materials I 33.12.29.90 Repair and maintenance of other special-purpose machinery n.e.c. I NACE: 33.13 Repair of electronic and optical equipment CPA: 33.13.11 Repair and maintenance services of instruments and appliances for measuring, testing and navigation 33.13.11.10 Repair and maintenance of instruments and apparatus for measuring, checking, testing, navigating and other purposes (excluding industrial process control equipment) I 33.13.11.20 Repair and maintenance of industrial time measure instruments and apparatus I CPA: 33.13.12 Repair and maintenance services of irradiation, electromedical and electrotherapeutic equipment 33.13.12.00 Repair and maintenance of medical and surgical equipment I CPA: 33.13.13 Repair and maintenance services of professional optical instruments and photographic equipment 33.13.13.00 Repair and maintenance of professional photographic, cinematographic and optical instruments I CPA: 33.13.19 Repair and maintenance services of other professional electronic equipment 33.13.19.00 Repair and maintenance services of other professional electronic equipment I NACE: 33.14 Repair of electrical equipment CPA: 33.14.11 Repair and maintenance of electric motors, generators, transformers and electricity distribution and control apparatus 33.14.11.20 Repair and maintenance of electric motors, generators and transformers I 33.14.11.50 Repair and maintenance of electricity distribution and control apparatus I CPA: 33.14.19 Repair and maintenance services of other professional electrical equipment 33.14.19.00 Repair and maintenance of electrical equipment (excluding electricity distribution and control apparatus, motors, generators and transformers, television and radio transmitters) I NACE: 33.15 Repair and maintenance of ships and boats CPA: 33.15.10 Repair and maintenance services of ships and boats 33.15.10.10 Repair and maintenance services of ships, boats and floating structures (excluding yachts, other pleasure or sports vessels, rowing boats and canoes) I M 33.15.10.30 Repair and maintenance services of pleasure and sporting boats I NACE: 33.16 Repair and maintenance of aircraft and spacecraft CPA: 33.16.10 Repair and maintenance services of aircraft and spacecraft 33.16.10.00 Repair and maintenance of civil aircraft and aircraft engines I NACE: 33.17 Repair and maintenance of other transport equipment CPA: 33.17.11 Repair and maintenance services of railway locomotives and rolling-stock 33.17.11.00 Repair and maintenance of railway and tramway locomotives and rolling-stock and of mechanical (and electro-mechanical) signalling, safety or traffic control equipment I NACE: 33.19 Repair of other equipment CPA: 33.19.10 Repair services of other equipment 33.19.10.20 Repair services of tarpaulins and camping equipment, and other made-up textile articles I NACE: 33.20 Installation of industrial machinery and equipment CPA: 33.20.11 Installation services of steam generators, except central heating hot water boilers, including installation services for metal pipe systems in industrial plants 33.20.11.00 Installation services of steam generators (excluding central heating hot water boilers), including installation services for metal pipe systems in industrial plants I CPA: 33.20.21 Installation services of office and accounting machinery 33.20.21.00 Installation of office machinery I CPA: 33.20.29 Installation services of other general-purpose machinery n.e.c. 33.20.29.10 Installation of engines and turbines (excluding aircraft, vehicle and cycle engines) I 33.20.29.20 Installation of pumps and compressors I 33.20.29.30 Installation of furnaces and furnace burners I 33.20.29.40 Installation of lifting and handling equipment (excluding lifts and escalators) I 33.20.29.50 Installation of non-domestic cooling and ventilation equipment I 33.20.29.60 Installation of general purpose machines and apparatus for weighing, filtration, distillation, packaging, bottling, spraying, steam/sand blasting, calendering I 33.20.29.70 Installation services of machine tools for working wood, cork, stone, hard rubber and similar hard materials I CPA: 33.20.31 Installation services of industrial machinery and equipment for agriculture 33.20.31.00 Installation of agricultural and forestry machinery I CPA: 33.20.32 Installation services of metal forming machinery 33.20.32.00 Installation services of metalworking machine tools I CPA: 33.20.33 Installation services of industrial machinery and equipment for metallurgy 33.20.33.00 Installation of machinery for metallurgy I CPA: 33.20.34 Installation services of industrial machinery and equipment for mining 33.20.34.00 Installation of machinery for mining, quarrying and construction I CPA: 33.20.35 Installation services of industrial machinery and equipment for food, beverages and tobacco processing 33.20.35.00 Installation of machinery for food, beverage and tobacco processing I CPA: 33.20.36 Installation services of industrial machinery and equipment for textiles, apparel and leather production 33.20.36.00 Installation of machinery for textile, apparel and leather production I CPA: 33.20.37 Installation services of industrial machinery and equipment for paper and paperboard production 33.20.37.00 Installation of machinery for paper and paperboard production I CPA: 33.20.38 Installation services of industrial machinery and equipment for plastic and rubber production 33.20.38.00 Installation services of industrial machinery and equipment for plastic and rubber production I CPA: 33.20.39 Installation services of other special-purpose machinery 33.20.39.00 Installation of other special-purpose machinery n.e.c. I CPA: 33.20.41 Installation services of professional medical machinery and precision and optical instruments 33.20.41.00 Installation of medical and surgical equipment I CPA: 33.20.42 Installation services of professional electronic equipment 33.20.42.00 Installation services of professional electronic equipment I CPA: 33.20.50 Installation services of electrical equipment 33.20.50.20 Installation of electric motors, generators and transformers I 33.20.50.50 Installation of electricity distribution and control apparatus I 33.20.50.90 Installation of other electrical equipment, excluding electrical signalling equipment for motorways, roads ¦ I CPA: 33.20.60 Installation services of industrial process control equipment 33.20.60.00 Design and assembly of industrial process control equipment and automated production plants I CPA: 33.20.70 Installation services of other goods n.e.c. 33.20.70.00 Installation of industrial time measure instruments and apparatus I NACE: 99.t T-Codes CPA: 99.tt T-Codes 24.10.T1.10 Pig iron kg V A1 24.10.T1.21 Crude steel: non-alloy steel produced in electric furnaces kg V B1 24.10.T1.22 Crude steel: non-alloy steel produced by other processes than in electric furnaces kg V B1 24.10.T1.31 Crude steel: alloy steel other than stainless steel produced in electric furnaces kg V B2 24.10.T1.32 Crude steel: alloy steel other than stainless steel produced by other processes than in electric furnaces kg V B2 24.10.T1.41 Crude steel: stainless and heat resisting steel produced in electric furnaces kg V B3 24.10.T1.42 Crude steel: stainless and heat resisting steel produced by other processes than in electric furnaces kg V B3 24.10.T2.11 Hot-rolled flat products in coil (wide strip) of a width of 600 mm or more kg V C1 24.10.T2.12 Hot-rolled flat products in coil of a width less than 600 mm kg V C2 24.10.T2.21 Plate and sheet rolled in lengths in wide strip mills kg V C3 24.10.T2.22 Plate, sheet and wide flat, hot-rolled in mills other than wide strip mills 7208[.51(.20 + .91 + .98) + .52(.10 + .91 + .99) + .53(.10 + .90) + .90(.20 + .80)] + 7210 90 30 + 7211 13 + 7219[.21(.10 + .90)] + 7225[.40(.12 + .40 + .60) + .99] kg V 24.10.T2.31 Hot-rolled wire rod 7213[.10 + .20 + .91(.10 + .20 + .41 + .49 + .70 + .90) + .99(.10 + .90)] + 7221[.00(.10 + .90)] + 7227[.20 + .90(.10 + .95)] kg V 24.10.T2.41 Concrete reinforcing bars 7214[.20 + .99(.10)] kg V 24.10.T2.42 Other hot-rolled bars 7214[.10 + .30 + .91(.10 + .90) + .99(.31 + .39 + .50 + .71 + .79 + .95)] + 7222[.11(.11 + .19 + .81 + .89) + .19(.10)] + 7228[.20(.10 + .91) + .30(.20 + .41 + .49 + .61 + .69 + .70 + .89) + .40(.10 + .90) + .60(.20) + .80] kg V 24.10.T2.43 Hot-rolled and forged light sections of a web height of less than 80 mm and angles 7216[.10 + .21 + .22 + .40(.10 + .90) + .50(.10 + .91 + .99) + .99] + 7222 40 10 + 7228 70 10 kg V 24.10.T2.44 Heavy sections 7216[.31(.10 + .90) + .32(.11 + .19 + .91 + .99) + .33(.10 + .90)] kg V 24.10.T2.51 Sheet piling 7301 10 kg V 24.10.T2.52 Railway material 7302[.10(.10 + .22 + .28 + .40 + .50 + .90) + .30 + .40 + .90] kg V 24.10.T2.60 Welded sections 7301 20 kg V 24.10.T3.10 Cold-rolled sheet, plate and strip and blackplate,  ¥ 600 mm wide 7209[.15 + .16(.90c) + .17(.90c) + .18(.91c + .99c) + .25(.00b) + .26(.90c) + .27(.90c) + .28(.90c) + .90(.20c + .80c)] + 7219[.31 + .32(.10 + .90) + .33(.10 + .90) + .34(.10 + .90) + .35(.10 + .90) + .90(.20 + .80)] + 7225[.50(.20 + .80)] kg V 24.10.T3.20 Electrical sheet and strip 7209[.16(.10 + .90d) + .17(.10 + .90d) + .18(.10 + .91d + .99d) + .26(.10 + .90d) + .27(.10 + .90d) + .28(.10 + .90d) + .90(.20d + .80d)] + 7225[.11 + .19(.90)] kg V 24.10.T3.30 Tinplate, other tinned sheet and electrically chromium-coated steel (ECCS) 7210[.11 + .12(.20 + .80) + .50 + .70(.10) + .90(.40)] + 7212[.10(.10) + .40(.20)] kg V 24.10.T3.40 Hot-dipped metal-coated sheet 7210[.20 + .41 + .49 + .61 + .69 + .90(.80)] + 7225 92 kg V 24.10.T3.50 Electrolytically metal-coated sheet 7210 30 + 7225 91 kg V 24.10.T3.60 Organic-coated sheet 7210 70 80 kg V NACE: 99.z Z-Codes CPA: 99.zz Z-Codes 10.00.00.Z1 Prepared and preserved meat, meat offal or blood, including prepared meat and offal dishes 1601[.00(.10 + .91 + .99)] + 1602[.20(.10 + .90) + .31(.11 + .19 + .80) + .32(.11 + .19 + .30 + .90) + .39(.21 + .29 + .85) + .41(.10 + .90) + .42(.10 + .90) + .49(.11 + .13 + .15 + .19 + .30 + .50 + .90) + .50(.10 + .31 + .95) + .90(.10 + .31 + .51 + .61 + .69 + .91 + .95 + .99)] kg S 10.00.00.Z2 Fish, crustaceans, molluscs, other aquatic invertebrates and seaweed, otherwise prepared or preserved, including prepared meals and dishes 0306[.11(.05) + .12(.05) + .14(.05) + .15(.10) + .16(.10) + .17(.10) + .19(.05) + .21(.10) + .22(.30) + .24(.10) + .25(.10) + .26(.10) + .27(.10) + .29(.05)] + 0307[.19(.10) + .29(.05) + .39(.05) + .49(.05) + .59(.05) + .60(.10) + .79(.10) + .89(.10) + .99(.10)] + 0308[.19(.10) + .29(.10) + .30(.30) + .90(.30)] + 1604[.11 + .12(.10 + .91 + .99) + .13(.11 + .19 + .90) + .14(.21 + .26 + .28 + .31 + .36 + .38 + .41 + .46 + .48 + .90) + .15(.11 + .19 + .90) + .16 + .17 + .19(.10 + .31 + .39 + .50 + .91 + .92 + .93 + .94 + .95 + .97) + .20(.05 + .10 + .30 + .40 + .50 + .70 + .90)] + 1605[.10 + .21(.10 + .90) + .29 + .30(.10 + .90) + .40 + .51 + .52 + .53(.10 + .90) + .54 + .55 + .56 + .57 + .58 + .59 + .61 + .62 + .63 + .69] kg S 10.00.00.Z3 Vegetables (except potatoes), preserved otherwise than by vinegar or acetic acid, including prepared vegetable dishes 2002[.10(.10 + .90)] + 2003[.10(.20 + .30) + .90(.10 + .90)] + 2004[.90(.10 + .30 + .50 + .91 + .98)] + 2005[.40 + .51 + .59 + .60 + .70 + .80 + .91 + .99(.10 + .20 + .30 + .50 + .60 + .80)] kg S 10.12.00.Z1 Fresh or chilled or frozen whole geese, ducks and guinea fowls 0207[.41(.20 + .30 + .80) + .42(.30 + .80) + .51(.10 + .90) + .52(.10 + .90) + .60(.05)] kg S 10.12.00.Z2 Fresh or chilled or frozen cuts of geese, ducks and guinea fowls 0207[.44(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .45(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .54(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .55(.10 + .21 + .31 + .41 + .51 + .61 + .71 + .81) + .60(.10 + .21 + .31 + .41 + .51 + .61 + .81)] kg S 10.12.00.Z3 Fresh or chilled or frozen poultry offal (excluding fresh or chilled fatty livers of geese and ducks) 0207[.13(.91 + .99) + .14(.91 + .99) + .26(.91 + .99) + .27(.91 + .99) + .44(.91 + .99) + .45(.93 + .95 + .99) + .54(.91 + .99) + .55(.93 + .95 + .99) + .60(.91 + .99)] kg S 10.90.10.Z0 Preparations for animal feeds (excluding dog or cat food, p.r.s.) 2309[.90(.10 + .20 + .31 + .33 + .35 + .39 + .41 + .43 + .49 + .51 + .53 + .59 + .70 + .91 + .96)] kg S 10.99.00.Z0 * Herbal infusions,Food supplements, perishable food, other prepared dishes and meals, other food preparations n.e.c. 2106[.90(.20 + .92 + .98)] kg S 11.00.00.Z1 * Non-alcoholic beverages, not containing milk, milk products and fats derived therefrom (excl. water, fruit or vegetable juices) 2202[.90(.11 + .15 + .19)] l S 13.10.61.Z1 Cotton yarn of uncombed fibres, n.p.r.s. 5205[.11 + .12 + .13 + .14 + .15(.10 + .90) + .31 + .32 + .33 + .34 + .35] + 5206[.11 + .12 + .13 + .14 + .15 + .31 + .32 + .33 + .34 + .35] kg T 13.10.61.Z2 Cotton yarn of combed fibres, n.p.r.s. 5205[.21 + .22 + .23 + .24 + .26 + .27 + .28 + .41 + .42 + .43 + .44 + .46 + .47 + .48] + 5206[.21 + .22 + .23 + .24 + .25 + .41 + .42 + .43 + .44 + .45] kg T 13.10.83.Z0 Yarn of synthetic staple fibres mixed with wool, n.p.r.s 5509[.52 + .61 + .91] kg T 13.20.20.Z1 Cotton fabrics,  ¤ 200 g/m2 (excluding gauze and coloured yarns) 5208[.11(.90) + .12(.16 + .19 + .96 + .99) + .13 + .19 + .21(.90) + .22(.16 + .19 + .96 + .99) + .23 + .29 + .31 + .32(.16 + .19 + .96 + .99) + .33 + .39 + .51 + .52 + .59(.10 + .90)] + 5210[.11 + .19 + .21 + .29 + .31 + .32 + .39 + .51 + .59] + 5212[.11(.10 + .90) + .12(.10 + .90) + .13(.10 + .90) + .15(.10 + .90)] m2 T 13.20.20.Z2 Cotton fabrics, > 200 g/m2 (excluding coloured yarns) 5209[.11 + .12 + .19 + .21 + .22 + .29 + .31 + .32 + .39 + .51 + .52 + .59] + 5211[.11 + .12 + .19 + .20 + .31 + .32 + .39 + .51 + .52 + .59] + 5212[.21(.10 + .90) + .22(.10 + .90) + .23(.10 + .90) + .25(.10 + .90)] m2 T 13.20.20.Z3 Woven fabrics of cotton of yarns of different colours (excluding denim) 5208[.41 + .42 + .43 + .49] + 5209[.41 + .43 + .49] + 5210[.41 + .49] + 5211[.41 + .43 + .49(.10 + .90)] + 5212[.14(.10 + .90) + .24(.10 + .90)] m2 T 17.12.00.Z0 Creped or crinkled sack kraft paper in rolls or sheets; paper and paperboard, creped, crinkled, embossed or perforated 4808[.40 + .90] kg S 20.14.34.Z1 Esters of orthophthalic acid 2917[.32 + .33 + .34] kg T 20.14.61.Z0 Acyclic aldehydes without other oxygen function (excluding methanal, ethanal) 2912 19 kg T 20.14.62.Z0 Aromatic ketones without other oxygen function; ketone-alcohols and ketone-aldehydes; ketone-phenols and ketones with other oxygen function; other cyclanic, cyclenic or cycloterpenic ketones without other oxygen function 2914[.29 + .31 + .39 + .40(.10 + .90) + .50] kg T 23.69.19.Z0 Pipes and other articles of cement, concrete or artificial stone, and accessories 6810 99 kg S 24.10.21.Z0 Ingots, other primary forms and long semi-finished products, of non-alloy steel 7206[.10 + .90] + 7207[.11(.11 + .14 + .16 + .90) + .19(.12 + .19 + .80) + .20(.11 + .15 + .17 + .19 + .52 + .59 + .80)] kg S 24.10.22.Z0 Ingots, other primary forms and long semi-finished products, of stainless steel 7218[.10 + .99(.11 + .19 + .20 + .80)] kg S 24.10.23.Z0 Ingots, other primary forms and long semi-finished products, of alloy steel other than stainless steel 7224[.10(.10 + .90) + .90(.02 + .03 + .05 + .07 + .18 + .31 + .38 + .90)] kg S 24.10.33.Z0 Hot-rolled flat products in coil of a width  ¥ 600 mm, of stainless steel 7219[.11 + .12(.10 + .90) + .13(.10 + .90) + .14(.10 + .90)] kg S 24.10.34.Z0 Hot-rolled flat products in coil of a width < 600 mm, of stainless steel 7220[.11 + .12] kg S 24.10.41.Z0 Uncoated cold-rolled sheet, plate and strip (including electrical sheet and strip not finally annealed), of a width  ¥ 600 mm, of steel other than stainless steel 7209[.15 + .16(.90) + .17(.90) + .18(.91 + .99) + .25 + .26(.90) + .27(.90) + .28(.90) + .90(.20 + .80)] kg S 24.32.10.Z1 Cold-rolled narrow strip and cold-rolled slit strip, of non-alloy steel and of alloy steel (other than stainless steel), of a width < 600 mm 7211[.23(.30 + .80) + .29 + .90(.20 + .80)] + 7226 92 kg S 24.32.10.Z2 Cold-rolled narrow strip and cold-rolled slit strip, of stainless steel (excluding insulated electric strip, corrugated strip with one edge serrated or bevelled), of a width < 600 mm 7220[.20(.21 + .29 + .41 + .49 + .81 + .89) + .90(.20 + .80)] kg S 24.32.20.Z1 Steel sheet and strip as well as cold-rolled slit strip (of non-alloy steel), hot-dipped or electrolytically metal-coated, of a width < 600 mm 7212[.10(.90) + .20 + .30 + .50(.20 + .30 + .40 + .61 + .69 + .90)] kg S 24.32.20.Z2 Organic-coated steel sheet and cold-rolled slit strip of organic-coated steel sheet, of a width < 600 mm 7212[.40(.20 + .80)] kg S 26.99.00.Z0 Other units of automatic data processing machines 8471[.80 + .90] p/st S 26.99.00.Z2 * Parts and accessories for the goods of 26.51.12, 26.51.32, 26.51.33, 26.51.4 and 26.51.5; microtomes; parts n.e.c. and Parts and accessories of optical appliances and instruments of HS 9013 9013[.90(.10 + .90)] + 9015 90 + 9017 90 + 9025 90 + 9026 90 + 9027[.90(.10 + .50 + .80)] + 9030[.90(.20 + .85)] + 9033 S 27.99.00.Z0 * Lightning arresters, voltage limiters and surge suppressors, for a voltage > 1 kV 8535 40 p/st @ S 27.99.00.Z1 * Parts suitable for use solely or principally with electric motors and generators, electric generating sets and rotary converters, n.e.c. 8503[.00(.10 + .91 + .99)] S S2 28.99.00.Z0 * Riveting machines, swaging machines and spinning lathes for working metal, machines for manufacturing flexible tubes of spiral metal strip and electro-magnetic pulse metal forming machines, and other machine tools for working metal without removing metal 8463 90 p/st S 28.99.00.Z1 * Planing, shaping or slotting machines and other machine-tools for working metals, metal carbides or cermets, n.e.c. 8461[.20 + .90] p/st S 39.99.00.Z0 Prefabricated buildings of plastics, concrete or aluminium 9406 00 80 S 39.99.00.Z1 Spark-ignition reciprocating internal combustion piston engine, for the vehicles of HS 87 , of a cylinder capacity  ¤ 1 000 cm3 8407[.31 + .32(.10 + .90) + .33(.20 + .80)] p/st S 39.99.00.Z2 Spark-ignition reciprocating internal combustion piston engine, for the vehicles of HS 87 , of a cylinder capacity > 1 000 cm3 8407[.34(.10 + .91 + .99)] p/st S 39.99.00.Z4 Hairpins, curling pins, curling grips, hair-curlers and the like, and parts thereof (excluding electro-thermic hairdressing apparatus) 9615 90 kg S 39.99.00.Z5 Railway or tramway track fixtures and fittings (excluding sleepers of wood, concrete or steel, sections of track and other track fixtures not yet assembled and railway or tramway track construction material); mechanical, including electromechanical, signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing 8608 S S2 39.99.00.Z6 * Saddlery and harness for any animal made from any material (including riding whips and crops and their parts, traces, leads, kneepads, muzzles, saddle cloths, dog coats,); Walking sticks, seat sticks and the like; Parts, trimmings and accessories 4201 + 6602 + 6603[.20 + .90(.90)] S * = Modified heading of the List 2015. @ = Unit differs from CN unit.